Exhibit 10.1

Execution Copy

 

 

 

CREDIT AGREEMENT

Dated as of September 30, 2009

among

BARNES & NOBLE, INC.,

as the Lead Borrower,

The Other Borrowers From Time to Time Party Hereto,

The Guarantors From Time to Time Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and

Swing Line Lender,

The Other Lenders From Time to Time Party Hereto,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO RETAIL FINANCE, LLC,

as Co-Syndication Agents,

SUNTRUST BANK and

US BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

REGIONS BANK and

SOVEREIGN BANK,

as Co-Senior Managing Agents,

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC. and

WELLS FARGO RETAIL FINANCE, LLC,

as Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.,

WELLS FARGO RETAIL FINANCE, LLC,

SUNTRUST BANK and

US BANK, NATIONAL ASSOCIATION,

as Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS    1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    45

1.03

   Accounting Terms    46

1.04

   Rounding    46

1.05

   Times of Day    47

1.06

   Letter of Credit Amounts    47

1.07

   Covenant Adjustments    47

1.08

   Exclusion of Certain Subsidiaries    47

1.09

   Notices Generally    47

ARTICLE II

   THE COMMITMENTS AND CREDIT EXTENSIONS    47

2.01

   Committed Loans; Reserves    47

2.02

   Borrowings, Conversions and Continuations of Committed Loans    48

2.03

   Letters of Credit    50

2.04

   Swing Line Loans    58

2.05

   Prepayments    61

2.06

   Termination or Reduction of Commitments    62

2.07

   Repayment of Loans    62

2.08

   Interest    62

2.09

   Fees    63

2.10

   Computation of Interest and Fees    63

2.11

   Evidence of Debt    64

2.12

   Payments Generally; Administrative Agent’s Clawback    64

2.13

   Sharing of Payments by Lenders    66

2.14

   Settlement Among Lenders    66

2.15

   Increase in Commitments    67

ARTICLE III

   TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER    69

3.01

   Taxes    69

3.02

   Illegality    71

3.03

   Inability to Determine Rates    71

3.04

   Increased Costs; Reserves on LIBO Rate Loans    71

3.05

   Compensation for Losses    73

3.06

   Mitigation Obligations; Replacement of Lenders    73

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.07

   Survival    73

3.08

   Designation of Lead Borrower as Borrowers’ Agent    74 ARTICLE IV   
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    74

4.01

   Conditions of Initial Credit Extension    74

4.02

   Conditions to all Credit Extensions    77 ARTICLE V    REPRESENTATIONS AND
WARRANTIES    78

5.01

   Existence, Qualification and Power    78

5.02

   Authorization; No Contravention    79

5.03

   Governmental Authorization; Other Consents    79

5.04

   Binding Effect    79

5.05

   Financial Statements; No Material Adverse Effect    79

5.06

   Litigation    80

5.07

   No Default    80

5.08

   Ownership of Property; Liens    80

5.09

   Environmental Compliance    81

5.10

   Insurance    81

5.11

   Taxes    82

5.12

   ERISA Compliance    82

5.13

   Subsidiaries; Equity Interests    82

5.14

   Margin Regulations; Investment Company Act    83

5.15

   Disclosure    83

5.16

   Compliance with Laws    83

5.17

   Intellectual Property; Licenses, Etc    83

5.18

   Labor Matters    84

5.19

   Security Documents    84

5.20

   Solvency    85

5.21

   Deposit and Securities Accounts; Credit Card Arrangements    85

5.22

   Brokers    85

5.23

   Customer and Trade Relations    85

5.24

   Storage Locations    85

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE VI    AFFIRMATIVE COVENANTS    86

6.01

   Financial Statements    86

6.02

   Certificates; Other Information    87

6.03

   Notices    89

6.04

   Payment of Obligations    90

6.05

   Preservation of Existence, Etc    90

6.06

   Maintenance of Properties    91

6.07

   Maintenance of Insurance    91

6.08

   Compliance with Laws    92

6.09

   Books and Records; Accountants    92

6.10

   Inspection Rights    93

6.11

   Use of Proceeds    94

6.12

   Additional Loan Parties; Additional Collateral; Further Assurances    94

6.13

   Cash Management    95

6.14

   Information Regarding the Collateral    99

6.15

   Physical Inventories    99

6.16

   Environmental Laws    99

6.17

   Compliance with Terms of Leases    99

6.18

   Material Contracts    100

6.19

   Compliance with ERISA    100

6.20

   Internal Control Events    100 ARTICLE VII    NEGATIVE COVENANTS    100

7.01

   Liens    100

7.02

   Investments    102

7.03

   Indebtedness; Disqualified Stock    104

7.04

   Fundamental Changes    105

7.05

   Dispositions    106

7.06

   Restricted Payments    107

7.07

   Prepayments of Indebtedness    108

7.08

   Change in Nature of Business    109

7.09

   Transactions with Affiliates    109

7.10

   Burdensome Agreements    109

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

7.11

   Use of Proceeds    109

7.12

   Amendment of Organizational Documents or Material Indebtedness    109

7.13

   Corporate Name; Fiscal Year    110

7.14

   Deposit Accounts; Credit Card Processors    110

7.15

   Consolidated Fixed Charge Coverage Ratio    110 ARTICLE VIII    EVENTS OF
DEFAULT AND REMEDIES    110

8.01

   Events of Default    110

8.02

   Remedies Upon Event of Default    113

8.03

   Application of Funds    113 ARTICLE IX    ADMINISTRATIVE AGENT    115

9.01

   Appointment and Authority    115

9.02

   Rights as a Lender    116

9.03

   Exculpatory Provisions    116

9.04

   Reliance by Agents    117

9.05

   Delegation of Duties    117

9.06

   Resignation of Agents    117

9.07

   Non-Reliance on Administrative Agent and Other Lenders    118

9.08

   No Other Duties, Etc    118

9.09

   Administrative Agent May File Proofs of Claim    118

9.10

   Collateral and Guaranty Matters    119

9.11

   Notice of Transfer    120

9.12

   Reports and Financial Statements    120

9.13

   Agency for Perfection    120

9.14

   Indemnification of Agents    121

9.15

   Relation among Lenders    121

9.16

   Defaulting Lender    121

ARTICLE X

   MISCELLANEOUS    122

10.01

   Amendments, Etc    122

10.02

   Notices; Effectiveness; Electronic Communications    124

10.03

   No Waiver; Cumulative Remedies    125

10.04

   Expenses; Indemnity; Damage Waiver    126

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

10.05

   Payments Set Aside    127

10.06

   Successors and Assigns    127

10.07

   Treatment of Certain Information; Confidentiality    131

10.08

   Right of Setoff    132

10.09

   Interest Rate Limitation    132

10.10

   Counterparts; Integration; Effectiveness    132

10.11

   Survival    133

10.12

   Severability    133

10.13

   Replacement of Lenders    133

10.14

   Governing Law; Jurisdiction; Etc    134

10.15

   Waiver of Jury Trial    135

10.16

   No Advisory or Fiduciary Responsibility    135

10.17

   USA PATRIOT Act Notice    136

10.18

   Foreign Assets Control Regulations    136

10.19

   Time of the Essence    136

10.20

   Press Releases    136

10.21

   Additional Waivers    136

10.22

   No Strict Construction    138

10.23

   Attachments    138

10.24

   Copies and Facsimiles    138

ARTICLE XI

   GUARANTY    139

11.01

   Guaranty    139

11.02

   Guaranty of Payment    139

11.03

   No Discharge or Diminishment of Facility Guaranty    139

11.04

   Defenses Waived    140

11.05

   Rights of Subrogation    140

11.06

   Reinstatement; Stay of Acceleration    140

11.07

   Information    140

11.08

   Taxes    140

11.09

   Maximum Liability    141

11.10

   Contribution    141

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

11.11

   Liability Cumulative    141

11.12

   Release of Guarantors and Borrowers    142

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Borrowers

1.02

   Guarantors

1.03

   Immaterial Subsidiaries

1.04

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

4.01(a)

   Insurance Deliverables

4.01(b)

   Securities Account Control Agreement Deliverables

5.01

   Loan Parties Organizational Information

5.05

   Supplement to Interim Financial Statements/Material Indebtedness

5.06

   Litigation

5.08(b)(1)

   Owned Real Estate

5.08(b)(2)

   Leased Real Estate

5.09

   Environmental Matters

5.10

   Insurance

5.12

   ERISA Events

5.13

   Subsidiaries; Equity Interests

5.18

   Collective Bargaining Agreements

5.21(a)

   DDAs

5.21(b)

   Credit Card Arrangements

5.21(c)

   Securities Accounts

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

 

(i)



--------------------------------------------------------------------------------

EXHIBITS

 

   Form of

A-1

   Committed Loan Notice

A-2

   Conversion/Continuation Notice

B

   Swing Line Loan Notice

C-1

   Committed Loan Note

C-2

   Swing Line Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Borrowing Base Certificate

G

   [reserved]

H

   Junior Subordinated Seller Note

I

   Collateral Access Agreement

J

   Joinder Agreement

K

   DDA Notification

L

   Credit Card Notification

M

   Blocked Account Agreement

N

   Senior Subordinated Seller Note

O

   General Notice

 

(ii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 30,
2009, among BARNES & NOBLE, INC., a Delaware corporation (the “Lead Borrower”),
the Persons signatory hereto as borrowers and named on Schedule 1.01 hereto
(collectively, together with the Lead Borrower and such other Persons as may be
joined as a borrower from time to time in accordance herewith, the “Borrowers”),
the Persons signatory hereto as guarantors and named on Schedule 1.02 hereto
(collectively, together with such other Persons as may be joined as a guarantor
from time to time in accordance herewith, the “Guarantors”), each lender from
time to time party hereto (collectively, the “Lenders”), BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Swing Line Lender, JPMORGAN CHASE
BANK, N.A. and WELLS FARGO RETAIL FINANCE, LLC, as Co-Syndication Agents,
SUNTRUST BANK and US BANK, NATIONAL ASSOCIATION., as Co-Documentation Agents,
and REGIONS BANK and SOVEREIGN BANK, as Co-Senior Managing Agents.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accommodation Payment” as defined in Section 10.21(d).

“Account” means “accounts” as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) the purchase of a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit or line of business of another Person
(other than acquisitions or openings of new stores in the ordinary course of
business), (c) any Material Store Acquisition or (d) any merger or consolidation
of such Person with any other Person or other transaction or series of
transactions resulting in the acquisition of all or substantially all of the
assets, or a Controlling interest in the Equity Interests, of any Person.

“Additional Commitment Lender” shall have the meaning provided in
Section 2.15(c).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1.0%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

1



--------------------------------------------------------------------------------

“Adjustment Date” means the first day of each Fiscal Quarter of the Lead
Borrower commencing with the third full Fiscal Quarter after the Closing Date.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire for each
Lender in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the Closing Date total $1,000,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Applicable Commitment Fee Percentage” means (a) for the period from the Closing
Date through October 31, 2009, 1.00% and (b) thereafter, the applicable
percentage set forth in the grid below:

 

Average Usage

  

Applicable Commitment
Fee Percentage

 

Less than 33.3% of the Aggregate Commitments

   1.00 % 

Equal to or greater than 33.3% but less than 66.6% of the Aggregate Commitments

   0.75 % 

Equal to or greater than 66.6% of the Aggregate Commitments

   0.50 % 

“Applicable Margin” means (a) from and after the Closing Date until the first
Adjustment Date, the Applicable Margin shall be set at the percentages set forth
in Level II of the pricing grid below; and (b) from and after the first
Adjustment Date (and each subsequent Adjustment Date) until the next Adjustment
Date, the Applicable Margin shall be determined from the following pricing grid
based upon the Average Daily Availability for the Fiscal Quarter ending the day
immediately preceding such starting Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
of an Event of Default or the Termination Date, the Administrative Agent may,
and at the direction of the Required Lenders shall, immediately increase the
Applicable Margin to that set forth in

 

2



--------------------------------------------------------------------------------

Level I (even if the Average Daily Availability requirements for a different
Level have been met); provided further if the information set forth in any
Borrowing Base Certificate or any other certificate provided by the Loan Parties
that is applicable to the calculation of the Applicable Margin otherwise proves
to be false or incorrect such that the Applicable Margin would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default arising as a result thereof, interest due under this Agreement shall
be immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

Level

  

Average Daily Availability

   LIBO Rate
Margin     Base Rate
Margin   I    Less than 33.3% of the Loan Cap    4.00 %    3.00 %  II    Equal
to or greater than 33.3% but less than 66.6% of the Loan Cap    3.75 %    2.75
%  III    Equal to or greater than 66.6% of the Loan Cap    3.50 %    2.50 % 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the LC Issuers to make LC Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBO Rate Loans.

“Appraisal Percentage” means eighty-five percent (85.0%).

“Appraised Value” means with respect to Eligible Real Estate, the fair market
value of the Eligible Real Estate as set forth in the most recent appraisal of
the Eligible Real Estate as determined from time to time by an independent
appraiser engaged by the Administrative Agent (in the case of any appraisal
after the Closing Date, pursuant to Section 6.10(b) hereof), which appraisal
shall assume, among other things, a marketing time of not greater than twelve
(12) months (unless a longer period is otherwise agreed to by the Administrative
Agent and the Arrangers) or less than three (3) months.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger(s)” means, individually, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Wells Fargo Retail Finance, LLC, and collectively, all of
them, in each case, in their capacity as Joint Lead Arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ended January 31,
2009, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the greater of (a) the Loan Cap minus Total Outstandings
and (b) zero.

“Availability Event” has the meaning provided in the definition of Trigger
Event.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments in full pursuant to Section 2.06, and (c) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the LC Issuers to make LC Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or (d) to reflect that a Default then exists. Without
limiting the generality of the foregoing, Availability Reserves may include, in
the Administrative Agent’s discretion, (but are not limited to) reserves based
on: (i) rent; (ii) customs duties, and other costs to release Inventory that is
(A) included in the Borrowing Base and (B) being imported into the United
States; (iii) outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes which may have priority over the interests of the Collateral Agent in the
Collateral; (iv) salaries, wages and benefits due to employees of any Borrower,
(v) Customer Credit Liabilities, (vi) warehousemen’s or bailee’s charges and
other Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral, (vii) Cash Management Reserves, and
(viii) Bank Products Reserves.

“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.

“Average Usage” means, as of any date of determination, the average daily
balance of all Credit Extensions (excluding Swing Line Loans) in the immediately
preceding Fiscal Quarter.

“Bank of America” means Bank of America, N.A. and its successors.

 

4



--------------------------------------------------------------------------------

“Bank Products” means any Swap Contracts provided to any Loan Party by a Lender
or any of its Affiliates.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Adjusted LIBO Rate for an Interest Period of one
month, plus 1.0%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” has the meaning provided in Section 6.13(a)(iii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, substantially in the form of Exhibit M hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
establishing Control (as defined in the Security Agreement) of such account by
the Collateral Agent and whereby the bank maintaining such account agrees,
during any Trigger Period, to comply only with the instructions originated by
the Collateral Agent without the further consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“BNCB” means Barnes & Noble College Booksellers, Inc., a New York corporation.

“BNCB Acquisition” means the Acquisition of all the outstanding Equity Interests
of BNCB by Lead Borrower from the Sellers pursuant to the terms of the BNCB
Acquisition Documents.

“BNCB Acquisition Documents” means the BNCB Purchase Agreement, the Seller Notes
and all related documents pertaining to the BNCB Acquisition.

“BNCB Blocked Account” means any Blocked Account of any BNCB Loan Party which,
for the avoidance of doubt, shall not include any BNCB Trigger Period Accounts.

“BNCB Loan Parties” means BNCB and each Subsidiary thereof that is a Loan Party.

“BNCB Purchase Agreement” means that certain Stock Purchase Agreement dated
August 7, 2009 by and among the Sellers and Lead Borrower.

“BNCB Standstill Period” means the period during which (a) a Trigger Period has
occurred and is continuing, (b) the Borrowers have maintained Availability equal
to or greater than fifteen percent (15.0%) of the Loan Cap at all times and
(c) any BNCB Loan Party is engaged in Permitted Buy-Back Programs.

 

5



--------------------------------------------------------------------------------

“BNCB Trigger Period” means, with respect to the BNCB Loan Parties, any portion
of a Trigger Period that is not a BNCB Standstill Period. For the avoidance of
doubt, the existence of a BNCB Trigger Period (other than as a result of an
Event of Default) shall not, in and of itself, impair the right of the Borrowers
to borrow Committed Loans in accordance with the terms and conditions hereof.

“BNCB Trigger Period Accounts” has the meaning specified in Section 6.13(e).

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90.0%);

plus

(b) the face amount of Eligible Accounts Receivables (net of Receivables
Reserves applicable thereto) multiplied by eighty-five percent (85.0%);

plus

(c) the lesser of (i) Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, net of Inventory Reserves not already reflected in Net Orderly
Liquidation Value, multiplied by the Appraisal Percentage, or (ii) the Cost of
the Borrower’s Eligible Inventory, net of Inventory Reserves, multiplied by
seventy-five percent (75.0%);

plus

(d) the lesser of (i) the Appraised Value of Eligible Real Estate, if any, net
of Realty Reserves, in each case not already reflected in the Appraised Value of
Eligible Real Estate, applicable thereto multiplied by fifty percent (50.0%) or
(ii) $25,000,000;

minus

(e) without duplication of any Reserves applied in clauses (a) – (d) above, all
other then existing Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

“Business” means (a) the operation of retail bookstores (including, without
limitation, on-campus and off-campus university or college bookstores) and cafés
and gift shops relating thereto, (b) the sale and

 

6



--------------------------------------------------------------------------------

distribution (whether in bookstores or on-line) of books and other printed
material, magazines, newspapers, journals, course packs, music, movies, food and
beverages, gifts, housewares, electronics devices, software, school supplies,
greeting cards, posters, toys, games, kits, and children’s products and other
products and services commonly found in physical or on-line bookstores,
(c) without limitation of the foregoing clause (b), in the case of university or
college bookstores, the sale (whether in bookstores or on-line) of apparel,
athletic or insignia merchandise, school-related memorabilia, computer hardware
and software, and other products and services commonly found in on-campus or
off-campus university or college bookstores, (d) the rental or buyback (whether
in bookstores or on-line) of textbooks, trade books, course packs and similar
materials, (e) the sale of e-books and any other form of digital content
(including, without limitation, audio and video content) and of devices relating
to digital content (including, without limitation, accessories therefor),
(f) the wholesaling of new or used books (including e-books), (g) the publishing
or production of books and other printed material, journals, gifts, toys, games,
kits, children’s products and other products commonly found in physical or
online bookstores, (h) publishing and print services for books, magazines,
periodicals and other media, and (i) in the case of each of the foregoing
clauses (a) through (h), (x) any on-line operations relating thereto and (y) any
marketing or advertising activities relating thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York, New York and, if such day relates to any LIBO Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period, provided, however,
that Capital Expenditures for the Lead Borrower and its Subsidiaries shall not
include:

(i) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of the Lead Borrower or any of its Subsidiaries,

(ii) expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such proceeds are not
otherwise used or required to be used to prepay the Obligations or Cash
Collateralize the outstanding LC Obligations pursuant to the terms hereunder,

(iii) expenditures that are accounted for as capital expenditures of the Lead
Borrower or any Subsidiary that are actually paid for by other third party,
including tenant allowances under leases and other amounts paid by landlords,
and for which neither the Lead Borrower nor any Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period),

(iv) the book value of any asset owned by the Lead Borrower or any of its
Subsidiaries prior to or during such period to the extent that such book value
is included as a capital expenditure during such period as a result of the Lead
Borrower or such Subsidiary reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, and

 

7



--------------------------------------------------------------------------------

(v) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Obligations or Cash Collateralize the
outstanding LC Obligations pursuant to the terms hereunder.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a Consolidated balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Collateral Agent (or as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or
Section 8.02(c).

“Cash Collateralize” means the delivery of cash or deposit account balances to
the Collateral Agent as security for the payment of the Secured Obligations and
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount thereof, and (b) with respect to any Secured Obligations
under any Bank Product or Cash Management Services, such amount as may be agreed
between the Loan Party and Lender or Affiliate of a Lender party to such Swap
Contract constituting a Bank Product or to such Cash Management Services, as
applicable. “Cash Collateralization” and “Cash Collateral” have a correlative
meaning.

“Cash Equivalents” means Investments of the type referred to in Section 7.02(b)
and other similar short term and/or liquid Investments.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and (d) credit cards, debit cards, payroll cards, store value cards
and purchasing cards and related processing services.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than Leonard Riggio, his spouse, his lineal descendants, and trusts for
the exclusive benefit of any such individuals or the executor or administrator
of the estate or the legal representative of any of such individuals or any
entity controlled by them) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 40.0% or more of the Equity Interests of the Lead
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Lead Borrower on a fully-diluted basis (including taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) any “change in control” or similar event as defined in any document
governing the Permitted Senior Debt or the Seller Notes; or

(d) the Lead Borrower ceases to own, directly or indirectly, 100% of the Equity
Interests of any Loan Party, except where such failure is as a result of a
transaction expressly permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

9



--------------------------------------------------------------------------------

“Co-Documentation Agent” means each of the co-documentation agents identified on
the cover page of this Agreement.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit I hereto or such other form as agreed to by the Collateral Agent in its
Permitted Discretion and in each case otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) a landlord of Real Estate leased by any Loan
Party, in each case, including provisions pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens, if any, in the Collateral held by such Person
or located on such Real Estate, and (iii) as to any landlord, provides the
Collateral Agent with access to the Collateral located in or on such Real Estate
and a reasonable time to sell and dispose of the Collateral from such Real
Estate.

“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Secured Parties.

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, bankers’ acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by the Lead Borrower or any of its Subsidiaries in
the ordinary course of business of such Person.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
LC Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in any Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.13(c).

“Consent” means actual consent given by a Lender from whom such consent is
sought.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination for the purpose of determining whether a particular Restricted
Payment or prepayment of Indebtedness (each a “Subject Transaction”) may be
consummated pursuant to the terms of this Agreement, the ratio of
(a) Consolidated EBITDA for such period minus (i) Capital Expenditures (other
than in connection with Permitted Acquisitions) made during such period minus
(ii) the aggregate amount of Federal, state, local and foreign income taxes paid
in cash or required to be paid in cash during such period to (b) the sum of
(i) Debt Service Charges (other than prepayments of principal in the Subject
Transaction and, if the Subject Transaction is a prepayment of Seller Notes, all
other prior prepayments of Seller Notes) plus (ii) the aggregate amount of all
Restricted Payments made in cash (other than those made in the Subject
Transaction and, if the Subject Transaction is a repurchase of equity interests,
all repurchases related to such Subject Transaction that have previously been
made as part of a single stock repurchase plan approved by the board of
directors of the Lead Borrower, if any), in each case, of or by the Lead
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP. For
the avoidance of doubt, Permitted Tax Distributions shall not be taken into
account in any calculation of the Consolidated Adjusted Fixed Charge Coverage
Ratio for any purpose hereunder except to the extent that such Permitted Tax
Distribution shall exceed $50,000,000 and then only shall such incremental
amount be taken into account in any calculation of Consolidated Adjusted Fixed
Charge Coverage Ratio.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes (net of any tax credits),
(iii) depreciation and amortization expense, (iv) other expenses or losses
reducing such Consolidated Net Income which do not represent a cash item in such
period (including LIFO reserves) or any future period and (v) expenses deducted
in such period resulting from the issuance of Equity Interests permitted
hereunder, provided that such expenses are and will be non-cash items in the
period when taken and in all later fiscal periods (in each case of or by the
Lead Borrower and its Subsidiaries for such Measurement Period), minus (b) all
non-cash gains increasing Consolidated Net Income (in each case of or by the
Lead Borrower and its Subsidiaries for such Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period minus (i) Capital
Expenditures (other than in connection with Permitted Acquisitions) made during
such period minus (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash or required to be paid in cash during such period to
(b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments made in cash, in each case, of or by the Lead Borrower and
its Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP. For the avoidance of
doubt, Permitted Tax Distributions shall not be taken into account in any
calculation of the Consolidated Fixed Charge Coverage Ratio for any purpose
hereunder except to the extent that such Permitted Tax Distribution shall exceed
$50,000,000 and then only shall such incremental amount be taken into account in
any calculation of Consolidated Fixed Charge Coverage Ratio.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to

 

11



--------------------------------------------------------------------------------

the extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations or Synthetic Lease Obligations that is treated as
interest in accordance with GAAP, in each case of or by the Lead Borrower and
its Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Subsidiary during such period,
(c) the income (or loss) of any Person during such Measurement Period and
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Lead Borrower or any of its Subsidiaries or such Person’s
assets are acquired by the Lead Borrower or any of its Subsidiaries, and (d) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, except that the Lead
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger. “Cost” may include freight charges inbound either to
the Borrowers’ distribution centers or by direct shipments to Stores in amounts
consistent with reporting on the Borrowers’ stock ledgers but shall not include
inventory capitalization costs or other non-purchase price charges (such as
freight charges outbound from the Borrowers’ distributions centers) used in the
Borrowers’ calculation of cost of goods sold.

“Co-Senior Managing Agent” means each of the co-senior managing agents
identified on the cover page of this Agreement.

“Co-Syndication Agent” means each of the co-syndication agents identified on the
cover page of this Agreement.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

 

12



--------------------------------------------------------------------------------

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit card
issuer (including, but not limited to, Visa, MasterCard, American Express,
Discover and Pay Pal and such other issuers approved by the Administrative
Agent) to a Loan Party resulting from charges by a customer of a Loan Party on
credit cards issued by such issuer in connection with the sale of goods by a
Loan Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender,
(ii) each Lender and/or its Affiliate in its capacity as a provider of any Bank
Products or Cash Management Services, (iii) each Agent, (iv) each LC Issuer,
(v) any other Person to whom Secured Obligations under this Agreement and other
Loan Documents are owing, and (vi) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Agents, (B) outside consultants for the Agents,
(C) appraisers, (D) commercial finance examiners, and (E) without duplication of
any amounts reimbursed pursuant to the foregoing subclauses (i) (A) – (D), all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations, (ii) in connection with
(A) the syndication of the credit facilities provided for herein, (B) the
administration and management of this Agreement and the other Loan Documents or
the preparation, negotiation, execution and delivery the Loan Documents or of
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) without duplication of any amounts reimbursed pursuant to the foregoing
subclause (ii)(C), any workout, restructuring or negotiations in respect of any
Secured Obligations, and (b) with respect to any LC Issuer, and its Affiliates,
all reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable out-of-pocket expenses incurred by
the Credit Parties who are not the Agents, an LC Issuer or any Affiliate of any
of them, after the occurrence and during the continuance of an Event of Default,
including, without limitation, enforcement or protection of their rights or
efforts to preserve, protect, collect, or enforce the Collateral or in
connection with any proceeding under any Debtor Relief Laws, provided that such
Credit Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).

“Customary BNCB Dispositions” has the meaning specified in Section 7.05(c).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA.

 

13



--------------------------------------------------------------------------------

“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period, plus (b) principal payments, other than Permitted
Senior Seller Note Payments or Permitted Refinancing, made or required to be
made on account of Indebtedness (excluding the Obligations but including,
without limitation, Capital Lease Obligations) for such Measurement Period, in
each case determined on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
( 2.0%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (
2.0%) per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate for Letters of Credit, plus two percent ( 2.0%) per
annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in LC Obligations or participations in Swing
Line Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a bankruptcy, insolvency or similar proceeding; provided
that receipt of financial or other support from a Governmental Entity shall not,
in and of itself, constitute or be deemed to constitute insolvency under this
clause (c).

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the LC Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under more than one other syndicated credit facility,
or (b) a Person that Controls such Lender has been deemed insolvent or become
the subject of a bankruptcy, insolvency or similar proceeding; provided, that
receipt of financial or other support from a Governmental Entity shall not, in
and of itself, constitute or be deemed to constitute insolvency under this
clause (b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
issuance and sale of any Equity Interests in another Person) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
For the avoidance of doubt, the termination of any Lease by a counterparty
pursuant to any right of termination (other than upon a default by any Loan
Party) under such Lease does not constitute a Disposition by any Loan Party.

 

14



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the Maturity Date; provided, however, that (i) only the portion
of such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (iii) if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000.00; (c) an Approved Fund; (d) any Person to
whom a Credit Party assigns its rights and obligations under this Agreement as
part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent, the LC Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Lead
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.

“Eligible Accounts Receivables” means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables) or
the rendition of services that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by full performance and represents the bona fide
amounts due to a Borrower from an account debtor, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (s) below. Without limiting the foregoing, to qualify as an Eligible
Accounts Receivable, an Account shall indicate no Person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a

 

15



--------------------------------------------------------------------------------

customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Account Receivable. Any Accounts meeting the foregoing criteria shall
be deemed Eligible Accounts Receivables but only as long as such Account is not
included within any of the following categories, in which case such Account
shall not constitute an Eligible Account Receivable:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts that have been outstanding for more than ninety (90) days from the
invoice date or more than sixty (60) days past the due date;

(c) Accounts due from any account debtor for which more than 50.0% of the
Accounts owing from such account debtor and its Affiliates are ineligible under
clause (b) above.

(d) Accounts with respect to which a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent pursuant to the Security Documents) or which are not
subject to a first priority security interest in favor of the Collateral Agent;

(e) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(f) Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;

(g) Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Accounts;

(h) Accounts which are owed by any Affiliate or any employee of a Loan Party;

(i) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(j) Accounts due from any Governmental Authority other than (i) Accounts for
which all consents, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the account
debtor or in connection with the enforcement of such Account by the Agent, in
each case, have been duly obtained, effected or given or are in full force and
effect and (ii) Eligible State University Accounts;

(k) Accounts (i) owing from any Person that is also a supplier to or creditor of
a Loan Party or any of its Subsidiaries unless such Person has waived any right
of setoff in a manner acceptable to the Administrative Agent, (ii) representing
any manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom or (iii) representing a progress billing or retainage;

 

16



--------------------------------------------------------------------------------

(l) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

(m) Accounts arising out of sales to account debtors outside the United States
unless such Accounts are fully backed by an irrevocable letter of credit on
terms, and issued by a financial institution, acceptable to the Administrative
Agent in its Permitted Discretion;

(n) [reserved];

(o) Accounts evidenced by a promissory note or other instrument;

(p) Accounts consisting of amounts due from vendors as rebates or allowances;

(q) Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;

(r) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business
without the consent of the Administrative Agent; or

(s) Accounts which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Borrowing Base.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (k) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivables meeting the foregoing criteria shall be deemed
Eligible Credit Card Receivables but only as long as such Credit Card Receivable
is not included within any of the following categories, in which case such
Credit Card Receivable shall not constitute an Eligible Credit Card Receivable:

(a) Credit Card Receivables which do not constitute an “Account” (as defined in
the UCC);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

17



--------------------------------------------------------------------------------

(c) Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title, free and clear of any Lien (other than Liens
granted to the Collateral Agent);

(d) Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent (it being the intent that chargebacks
in the ordinary course by such processors shall not be deemed violative of this
clause);

(e) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback) by any Person;

(f) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;

(g) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy, insolvency or
similar proceedings;

(h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(i) Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

(j) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or

(k) Credit Card Receivables which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that, in
each case, complies with each of the representations and warranties expressly
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. The following items of Inventory shall not be included in Eligible
Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person that is not a Loan Party;

(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);

(d) Inventory at a location that is owned or leased by a Borrower, except to the
extent that the Borrowers have furnished the Administrative Agent with (i) any
UCC financing

 

18



--------------------------------------------------------------------------------

statements or other documents that the Administrative Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (ii) with respect to any Material Storage Location, a Collateral Access
Agreement executed by the Person owning any such Material Storage Location on
terms reasonably acceptable to the Administrative Agent;

(e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) that have been or are in the
process of being returned to the vendor, (iii) are obsolete or slow moving, or
custom items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale, (vi) are bill and hold goods or
(vii) are in-transit;

(f) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent, subject only to any interest, title
or lien of a landlord, lessor or other property owner under a Lease or
applicable Laws (provided that, for the avoidance of doubt, no provisions with
respect to the subordination of Liens or other landlord rights in any Collateral
Access Agreement shall be deemed to violate this clause (f));

(g) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(i) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party which has expired or has
been terminated or with respect to which any Borrower or any of its Subsidiaries
has received notice of a dispute in respect of any such agreement;

(k) Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has completed or received (A) an appraisal of such Inventory
from appraisers satisfactory to the Collateral Agent, establishes an advance
rate and Inventory Reserves (if applicable) therefor, and otherwise agrees that
such Inventory shall be deemed Eligible Inventory, and (B) such other due
diligence as the Agents may require, all of the results of the foregoing to be
reasonably satisfactory to the Agents; or

(l) Inventory which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Borrowing Base

“Eligible Real Estate” means Real Estate which satisfies all of the following
conditions:

(a) such Real Estate is located in the continental United States;

(b) a Borrower owns such Real Estate in fee simple absolute;

 

19



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received evidence that all actions have
been taken for which the Administrative Agent shall have notified the Lead
Borrower that the Administrative Agent has reasonably deemed necessary in order
to create a valid first priority Lien (subject in priority only to (i) Permitted
Encumbrances set forth in Sections 7.01(a), (c), (d) and (h), provided, that,
with respect to Liens for Taxes being contested in compliance with Section 6.04
and Permitted Encumbrances set forth in Section 7.01(d), such Liens are insured
over by the applicable Title Policy and (ii) such other Lien (other than any
Lien securing Indebtedness for borrowed money or other funded debt) as may be
approved by the Collateral Agent in its Permitted Discretion) in such Real
Estate;

(d) the Real Estate or any portion thereof (the loss of which shall have, in the
Permitted Discretion of the Collateral Agent, a material impact on the use,
operation or value of the “Property” (as defined in the applicable Mortgage))
shall not have been damaged or taken through condemnation (which term shall
include any damage or taking by any Governmental Authority, quasi-governmental
authority, any Person having the power of condemnation, or any transfer by
private sale in lieu thereof), either temporarily or permanently;

(e) the Administrative Agent shall have received an appraisal of such Real
Estate complying with the requirements of FIRREA by a third party appraiser
engaged by the Administrative Agent and otherwise in form and substance
reasonably satisfactory to the Administrative Agent; and

(f) all Real Estate Eligibility Requirements with respect to such Real Estate
shall have been satisfied in the Administrative Agent’s Permitted Discretion.

“Eligible State University Accounts” means Accounts that otherwise satisfy the
eligibility requirements of “Eligible Accounts Receivable” and that are owing
from colleges or universities that are agencies or political subdivisions of
state or local Governmental Authorities and that arise in the ordinary course of
Business of the Borrowers from management agreements, textbook or course pack
sales, trade or general merchandise sales, guarantees of payments due from
students or otherwise.

“Environmental Assessment” has the meaning specified in the definition of Real
Estate Eligibility Requirements.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or hazardous wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

20



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or membership or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or membership or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such membership
or other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excluded Assets” has the meaning given to such term in the Security Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Loan Party is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

“Executive Order” has the meaning set forth in Section 10.18.

 

21



--------------------------------------------------------------------------------

“Existing BNCB Credit Agreement” means that certain Credit Agreement, dated as
of November 13, 2006, among BNCB, certain subsidiaries of BNCB from time to time
party thereto, Bank of America, N.A., as agent, and a syndicate of lenders.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 17, 2005 among the Lead Borrower, certain other borrowers party thereto,
Bank of America, N.A., as agent, and a syndicate of lenders.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.04 hereto.

“Facility Guaranty” means any Guarantee made by the Guarantors in favor of the
Credit Parties, including as set forth in Article XI hereto or in any guaranty
agreement in form reasonably satisfactory to the Administrative Agent.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the amended and restated fee letter agreement, dated
August 7, 2009, among the Lead Borrower, the Administrative Agent, the other
institutions party thereto and the Joint Lead Arrangers.

“FIRREA Documents” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Fiscal Month” means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday that is closest to the last day of January of any calendar year,
provided that after the change contemplated by Section 7.13, “Fiscal Year” shall
mean any period of twelve (12) consecutive months ending on the Saturday that is
closest to the end of April of any calendar year that is in accordance with the
National Retail Federation calendar.

“Fixed Charge Trigger Event” means the failure of the Borrowers to maintain at
any time Availability at least equal to the greater of (i) fifteen percent
(15.0%) of the Loan Cap or (ii) $110,000,000.

“Fixed Charge Trigger Period” means the period beginning upon the occurrence of
a Fixed Charge Trigger Event and ending on the date Availability has equaled or
exceeded the greater of (i) fifteen percent (15.0%) of the Loan Cap or
(ii) $110,000,000 for a period of forty-five (45) consecutive calendar days.

 

22



--------------------------------------------------------------------------------

“Flood Zone Certification” has the meaning specified in the definition of Real
Estate Eligibility Requirements.

“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender and each LC Issuer, if such Person is
organized under the laws of a jurisdiction other than that in which the Lead
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
political subdivision outside of the United States.

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fully Satisfied” means (a) with respect to any Secured Obligations or
Obligations, as applicable, the full cash payment thereof, including all
principal, interest and fees with respect thereto and any interest, fees and
other charges accruing during a proceeding under any Debtor Relief Law (whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), but shall not include any roll up of any Secured Obligations or
Obligations in any debtor in possession financing during any such proceeding;
and (b) with respect to LC Obligations, Other Liabilities or Obligations that
are inchoate or contingent in nature, the Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to the applicable Credit Party
in its discretion, in the amount of required Cash Collateral). No Loans shall be
deemed to have been Fully Satisfied until all Commitments related to such Loans
have expired or been terminated.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such

 

23



--------------------------------------------------------------------------------

Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), but excluding in all
cases endorsements for collection or deposit in the ordinary course of business.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantor” means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower, any CFC or any Immaterial Subsidiary) and each other Subsidiary of
the Lead Borrower that is not a Borrower and that is required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means each Subsidiary of the Lead Borrower that has been
designated by the Lead Borrower in writing to the Administrative Agent as an
“Immaterial Subsidiary” for purposes of this Agreement and the other Loan
Documents, provided that (a) for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or exceed five
percent (5.0%) of the Consolidated total assets of the Lead Borrower and its
Subsidiaries, or (ii) any Immaterial Subsidiary own any assets included in the
Borrowing Base, or (iii) the gross revenues of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
gross revenues of the Lead Borrower and its Subsidiaries for such Measurement
Period, in each case as determined in accordance with GAAP, and (b) no
Subsidiary that has been designated an “Immaterial Subsidiary” may be
re-designated a “Subsidiary” or be treated under the Loan Documents as a Loan
Party without the written approval of the Administrative Agent which approval
may be withheld for any reason. As of the Closing Date, the Subsidiaries
specified on Schedule 1.03 hereto are the only Subsidiaries designated by the
Lead Borrower as Immaterial Subsidiaries for purposes of this Agreement and the
other Loan Documents.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Increased Commitment Lender” shall have the meaning provide in Section 2.15(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

24



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, paid in accordance with the payment terms thereof
and otherwise not past due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all Disqualified Stock and all other obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source

 

25



--------------------------------------------------------------------------------

codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) notwithstanding the provisions of clause (iii) no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means (a) with respect to the Lead Borrower, a
determination by management or the Audit Committee of the Board of Directors of
the Lead Borrower or by the Lead Borrower’s Public Accountants that (i) a
material weakness in internal controls over financial reporting, as described in
PCAOB Auditing Standard No. 5, exists in the Lead Borrower’s internal control
over financial reporting, or (ii) a member of the senior management of the Lead
Borrower has committed a material act of fraud, and (b) with respect to the any
Subsidiary of the Lead Borrower, a determination by management or the Audit
Committee of the Board of Directors of the Lead Borrower or by the Lead
Borrower’s Public Accountants that (i) a material weakness in internal controls
over financial reporting, as described in PCAOB Auditing Standard No. 5, exists
in the such Subsidiary’s internal control over financial reporting, or (ii) a
member of the senior management of such Subsidiary has committed an act of
fraud, in either case under this clause (b) that could reasonably be expected to
result in an Material Adverse Effect; provided, that, for the avoidance of doubt
in the case of clause (b)(i) with respect to BNCB, a determination by management
or the audit committee of the Lead Borrower’s Board of Directors or by the Lead
Borrower’s Public Accountants of the existence of a material weakness due to a
deficiency in the design or operation of BNCB’s internal controls over financial
reporting, as described in PCAOB Auditing Standard No. 5, shall not be
considered to result in a Material Adverse Effect so long as

 

26



--------------------------------------------------------------------------------

(i) such determination is made solely with respect to the internal controls of
BNCB as a wholly-owned subsidiary of the Lead Borrower immediately after giving
effect to the BNCB Acquisition, (ii) the failure to rectify such weakness shall
not have resulted in a violation of applicable securities or other Laws and
(iii) such weakness does not result in any material misstatement of the Lead
Borrower’s consolidated interim or audited financial statements.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Administrative Agent’s Permitted Discretion, include (but
are not limited to) reserves based on:

(a) obsolescence;

(b) seasonality;

(c) Shrink;

(d) imbalance;

(e) change in Inventory character;

(f) change in Inventory composition;

(g) change in Inventory mix;

(h) mark-downs (both permanent and point of sale);

(i) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events;

(j) reasonably anticipated changes in appraised value of Inventory between
appraisals; and

(k) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) any Acquisition; provided, however,
that

 

27



--------------------------------------------------------------------------------

any amount payable by a vendor to any Loan Party with respect to the return of
inventory or supplies by such Loan Party to such vendor in the ordinary course
of business shall not constitute an “Investment” hereunder so long as (i) such
amount has not been outstanding for more than 150 days and (ii) such inventory
is not then included in the Borrowing Base. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and any Borrower (or any Subsidiary) or in favor the LC
Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, substantially in the form of Exhibit J
hereto and otherwise in form satisfactory to the Administrative Agent pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

“Junior Subordinated Seller Note” means that certain Junior Subordinated Seller
Note dated as of the date hereof by the Lead Borrower in favor of the Sellers in
an original principal amount of $150,000,000 and having a maturity date of
September     , 2014, in the form of Exhibit H hereto.

“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Issuer” means (a) Bank of America, JPMorgan Chase Bank, N.A., Wells Fargo
Retail Finance, LLC (through its Affiliate, Wells Fargo Bank, N.A.) and
Sovereign Bank, each in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder (which successor may only
be a Lender selected by the Administrative Agent in its discretion and, so long
as no Event of Default has occurred and is continuing, consented to by the Lead
Borrower), and (b) with respect to the Existing Letters of Credit and until such
Existing Letters of Credit expire or are returned undrawn, Bank of America. The
LC Issuer may, in its discretion and with the consent of the Lead Borrower which
shall not be unreasonably withheld, arrange for one or more Letters of Credit to
be issued by Affiliates of the LC Issuer, in which case the term “LC Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

28



--------------------------------------------------------------------------------

“LC Obligations” mean, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all LC Borrowings. For purposes
of computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit and bankers’ acceptances.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable LC Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such

 

29



--------------------------------------------------------------------------------

Interest Period in same day funds in the approximate amount of the LIBO Rate
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent and the Arrangers, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments at such time and (b) the Borrowing Base at such time.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.

“Loan Party” means the Borrowers and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of any Loan Party or the
Lead Borrower and its Subsidiaries taken as a whole; (b) impairment of the
ability of any Loan Party to perform its material obligations under any material
Loan Document to which it is a party; or (c) a material impairment of the rights
and remedies of the Agent or the Lenders under any material Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, (a) each contract,
security, instrument or agreement which such Person has reported or is required
to report as a “Material Contract” under and in accordance with Item 601(b)(10)
of Regulation S-K and/or Regulation S-B of the Securities Act and (b) each
vendor or customer contract, security agreement or instrument the breach or
termination of which would have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000. Without
limitation of the foregoing, the obligations under the Seller Notes, each as
amended and in effect on the Closing Date, and any Permitted Senior Debt shall
be deemed Material Indebtedness. For purposes of determining the amount of
Material Indebtedness at any time, the amount of the obligations in respect of
any Swap Contract at such time shall be calculated at the Swap Termination Value
thereof.

“Material Storage Location” means (a) the warehouse leased by the Lead Borrower
in Monroe, New Jersey, or Reno, Nevada, (b) the warehouse leased by Sterling
Publishing Co., Inc., at 48 Saw Mill Pond Road, Edison, New Jersey or 30 Saw
Mill Pond Road, Edison, New Jersey, or (c) any replacement for such facilities
or any other warehouse or other storage space leased by any Loan Party for the
storage of similar amounts of Inventory as are or are anticipated to be stored
at any of the locations described in clauses (a) and (b) of this definition as
of the Closing Date.

“Material Store Acquisition” means (a) with respect to the Lead Borrower and its
Subsidiaries (other than BNCB and its Subsidiaries), the acquisition in a single
transaction or series of related transactions of stores, store leases and or
inventory at store locations (other than acquisitions or openings of new stores
in the ordinary course of business) for consideration in excess of
(i) $25,000,000 for any such single or series of related transactions or
(ii) $75,00,000 in the aggregate for any Fiscal Year and (b) with respect to
BNCB and its Subsidiaries, the acquisition of more than 50 bookstore contracts
or leases in a single transaction or series of related transactions, either
through assumption or replacement of existing contracts or leases between third
parties and the applicable college, university or other educational institution.

“Maturity Date” means September 29, 2013.

“Maximum DDA Balance” means, with respect to each DDA, an amount equal to
(a) $1,000 times (b) the aggregate number of Stores that maintain deposits in
such DDA.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Lead Borrower for which
financial statements have or should have been delivered in accordance with
Section 6.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each fee mortgage or deed of trust, security agreement and
assignment by a Loan Party owning the Real Estate encumbered thereby in favor of
the Collateral Agent in form and substance acceptable to the Collateral Agent in
its Permitted Discretion.

 

31



--------------------------------------------------------------------------------

“Mortgage Related Document” means each Title Policy, Survey, Environmental
Assessment, Flood Zone Certification and FIRREA Documents related to each parcel
of Real Estate subject to a Mortgage and all related certifications, evidences
of permits and licenses and other documents and certifications reasonably
requested by the Administrative Agent in connection with establishing,
maintaining and protecting such Real Estate and the Administrative Agent’s
interest therein and lien thereon.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Orderly Liquidation Value” means the appraised orderly liquidation value of
the Borrowers’ Inventory, net of costs and expenses to be incurred in connection
with any such liquidation, which value is expressed as a percentage of Cost of
the Borrowers’ Inventory as set forth in the Borrowers’ inventory stock ledger,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Administrative Agent.

“Net Proceeds” means (a) with respect to any Prepayment Event described in
clause (a) or (b) of the definition thereof, the excess, if any, of (i) the sum
of cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)), (C) commercially reasonable
amounts provided as a funded reserve against any liabilities under any
indemnification obligations or purchase price adjustments associated with such
Dispositions, and (D) if no Trigger Period shall then be in effect, all federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, and (b) with respect to the sale or issuance of any Equity Interest
by any Loan Party or any of its Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Subsidiaries, the excess of
(i) the sum of the cash and cash equivalents received in connection with such
transaction over (ii) the sum of (x) the underwriting discounts and commissions,
and other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party or such Subsidiary in connection therewith and (y) all distributions and
other payments required to be made to minority interest holders in such Person
as a result of such sale.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.

“NPL” means the National Priorities List under CERCLA.

 

32



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs and expenses
are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Liabilities” means any obligation of any Loan Party (a) arising under any
document or agreement relating to or (b) on account of (i) any Cash Management
Services and/or (ii) any Bank Product.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to (A) any LC Credit Extension occurring on such
date and (B) any other changes in the aggregate amount of the LC Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” shall have the meaning provided in Section 4.01(j).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

 

33



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding three plan years.

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a) no Default then exists or would arise from the consummation of such
Acquisition;

(b) such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person does not otherwise oppose such
Acquisition;

(c) the Lead Borrower shall have furnished the Administrative Agent with
(i) thirty (30) days’ prior written notice (or such shorter period of not less
than ten (10) days prior to such Acquisition as the Administrative Agent may
agree in its reasonable discretion) of each such intended Acquisition;

(d) with respect to any such Acquisition (in a single or series of related
transactions) involving aggregate consideration (whether in cash, tangible
property, notes or other property) in excess of $25,000,000 individually or in
excess of $75,000,000 in the aggregate, the Lead Borrower promptly (and in any
event, no less than five (5) Business Days prior to the consummation of such
Acquisition or such shorter period as may otherwise be agreed by the
Administrative Agent in its reasonable discretion) shall furnish to the
Administrative Agent such documentation, if any, that the Administrative Agent
may reasonably request, which may include a current draft of the documents,
agreements and instruments contemplated to be executed in connection therewith
(and final copies thereof as and when executed), a summary of any due diligence
undertaken by the Loan Parties in connection with such Acquisition;

(e) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a Business substantially the same as one
or more line or lines of Business of the Lead Borrower and its Subsidiaries or
Substantially related, incidental or complimentary thereto and otherwise
permitted to be engaged in by a Borrower under this Agreement;

(f) if the Person which is the subject of such Acquisition will be maintained as
a wholly-owned Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a wholly-owned Subsidiary which is not then a
Loan Party, such wholly-owned Subsidiary shall, to the extent not prohibited by
the terms of Indebtedness of such Person permitted by Section 7.03(h) hereof,
have been joined as a “Borrower” hereunder or as a Guarantor, as the
Administrative Agent shall determine in its Permitted Discretion, and the
Collateral Agent shall, to the extent not prohibited by the terms of
Indebtedness of such Person permitted by Section 7.03(h) hereof, have received a
first-priority security interest in such Subsidiary’s Inventory, Accounts, Real
Estate and other property of the same nature as constitutes Collateral of the
Borrowers under the Security Documents; and

 

34



--------------------------------------------------------------------------------

(g) (i) Projected Excess Availability and Pro Forma Excess Availability as of
the date of consummation of such Acquisition will be equal to or greater than
twenty percent (20.0%) of the Loan Cap, (ii) the Consolidated Fixed Charge
Coverage Ratio, on a pro-forma basis for the Measurement Period immediately
prior to such Acquisition, will be equal to or greater than 1.1 to 1.0 and
(iii) the Lead Borrower shall have delivered written certification as to
satisfaction, and a reasonably detailed calculation, of items (i) and (ii) above
five (5) Business Days (or such shorter period not less than two (2) Business
Days prior to such Acquisition as the Administrative Agent may agree to in its
reasonable discretion) prior to the date of such Acquisition.

“Permitted Buy-Back Programs” means seasonal buy-back programs of college text
books in accordance with leases, contracts or other instruments or agreements
governing its Stores and otherwise in accordance with customary business
practices in the college bookselling industry.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment, determined in a manner
consistent with its credit procedures for asset-based lending transactions in
the retail industry and otherwise in similar circumstances.

“Permitted Disposition” has the meaning specified in Section 7.05.

“Permitted Encumbrances” has the meaning specified in Section 7.01.

“Permitted Indebtedness” has the meaning specified in Section 7.03.

“Permitted Investments” has the meaning specified in Section 7.02.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion (unless the Required Lenders direct the Administrative Agent
not to make or to discontinue making Overadvances), which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c) Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5.0%) of the Loan Cap at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

35



--------------------------------------------------------------------------------

“Permitted Real Estate Liens” means with respect to any Eligible Real Estate
encumbered by a Mortgage in favor of the Collateral Agent, collectively,
Permitted Encumbrances and, the Liens referred to in Schedule B of the Title
Policy insuring the Collateral Agent’s interest under such Mortgage.

“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, renewal or extension of such Indebtedness, so long as
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) such extension, renewal
or replacement shall not result in an earlier maturity date or decreased
weighted average life of such Indebtedness, (iii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Credit Parties than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and (iv) the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate for comparative transactions of such nature.

“Permitted Self-Insurance Program” means a self-insurance program of the Lead
Borrower and its Subsidiaries (a)(i) that is administered through Chelsea
Insurance Company Ltd., a wholly-owned Subsidiary of the Lead Borrower,
(ii) that is permitted under applicable Laws, (iii) of an amount and type
customarily carried by Persons engaged in the same or similar business and
operating in the same or similar locations, (iv) with respect to which the Lead
Borrower has provided the Administrative Agent notice of activation of such
program at least 30 days prior to such program becoming effective, and (v) that
otherwise satisfies the requirements set forth in Section 6.07; provided,
however, that no self-insurance program may directly insure all or any portion
of the Collateral unless (x) such self-insurance program satisfies the foregoing
requirements and (y) the Collateral Agent (in consultation with the Arrangers)
consents in writing (such consent not to be unreasonably withheld or delayed) to
the form and substance of such self-insurance program; and (b) with respect to
worker’s compensation that is permitted under applicable Laws and of an amount
and type customarily carried by Persons engaged in the same or similar business
and operating in the same or similar locations.

“Permitted Senior Debt” means Indebtedness of the Lead Borrower evidenced by
senior notes or similar instruments and any guaranty obligations of the Lead
Borrower’s Subsidiaries (other than Immaterial Subsidiaries) with respect
thereto, in any aggregate principal amount of up to $750,000,000, all pursuant
to an indenture and guaranty agreements, as applicable, and on terms and
conditions reasonably acceptable to the Administrative Agent, the majority of
the Arrangers and the Required Lenders, such terms and conditions to include,
but not be limited to the following:

(a) no portion of the principal of such Indebtedness shall be required to be
paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the date that is 180 days after the Maturity
Date, other than in the event of (i) a default under such Indebtedness, (ii) a
change of control of the Lead Borrower or (iii) certain asset sales in each
case, subject to the standstill and the lien subordination provisions described
in clause (d) below;

 

36



--------------------------------------------------------------------------------

(b) such Indebtedness may be secured by a first priority Lien on Excluded Assets
only and a second priority Lien on any Collateral (provided the Administrative
Agent for the benefit of the Secured Parties is granted a second priority Lien
on all Excluded Assets securing such Indebtedness);

(c) the documents, instruments and other agreements pursuant to which such
Indebtedness shall be issued or outstanding shall not be more restrictive than
those contained in this Agreement or the other Loan Documents taken as a whole
or conflict with or violate the covenants or otherwise create Defaults under
this Agreement or the other Loan Documents; and

(d) such Indebtedness shall be subject to an intercreditor agreement acceptable
to the Administrative Agent, the majority of the Arrangers and the Required
Lenders addressing, among other things, (A) the priority of the Liens securing
the Collateral and Excluded Assets and the payment of proceeds therefrom, (B) a
standstill by the holders of such Indebtedness as to remedies against the
Collateral, (C) waivers by the holders of such Indebtedness of rights to contest
validity or priority of Liens of the Administrative Agent or the Lenders or
object to dispositions of Collateral (including an affirmative agreement by such
holders to release Liens of such holders in the event of a disposition of
Collateral approved by the Administrative Agent and Required Lenders),
(D) waiver of rights to object to the use of cash collateral or sale of
Collateral, and restrictions on certain claims and actions, in any proceeding
under any Debtor Relief Laws by the holders of such Indebtedness, and
(E) restrictions on amendments to, or consents, waivers or other modifications
with respect to, the documents evidencing such Indebtedness.

“Permitted Senior Seller Note Payments” means any payment or prepayment of the
principal amount of the Senior Subordinated Seller Note permitted (a) pursuant
to the terms thereof (including terms of subordination) as in effect on the
Closing Date and (b) under Section 7.07.

“Permitted Tax Distribution” means the cash distributions in an aggregate amount
of up to $50,000,000 made to one or more of the Sellers pursuant to the terms of
the BNCB Purchase Agreement in respect of the income tax liability of the
Sellers associated with the ordinary business income of BNCB through the Closing
Date, notice of which shall be delivered pursuant to Section 6.02(g) hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Event” means:

(a) Any Disposition of any Inventory, Accounts or Mortgaged Property of a Loan
Party, other than (i) sales of Inventory in the ordinary course of business and
(ii) so long as no Trigger Period exists, a Disposition (or series of related
dispositions) of Inventory, Accounts or Mortgaged Property resulting in Net
Proceeds of $15,000,000 or less;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Mortgaged Real
Estate of a Loan Party, unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property

 

37



--------------------------------------------------------------------------------

or asset having priority over the Lien of the Collateral Agent; or (ii) other
than during a Trigger Period, the proceeds therefrom are utilized for purposes
of replacing or repairing the assets in respect of which such proceeds, awards
or payments were received within 270 days of the occurrence of the damage to or
loss of the assets being repaired or replaced; or

(c) The issuance by a Loan Party other than the Lead Borrower of any Equity
Interests, other than any such issuance of Equity Interests (i) to a Loan Party,
(ii) as consideration for a Permitted Acquisition or (iii) as a compensatory
issuance or in connection with any employee retention program, plan or agreement
to any employee, director, or consultant (including under any option plan), in
each case under this clause (iii), in the ordinary course of business.

“Pro Forma Excess Availability” means, for any date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated as the beginning of such Twelve
Month Period.

“Projected Excess Availability” means, for any date of calculation, the
projected average Availability for each Fiscal Month during the Twelve Month
Period immediately following such date of calculation.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate” means (i) all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights of a Loan
Party or in favor of a Loan Party relating thereto and all leases, tenancies,
and occupancies thereof and (ii) all Leases.

“Real Estate Eligibility Requirements” means, collectively, each of the
following:

(a) the applicable Borrower has executed and delivered to the Collateral Agent a
Mortgage with respect to any Real Estate intended, by such Borrower, to be
included in Eligible Real Estate;

(b) such Real Estate is vacant land or used by a Borrower or a lessee or
licensee of a Borrower for offices, as a Store or distribution center or for
other purposes not prohibited by this Agreement or the other Loan Documents;

(c) as to any particular property, the applicable Borrower is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Real Estate;

(d) the Collateral Agent shall have received fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies (or marked-up
title insurance commitments having the effect of a policy of title insurance)
(the “Title Policies”) in form and substance, with the endorsements reasonably
required by the Collateral Agent (to the extent available at commercially
reasonable rates) and in amounts reasonably acceptable to the Collateral Agent,
issued by First American Title Insurance Company, Fidelity Title Insurance
Company or other title insurers reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid first priority Liens on the property
described therein, subject only to Permitted Encumbrances set forth in Sections
7.01(a), (c) and (h), provided that with respect to any Liens for Taxes being
contested in compliance with Section 6.04, such Liens are insured over by the
applicable Title Policy and such other Liens as may be approved by the
Collateral Agent in its Permitted Discretion;

 

38



--------------------------------------------------------------------------------

(e) the Collateral Agent shall have received: (i) American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Collateral Agent and the issuer of the Title Policies in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Collateral Agent, showing all buildings
and other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects that are Permitted
Encumbrances listed in Section 7.01(h) or are reasonably acceptable to the
Collateral Agent, or (ii) survey coverage either in the form of deleting or
endorsing over a survey exception and by providing survey endorsements in form
reasonably acceptable to the Collateral Agent (in either case, such surveys or
evidence of deletion of or endorsement over being referred to herein as the
“Surveys”);

(f) with respect to any Real Estate intended by any Borrower to be included in
Eligible Real Estate, the Collateral Agent shall have received a Phase I
Environmental Site Assessment in accordance with ASTM Standard E1527-05, in form
and substance reasonably satisfactory to the Collateral Agent, from
Environmental Resources Management or another environmental consulting firm
reasonably acceptable to the Collateral Agent (each an “Environmental
Assessment”), for such Real Estate to be included in Eligible Real Estate, the
Collateral Agent may, upon the receipt of an Environmental Assessment, require
the delivery of further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Environmental Assessment;

(g) Borrower shall have delivered to the Collateral Agent (i) evidence of flood
insurance, if required by applicable Law, that covers any parcel of improved
Real Estate that is encumbered by a Mortgage in favor of the Collateral Agent,
which insurance shall name the Collateral Agent as mortgagee and shall be in an
amount and in such form that complies with the requirements under the National
Flood Insurance Act or (ii) a flood zone certification that such parcel is not
located in a flood zone and that such flood insurance is not required by
applicable Law (in either case, “Flood Zone Certification”);

(h) the applicable Borrower shall have delivered such other information and
documents as may be reasonably requested by the Agents to the extent necessary
to comply with FIRREA (“FIRREA Documents”);

(i) no material waste, impairment, or deterioration of the “Property” (as
defined in the Mortgages) shall have been committed and such Property shall not
have been abandoned;

(j) the applicable Borrower shall have delivered a favorable opinion of local
counsel to the Loan Parties in the jurisdiction where such Real Estate is
located, addressed to the Administrative Agent and the Lenders, as to such
matters concerning such Borrower, the Mortgage and the Real Estate as the
Administrative Agent may request in its Permitted Discretion; and

(k) if requested by the Collateral Agent, the Borrower shall have delivered a
commercially reasonable subordination, non-disturbance and attornment agreement,
in form and substance acceptable to the Collateral Agent in its Permitted
Discretion, with any tenants with respect to such Real Estate.

“Realty Reserves” means, without duplication of any other Reserve or items that
are otherwise addressed or excluded thorough eligibility criteria, such reserves
as the Administrative Agent from time

 

39



--------------------------------------------------------------------------------

to time determines in the Administrative Agent’s Permitted Discretion, as
reflecting (i) the impediments to the Agents’ ability to realize upon any
Eligible Real Estate, or (ii) claims and liabilities that the Administrative
Agent determines in its Permitted Discretion will need to be satisfied in
connection with the realization upon Eligible Real Estate.

“Receivables Reserves” mean such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Accounts Receivables, including, without limitation,
reserves for dilution.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a conversion or continuation of Committed Loans, a Conversion/Continuation
Certificate, (c) with respect to an LC Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50.0% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves and Realty Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or vice president or
director of finance of a Loan Party or any of the other individuals designated
in writing to the Administrative Agent by an existing Responsible Officer of a
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder, provided that for the purposes of any Committed Loan
Notice, Conversion/Continuation Notice, Letter of Credit Application and Swing
Line Loan Notice, Responsible Officer shall also include any officer, director
or manager of the treasury department of the Lead Borrower who is duly
authorized to bind the Lead Borrower and with respect to whom the Administrative
Agent has received an incumbency certificate. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

40



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person. For the
avoidance of doubt, it is agreed that Permitted Tax Distributions shall not
constitute a Restricted Payment except to the extent that such Permitted Tax
Distribution shall exceed $50,000,000 and then only shall such incremental
amount be considered a restricted payment.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means all Obligations, all Guaranteed Obligations and all
Other Liabilities.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Securities Account Control Agreements, the DDA Notifications,
the Credit Card Notifications, the Mortgages and each other security agreement
or other instrument or document executed and delivered to the Collateral Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Secured Obligations (including, without limitation, any Lien that may
be granted from time to time upon all or any portion of the Excluded Assets).

“Sellers” means Leonard Riggio and Louise Riggio.

“Seller Notes” means the Junior Subordinated Seller Note and the Senior
Subordinated Seller Note.

“Senior Subordinated Seller Note” means that certain Senior Subordinated Seller
Note dated as of the date hereof by the Lead Borrower in favor of the Sellers in
an original principal amount of $100,000,000 and having a maturity date of
December 15, 2010, in the form of Exhibit N hereto.

 

41



--------------------------------------------------------------------------------

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, the value of all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Default” means any event or condition that constitutes, or with the
passage of time would constitute, an Event of Default under any of clauses (a),
(b) (solely with respect to Section 7.15), (f), (g), (k) or (l) of Section 8.01.

“Specified Indebtedness” means Permitted Senior Debt or Subordinated
Indebtedness.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

42



--------------------------------------------------------------------------------

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means (a) the Seller Notes and (b) other
Indebtedness which is expressly subordinated in right of payment to the prior
payment in full of the Secured Obligations and which is in form and on terms
approved in writing by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Super-Majority Required Lenders” means, as of any date of determination,
Lenders holding more than 66.67% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the LC Issuer to
make LC Credit Extensions have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 66.67% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
LC Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Required
Lenders.

“Surveys” has the meaning specified in the definition of Real Estate Eligibility
Requirements.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

43



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.

“Title Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Trigger Event” means (a) the occurrence and continuance of an Event of Default,
(b) the failure of the Borrowers to maintain Availability at least equal to the
greater of (i) twenty percent (20.0%) of the Loan Cap or (ii) $135,000,000 and
such failure shall continue for a period of five (5) or more consecutive
calendar days or (c) the failure of the Borrowers maintain at all times
Availability at least equal to seventeen percent (17.0%) of the Loan Cap. The
failure under clauses (b) or (c) hereof is referred to herein as an
“Availability Event”.

“Trigger Period” means the period beginning upon the occurrence of a Trigger
Event and ending on (a) if such Trigger Event arises as a result of an Event of
Default, the date such Event of Default is waived in accordance with this
Agreement, or (b) if such Trigger Event arises as a result of an

 

44



--------------------------------------------------------------------------------

Availability Event, the date Availability has equaled or exceeded the greater of
(i) twenty percent (20.0%) of the Loan Cap or (ii) $135,000,000 for a period of
forty-five (45) consecutive calendar days; provided, however, that if any
Trigger Event shall have occurred and the resulting Trigger Period ended for any
reason hereunder on three (3) occasions, the Trigger Period for any subsequent
(fourth) Trigger Event shall be unlimited in duration and such Trigger Period
shall continue for the remainder of the term of this Agreement.

“Trigger Period Compliance Certificate” has the meaning set forth in
Section 6.02(a).

“Twelve Month Period” means any period of twelve (12) consecutive Fiscal Months
taken as one accounting period.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any

 

45



--------------------------------------------------------------------------------

Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vii) the word “promptly” when used with respect to any action or delivery by
any Loan Party shall mean as soon as reasonably possible, but no later than five
(5) business days.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

46



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or by the terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

1.07 Covenant Adjustments.

(a) Covenant Acquisition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the financial covenant in Section 7.15 for
any period (or a portion of a period) that includes the date of the consummation
of any Permitted Acquisition, references to “Lead Borrower and its Subsidiaries”
shall include each acquired Person, or lines of business, as applicable, and the
EBITDA (and each other component of such financial covenant) of such acquired
Person or line of business (such EBITDA to be formulated on the basis of the
definition of Consolidated EBITDA set forth herein), as if the Acquisition had
been consummated on the first day of any such period of measurement.

(b) Covenant Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the financial covenant in Section 7.15 for
any period (or a portion of a period) that includes the date of any Disposition
of a Subsidiary or line of business, as applicable, Consolidated EBITDA shall be
determined on a historical pro forma basis to exclude the results of operations
of such Subsidiary or line of business, as applicable so disposed.

1.08 Exclusion of Certain Subsidiaries. In no event shall Chelsea Insurance
Company Ltd. be required to be a Loan Party.

1.09 Notices Generally. Unless otherwise expressly provided herein, any notice
required to be provided by the Loan Parties shall be substantially in the form
of notice attached as Exhibit O hereto.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate outstanding amount not to exceed at any
time the lesser of (x) the amount of such Lender’s Commitment, or (y) such
Lender’s Applicable Percentage of the Borrowing Base, subject in each case to
the following limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,

(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all LC Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment,

 

47



--------------------------------------------------------------------------------

(iii) the Outstanding Amount of all LC Obligations shall not at any time exceed
the Letter of Credit Sublimit

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

(b) As of the Closing Date, certain details of the calculation of the Borrowing
Base (including Reserves and certain ineligible Collateral) are set forth in the
form of Borrowing Base Certificate attached hereto as Exhibit F.

(c) The Administrative Agent shall (i) have the right, at any time and from time
to time after the Closing Date in its Permitted Discretion to establish, and
modify or eliminate Reserves, and (ii) so long as no Trigger Period shall exist,
shall give the Lead Borrower two (2) Business Days prior written notice before
any such change becomes effective.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b) Each Committed Borrowing shall be made upon the Lead Borrower’s irrevocable
(except as otherwise provided in Section 3.03) notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of LIBO Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of LIBO Rate Loans shall be in a principal amount of
$5,000,000.00 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of Base Rate Loans
shall be in a principal amount of not less than $500,000 and integral multiples
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) the requested date of the Borrowing (which shall be a
Business Day), (ii) the principal amount of Committed Loans to be borrowed,
(iii) the Type of Committed Loans to be borrowed, and (iv) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice, then the
applicable Committed Loans shall be made as Base Rate Loans. If the Lead
Borrower requests a Borrowing of LIBO Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 3:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall use reasonable efforts to make all
funds so received available to the Borrowers in like funds by no later than 4:00
p.m. on the day of receipt by the Administrative Agent either by (i) crediting
the account of the Lead Borrower on the books of Bank of America with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with

 

48



--------------------------------------------------------------------------------

instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Lead Borrower, there are
LC Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such LC Borrowings, and second, shall be
made available to the Borrowers as provided above.

(c) Each conversion of Committed Loans from one Type to the other and each
continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. three (3) Business Days prior to the requested date of any conversion
to or continuation of LIBO Rate Loans or of any conversion of LIBO Rate Loans to
Base Rate Loans. Each telephonic notice by the Lead Borrower pursuant to this
Section 2.02(c) must be confirmed promptly by delivery to the Administrative
Agent of a written Conversion/Continuation Notice, appropriately completed and
signed by a Responsible Officer of the Lead Borrower. Each conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each conversion to or continuation of Base Rate Loans shall
be in a principal amount of not less than $500,000 and integral multiples of
$100,000 in excess thereof. Each Conversion/Continuation Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
conversion of Committed Loans from one Type to the other or a continuation of
LIBO Rate Loans, (ii) the requested date of the conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be converted or continued, (iv) the Type of Committed Loans
to which existing Committed Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Lead Borrower
fails to give a timely notice of a conversion or continuation in a
Conversion/Continuation Notice, then the applicable Committed Loans shall be
converted to Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Lead Borrower requests a
conversion to or continuation of LIBO Rate Loans in a Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan. If
no timely notice of a conversion or continuation in a Conversion/Continuation
Notice is provided by the Lead Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in this Section 2.03(c).

(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby, provided, that no such
charge shall increase the time that any such Permitted Overadvance may remain
outstanding. The Administrative Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof. Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under Sections 2.05(c), 2.05(d) or
2.05(e). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(b) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBO Rate Loans without the Consent of the Required Lenders.

 

49



--------------------------------------------------------------------------------

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than seven (7) Interest Periods
in effect with respect to Committed Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the LC
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the LC Issuer and each Lender shall be bound thereby;
provided, however, that the Administrative Agent shall cease making Permitted
Overadvances if so directed by the Required Lenders. Any Permitted Overadvance
may constitute a Swing Line Loan. A Permitted Overadvance is for the account of
the Borrowers and shall constitute a Loan and an Obligation and shall be repaid
by the Borrowers in accordance with the provisions of Section 2.05(e). The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)) regardless
of the amount of any such Overadvance(s).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the LC Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Termination Date, to issue Letters of Credit for the
account of the Borrowers, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b) below, and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that after giving effect to any LC Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of (1) the Aggregate Commitments and (2) the Borrowing
Base, (y) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the LC Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Lead Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the LC Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the

 

50



--------------------------------------------------------------------------------

Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Any LC Issuer (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such LC Issuer,
provided that (A) until the Administrative Agent advises any such LC Issuer that
the provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of
the Letters of Credit issued in any such week exceeds such amount as shall be
agreed by the Administrative Agent and the LC Issuer, such LC Issuer shall be
required to so notify the Administrative Agent in writing only once each week of
the Letters of Credit issued by such LC Issuer during the immediately preceding
week as well as the daily amounts outstanding for the prior week, such notice to
be furnished on such day of the week as the Administrative Agent and such LC
Issuer may agree. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The LC Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of a requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the LC Issuer and the Administrative Agent each
consent, in their sole discretion, to a later expiry date; or

(B) the expiry date of a requested Commercial Letter of Credit would occur more
than 180 days after the date of issuance or last extension, unless the LC Issuer
and the Administrative Agent each consent, in their sole discretion, to a later
expiry date; or

(C) the expiry date of any requested Letter of Credit would occur after the
fifth day prior to the Letter of Credit Expiration Date, unless such Letter of
Credit is required to be (and at the applicable time is) Cash Collateralized on
or prior to the thirtieth day prior to the Letter of Credit Expiration Date.

(iii) The LC Issuer shall not issue any Letter of Credit without the prior
consent of the Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit, or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the LC Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the LC Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

 

51



--------------------------------------------------------------------------------

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the LC Issuer has entered into arrangements satisfactory to
the LC Issuer with the Borrowers or such Lender to eliminate the LC Issuer’s
risk with respect to such Lender.

(iv) The LC Issuer shall not amend any Letter of Credit if the LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(v) The LC Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the LC Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
LC Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the LC
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the LC Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the LC Issuer by mail or fax (with
a copy to the Administrative Agent) or online, consistent with past practice, in
the form of a Letter of Credit Application, appropriately completed and signed
(if delivered by mail or fax) by a Responsible Officer of the Lead Borrower.
Such Letter of Credit Application must be received by the LC Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such other date and time as the Administrative Agent and the LC Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the LC Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the LC Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the LC Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the LC Issuer may require. Additionally, the Lead Borrower shall
furnish to the LC Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the LC Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the LC Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has

 

52



--------------------------------------------------------------------------------

been notified thereof by the Borrowers. Unless the LC Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the LC Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the LC Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the LC Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit. Upon any change in the Commitments under this Agreement, it is
hereby agreed that with respect to all LC Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the LC Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the LC Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the LC Issuer, the Lead Borrower shall not be
required to make a specific request to the LC Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the LC Issuer to permit the
extension of such Standby Letter of Credit at any time to an expiry date not
later than twelve months following the Letter of Credit Expiration Date;
provided, however, that the LC Issuer shall not permit any such extension if
(A) the LC Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Standby Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the LC Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the LC Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the LC Issuer shall notify the Lead
Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the LC Issuer and the Lenders with respect to
any such payment. Not later than 11:00 a.m. on the Business Day following the
date of any payment by the LC Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers shall reimburse the LC Issuer through the
Administrative Agent in an amount equal to the amount of such

 

53



--------------------------------------------------------------------------------

drawing. If the Borrowers fail to so reimburse the LC Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrowers
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the LC Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the LC Issuer at the
Administrative Agent’s Office in an amount in Dollars equal to its Applicable
Percentage of the Dollar equivalent (as determined in good faith by the
applicable LC Issuer) of the Unreimbursed Amount not later than 3:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the LC Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the LC Issuer an LC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the LC Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or LC Advance pursuant to this
Section 2.03(c) to reimburse the LC Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the LC Issuer.

(v) Each Lender’s obligation to make Committed Loans or LC Advances to reimburse
the LC Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the LC Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Lead
Borrower of a Committed Loan Notice). No such making of an LC Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the LC
Issuer for the amount of any payment made by the LC Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the LC Issuer any amount required to be paid by such Lender pursuant
to the foregoing

 

54



--------------------------------------------------------------------------------

provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the LC Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the LC Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the LC Issuer in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the LC Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or LC Advance in
respect of the relevant LC Borrowing, as the case may be. A certificate of the
LC Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the LC Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the LC Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s LC
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
LC Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the LC Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the LC Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Secured Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the LC
Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

55



--------------------------------------------------------------------------------

(iv) any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the LC Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of LC Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
LC Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the LC Issuer,
and the LC Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the LC
Issuer’s willful misconduct or gross negligence, bad faith or the LC Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the LC Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and except as
expressly stated above, the LC Issuer shall not be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

56



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent or the LC
Issuer, (i) if the LC Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an LC Borrowing, or
(ii) if, as of the thirtieth day prior to the Letter of Credit Expiration Date,
any LC Obligation for any reason remains outstanding, the Borrowers shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all LC
Obligations. The Borrowers hereby grant to the Collateral Agent a security
interest in all such Cash Collateral and all proceeds thereof. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America except that, other than during the continuance of an Event of Default,
Permitted Investments of the type listed in Section 7.02(b) may be made at the
request of the Lead Borrower at the option and in the sole discretion of the
Collateral Agent (and at the Borrowers’ risk and expense) and interest or
profits, if any, on such investments shall accumulate in such account. If at any
time the Collateral Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Collateral Agent or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all LC Obligations, the Borrowers will, forthwith upon demand by the
Collateral Agent, pay to the Collateral Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Collateral Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the LC Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other Secured
Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the LC
Issuer and the Lead Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate for LIBO Rate Loans times the maximum daily amount
available to be drawn under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, the Administrative Agent may, and upon the request of
the Required Lenders shall, notify the Lead Borrower that all Letter of Credit
Fees shall accrue at the Default Rate and thereafter such Letter of Credit Fees
shall accrue at the Default Rate to the fullest extent permitted by applicable
Laws.

 

57



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to LC Issuer.
The Borrowers shall pay directly to the LC Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, one-eighth of one
percent (.125%), computed on the amount of such Letter of Credit, and payable
upon the issuance thereof, and (ii) with respect to each standby Letter of
Credit, one-eighth of one percent (.125%) per annum, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrowers shall pay directly to the LC Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the LC Issuer relating
to letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the LC Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its discretion and in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, make loans (each such loan, a
“Swing Line Loan”) to the Lead Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and LC Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Loan Cap and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all LC Obligations at such
time, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Lender’s Commitment, and
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall bear interest only at a rate based
on the Base Rate. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

58



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may in its discretion, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to the Lead Borrower at its office either by
(i) crediting the account of the Lead Borrower on the books of the Swing Line
Lender in immediately available funds or (ii) wire transfer of such funds, in
either case in accordance with instructions provided by the Lead Borrower to
(and reasonably acceptable to) the Swing Line Lender.

(c) Refinancing of Swing Line Loans.

(i) Subject to the provisions of Section 2.14, the Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Borrowers
(which hereby irrevocably authorize the Swing Line Lender to so request on their
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 3:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

59



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Secured Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

60



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap,
the Borrowers shall immediately prepay Loans, Swing Line Loans and LC Borrowings
and/or Cash Collateralize the LC Obligations (other than LC Borrowings) in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the LC Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap.

(d) During a Trigger Period, the Borrowers shall prepay the Loans in accordance
with the provisions of Section 6.13 and, if an Event of Default shall have
occurred and be continuing, Cash Collateralize the LC Obligations in accordance
with the provisions of Section 2.03(g).

(e) The Borrowers shall prepay the Loans and, if an Event of Default shall have
occurred and be continuing, Cash Collateralize the LC Obligations in an amount
equal to the Net Proceeds received by a Loan Party on account of a Prepayment
Event. The application of such amount to the prepayment of Loans and Cash
Collateralization of the LC Obligations shall not reduce the Commitments.

(f) Prepayments made pursuant to this Section 2.05, first, shall be applied
ratably to the LC Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding

 

61



--------------------------------------------------------------------------------

Committed Loans that are Base Rate Loans, third, shall be applied ratably to the
outstanding Committed Loans that are LIBO Rate Loans, fourth, if an Event of
Default shall have occurred and be continuing, shall be used to Cash
Collateralize the remaining LC Obligations; and, fifth, the amount remaining, if
any, after the prepayment in full of all LC Borrowings, Swing Line Loans and
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining LC Obligations in full may be retained by the Borrowers for use in the
ordinary course of its business. Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrowers or any other
Loan Party) to reimburse the LC Issuer or the Lenders, as applicable.

2.06 Termination or Reduction of Commitments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of LC Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans hereunder would exceed the Swing Line
Sublimit.

(b) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(c) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans. On the Termination Date, the Borrowers shall cause all
Secured Obligations to be Fully Satisfied.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

62



--------------------------------------------------------------------------------

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender, in accordance with its Applicable Percentage, a
commitment fee, payable quarterly in arrears on the first Business Day of each
Fiscal Quarter, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period equal to the Applicable
Commitment Fee Percentage times the average daily amount by which the Aggregate
Commitments exceeded the Average Usage, in each case calculated on a per annum
basis for the actual number of days elapsed in the Fiscal Quarter ending on the
day immediately preceding the related payment date (or, if applicable, the
actual number of days in the Fiscal Quarter to and including last day of the
Availability Period). The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met.

(b) Other Fees. The Borrowers shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

63



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Any failure to so attach or endorse, or any error in doing so, shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note with appropriate indemnification provisions in form and substance
reasonably satisfactory to the Borrowers and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall, at the option of the Administrative Agent, be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

64



--------------------------------------------------------------------------------

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the LC Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

65



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including in contravention of the priorities of payment set
forth in Section 8.03), then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably and in the priorities set forth
in Section 8.03, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in LC Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Among Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans for the period and the amount of repayments received for the period. As
reflected on the summary

 

66



--------------------------------------------------------------------------------

statement, (i) the Administrative Agent shall transfer to each Lender its
Applicable Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Committed Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Committed
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Event of Default then exists and no
Default would arise therefrom, at any time and from time to time after the date
that occurs ninety (90) days after the Closing Date, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may request an increase in the Aggregate Commitments by an amount (for
all such requests) not exceeding $300,000,000 in the aggregate; provided that
(i) any such request for an increase shall be in a minimum amount of
$50,000,000, and (ii) the Lead Borrower may make a maximum of six (6) such
requests. At the time of sending such notice, the Lead Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so (each an “Increased Commitment Lender”), whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Lead Borrower and each Lender of the Lenders’ responses
to each request made in this Section 2.15. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
LC Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), to the extent that the existing Lenders decline to increase their
Commitments, or decline to increase their Commitments to the amount requested by
the Lead Borrower, the Administrative Agent or its Affiliates, in consultation
with the Lead Borrower, will use its reasonable efforts to arrange for other
Eligible Assignees to become a Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Aggregate Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders)
(each such Eligible Assignee issuing a commitment and becoming a Lender, an
“Additional Commitment Lender”), provided, however, that without the consent of
the Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $10,000,000.

 

67



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.15, the Administrative Agent and the Lead
Borrower shall determine the effective date (the “Increase Effective Date”) of
such increase (such increase, a “Commitment Increase”). The Administrative Agent
shall promptly notify the Lead Borrower and the Lenders of the final allocation
of such Commitment Increase and the Increase Effective Date and on the Effective
Date (i) the Aggregate Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions, if necessary, adopted by
such Loan Party approving or consenting to such Commitment Increase, and (B) in
the case of the Borrowers, certifying that, before and after giving effect to
such Commitment Increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and the Increased Commitment Lenders as the
Administrative Agent, the Lead Borrower, such Additional Commitment Lenders and
such Increased Commitment Lenders shall agree; (iv) the Borrowers shall have
paid such arrangement fees to the Administrative Agent (or one or more of its
Affiliates, as applicable) as the Lead Borrower and the Administrative Agent or
such Affiliate may agree; (v) the Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date with
respect to the Loan Documents and the other documents, agreements and
instruments then executed and the transactions contemplated thereby; (vi) the
Borrowers and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested; and (vii) no Default exists. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05 to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section 2.15).

(f) Terms of Commitment Increase. Any Commitment Increase contemplated by the
provisions of this Section 2.15 shall, except as provided in
Section 2.15(e)(iii) and (e)(iv), bear interest and be entitled to fees and
other compensation on the same basis as all other Commitments.

(g) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

68



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or LC Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law; provided further, that the Borrowers shall not be required to pay any
additional amounts with respect to income or tax or amounts owing to a Lender
that (x) is a Foreign Lender and (y) has not delivered the forms required by
Section 3.01(e).

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each LC Issuer, within three (3) Business
Days after demand is made therefor, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or LC Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto; provided, that the Borrower shall not be obligated to make any payment
pursuant to this Section in respect of penalties, interest and other
consequential liabilities attributable to any Taxes or Other Taxes if
(i) written demand therefor has not been made by such Lender Party within 30
days from the date on which senior in-house legal counsel or the chief financial
officer such Lender Party had actual knowledge of the imposition of Taxes or
Other Taxes by the relevant taxing or Governmental Authority, (ii) such
penalties, interest and other consequential liabilities, as a result of gross
negligence or willful misconduct of such payee as determined by a final,
non-appealable decision of a court of competent jurisdiction, have accrued after
the date that Borrower indemnified or paid in full all amounts owing under this
Section as of such date, or (iii) such penalties, interest and other liabilities
are attributable to the gross negligence or willful misconduct of such payee, as
determined by a final, non-appealable decision of a court of competent
jurisdiction; provided, further, that the Loan Parties shall not be required to
make any indemnification with respect to any Foreign Lender that has not
complied in all material respects with Section 3.01(e). A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Lender
or the LC Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the LC
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable Law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
LC Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 3.01, it shall pay to the Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

70



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the LC
Issuer;

(ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the LC Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the LC
Issuer); or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

71



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrowers will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
LC Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.04 and delivered to the Lead Borrower shall be
presumptively correct absent manifest error. The Borrowers shall pay such Lender
or the LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180 days period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

72



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Secured Obligations hereunder.

 

73



--------------------------------------------------------------------------------

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Secured Obligations of each of the other
Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the LC Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent and the Arrangers may require evidencing (A) the authority
of each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

74



--------------------------------------------------------------------------------

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent and the Arrangers may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a favorable opinion of (i) Davis Polk & Wardwell LLP, counsel to the Loan
Parties and (ii) such local counsel to the Loan Parties, in each case addressed
to the Administrative Agent and each Lender and as to such matters concerning
the Loan Parties and the Loan Documents as the Administrative Agent and the
Arrangers may reasonably request (including, without limitation, with respect to
enforceability, due authorization, perfection of the Liens in favor of the
Collateral Agent and absence of conflicts with specified material agreements);

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and, except for the endorsements specified on Schedule 4.01(a) hereto
which shall be delivered no later than 15 days after the Closing Date, all
endorsements in favor of the Collateral Agent required under the Loan Documents
have been obtained and are in effect;

(viii) a payoff letter from (A) Bank of America, N.A., as agent for the lenders
under the Existing Credit Agreement and (B) Bank of America. N.A., as agents for
the lenders under the Existing BCNB Credit Agreement, in each case satisfactory
in form and substance to the Administrative Agent evidencing that each such
credit facility has been or concurrently with the Closing Date is being
terminated, all obligations thereunder are being paid in full, and all Liens
securing obligations thereunder have been or concurrently with the Closing Date
are being released;

(ix) a certificate from the chief financial officer of the Lead Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties on a Consolidated basis as of the Closing Date
after giving effect to the transactions contemplated hereby;

(x) except for the Securities Account Control Agreements specified on Schedule
4.01(b) hereto, which shall be duly executed and delivered no later than 15 days
after the Closing Date, the Security Documents (other than the Mortgages), each
duly executed by the applicable Loan Parties (it being understood that no
Mortgages will be executed and delivered as of the Closing Date);

 

75



--------------------------------------------------------------------------------

(xi) all other Loan Documents, each duly executed by the applicable Loan
Parties;

(xii) results of searches or other evidence reasonably satisfactory to the
Collateral Agent and the Arrangers (in each case dated as of a date reasonably
satisfactory to the Collateral Agent and the Arrangers) indicating the absence
of Liens on the assets of the Loan Parties, except for Permitted Encumbrances
and Liens for which termination statements and releases, satisfactions and
discharges of any mortgages, and releases or subordination agreements
satisfactory to the Collateral Agent and the Arrangers are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Collateral Agent and the Arrangers for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

(xiii) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent and the Arrangers to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded,
in each case, to the reasonable satisfaction of the Collateral Agent and the
Arrangers, (B) the Blocked Account Agreements required pursuant to Section 6.13
hereof, and (C) control agreements with respect to the Loan Parties’ securities
and investment accounts;

(xiv) certified copies of each of the BNCB Acquisition Documents, including the
Seller Notes, as amended and in effect on the Closing Date, duly executed by the
parties thereto and in form and substance substantially the same as the form and
substance of such agreements and documents dated August __, 2009 delivered to
and approved by the Administrative Agent, together with all agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall request; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Agents reasonably may require.

(b) The BNCB Acquisition shall have been consummated in accordance with the BNCB
Acquisition Documents and in compliance with all applicable Laws and regulatory
rules of any Governmental Authority.

(c) After giving effect to (i) the consummation of the BNCB Acquisition,
(ii) the first funding under the Loans, (iii) any charges to the Loan Account
made in connection with the establishment of the credit facility contemplated
hereby and (iv) all Letters of Credit to be issued at, or immediately subsequent
to, such establishment, Availability shall be not less than $400,000,000.

(d) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date and relating to the month ended on August 29, 2009, duly
executed by a Responsible Officer of the Lead Borrower.

(e) No event or condition has occurred since April 30, 2009, that could
reasonably be expected, individually or in the aggregate, to constitute or have
(i) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Lead Borrower, BNCB and their
subsidiaries, taken as a whole; (ii) a material impairment of the ability of any
Loan Party to perform its material obligations under any

 

76



--------------------------------------------------------------------------------

material Loan Document to which it is a party; or (iii) a material impairment of
the rights and remedies of the Administrative Agent or the Lenders under any
material Loan Document or (iv) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any
material Loan Document or material BNCB Acquisition Document to which it is a
party.

(f) The Administrative Agent and the Arrangers shall have received and be
reasonably satisfied with (i) the pro forma consolidated projected financial
statements of the Lead Borrower and its Subsidiaries, giving effect to all
elements of the BNCB Acquisition to be effected on or before the Closing Date,
(ii) forecasts prepared by the Lead Borrower consisting of (A) pro forma
consolidated balance sheets, income statements, and cash flow statements
(including a projection of Availability) on a monthly basis through December 31,
2010, and (B) consolidated balance sheets, income statements, and cash flow
statements (including a projection of Availability) on an annual basis
thereafter through and including the year in which the Maturity Date occurs; and
(iii) historical financial statements consisting of consolidated balance sheets,
income statements, and cash flow statements (A) for the Lead Borrower and its
Subsidiaries for the Fiscal Quarter and Fiscal Month of the Lead Borrower ending
August 1, 2009, and (B) for BNCB and its subsidiaries for the fiscal quarter and
fiscal month of BNCB ending August 1, 2009.

(g) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained.

(h) After giving effect to the consummation of the BNCB Acquisition and the
other transactions contemplated under this Agreement and the other Loan
Documents on the Closing Date (including any Loans made or Letters of Credit
issued hereunder), no Default shall exist.

(i) All fees required to be paid to the Agents or the Arrangers on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) and of each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) The representations and warranties of the Lead Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, (i) which are qualified by materiality shall be true and correct, and
(ii) which are not qualified by materiality shall be true and correct in all
material respects, in each case, on and as of the date of such Credit

 

77



--------------------------------------------------------------------------------

Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, or true and correct in all material respects, as the case may be, as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent consolidated statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the LC Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension. The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans
and LC Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV are agreed to by the Administrative Agent; provided, however,
that, if the Administrative Agent has actual knowledge that any Specified
Default or any Event of Default under Section 6.13 shall have occurred and be
continuing, the Administrative Agent shall cease making Committed Loans unless
the Required Lenders otherwise direct in writing; provided, further, that the
making of any such Loans or the issuance of any Letters of Credit shall not be
deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights of the Credit
Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is a corporation,
limited liability company, partnership or limited partnership, duly organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own, lease or operate its assets
and carry on its business as now conducted and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, where applicable, in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect. Schedule
5.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s name
as it appears in official filings in its state of incorporation or organization,
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its
federal employer identification number.

 

78



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Permitted
Encumbrances); or (d) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b) such as have been obtained or made and are in
full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated August 1, 2009, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all Material Indebtedness and other
liabilities, direct or contingent, of the Loan Parties and their Consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Material Indebtedness.

 

79



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The Consolidated forecasted balance sheet and statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 4.01(f) and Section 6.01(d) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ reasonable estimate of its future
financial performance (it being understood that such forecasted financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular forecasts will be realized, that results may differ and that
such differences may be material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Loan Parties and each Subsidiary
thereof has good record and marketable title in fee simple to or valid leasehold
interests in or other rights to use or operate, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties and each Subsidiary has good
and marketable title to, valid leasehold interests in, or valid licenses to use
all personal property and assets used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(a) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties. Schedule
5.08(b)(2) sets forth the address (including street address, county and state)
of the Leases of the Loan Parties, together with the name of the lessor and its
contact information with respect to each such Lease as of the Closing Date. As
of the Closing Date, each Lease set forth on Schedule 5.08(b)(2) is in full
force and effect.

(b) The personal property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 7.01, and Permitted
Encumbrances. The real property of each Loan Party and each of its Subsidiaries
is subject to no Liens, other than Permitted Encumbrances, or, in the case of
Real Estate included in the Borrowing Base, Permitted Real Estate Liens.

(c) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer, how held (directly
or through a securities intermediary) and maturity, if any, thereof.

 

80



--------------------------------------------------------------------------------

(d) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party or any Subsidiary of a Loan Party on the date hereof, showing as
of the date hereof the amount, holder, obligor or issuer and maturity thereof.

5.09 Environmental Compliance. Except as specifically disclosed in Schedule
5.09, no Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each of the cases of (i), (ii), (iii) and (iv), as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, and except as could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect (i) none of the real properties currently or formerly owned or
operated by any Loan Party or any Subsidiary thereof is listed or, to the
knowledge of the Loan Parties, proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or, to the knowledge of the Loan
Parties, is adjacent to any such property; (ii) there are no and never have been
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed of on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
Subsidiary thereof; (iii) there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or Subsidiary
thereof; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently or, to the knowledge of the Loan Parties,
formerly owned or operated by any Loan Party or any Subsidiary thereof.

(c) Except as otherwise set forth on Schedule 5.09, and except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) no Loan Party or any Subsidiary thereof is undertaking, and
no Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law, other than any than as
may have been required under Section 6.16(c) to maintain the value and
marketability of any Eligible Real Estate or by any Governmental Authority or
Environmental Law; and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any Subsidiary thereof have been
disposed of in a manner not reasonably expected to result in liability to any
Loan Party or any Subsidiary thereof.

5.10 Insurance. The properties (including, without limitation, all Collateral)
of the Loan Parties and their Subsidiaries are insured with financially sound
and reputable insurance companies which are not Affiliates of the Loan Parties
(with the exception of Chelsea Insurance Company Ltd. so long as it is duly
licensed by the appropriate Government Authority in its state of incorporation
to conduct business as an insurer in such state and meets and maintains the
appropriate capital requirements to maintain such licensure), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance

 

81



--------------------------------------------------------------------------------

maintained by or on behalf of the Loan Parties as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.10, and, thereafter,
each insurance policy reflected on an Accord Certificate or other evidence of
insurance most recently delivered to the Administrative Agent in accordance
herewith is in full force and effect and all premiums in respect thereof that
are due and payable have been paid.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no
material Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, be reasonably expected to have a Material
Adverse Effect. No Loan Party or any Subsidiary thereof is a party to any tax
sharing agreement other than (i) the tax sharing agreement between Lead Borrower
and Game Stop Corp. and (ii) the BNCB Acquisition Documents.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code is pending or in effect
with respect to any Plan, except to the extent any failure to make such
contribution would reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as set forth in Schedule 5.12, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except in each case to the extent the occurrence of any event described
in the foregoing clauses (i) through (iv) could not reasonably be expect to have
a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such

 

82



--------------------------------------------------------------------------------

Subsidiary. As of the Closing Date, (a) all of the outstanding Equity Interests
in such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens, (b) except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary and (c) the Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Loan Parties nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) and prepared by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. (a) As of the effective date of the
BNCB Acquisition and at all times thereafter, the Loan Parties and their
Subsidiaries own, or possess the right to use, all the Intellectual Property
that is reasonably necessary for the operation of their respective businesses,
and (b) to the knowledge of any Responsible Officer, no Loan Party nor any
Subsidiary has infringed upon any rights held by any other Person, in each case
except as would not reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement. There are no representation proceedings pending or, to any
Loan Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition in each case which could
individually or in the aggregate be reasonably expected to result in a Material
Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries which could, individually
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party or any of its Subsidiaries is bound except as could not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect.

5.19 Security Documents.

(a) The Security Documents, other than any Mortgages, create in favor of the
Collateral Agent, for the benefit of the Secured Parties referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in the Perfection
Certificate. Upon such filings and/or the obtaining of “control,” the Collateral
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement or
analogous document (including without limitation the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person, except in the case of
Liens permitted under clauses (c), (d), (f), (h), (m) or (p) (with respect to
Excluded Assets) of Section 7.01 hereof.

(b) As of the date that any Real Estate is to be designated as Eligible Real
Estate and included in the Borrowing Base, all Real Estate Eligibility
Requirements (including delivery of all Mortgage Related Documents) have been
met with respect to such Real Estate.

(c) Each Mortgage, if any, as may be executed and delivered by any Borrower from
time to time, creates in favor of the Collateral Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, and enforceable Lien in the
Mortgaged Property (as defined in applicable

 

84



--------------------------------------------------------------------------------

Mortgage), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the recording of each
Mortgage with the appropriate Governmental Authorities and the payment of any
mortgage recording taxes or fees, the Collateral Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in such Mortgaged Property (including without limitation
the proceeds of such Mortgaged Property) that may be perfected by such
recording.

5.20 Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

5.21 Deposit and Securities Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of and contact person at the depository;
(ii) the account number(s) maintained with such depository; and (iv) the
identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

(c) Annexed hereto as Schedule 5.21(c) is a list describing each securities
account of the Loan Parties as of the Closing Date which schedule includes, with
respect to each securities account, (i) the name and address of the Securities
Intermediary, (ii) a description and value of all property held therein and
(iii) the account numbers and name of such accounts.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier which could reasonably be expected to have a Material Adverse Effect.

5.24 Storage Locations. There are no warehouse or other storage or distribution
facilities leased by the Loan Parties (excluding Stores) in which, in the
aggregate, more than $15,000,000 of Inventory is or may be located from time to
time and with respect to which the Loan Parties have not caused to be delivered
to the Administrative Agent a Collateral Access Agreements.

 

85



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Obligation hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) shall not be Fully
Satisfied, the Loan Parties shall, and (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) shall cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Lead Borrower, a Consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and unqualified opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) the corresponding Fiscal Quarter of
the previous Fiscal Year and (B) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such Consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Lead Borrower and its Subsidiaries as of the end of such Fiscal Quarter
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
Fiscal Month of each Fiscal Year (excluding the end of any Fiscal Month which is
also the end of a Fiscal Quarter), a consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Month, and for the portion of the Lead Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) the corresponding Fiscal Month of the previous Fiscal Year and
(B) the corresponding portion of the previous Fiscal Year, all in reasonable
detail, such consolidated statements to be certified by a Responsible Officer of
the Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(d) as soon as available, but in any event not more than 60 days after the end
of each Fiscal Year of the Lead Borrower, forecasts prepared by management of
the Lead Borrower, in form reasonably satisfactory to the Administrative Agent,
of consolidated balance sheets and

 

86



--------------------------------------------------------------------------------

statements of income or operations and cash flows of the Lead Borrower and its
Subsidiaries, as well as projected Availability, on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

The Administrative Agent and the Lenders acknowledge and agree that
notwithstanding the allotted time periods for monthly delivery of financial
statements and Compliance Certificates set forth in Section 6.01(c) and
Section 6.02(b), the time periods for delivering such financial statements and
Compliance Certificates for the months of April and May of each Fiscal Year
shall be extended by 30 days for April and 15 days for May (each an “Extension
Period”); provided that no prepayment of Indebtedness, Acquisition, Restricted
Payment, Investment or other transaction or payment permitted hereunder based
upon a calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated
Adjusted Fixed Charge Coverage Ratio shall be permitted during any Extension
Period if the applicable financial statements and Compliance Certificates for
such periods have not been delivered.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower which (among other things) includes a
detailed calculation of the Consolidated Fixed Charge Coverage Ratio (regardless
of whether a Fixed Charge Trigger Period exists), (ii) a certificate setting
forth any change in generally accepted accounting principles used in the
preparation of such financial statements and (iii) and a copy of management’s
discussion and analysis with respect to such financial statements; provided,
that (x) upon the occurrence of any event giving rise to a Fixed Charge Trigger
Period or a Trigger Period, if no Compliance Certificate has been delivered
thirty (30) or fewer days prior to such commencement date, the Lead Borrower
immediately shall deliver to the Administrative Agent a Compliance Certificate
signed by a Responsible Officer of the Lead Borrower which (among other things)
shall include a detailed calculation of the Consolidated Fixed Charge Coverage
Ratio as of the most recently ended Measurement Period (each, a “Trigger Period
Compliance Certificate”) and (y) thereafter during any Fixed Charge Trigger
Period or Trigger Period, the Lead Borrower shall deliver to the Administrative
Agent, as soon as available but in any event within 30 days after the end of
each Fiscal Month, a Trigger Period Compliance Certificate;

(b) on the 15th day of each Fiscal Month (or, if such day is not a Business Day,
on the next succeeding Business Day) or such later Business Day as the
Administrative Agent may agree in its reasonable discretion but not beyond the
20th day of any such Fiscal Month, a certificate in the form of Exhibit F (a
“Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided that during any Trigger
Period, such Borrowing Base Certificate shall be delivered no later than the
third Business Day (or, if agreed by the Administrative Agent in its reasonable
discretion, the fourth Business Day) of each week; provided further that upon
consummation of any Permitted Disposition of any Eligible Real Estate or
Eligible Inventory (other than sales of Inventory in the ordinary course of
business), in each case, constituting a Prepayment Event, upon request of the
Administrative Agent, the Lead Borrower shall promptly furnish an updated
Borrowing Base Certificate reflecting the Borrowing Base after giving effect to
such Disposition;

 

87



--------------------------------------------------------------------------------

(c) no more than ten (10) Business Days after receipt thereof, copies of any
detailed audit reports, final management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of any
Loan Party by its Registered Public Accounting Firm in connection with the
accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them, including, without limitation, specifying any Internal Control Event;

(d) promptly upon the filing thereof, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) [reserved];

(f) upon the renewal of any insurance policy of the Loan Parties, evidence of
insurance reasonably satisfactory to the Collateral Agent, summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries, and as soon as available, but in any event within 30
days after such renewal, a certificate of such insurance coverage;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;

(h) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and

(i) no less than five (5) Business Days prior to making any Permitted Tax
Distribution, written notice regarding the Tax Distribution Amount (including
any statements and calculations prepared or delivered in accordance with
Section 2.04 of the BNCB Purchase Agreement).

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
at www.sec.gov or otherwise on an Internet or intranet website, if any, in each
case to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Lead Borrower shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the Loan
Parties with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

88



--------------------------------------------------------------------------------

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arranger, the LC Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

6.03 Notices. Promptly, unless expressly indicated otherwise, notify the
Administrative Agent:

(a) of the occurrence of (i) any Specified Default and (ii) upon a Responsible
Officer obtaining actual knowledge thereof, any Default other than a Specified
Default;

(b) immediately upon obtaining actual knowledge thereof, any other Trigger Event
or Fixed Charge Trigger Event;

(c) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
any Loan Party or any Subsidiary thereof; (ii) any material dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting any
Loan Party or any Subsidiary thereof, including pursuant to any applicable
Environmental Laws;

(d) of the occurrence of any ERISA Event;

(e) any Disposition of Collateral or issuance of any Equity Interests that could
reasonably be expected to give rise to a mandatory prepayment under
Section 2.05(e);

(f) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof;

 

89



--------------------------------------------------------------------------------

(g) of the Public Accountants’ determination (in connection with its preparation
of its report under Section 6.01(a)) or the Lead Borrower’s determination of the
occurrence or existence of any Internal Control Event ;

(h) of the formation or acquisition of any Subsidiary;

(i) of any change in the name, corporate form or state of organization of any
Loan Party or any change in the name or names under which any Loan Party’s
Business is transacted

(j) immediately upon receipt of notice thereof, of the filing of any Lien
against any Loan Party for unpaid Taxes against any material portion of the
Collateral;

(k) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

(l) of any notice of any material non-compliance with applicable Laws with
respect to any “Property” (as defined in any Mortgages relating to Eligible Real
Estate) which it receives or any pending proceedings in respect thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, and carriers) which, if unpaid, would
by law become a Lien upon its property (other than Permitted Encumbrances); and
(c) all Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Material Indebtedness, except, in each case, where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (iii) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, (iv) no Lien (other than Permitted Encumbrances) has been filed with
respect thereto and (iv) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Administrative Agent
with respect to establishing Reserves pursuant to this Agreement.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in any
material respect in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) take all reasonable action to maintain all existing
registrations of its Intellectual Property, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect or such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

 

90



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain (except for any maintenance
required to be performed by the landlord, lessor or other property owner under
any applicable Lease), preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (b) make
all necessary repairs thereto and renewals and replacements thereof (except for
any repairs, renewals or replacements required to be made by the landlord,
lessor or other property owner under any applicable Lease) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties (other than a Permitted
Self-Insurance Program), reasonably acceptable to the Administrative Agent,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.

(a) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent (and the
Collateral Agent agrees, unless a Trigger Event is then continuing or the
proceeds are required to be applied to the Obligations in accordance with
Section 2.05(c) or 2.05(e), to deliver such insurance proceeds as the Lead
Borrower may direct), (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies shall name the Collateral
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent (and the Collateral Agent agrees, unless a Trigger Event is
then continuing or the proceeds are required to be applied to the Obligations in
accordance with Section 2.05(c) or 2.05(e), to deliver such insurance proceeds
as the Lead Borrower may direct), (ii) a provision to the effect that none of
the Loan Parties, the Administrative Agent, the Collateral Agent or any other
party shall be a co-insurer and (iii) such other provisions as the Collateral
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. Each such policy referred to in this Section 6.07(b) shall also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent. The Lead Borrower shall deliver
to the Collateral Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent, including an insurance binder) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor.

(b) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties

 

91



--------------------------------------------------------------------------------

for the recovery of such loss or damage and such insurance companies shall have
no rights of subrogation against any Credit Party or its agents or employees.
If, however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this
Section 6.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

(c) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Administrative Agent
furnish the Administrative Agent certificates evidencing renewal of each such
policy.

(d) If at any time the area in which any Eligible Real Estate is located is
designated (i) a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in an amount and form that complies with the requirements under
the National Flood Insurance Act, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as is reasonable and customary for companies
engaged in the Business.

(e) Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby, all at the Loan Parties’ expense.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws; and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants.

(a) (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(b) At all times, retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and permit such Registered Public
Accounting Firm to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Administrative Agent, provided that the Lead Borrower shall be given
reasonable opportunity to be present and at participate in any such discussions
between the Administrative Agent and the Registered Accounting Firm.

 

92



--------------------------------------------------------------------------------

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm (once in any 12 month period or, during
any Trigger Period, at the Administrative Agent’s reasonable discretion), all at
the expense of the Loan Parties and at such reasonable times during normal
business hours, upon reasonable advance notice to the Lead Borrower; provided,
however, that during a Trigger Period, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.

(b) After reasonable prior notice from the Administrative Agent, permit the
Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of (i) the Lead Borrower’s practices
in the computation of the Borrowing Base, (ii) the personal property included in
the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves and (iii) the Real
Estate included in the Borrowing Base and related financial information and
Environmental Assessments. The Loan Parties shall pay the reasonable and
documented fees and out-of-pocket expenses of the Administrative Agent or such
professionals for such evaluations and appraisals (A) with respect to (b)(i) and
(ii) above (1) other than during a Trigger Period, two (2) appraisals of the
Loan Parties’ Inventory and two (2) commercial finance examinations during any
calendar year and (2) during a Trigger Period, three (3) appraisals of the Loan
Parties’ Inventory and three (3) commercial finance examinations during the
calendar year in which such Trigger Period arose, and (B) with respect to
(b)(iii) above, if Real Estate is then included in the Borrowing Base, up to one
(1) such appraisal of such Eligible Real Estate during any calendar year,
(C) all other commercial finance examinations and appraisals with respect to the
Collateral (other than Real Estate) and up to one additional appraisal with
respect to Eligible Real Estate, in each case undertaken at any time at the
request of the Administrative Agent if required by applicable Law and (D) all
commercial finance examinations and appraisals deemed necessary by the
Administrative Agent and undertaken at the request of the Administrative Agent
after the occurrence and the continuation of an Event of Default.

(c) Permit the Administrative Agent, from time to time, to engage an independent
engineer or other qualified environmental consultant or expert, reasonably
acceptable to the Administrative Agent, at the reasonable expense of the Loan
Parties, to undertake Phase I environmental site assessments during the term of
this Agreement of the Eligible Real Estate, provided that such assessments may
only be undertaken (i) during the continuance of an Event of Default, or (ii) if
a Loan Party receives any notice or obtains knowledge of (A) any potential or
known material release of any Hazardous Materials at or from any Eligible Real
Estate, notification of which release must be given to any Governmental
Authority under any Environmental Law, or notification of which has, in fact,
been given to any Governmental Authority, or (B) any material complaint, order,
citation or notice with regard to air emissions, water discharges, exposure to
Hazardous Materials, or any other environmental or health or safety exposure
matter affecting any Loan Party or any Eligible Real Estate from any Person
(including, without limitation, the U.S. Environmental Protection Agency).
Environmental assessments may include detailed visual inspections of the
Eligible Real Estate, including, without limitation, any

 

93



--------------------------------------------------------------------------------

and all storage areas, storage tanks, drains, dry wells and leaching areas, as
well as such other non-invasive investigations or analyses as are reasonably
necessary for a determination of the compliance of the Eligible Real Estate and
the use and operation thereof with all applicable Environmental Laws; provided,
however, that the scope of any assessment undertaken under this provision shall
be limited to that which is necessary to investigate the release, complaint,
order, citation or notice which prompted the assessment. The Borrowers will, and
will cause each of their Subsidiaries to, cooperate with the Administrative
Agent and such third parties to enable such assessment to be timely completed in
a manner reasonably satisfactory to the Administrative Agent, provided such
assessment shall not unreasonably interfere with the ordinary business
operations of the Loan Parties, their Subsidiaries or the Eligible Real
Property.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
the BNCB Acquisition, (b) to refinance the Indebtedness of the Lead Borrower and
its Subsidiaries under the Existing Credit Agreement, (c) to finance the
acquisition of working capital assets of the Borrowers, including Permitted
Acquisitions and the purchase of inventory and equipment, in each case in the
ordinary course of business, (d) to finance Capital Expenditures of the
Borrowers, and (e) for general corporate purposes of the Loan Parties, in each
case to the extent permitted under applicable Law and the Loan Documents.

6.12 Additional Loan Parties; Additional Collateral; Further Assurances.

(a) Each Loan Party shall cause (i) each of its Domestic Subsidiaries (other
than any Immaterial Subsidiary (except as otherwise provided in paragraph (e) of
this Section 6.12)) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement and (ii) any Domestic Subsidiary
that was an Immaterial Subsidiary but, as of the end of the most recently ended
fiscal quarter of the Lead Borrower has ceased to qualify as an Immaterial
Subsidiary, to become a Borrower (an “Additional Borrower”) within 15 days
thereafter by executing a Joinder Agreement and simultaneously therewith grant
Liens to the Collateral Agent, for the benefit of the Secured Parties in any
property (subject to the limitations with respect to Real Estate set forth in
paragraph (e) of this Section 6.12 and any other limitations set forth in the
Security Agreement) of such Additional Borrower which would constitute
Collateral if such Additional Borrower were already a Borrower party hereto, on
such terms as may be required pursuant to the terms of the Collateral Documents.
No Collateral of any Additional Borrower shall be considered for inclusion in
the Borrowing Base until completion of a field examination and appraisal with
results reasonably satisfactory to the Administrative Agent

(b) Without limiting the foregoing but subject to the limitations with respect
to Real Estate set forth in paragraph (e) of this Section 6.12, each Loan Party
will, and will cause each Subsidiary that is a Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Collateral Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable, and,
if the Borrowers request, in their discretion and subject to satisfaction of the
Real Estate Eligibility Requirements, to include any Real Estate in the
Borrowing Base, including the delivery of the Mortgage Related Documents with
respect to all such Real Estate), which may be required by law or which the
Administrative Agent or the Required Lenders may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Security Documents, all at the expense of the Loan
Parties, it being agreed that no Collateral Access Agreements shall be required
to be furnished with respect to leased Real Estate used as retail stores.

 

94



--------------------------------------------------------------------------------

(c) Subject to the limitations set forth or referred to in this Section 6.12, if
any material personal property of the type constituting Collateral hereunder or
under the Security Documents is acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the Security Documents
that become subject to the Lien in favor of the Agent upon acquisition thereof),
or if the Borrowers elect, in their discretion and subject to satisfaction of
the Real Estate Eligibility Requirements, to include any Real Estate in the
Borrowing Base, the Lead Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Lead Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties, such actions as shall be necessary or
reasonably requested by Administrative Agent to grant and perfect such Liens,
including actions described in paragraph (b) of this Section, all at the expense
of the Loan Parties (provided that the cost of perfecting such Lien is not
unreasonable in relation to the benefits to the Lenders of the security afforded
thereby in the Administrative Agent’s reasonable business judgment after
consultation with the Lead Borrower).

(d) If, at any time and from time to time after the Effective Date, Subsidiaries
that are not Loan Parties because they are Immaterial Subsidiaries comprise in
the aggregate more than 5.0% of consolidated total assets as of the end of the
most recently ended fiscal quarter of the Lead Borrower or more than 5.0% of
gross revenue for the period of four consecutive fiscal quarters as of the end
of the most recently ended fiscal quarter of the Lead Borrower, then the Lead
Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period not to exceed 60 days after such date as may be
agreed to by the Administrative Agent in its reasonable discretion), cause one
or more such Subsidiaries to become Borrowers (notwithstanding that such
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.

(e) Notwithstanding anything to the contrary in this Section 6.12, no Real
Estate shall be required to be subject to a Mortgage unless the Borrowers elect,
in their discretion and subject to satisfaction of the Real Estate Eligibility
Requirements, to include such Real Estate in the Borrowing Base.

(f) Notwithstanding anything to the contrary contained herein, the Loan Parties
shall not be required to include as Collateral any Excluded Assets unless the
holders of any Permitted Senior Debt request a second priority Lien upon the
existing Collateral, in which case the Loan Parties shall grant to the
Collateral Agent, for the benefit of the Credit Parties, a second priority Lien
in and to the Excluded Assets pursuant to an intercreditor agreement and/or
Security Documents acceptable to the Agents and the Required Lenders.

(g) In no event shall compliance with this Section 6.12 waive or be deemed a
waiver or Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

6.13 Cash Management.

(a) Deliver to the Administrative Agent:

(i) on or prior to the Closing Date (or such later date, not later than 90 days
after the Closing Date, as the Administrative Agent, in its sole discretion, may
agree in writing prior to the Closing Date), copies of notifications (each, a
“DDA Notification”) substantially in the form attached hereto as Exhibit K which
have been executed on behalf of such Loan Party with respect to each depository
institution listed on Schedule 5.21(a);

 

95



--------------------------------------------------------------------------------

(ii) on or prior to the Closing Date (or such later date, not later than 90 days
after the Closing Date, as the Administrative Agent, in its sole discretion, may
agree in writing prior to the Closing Date), copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
L which have been executed on behalf of such Loan Party with respect to such
Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b);

(iii) on or prior to the Closing Date (or such later date, not later than 90
days after the Closing Date, as the Administrative Agent, in its sole
discretion, may agree in writing prior to the Closing Date), a fully executed
Blocked Account Agreement with respect to the Concentration Account identified
as of the Closing Date; and

(iv) on or prior to the date that occurs 90 days after the Closing Date, fully
executed Blocked Account Agreement satisfactory in form and substance to the
Agents with each Blocked Account Bank (collectively, the “Blocked Accounts”)
identified by the Agents.

Each DDA Notification and Credit Card Notification shall be held by the
Administrative Agent until the occurrence of a Trigger Event. After the
occurrence and during the continuance of a Trigger Event, the Administrative
Agent may (and, at the request of the Required Lenders, shall) deliver each such
DDA Notification and Credit Card Notification to the applicable depository
institution and credit card processor.

(b) The Loan Parties shall transfer by ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Secured
Obligations) to a Blocked Account all amounts on deposit in each such DDA
(provided that such covenant shall not apply to (i) minimum balances as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained or (ii) if greater, any amounts maintained by the Loan
Parties in such DDAs (and other DDAs, with the consent of the Collateral Agent,
not to be unreasonably withheld) in the ordinary course of business consistent
with the past practice) and all payments due from credit card processors.

(c) During any Trigger Period, with respect to Blocked Accounts of any Loan
Party other than the BNCB Loan Parties, each Blocked Account Agreement (other
than with respect to any BNCB Blocked Account) shall require the transfer by ACH
or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Secured Obligations) to one of the concentration accounts
designated by the Administrative Agent (collectively, the “Concentration
Accounts”), of all cash receipts and collections, including, without limitation,
the following:

(i) all available cash receipts from the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the proceeds of all credit card charges;

 

96



--------------------------------------------------------------------------------

(v) the then contents of each DDA (net of any minimum balance, not to exceed the
Maximum DDA Balance, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained).

(d) During any BNCB Standstill Period with respect to any BNCB Party, (i) the
Blocked Account Agreement with respect to each applicable BNCB Blocked Account
shall not require any transfer of any cash receipts or collections, and
(ii) each BNCB Loan Party covenants and agrees to transfer to a Concentration
Account by ACH or wire transfer no less frequently than daily all amounts on
deposit in each such BNCB Blocked Account in excess of amounts that BNCB
reasonably deems to be necessary to satisfy projected buy-back obligations under
the Permitted Buy-Back Program at each Store. In addition to inspection rights
permitted under Section 6.10, the Administrative Agent shall have the right,
upon reasonable prior notice to the Lead Borrower, to audit and or evaluate, or
to cause professionals retained by the Administrative Agent to audit and/or
evaluate, BNCB’s compliance with this Section 6.13(d), and the Loan Parties
shall pay the reasonable and documented expenses of the Administrative Agent or
such professionals for such audits and evaluations.

(e) If the Borrowers fail to maintain Availability of at least sixteen percent
(16.0%) of the Loan Cap at any time, then the Borrowers covenant and agree that
the BNCB Loan Parties will establish one or more special operating accounts
(“BNCB Trigger Period Accounts”) that can only be funded with Borrowings of
Committed Loans in accordance with clause (g) of this Section 6.13.

(f) During any BNCB Trigger Period, each BNCB Blocked Account Agreement shall
require the transfer by ACH or wire transfer no less frequently than daily (and
whether or not there are then any outstanding Secured Obligations) to a
Concentration Account of all cash receipts and collections, including, without
limitation, the following:

(i) all available cash receipts from the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

(iv) the proceeds of all credit card charges;

(v) the then contents of each DDA (net of any minimum balance, not to exceed the
Maximum DDA Balance, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained).

(g) During any BNCB Trigger Period, Borrowings of Committed Loans may be
deposited in BNCB Trigger Period Accounts and the amounts on deposit in such
BNCB Trigger Period Accounts may only be applied to fund Permitted Buy-Back
Programs or, upon the expiration of the applicable Permitted Buy-Back Programs
or the occurrence of an Event of Default, to the prepayment of the Obligations
then outstanding under and in accordance with the Credit Agreement; provided,
that, except as otherwise provided in Section 8.03, upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the BNCB Loan Parties as the Lead Borrower shall direct.

(h) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties

 

97



--------------------------------------------------------------------------------

have no right of withdrawal from the Concentration Account, (ii) the funds on
deposit in the Concentration Account shall at all times be collateral security
for all of the Secured Obligations and (iii) the funds on deposit in the
Concentration Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 6.13, any Loan Party
receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such Loan
Party for the Administrative Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Concentration Account or dealt with in such other fashion as such Loan Party
may be instructed by the Administrative Agent. During the continuation of a
Trigger Event, the amounts deposited into the Concentration Account shall be
applied to the prepayment of the Obligations then outstanding; provided, that,
except as otherwise provided in Section 8.03, upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the Loan Parties as the Lead Borrower shall direct and
the existence of a Trigger Event (other than as a result of the occurrence of an
Event of Default) shall not, in and of itself, impair the right of the Borrowers
to Committed Loans in accordance with the terms hereof.

(i) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth above.

 

98



--------------------------------------------------------------------------------

6.14 Information Regarding the Collateral. Furnish to the Administrative Agent
at least thirty (30) days (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion) prior written notice of any
change in: (i) any Loan Party’s name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties; (ii) the
location of any Loan Party’s chief executive office, its principal place of
business, and any office in which it maintains a material portion of its books
or records relating to Collateral owned by it; (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(iv) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. For the
avoidance of doubt, trade names shall not include any non “Barnes & Noble”
branded college bookstores so long as no Accounts were created using such other
trade names.

6.15 Physical Inventories.

(a) Prior to an Event of Default, cause one (1) physical inventory to be
undertaken in each twelve month period at the Loan Parties’ Stores, at the
expense of the Loan Parties, and periodic cycle counts at the Loan Parties’
distribution centers, in each case consistent with past practices, conducted by
such inventory takers as are satisfactory to the Collateral Agent in its
Permitted Discretion and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Collateral Agent. The Collateral Agent, at the expense of
the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party at any
Material Storage Location and up to eight (8) Stores reasonably selected by the
Collateral Agent. The Lead Borrower, within forty-five (45) days (or such longer
period as may be agreed to by the Collateral Agent in its reasonable discretion)
following the fiscal month in which completion of such inventory occurs, shall
provide the Collateral Agent with a reconciliation of the results of such
inventory (as well as of any other physical inventory or cycle counts undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.

(b) The Collateral Agent, in its discretion, if any Default exists, may cause
additional such inventories to be taken as the Collateral Agent determines
(each, at the expense of the Loan Parties).

6.16 Environmental Laws. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (a) conduct its
operations and keep and maintain its Eligible Real Estate in material compliance
with all Environmental Laws and environmental permits; (b) obtain and renew all
environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are necessary to maintain the value and marketability of the
Eligible Real Estate or to otherwise comply with Environmental Laws pertaining
to any of its Eligible Real Estate, provided, however, that neither a Loan Party
nor any of its Subsidiaries shall be required to undertake any such
investigation, remediation, removal, response or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.

6.17 Compliance with Terms of Leases. Except as otherwise expressly permitted
hereunder, make all payments and otherwise perform all obligations in respect of
all Leases of real property to which any Loan Party or any of its Subsidiaries
is a party, keep such Leases in full force and effect and not allow such Leases
to lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such Leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not

 

99



--------------------------------------------------------------------------------

be reasonably likely to have a Material Adverse Effect, provided, however, that
the termination of any Lease by the counterparty pursuant to any right of
termination (other than upon default by any Loan Party) under such Lease shall
not constitute a breach of this covenant.

6.18 Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract, other than any Leases, to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, and cause each
of its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

6.19 Compliance with ERISA. Cause, and cause each of its ERISA Affiliates to:
(a) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Pension Plan which is qualified under Section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code.

6.20 Internal Control Events. Upon notification from the Administrative Agent to
the Lead Borrower that the Required Lenders require remediation of any Internal
Control Event of which they have received notice pursuant to Section 6.03(g) or
as reported in any report delivered pursuant to Section 6.01(a), remediate or
cause to be remediated such Internal Control Event, and to test and confirm such
remediation, not later than the end of the time period reasonably agreed by the
Required Lenders with the Lead Borrower as necessary for such remediation (the
“Remediation Period”). It is understood that the Remediation Period will require
a sufficient period of time to permit testing required by the relevant
Securities Laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall not be Fully Satisfied, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, (i) with respect to any Eligible Real Estate
encumbered by a Mortgage in favor of the Collateral Agent, the Liens referred to
in Schedule B of the Title Policy insuring the Collateral Agent’s interest under
such Mortgage and (ii) as to all of the above, the following (each of the
following, a “Permitted Encumbrance”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted by Section 7.03(b);

 

100



--------------------------------------------------------------------------------

(c) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 6.04;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(f) Landlords’ and lessors’ Liens in respect of rent not in default

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) Liens relating to Real Estate consisting of easements, covenants,
conditions, restrictions, building code laws, zoning restrictions, rights-of-way
and similar encumbrances on real property and interests of tenants, subtenants,
licensees and other occupants, only as tenants, subtenants, licensees or other
occupants, as applicable, under any lease, sublease, license agreement, or other
occupancy agreement, in each case, imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that are disclosed by current surveys that, in each case, do
not materially interfere with the current use of the real property;

(i) Liens in respect of judgments for the payment of money that would not
constitute an Event of Default under Section 8.01(h);

(j) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under Section 7.03(c) so long as (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition, (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition; and (iii) such Liens shall not extend to any other property
or assets of the Loan Parties;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) [reserved];

(m) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(n) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

 

101



--------------------------------------------------------------------------------

(o) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party or any Subsidiary;

(p) Liens securing Indebtedness under the Permitted Senior Debt, provided that
(i) the holders of such Indebtedness shall only be granted first priority Liens
upon the Excluded Assets and (ii) if the holders of such Indebtedness are
granted a Lien upon all or any portion of the Collateral, (A) such Lien shall be
subject and subordinate to the Liens upon the Collateral under the Loan
Documents and (B) the Loan Parties shall grant to the Collateral Agent, for the
benefit of the Credit Parties, a security interest (which may be subordinate to
the Lien in favor of the holders of the Permitted Senior Debt) in and to all
property and assets (including without limitation Excluded Assets) on which the
holders of the Permitted Senior Debt are granted a first priority Lien pursuant
to an amendment to the Security Agreement and/or such other security instruments
in form and substance acceptable to the Required Lenders;

(q) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;

(r) Liens in connection with any sale-leasebacks permitted by clause (g) of
Section 7.05; provided that no such Lien shall extend to cover any property or
asset of such Loan Party other than the lease entered into in connection with
any such sale-leaseback;

(s) Liens consisting of cash deposits in an amount not to exceed $10,000,000
securing the obligations of the Borrowers under Bank Products permitted under
Section 7.03(d);

(t) in connection with the sale or transfer of all of the Equity Interests of a
Subsidiary in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(u) in the case of a Subsidiary that is not a wholly-owned Subsidiary, any put
and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement; and

(v) Liens on Excluded Assets securing other Permitted Indebtedness under
Section 7.03(k) that does not exceed $25,000,000 in the aggregate in addition to
those Liens permitted by Section 7.01(a) through (u), provided that, if
requested by the Administrative Agent, the holder of such Lien first enters into
an intercreditor agreement reasonably satisfactory to Administrative Agent
providing for or protecting the right of the Agents to dispose of, or otherwise
enforce Liens upon, the Collateral.

7.02 Investments. Make any Investments, except for the following (each a
“Permitted Investment”):

(a) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

 

102



--------------------------------------------------------------------------------

(b) Investments by the Lead Borrower or its Subsidiaries in the form of
(i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof; (ii) notes, bonds or other obligations of states,
counties, and municipalities of the United States that are rated not less than
MIG1 or VMIG1; (iii) time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank or trust company that (1) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, or (C) is a Foreign Bank that has an agency, branch or
representative bank with a domestic U.S. license and (2) issues (or the parent
of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P and (D) has combined capital and surplus of at least $40,000,000,000 (or
$50,000,000,000 in the case of any such Foreign Bank), in each case with
maturities of not more than 180 days from the date of acquisition thereof;
(iv) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; (v) fully collateralized repurchase agreements with a term
of not more than thirty (30) days for securities described in clause (i) above
(without regard to the limitation on maturity contained in such clause) and
entered into with a financial institution satisfying the criteria described in
clause (iii) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into; (vi) Investments, classified in accordance with
GAAP as current assets of the Loan Parties, in any money market fund, mutual
fund, or other investment companies that are registered under the Investment
Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and which invest solely in one or more of the types of securities described in
clauses (i) through (v) above;

(c) advances to officers, directors and employees of the Lead Borrower and the
other Loan Parties in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes.

(d) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, and (ii) additional Investments by
any Loan Party and its Subsidiaries in Loan Parties;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees constituting Permitted Indebtedness;

(g) Investments constituting Permitted Acquisitions;

(h) at any time after Chelsea Insurance Company Ltd. becomes an active
self-insurance Subsidiary of the Lead Borrower in connection with a Permitted
Self-Insurance Program, Investments in Chelsea Insurance Company Ltd. not to
exceed $25,000,000 in the aggregate;

 

103



--------------------------------------------------------------------------------

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) Investments by any Loan Party in Swap Contracts permitted hereunder; and

(k) without duplication of Investments permitted pursuant to clauses (a) through
(j) above, other Investments, provided that (i) no Default shall have occurred
or shall arise as a result of such Investment, (ii) Projected Excess
Availability and Pro Forma Excess Availability as of the date of consummation of
such Investment will be equal to or greater than twenty percent (20.0%) of the
Loan Cap, (iii) the Consolidated Fixed Charge Coverage Ratio, on a pro-forma
basis for the Measurement Period immediately prior to such Investment, will be
equal to or greater than 1.1 to 1.0 and (iv) the Lead Borrower shall have
delivered written certification as to satisfaction, and a reasonably detailed
calculation, of items (i), (ii) and (iii) above five (5) Business Days prior to
the date of such Investment;

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Trigger Event, no such Investments specified in
clause (b) shall be permitted unless either (A) no Loans are then outstanding,
or (B) the Investment is a temporary Investment pending expiration of an
Interest Period for a LIBO Rate Loan, the proceeds of which Investment will be
applied to the Obligations after the expiration of such Interest Period, and
(ii) such Investments shall be pledged to the Collateral Agent as collateral for
the Secured Obligations pursuant to such agreements as may be reasonably
required by the Collateral Agent.

7.03 Indebtedness; Disqualified Stock. Issue Disqualified Stock or create,
incur, assume, guarantee, suffer to exist, issue or otherwise become or remain
liable with respect to, any Indebtedness, except the following (“Permitted
Indebtedness”):

(a) the Secured Obligations;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancings thereof;

(c) Indebtedness of any Loan Party to any other Loan Party and guaranties by any
Loan Party of any Indebtedness of any other Loan Party otherwise permitted
hereunder;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; provided that the aggregate notional
amount of all such Swap Contracts shall not exceed $250,000,000 at any time
outstanding;

(e) without duplication of Indebtedness described in clause (g) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any Permitted Refinancing thereof, provided, however, that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$100,000,000 at any time outstanding and provided, further, that, if

 

104



--------------------------------------------------------------------------------

requested by the Collateral Agent with respect to any Material Storage Location
or any other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Loan Parties shall cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Collateral
Agent;

(f) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition other than the BNCB Acquisition, provided that such Indebtedness
does not require the payment in cash of principal (other than in respect of
working capital adjustments) prior to the Maturity Date, has a maturity which
extends beyond the Maturity Date, and is subordinated to the Secured Obligations
on terms reasonably acceptable to the Agents;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred in
contemplation of such Person’s becoming a Subsidiary of a Loan Party) and any
Permitted Refinancing thereof;

(i) Indebtedness under the Seller Notes and any Permitted Refinancing thereof;

(j) the Permitted Senior Debt and any Permitted Refinancing thereof;

(k) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;

(l) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty insurance or
liability insurance, pursuant to reimbursement or indemnification obligations to
such Person, in each case, incurred in the ordinary course of business; and

(m) Indebtedness owed in respect of any overdrafts and related liabilities
arising from Cash Management Services or any other treasury, depositary and cash
management services or in connection with any ACH transfer of funds.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default shall have occurred and be continuing prior to or immediately after
giving effect to any action described below or would result therefrom:

(a) any Subsidiary may merge with (i) a Loan Party, provided that the Loan Party
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and

(b) in connection with a Permitted Acquisition, any Subsidiary may merge with or
into or consolidate with any other Person or permit any other Person to merge
with or into or consolidate with it; provided that (i) if such Subsidiary is a
Subsidiary of a Loan Party, the Person surviving such merger shall be a
wholly-owned Subsidiary of a Loan Party and (ii) in the case of any such merger
to which any Loan Party is a party, such Loan Party is the surviving Person.

 

105



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except the following (each a “Permitted Disposition”):

(a) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;

(b) Dispositions of Inventory in the ordinary course of business;

(c) with respect to BNCB and its Subsidiaries, Store closings (including the
termination or non-renewal of any applicable Lease or contract), bulk sales or
other dispositions of the Inventory of a Loan Party conducted in orderly fashion
in accordance with the applicable Store contract or otherwise and otherwise
typical for the college bookseller industry (“Customary BNCB Dispositions”),
provided, that any other Store closures and related Inventory dispositions that
are not Customary BNCB Dispositions shall be permitted hereunder so long as such
closures and dispositions shall not exceed (i) in any Fiscal Year of the BNCB
and its Subsidiaries, ten percent (10.0%) of the number of such Loan Parties’
Store contracts as of the beginning of such Fiscal Year (net of new Store
openings) and (ii) in the aggregate from and after the Closing Date, twenty-five
percent (25.0%) of the number of such Loan Parties’ Store contracts in existence
as of the Closing Date (net of new Store openings); provided, further, that all
Net Proceeds received in connection therewith are applied to the Obligations if
then required in accordance with Section 2.05 hereof;

(d) with respect to the Lead Borrower and its Subsidiaries (other than BNCB and
its Subsidiaries), Store closings (including the termination or non-renewal of
any applicable Lease or contract), bulk sales or other dispositions of the
Inventory of a Loan Party not in the ordinary course of business in connection
such Store closings, at arm’s length, provided, that (i) such Store closures and
related Inventory dispositions shall not exceed (A) in any Fiscal Year of the
Lead Borrower and such Subsidiaries, ten percent (10.0%) of the number of such
Loan Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings) and (B) in the aggregate from and after the Closing Date, twenty-five
percent (25.0%) of the number of such Loan Parties’ Stores in existence as of
the Closing Date (net of new Store openings, and (ii) in all events, all sales
of Inventory in connection with any such Store closings (in a single or series
of related transactions) of between 7.5% and 10.0% of the number of such Loan
Parties’ Stores then in existence, either (A) shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents or (B) if not conducted in accordance with the preceding subclause
(A) shall be permitted hereunder only so long as Projected Excess Availability
after giving effect to each such transaction for the six fiscal months following
the month in which such transaction took place shall be equal or greater than
thirty percent (30.0%) of the Loan Cap; provided, further, that (x) all Net
Proceeds received in connection therewith (including any Net Proceeds from the
Disposition of the B. Dalton store chain in accordance with the following
subclause (y)) are applied to the Obligations if then required in accordance
with Section 2.05 hereof, and (y) the Borrowers shall be permitted to close the
B. Dalton store chain or any portion thereof, and such closings shall not be
included in the calculation of percentage of Store closings or otherwise be
subject to subclauses (i) and (ii) of the preceding proviso;

(e) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;

(f) sales, transfers and dispositions among Guarantors or by any Subsidiary that
is not a Borrower to a Guarantor;

 

106



--------------------------------------------------------------------------------

(g) sales, transfers and dispositions among the Borrowers or by any Subsidiary
that is not a Borrower to Borrower;

(h) sales, transfers and dispositions by any Immaterial Subsidiary which is not
a Loan Party to another Person;

(i) as long as no Default then exists or would arise therefrom, sales of Real
Estate of any Loan Party (or sales of any Person or Persons created to hold such
Real Estate or the equity interests in such Person or Persons), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, as long as, (A) such sale is made for fair market value, (B) to
the extent that such sale constitutes a Prepayment Event, the Net Proceeds are
utilized to repay the Obligations, and (C) in the case of any sale-leaseback
transaction permitted hereunder with respect to any Material Storage Location or
any other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Collateral Agent shall have received from such purchaser or transferee a
Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Collateral Agent;

(j) any Disposition of Real Estate to a Governmental Authority as a result of
the condemnation of such Real Estate so long as an amount equal to the Net
Proceeds of such Disposition is utilized to repay the Loans and Cash
Collateralize the LC Obligations if and to the extent then required in
accordance with Section 2.05 hereof;

(k) Dispositions of Excluded Assets in accordance with any intercreditor
agreement or Security Documents applicable thereto;

(l) termination or non-renewal of a Lease and granting a lease, sublease,
license or other occupancy interest with respect to any owned Real Estate or any
real property subject to a Lease, in each case, so long as such action could not
reasonably be expected to result in Material Adverse Effect; or

(m) as long as no Default exists or would arise therefrom and without
duplication of Dispositions permitted pursuant to clauses (a) through (l) above,
other Dispositions, provided that the aggregate fair market value of all assets
Disposed of in reliance upon this paragraph (m) shall not exceed $35,000,000
during any Fiscal Year of the Lead Borrower and if such Disposition constitutes
a Prepayment Event, proceeds thereof are applied in accordance with
Section 2.05(e).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Lead Borrower may make cash dividends in an aggregate amount of up to
$65,000,000 in any Fiscal Year to holders of common stock of the Lead Borrower,
provided that Projected Excess Availability and Pro Forma Excess Availability as
of the date of payment of such dividend shall be equal to or greater than
twenty-five percent (25.0%) of the Loan Cap;

 

107



--------------------------------------------------------------------------------

(d) the Lead Borrower may pay other cash dividends on its common stock and
repurchase, redeem or otherwise acquire Equity Interests issued by it if, after
giving effect to such transaction or payment, (i) Projected Excess Availability
and Pro Forma Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty-five percent (25.0%) of the Loan Cap,
(ii) the Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
for the Measurement Period immediately prior to such transaction or payment,
will be equal to or greater than 1.25 to 1.00 and (iii) the Lead Borrower shall
have delivered written certification as to and a reasonably detailed calculation
of items (i), and (ii) above five (5) Business Days prior to the date of such
transaction or payment; and

(e) the Lead Borrower and each of its Subsidiaries may make Restricted Payments
as consisting of dividends payable on vested or unvested common stock to its
employees consistent with past practice and in an amount not to exceed
$3,000,000 per annum.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy, in each case, prior to the scheduled maturity thereof in any manner any
Indebtedness (other than Indebtedness under the Loan Documents), except that, so
long as no Default shall have occurred and be continuing prior to or immediately
after giving effect to any action described below or would result therefrom:

(a) regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (including, without limitation, Specified
Indebtedness);

(b) the Lead Borrower may voluntarily prepay, redeem, purchase, defease or
otherwise satisfy, in each case, prior to the scheduled maturity thereof in any
manner any Permitted Indebtedness (including, without limitation, Specified
Indebtedness) if, after giving effect to such payment, redemption, purchase,
defeasance or other prepayment transaction, (i) Projected Excess Availability
and Pro Forma Excess Availability as of the date of consummation of such payment
will be equal to or greater than twenty-five percent (25.0%) of the Loan Cap,
(ii) the Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
for the Measurement Period immediately prior to such transaction or payment,
will be equal to or greater than 1.25 to 1.00 and (iii) the Lead Borrower shall
have delivered written certification as to and a reasonably detailed calculation
of items (i) and (ii) above five (5) Business Days prior to the date of such
transaction or payment, it being agreed and understood that this clause
(b) shall not prohibit the voluntary prepayment of Specified Indebtedness to the
extent otherwise permitted by clause (c) of this Section 7.07);

(c) voluntary prepayments, repurchases, redemptions or defeasances of Specified
Indebtedness in an aggregate amount not exceeding $250,000,000, as long as
(i) Projected Excess Availability and Pro Forma Excess Availability as of the
date of consummation of such payment will be equal to or greater than fifty
percent (50.0%) of the Loan Cap, and (ii) the Lead Borrower shall have delivered
written certification as to satisfaction, and a reasonably detailed calculation,
of item (i) above five (5) Business Days prior to the date of such prepayment;
and

(d) Permitted Refinancings of certain Permitted Indebtedness in accordance with
Section 7.03.

For the avoidance of doubt, it is understood and agreed that any payment made in
respect of Subordinated Indebtedness shall not be in violation of any
subordination terms of any Subordinated Indebtedness.

 

108



--------------------------------------------------------------------------------

7.08 Change in Nature of Business. Engage in any line of business substantially
different from the Business conducted by the Loan Parties and their Subsidiaries
on the date hereof or any business substantially related, incidental or
complimentary thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to a transaction between or among the
Loan Parties not prohibited hereunder.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Secured
Obligations, (iii) of any Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Collateral Agent;
provided, however, that this clause (iv) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under and
in accordance with clauses (e) (solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness), (g),
(h) (solely to the extent any such negative pledge relates to the Subsidiary
acquired pursuant to a Permitted Acquisition), (j) (so long as such negative
pledge permits Liens in accordance with Section 7.01(p) and any intercreditor
agreement applicable to the Permitted Senior Debt) or (k) (solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness) of Section 7.03; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, that (x) the foregoing shall not apply to
restrictions and conditions imposed by applicable Law, (y) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary permitted hereunder pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and (z) clause (a)(iv) of this Section shall not apply to
customary provisions in leases restricting the assignment thereof or the
granting of a leasehold mortgage thereon.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

7.12 Amendment of Organizational Documents or Material Indebtedness. Amend,
modify or waive (a) its Organization Documents in a manner materially adverse to
the Credit Parties (it being understood that any modification of the
Organizational Documents of any Loan Party for the purpose of changing its
Fiscal Year in accordance with Section 7.13(a) shall not be considered
materially adverse to the Credit Parties) or (b) any Loan Party’s rights under
the Seller Notes or any other Material Indebtedness, in each case to the extent
that such amendment, modification or waiver (i) would violate, or compliance
with which could reasonably be expected to result in the violation of, any Loan
Document, (ii) otherwise could reasonably be expected to be materially adverse
(in the reasonable determination of the Lenders) to the interests of the Credit
Parties, taken as a whole, or (iii) could be reasonably expected to have a
Material Adverse Effect. For the avoidance of doubt, a change in the
jurisdiction of incorporation and/or the legal structure of BNCB (from a
corporation to a limited liability company) undertaken in connection with the
BNCB Acquisition shall be permitted under this Section 7.12, so long as such
change is completed within 18 months of the consummation of the BNCB
Acquisition.

 

109



--------------------------------------------------------------------------------

7.13 Corporate Name; Fiscal Year.

(a) Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP, except that
the Loan Parties may change certain of their Fiscal Years once after the
consummation of the BNCB Acquisition so that all the Loan Parties have the same
Fiscal Year.

(b) Effect or permit any change referred to in Section 6.14 unless (i) the
Collateral Agent’s written acknowledgement that all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (or, if any Excluded
Asset is added as Collateral in connection with the issuance of Permitted Senior
Debt, a valid, legal and perfected second priority security interest on such
Collateral, subject to Permitted Encumbrances) for its own benefit and the
benefit of the other Credit Parties, and (ii) after giving effect to any change
to the location of the Collateral, all Collateral shall be located within the
United States.

7.14 Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts, or enter into agreements with any credit card processors, unless the
Loan Parties shall have delivered to the Collateral Agent appropriate Blocked
Account Agreements, DDA Notifications or Credit Card Notifications, as
appropriate, consistent with the provisions of Section 6.13 and otherwise
reasonably satisfactory to the Administrative Agent; provided that the Borrowers
shall be permitted to open new DDAs to the extent that such DDAs are
sub-accounts of any DDA at a depository institution for which a DDA notification
has already been delivered. Except as permitted hereby, no Loan Party shall
maintain any bank accounts or enter into any agreements with credit card
processors other than the ones expressly contemplated herein or in Section 6.13
hereof.

7.15 Consolidated Fixed Charge Coverage Ratio. During any Fixed Charge Trigger
Period, permit the Consolidated Fixed Charge Coverage Ratio for any Measurement
Period, calculated as of the last day of each month to be less than 1.10 to
1.00.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any LC
Obligation (including by deposit of funds as Cash Collateral in respect of LC
Obligations), or (ii) any interest on any Loan or on any LC Obligation, or any
fee due hereunder, or (iii) within three (3) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.13 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

110



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts), or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness or the beneficiary or beneficiaries of
any Guarantee thereof (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $35,000,000;
or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 60 calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding, or any Loan Party shall take any
action to institute or effect any of the foregoing; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

111



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $35,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $35,000,000
or which could reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35,000,000 or which could reasonably likely
result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any provision of any Loan Document,
or purports to revoke, terminate or rescind any provision of any Loan Document
or seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. The Loan Parties, taken as a whole, shall take any
action to suspend all or substantially all operations of their Business or
liquidate all or a material portion of their assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business; or

(m) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral; or

(n) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Subordinated Indebtedness; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner adverse to the
interests of the Lenders (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

 

112



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the LC Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and

(d) whether or not the maturity of any of the Secured Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Secured Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) or Section 8.1(g), the obligation of each Lender to make Loans
and any obligation of the LC Issuer to make LC Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;

 

113



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, LC Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the LC Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the LC
Issuer in proportion to the respective amounts described in this clause Seventh
held by them;

Eighth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 10.04), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them

Tenth, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any Credit Party that is a provider of any Cash Management Services)
of that portion of the Secured Obligations arising from Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Tenth held by them;

Eleventh, to payment or Cash Collateralization (if agreed by the parties to any
Swap Contract) of all other Secured Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Eleventh held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.

 

114



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender or its Affiliate providing such Bank Products or Cash
Management Services. In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the LC Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
the LC Issuer hereby irrevocably appoints Bank of America as Collateral Agent
and authorizes the Collateral Agent to act as the agent of such Lender and the
LC Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

(c) Each provider of Cash Management Services and/or Bank Products that is an
Affiliate of a Lender but not a party to this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of this Article IX for itself and its
Affiliates as if a “Lender” party hereto.

 

115



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the LC Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Event of Default as shall
be reasonably directed by the Required Lenders. Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Event of Default as they, or either of them, shall deem advisable in the
best interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan

 

116



--------------------------------------------------------------------------------

Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agents.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the LC Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the LC
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

9.06 Resignation of Agents. Either Agent may at any time give written notice of
its resignation to the Lenders, the LC Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States,
and, so long as no Event of Default has occurred and is continuing, shall be
reasonably acceptable to the Lead Borrower. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the LC Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the LC Issuer under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as

 

117



--------------------------------------------------------------------------------

provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Administrative
Agent or Collateral Agent hereunder.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the LC
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Bookrunners, Joint Lead Arrangers, Co-Syndication Agents,
Co-Documentation Agents or Co-Senior Managing Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent, a Lender or the LC Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other Secured
Obligations that are

 

118



--------------------------------------------------------------------------------

owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the LC Issuer, the
Administrative Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the LC Issuer, the Administrative Agent, such Credit Parties and their
respective agents and counsel and all other amounts due the Lenders, the LC
Issuer the Administrative Agent and such Credit Parties under Sections 2.03(i),
2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the LC Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and all Secured Obligations (other than contingent indemnification obligations
for which no claim has been asserted) becoming Fully Satisfied and the
expiration or termination of all Letters of Credit or the Cash Collateralization
of any LC Obligations, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) with respect to any Lien upon any Excluded Asset, in accordance with the
terms and conditions of any intercreditor agreement and Security Documents
applicable thereto, or (iv) with respect to any Liens on property constituting
less than all or substantially all of the Collateral, if approved, authorized or
ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (j) of Section 7.01; and

(c) to release any Guarantor from its obligations under the Facility Guaranty
and each other applicable Loan Document if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.

Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agents will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and

 

119



--------------------------------------------------------------------------------

security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and each other applicable Loan Document, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer.

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Secured Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent during any Trigger Period (and
thereafter at such frequency as the Administrative Agent may reasonably request)
with a summary of all Other Liabilities due or to become due to such Lender. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Administrative Agent has received written notice
thereof from such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who obtain all or part of any Report through the
indemnifying Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by

 

120



--------------------------------------------------------------------------------

possession. Should any Lender (other than the Agents) obtain possession of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

9.14 Indemnification of Agents. The Lenders shall indemnify the Agents (to the
extent not reimbursed by the Loan Parties and without limiting the obligations
of Loan Parties hereunder), ratably according to their Applicable Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by any Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.16 Defaulting Lender.

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swing Line Loans or LC Borrowings and such failure is not cured
within two (2) Business Days of receipt from the Administrative Agent of written
notice thereof, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not in limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, except as otherwise
expressly provided in Section 10.01, (ii) at the Administrative Agent’s option,
any and all payments otherwise payable to a Defaulting Lender from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
may be held by the Administrative Agent and readvanced to the Borrowers, the
Swing Line Lender or any LC Issuer as the Defaulting Lender’s Applicable
Percentage of any Borrowing or required funding of a participation in Swing Line
Loans or Letters of Credit and (iii) without limiting the provisions of clause
(ii), a Defaulting Lender shall be deemed to have assigned any and all payments
due to it from the Loan Parties, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining non-Defaulting Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such assigned payments the
Lenders’ respective Applicable Percentages of all outstanding Obligations shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency. The Defaulting
Lender’s decision-making and participation rights and rights to payments as set
forth in clauses (i), (ii) and (iii) hereinabove shall be restored only upon the
payment by the Defaulting Lender of its Applicable Percentage of any
Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the Default Rate from the date
when originally due until the date upon which any such amounts are actually
paid.

 

121



--------------------------------------------------------------------------------

(b) Any non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.

(c) Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent, with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Article IV without the written consent of
each Lender;

(b) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender directly affected
thereby, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender directly affected
thereby; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written Consent of each
Lender;

(f) change any provision of this Section or the definition of “Required
Lenders”, “Super-Majority Required Lenders” or any other provision hereof
specifying the number or

 

122



--------------------------------------------------------------------------------

percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

(g) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(h) except for Permitted Dispositions and as otherwise expressly permitted in
Section 9.10, release all or substantially all of the Collateral from the Liens
of the Security Documents without the written Consent of each Lender;

(i) increase the advance rates set forth in the definition of the term
“Borrowing Base” without the written Consent of each Lender, without limitation
of clause (j) below;

(j) modify (i) any component (other than advance rates or Reserves) of the
Borrowing Base, including eligibility criteria, in any manner that would
increase availability thereunder or (ii) the discretion of the Administrative
Agent to change, establish or eliminate any Reserves without the consent of the
Super-Majority Required Lenders;

(k) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender; or

(l) except as otherwise expressly permitted herein or in any other Loan
Document, subordinate the Secured Obligations hereunder to any other
Indebtedness, and, except for any intercreditor agreement approved by the
Required Lenders in connection with the issuance by any Loan Party of Permitted
Senior Debt and except as otherwise expressly permitted herein or in any other
Loan Document, subordinate the Liens granted hereunder or under the other Loan
Documents to any other Lien without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, (x) no Credit Party that is not a Lender, LC
Issuer or Agent under this Agreement and (y) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or Consent hereunder,
except that (A) the Commitment of any Defaulting Lender may not be increased or
extended and (B) the outstanding Obligations owing to such Defaulting Lender
shall not be reduced or forgiven, in each case without the consent of such
Defaulting Lender.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

123



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or electronic
communication (subject to clause (b) below) as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, the Agents, the LC Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication. The Administrative Agent or the Lead Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

 

124



--------------------------------------------------------------------------------

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Agents or any of their Related Parties (collectively, the “Agent Parties”) have
any liability to any Loan Party, any Lender, the LC Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, the LC Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agents, the LC Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agents, the LC Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Agents, LC Issuer and Lenders. The Agents, the LC Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices, Conversion/Continuation Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agents, the LC Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties. All telephonic notices to
and other telephonic communications with the Agents may be recorded by the
Agents, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

 

125



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Subject to certain terms contained in the Fee Letter
with respect to the parties to such Fee Letter, the Borrowers shall pay all
Credit Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. Without limiting the Lenders’ obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it, each Lender severally agrees to pay to the
Agents (or any such sub-agent), the LC Issuer or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents (or any such sub-agent) or the LC Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or LC Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any

 

126



--------------------------------------------------------------------------------

Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable no later
than three (3) Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of any Agent, the Swing Line Lender, and the LC Issuer, the assignment of any
Commitment or Loan by any Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Secured Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the LC Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Secured Obligations and the termination of
this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

127



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A)of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; and provided further that the Lead
Borrower shall in all events be notified of an assignment (regardless of whether
a Default or an Event of Default has occurred); and

(C) after giving effect to any such assignment, the aggregate amount of the
remaining Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans held by the assigning Lender shall not be less
than $5,000,000 unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent to an assignment by a Lender shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

128



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment unless such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a

 

129



--------------------------------------------------------------------------------

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Any such Participant Register shall be available for inspection by the Borrowers
at any reasonable time and from time to time upon reasonable prior notice.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, any
central bank or any other funding source; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

130



--------------------------------------------------------------------------------

(h) Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower
and the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the
Lead Borrower, resign as Swing Line Lender. In the event of any such resignation
as LC Issuer or Swing Line Lender, the Lead Borrower shall be entitled to
appoint from among the Lenders a successor LC Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Lead Borrower to appoint
any such successor shall affect the resignation of Bank of America as LC Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as LC
Issuer, it shall retain all the rights, powers, privileges and duties of the LC
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as LC Issuer and all LC Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor LC Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring LC Issuer or Swing
Line Lender, as the case may be, and (b) the successor LC Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any Federal Reserve Bank, any
central bank or any self-regulatory authority, such as the National Association
of Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, provided that, if
lawful and practicable to do so under the circumstances, the Lead Borrower is
given (with reasonable promptness) prior written notice of the request for
production of such Information, except for Information provided to regulators in
the ordinary course of bank regulatory oversight, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the consent of the Lead Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective

 

131



--------------------------------------------------------------------------------

businesses, other than any such information that is available to any Credit
Party on a non-confidential basis prior to disclosure by the Loan Parties or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Secured Obligations
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the LC Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the LC Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the LC Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the LC Issuer or their respective Affiliates may have.
Each Lender and the LC Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter

 

132



--------------------------------------------------------------------------------

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be as effective as delivery
of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Secured Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to or under Section 10.04
hereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

133



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH LOAN
PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 10.14(b). EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

134



--------------------------------------------------------------------------------

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, except as otherwise agreed by the Lead Borrower and any Credit
Party in writing, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) unless otherwise agreed by the Lead Borrower and any Credit
Party in writing, none of the Credit Parties has assumed or will assume an
advisory responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) no
Credit Party has assumed or will assume an agency responsibility (except as may
otherwise be agreed in writing by the Lead Borrower and any Credit Party) or
fiduciary responsibility in any Loan Party’s or its Affiliates’ favor with
respect to any of the transactions contemplated hereby (including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document) or the process leading thereto (irrespective of whether any Credit
Party has advised or is currently advising you or your affiliates on other
matters); (v) the Credit Parties and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties and their respective Affiliates, and none of the Credit
Parties has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) the Credit Parties have not
provided and

 

135



--------------------------------------------------------------------------------

will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency (except for any agency responsibilities otherwise agreed by the Lead
Borrower and any Credit Party in writing) or fiduciary duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.
Each Loan Party is in compliance, in all material respects, with the Patriot
Act. No part of the proceeds of the Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

10.18 Foreign Assets Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Furthermore, none of the Borrowers or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or in any manner violative of any such order.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Press Releases. Subject to prior notification and consent by the Lead
Borrower (which consent shall not be unreasonably withheld) to the form of
advertising materials to be used from time to time, the Administrative Agent and
any Lender shall be permitted to use a Loan Party’s name, product photographs,
logo or trademark in any advertising material relating to the financing
transactions contemplated by this Agreement. The Administrative Agent or such
Lender shall provide a draft of any advertising material to the Lead Borrower
for review and comment reasonably prior to the initial publication thereof. The
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

10.21 Additional Waivers.

(a) The Secured Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the Secured
Obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from

 

136



--------------------------------------------------------------------------------

any of the terms or provisions of, this Agreement or any other Loan Document, or
(iii) the failure to perfect any security interest in, or the release of, any of
the Collateral or other security held by or on behalf of the Collateral Agent or
any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Secured Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Secured Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations after the termination of
the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Secured Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Secured
Obligations and the termination of the Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Secured Obligations have
been indefeasibly paid in full in cash and the Commitments have been terminated.
Each Loan Party waives any defense arising out of any such election even though
such election operates, pursuant to applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any Secured
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the Secured
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Secured Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Loans made to another Borrower hereunder

 

137



--------------------------------------------------------------------------------

or other Secured Obligations incurred directly and primarily by any other
Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

10.22 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.23 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.24 Copies and Facsimiles. This Agreement and all other documents (including,
without limitation, the Loan Documents) which have been or may be hereinafter
furnished by any Loan Party to any Agent or any Lender may be reproduced by such
Agent or such Lender by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise so admissible in evidence as if the
original of such facsimile had been delivered to the party which or on whose
behalf such transmission was received.

 

138



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY

11.01 Guaranty. Each Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (collectively the “Guaranteed Obligations”). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

11.02 Guaranty of Payment. This Facility Guaranty is a guaranty of payment and
not of collection. Each Guarantor waives any right to require any Agent, any LC
Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

11.03 No Discharge or Diminishment of Facility Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the Guaranteed
Obligations being Fully Satisfied), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Borrower or any other
guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Guarantor may have at any time against
any Obligated Party, any Agent, any LC Issuer, any Lender, or any other Person,
whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or Regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Agent, any LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the Secured Obligations being Fully Satisfied).

 

139



--------------------------------------------------------------------------------

11.04 Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
any Borrower or any Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any Guarantor, other than the Guaranteed
Obligations being Fully Satisfied. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Obligated Party, or any other Person. The Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Facility Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.

11.05 Rights of Subrogation. No Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution
or indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties and the Guarantors have fully performed all their
obligations to the Agents, the LC Issuers and the Lenders.

11.06 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor’s obligations under this Facility Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

11.07 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Facility Guaranty, and agrees that none of the
Agents, any LC Issuer or any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.

11.08 Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
each Agent, Lender or LC Issuer (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

140



--------------------------------------------------------------------------------

11.09 Maximum Liability. The provisions of this Facility Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Facility Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Guarantor’s liability
under this Facility Guaranty, then, notwithstanding any other provision of this
Facility Guaranty to the contrary, the amount of such liability shall, without
any further action by the Guarantors or the Lenders, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”). This Section 11.09 with respect to
the Maximum Liability of each Guarantor is intended solely to preserve the
rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person or entity shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Guarantor hereunder shall
not be rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Facility Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided, that
nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability. Notwithstanding the
foregoing, nothing contained in this Agreement (including any provisions of this
Article XI to the contrary) shall limit the liability of the Borrowers in
respect of all of the Secured Obligations.

11.10 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall make
any payment or payments under this Facility Guaranty or shall suffer any loss as
a result of any realization upon any collateral granted by it to secure its
obligations under this Facility Guaranty, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article XI, each Non-Paying Guarantor’s “Guarantor Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from any Borrower after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from any Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Facility Guaranty from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to the Guaranteed Obligations being Fully Satisfied. This
provision is for the benefit of all of the Agents, the LC Issuer, the Lenders,
the Borrowers and the Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

11.11 Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XI is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agents, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

141



--------------------------------------------------------------------------------

11.12 Release of Guarantors and Borrowers. Notwithstanding anything in
Section 10.01(g) to the contrary (i) a Guarantor or a Borrower that is a
Subsidiary shall automatically be released from its obligations hereunder and
its Facility Guaranty and obligations as a Borrower shall be automatically
released upon the consummation of any transaction permitted hereunder as a
result of which such Guarantor or Borrower ceases to be a Subsidiary of the Lead
Borrower and (ii) so long as no Event of Default has occurred and is continuing,
if a Guarantor or Borrower is or becomes an Immaterial Subsidiary, and such
release would not result in any Immaterial Subsidiary being required pursuant to
Section 6.12(d) to become a Loan Party hereunder (except to the extent that on
and as of the date of such release, one or more other Immaterial Subsidiaries
become Guarantors or Borrowers hereunder and the provisions of Section 6.12(d)
are satisfied upon giving effect to all such additions and releases), such
Guarantor shall be automatically released from its obligations hereunder and its
Facility Guaranty and obligations as a Borrower shall be automatically released
upon notification thereof from the Lead Borrower to the Agent. In connection
with any such release, the Agent shall execute and deliver to any Guarantor or
Borrower that is a Subsidiary, at such Guarantor’s or Borrower’s expense, all
documents that such Guarantor or Borrower shall reasonably request to evidence
termination or release. Any execution and delivery of documents pursuant to the
preceding sentence of this Section 11.12 shall be without recourse to or
warranty by the Agent.

[Signature pages follow]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS: BARNES & NOBLE, INC. By:  

/s/ Joseph J. Lombardi

Name:  

Joseph J. Lombardi

Title:  

Chief Financial Officer

BARNES & NOBLE COLLEGE BOOKSELLERS INC.

By:  

/s/ Barry Brover

Name:  

Barry Brover

Title:  

Vice President and Chief Financial Officer

B. DALTON BOOKSELLER, LLC

BARNES & NOBLE BOOKQUEST LLC

BARNES & NOBLE BOOKSELLERS, INC.

BARNES & NOBLE COLLEGE BOOKSELLERS, INC.

BARNES & NOBLE MARKETING SERVICES CORP.

BARNES & NOBLE PURCHASING, INC.

BARNES & NOBLE SERVICES, INC.

BARNESANDNOBLE.COM LLC

DOUBLEDAY BOOK SHOPS, INC.

FICTIONWISE LLC

PONDVIEW ASSOCIATES LLC

SPARKNOTES LLC

STERLING PUBLISHING CO., INC.

TKTK ACQUISITION LLC

By:  

/s/ Joseph J. Lombardi

Name:  

Joseph J. Lombardi

Title:  

Chief Financial Officer

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNCB MERGER SUB, LLC By:  

/s/ Joseph J. Lombardi

Name:  

Joseph J. Lombardi

Title:  

Senior Vice President

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

By:  

/s/ James Ward

Name:  

James Ward

Title:  

Managing Director

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA., as Co-Syndication Agent By:  

/s/ Kathleen C. Maggi

Name:  

Kathleen C. Maggi

Title:  

Senior Vice President

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as Co-Syndication Agent

By:  

/s/ Cory Loftus

Name:  

Cory Loftus

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Co-Documentation Agent By:  

/s/ B Earl Garris

Name:  

B. Earl Garris

Title:  

Director, CIB-ABL

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agent By:  

/s/ Blake Malia

Name:  

Blake Malia

Title:  

Assistant Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK,

as Co-Senior Managing Agent

By:  

/s/ Bruce Kasper

Name:  

Bruce Kasper

Title:  

Attorney-in-Fact

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender and LC Issuer By:  

/s/ Matilde Reyes

Name:  

Matilde Reyes

Title:  

Senior Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, LC Issuer and Swing Line Lender By:  

/s/ James Ward

Name:  

James Ward

Title:  

Managing Director

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and LC Issuer

By:  

/s/ Kathleen C. Maggi

Name:  

Kathleen C. Maggi

Title:  

Senior Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as a Lender and LC Issuer

By:  

/s/ Cory Loftus

Name:  

Cory Loftus

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender and LC Issuer

By:  

/s/ Matilde Reyes

Name:  

Matilde Reyes

Title:  

Senior Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ B. Earl Garris

Name:  

B. Earl Garris

Title:  

Director, CIB-ABL

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Blake Malia

Name:  

Blake Malia

Title:  

Assistant Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Bruce Kasper

Name:  

Bruce Kasper

Title:  

Attorney-in-Fact

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as a Lender

By:  

/s/ William B. Redmond

Name:  

William B. Redmond

Title:  

Managing Director

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS

ASSET FINANCE, INC., a subsidiary of RBS

CITIZENS, N.A.

as a Lender

By:  

/s/ John D. Bobbin

Name:  

John D. Bobbin

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By:  

/s/ Matthew Leighton

Name:  

Matthew Leighton

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP.,

as a Lender

By:  

/s/ Nick Malatestinic

Name:  

Nick Malatestinic

Title:  

Senior Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ George B. Davis

Name:  

George B. Davis

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC.,

as a Lender

By:  

/s/ Matthew Potter

Name:  

Matthew Potter

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender By:  

/s/ Brent Housteau

Name:  

Brent Housteau

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

/s/ Chris Rice

Name:  

Chris Rice

Title:  

Corporate Banking Officer

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK,

as a Lender

By:  

/s/ Dawn Hofmann

Name:  

Dawn Hofmann

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MALAYAN BANKING BERHAD,

as a Lender

By:  

/s/ Fauzi Zulkifli

Name:  

Fauzi Zulkifli

Title:  

Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

By:  

/s/ Grant C. Gooder

Name:  

Grant C. Gooder

Title:  

Assistant Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO CREDIT AGREEMENT

Borrowers

Barnes & Noble, Inc.

B. Dalton Bookseller, LLC

Barnes & Noble BookQuest LLC

Barnes & Noble Booksellers, Inc.

Barnes & Noble College Booksellers, Inc. (to be known as Barnes & Noble College
Booksellers, LLC following the BNCB Acquisition)

Barnes & Noble Marketing Services Corp.

Barnes & Noble Purchasing, Inc.

Barnes & Noble Services, Inc.

barnesandnoble.com llc

BNCB Merger Sub, LLC

Doubleday Book Shops, Inc.

Fictionwise LLC

Pondview Associates LLC

SparkNotes LLC

Sterling Publishing Co., Inc.

TKTK Acquisition LLC (now known as Tikatok LLC)



--------------------------------------------------------------------------------

SCHEDULE 1.02

TO CREDIT AGREEMENT

Guarantors

NONE



--------------------------------------------------------------------------------

SCHEDULE 1.03

TO CREDIT AGREEMENT

Immaterial Subsidiaries

B&N Sub Corp.

B&N.com Member Corp.

Begin Smart LLC

B&NCBC Holdings, Inc.

BNCB Management Corporation

BNCB Management Holding Corporation

CCI Holdings, Inc.

CCI Holdings (Canada) Inc.

Chelsea Insurance Company Ltd.

(***)†

Palm Digital Media, Inc.

PalmGear, Inc.

West Egg Communications LLC

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 1.04

TO CREDIT AGREEMENT

Existing Letters of Credit

 

Issuing Bank

 

Applicant

  Amount   Number  

Beneficiary

  Expiration Date

Bank of America

  Barnes & Noble, Inc.   3,450,000.00   (***)†   111 Chelsea Commerce LP  
10/13/09

Bank of America

  Barnes & Noble, Inc,   24,299,615.00   (***)†   Pacific Employers Insurance
Company   5/01/10

Bank of America

  Barnes & Noble, Inc.   1,914,000.00   (***)†   The Travelers Indemnity Company
  5/01/10

Bank of America

  Barnes & Noble, Inc.   29,100.00   (***)†   Giftsland Enterprises (P) Ltd.  
10/21/09

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO CREDIT AGREEMENT

Commitments and Applicable Percentages

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 115,000,000.00    11.50 % 

JPMorgan Chase Bank, N.A.

   $ 115,000,000.00    11.50 % 

Wells Fargo Retail Finance, LLC

   $ 115,000,000.00    11.50 % 

Sovereign Bank

   $ 95,000,000.00    9.50 % 

SunTrust Bank

   $ 75,000,000.00    7.50 % 

US Bank, National Association

   $ 75,000,000.00    7.50 % 

Regions Bank

   $ 75,000,000.00    7.50 % 

ING Capital LLC

   $ 45,000,000.00    4.50 % 

RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A.

   $ 40,000,000.00    4.00 % 

TD Bank, N.A.

   $ 40,000,000.00    4.00 % 

Capital One Leverage Finance Corp.

   $ 32,500,000.00    3.30 % 

Fifth Third Bank

   $ 32,500,000.00    3.30 % 

National City Business Credit, Inc.

   $ 32,500,000.00    3.30 % 

Union Bank, N.A.

   $ 32,500,000.00    3.30 % 

Comerica Bank

   $ 20,000,000.00    2.00 % 

First Hawaiian Bank

   $ 20,000,000.00    2.00 % 

Malayan Banking Berhad

   $ 20,000,000.00    2.00 % 

Manufacturers and Traders Trust Company

   $ 20,000,000.00    2.00 %               

Total

   $ 1,000,000,000.00    100.00 %               



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

TO CREDIT AGREEMENT

Insurance Deliverables

1) Commercial General Liability endorsement



--------------------------------------------------------------------------------

SCHEDULE 4.01(b)

TO CREDIT AGREEMENT

Securities Account Control Agreement Deliverables

Please see Schedule 5.21(c)



--------------------------------------------------------------------------------

SCHEDULE 5.01

TO CREDIT AGREEMENT

Loan Parties Organizational Information

 

Legal Name

  

Principal Office Address

  

Type of Entity

  

State of
Formation

  

Organizational Identification

Number/Federal Employer

Identification Number

Barnes & Noble, Inc.    122 Fifth Avenue, New York, NY 10011    Corporation   
Delaware   

2108060

 

(***)†

B. Dalton Bookseller, LLC    122 Fifth Avenue, New York, NY 10011   
Limited Liability Company    Delaware   

3874470

 

(***)†

Barnes & Noble BookQuest LLC    76 9th Avenue, 9th Floor, New York, NY 10011   
Limited Liability Company    Delaware   

3546669

 

(***)†

Barnes & Noble Booksellers, Inc.    122 Fifth Avenue, New York, NY 10011   
Corporation    Delaware   

2960011

 

(***)†

Barnes & Noble College Booksellers, Inc.    120 Mountain View Boulevard, Basking
Ridge, NJ 07920    Corporation    New York   

N/A

 

(***)†

Barnes & Noble Marketing Services Corp.    76 9th Avenue, 9th Floor, New York,
NY 10011    Corporation    Florida   

P03000100421

 

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Legal Name

  

Principal Office Address

  

Type of Entity

  

State of
Formation

  

Organizational Identification

Number/Federal Employer

Identification Number

Barnes & Noble Purchasing, Inc.    One Barnes & Noble Way, Monroe Township,
NJ 08831    Corporation    New York   

N/A

 

(***)†

Barnes & Noble Services, Inc.    122 Fifth Avenue, New York, NY 10011   
Corporation    New York   

N/A

 

(***)†

barnesandnoble.com llc    76 9th Avenue, 9th Floor, New York, NY 10011   
Limited Liability Company    Delaware   

2960553

 

(***)†

BNCB Merger Sub, LLC    122 Fifth Avenue, New York, New York 10011    Limited
Liability Company    Delaware   

4728167

 

(***)†

Doubleday Book Shops, Inc.    545 Downtown Plaza Suite 1095 Sacramento 958141   
Corporation    Delaware   

0561129

 

(***)†

Fictionwise LLC    346 Main St., Chatham, NJ 07928    Limited Liability Company
   Delaware   

4661802

 

(***)†

Pondview Associates LLC    c/o Barnes & Noble, Inc., One Barnes & Noble Way,
Monroe Township, NJ 08831    Limited Liability Company    Delaware   

4727789

 

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Legal Name

  

Principal Office Address

  

Type of Entity

  

State of
Formation

  

Organizational Identification

Number/Federal Employer

Identification Number

SparkNotes LLC    76 9th Avenue, 9th Floor, New York, NY 10011   
Limited Liability Company    New York   

N/A

 

(***)†

Sterling Publishing Co., Inc.    387 Park Avenue South, 11th Floor, New York, NY
10016    Corporation    Delaware   

3607730

 

(***)†

TKTK Acquisition LLC (now known as Tikatok LLC)    76 Ninth Avenue, 9th Floor,
New York, New York 10011    Limited Liability Company    Delaware   

4727186

 

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.05

TO CREDIT AGREEMENT

Supplement to Interim

Financial Statements/Material Indebtedness

1. Credit Agreement, dated as of November 13, 2006, as amended, among Barnes &
Noble College Booksellers, Inc., as Borrower, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and LC Issuer, U.S. Bank National
Association, as Syndication Agent, SunTrust Bank, Citibank, N.A. and JPMorgan
Chase Bank, N.A., as Documentation Agents, and the other Lenders party thereto.
2

2. Credit Agreement, dated as of June 17, 2005, as amended, by and among
Barnes & Noble, Inc., as Borrower, certain of its subsidiaries, as co-borrowers,
Bank of America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and the other Agents and Lenders parties thereto.3

 

2 Commitments to be terminated at closing.

3 Commitments to be terminated at closing.



--------------------------------------------------------------------------------

SCHEDULE 5.06

TO CREDIT AGREEMENT

Litigation

In re Initial Public Offering Securities Litigation

The class action lawsuit In re Initial Public Offering Securities Litigation
filed in the United States District Court for the Southern District of New York
in April 2002 (the “Action”) named over 1,000 individuals and 300 corporations,
including Fatbrain.com, LLC, a former subsidiary of Barnes & Noble.com
(“Fatbrain”), and its former officers and directors. The amended complaints in
the Action all allege that the initial public offering registration statements
filed by the defendant issuers with the SEC, including the one filed by
Fatbrain, were false and misleading because they failed to disclose that the
defendant underwriters were receiving excess compensation in the form of profit
sharing with certain of its customers and that some of those customers agreed to
buy additional shares of the defendant issuers’ common stock in the after market
at increasing prices. The amended complaints also allege that the foregoing
constitute violations of: (i) Section 11 of the Securities Act, by the defendant
issuers, the directors and officers signing the related registration statements,
and the related underwriters; (ii) Rule 10b-5 promulgated under the Exchange
Act, by the same parties; and (iii) the control person provisions of the
Securities Act and Exchange Act by certain directors and officers of the
defendant issuers. A motion to dismiss by the defendant issuers, including
Fatbrain, was denied.

After extensive negotiations among representatives of plaintiffs and defendants,
the parties entered into a memorandum of understanding (“MOU”), outlining a
proposed settlement resolving the claims in the Action between plaintiffs and
the defendant issuers. Subsequently a settlement agreement was executed between
the defendants and plaintiffs in the Action, the terms of which are consistent
with the MOU. The settlement agreement was submitted to the court for approval
and on February 15, 2005, the judge granted preliminary approval of the
settlement.

On December 5, 2006, the federal appeals court for the Second Circuit issued a
decision reversing the District Court’s class certification decision in six
focus cases. In light of that decision, the District Court stayed all
proceedings, including consideration of the settlement. Plaintiffs then filed,
in January 2007, a Petition for Rehearing En Banc before the Second Circuit,
which was denied in April 2007. On May 30, 2007, plaintiffs moved, before the
District Court, to certify a new class. On June 25, 2007, the District Court
entered an order terminating the settlement agreement. On October 2, 2008,
plaintiffs agreed to withdraw the class certification motion. On October 10,
2008, the District Court signed an order granting the request.

An agreement in principle has now been negotiated among counsel for all of the
issuers, plaintiffs, insurers and underwriters, which has been executed by
Barnes & Noble, Inc. (the “Company”) and remains subject to court approval. If
the proposed settlement is approved, no settlement payment will be made by the
Company. If the proposed settlement is not approved, the Company intends to
vigorously defend this lawsuit.



--------------------------------------------------------------------------------

Hostetter v. Barnes & Noble Booksellers, Inc. et al.

On December 4, 2008, a purported class action complaint was filed against
Barnes & Noble Booksellers, Inc. in the Superior Court for the State of
California making the following allegations against defendants with respect to
hourly managers and/or assistant managers at Barnes & Noble stores located in
the State of California: (1) failure to pay wages and overtime; (2) failure to
provide meal and/or rest breaks; (3) waiting time penalties; and (4) unfair
competition. The complaint contains no allegations concerning the number of any
such alleged violations or the amount of recovery sought on behalf the purported
class. On March 4, 2009, Barnes & Noble Booksellers filed an answer denying all
claims. On March 5, 2009, Barnes & Noble Booksellers removed this matter to
federal court. Written discovery concerning purported class member wages, hours
worked, and other matters has commenced. The plaintiffs’ class certification
motion is due October 19, 2009. The Court has set a trial date of August 10,
2010.

Minor v. Barnes & Noble Booksellers, Inc. et al.

On May 1, 2009, a purported class action complaint was filed against Barnes &
Noble Booksellers, Inc. in the Superior Court for the State of California
alleging wage payments by instruments in a form that did not comply with the
requirements of the California Labor Code, allegedly resulting in impermissible
wage payment reductions and calling for imposition of statutory penalties. The
complaint also seeks restitution of such allegedly unpaid wages under
California’s unfair competition law, and an injunction compelling compliance
with the California Labor Code. The complaint alleges two subclasses of 500 and
200 employees, respectively (there may be overlap among the subclasses), but
contains no allegations concerning the number of alleged violations or the
amount of recovery sought on behalf of the purported class. On June 3, 2009,
Barnes & Noble Booksellers filed an answer denying all claims.

Louisiana Municipal Police Employees Employee Retirement System v. Riggio et
al.; Southeastern Pennsylvania Transportation Authority v. Riggio et al.; City
of Ann Arbor Employees’ Retirement System v. Riggio et al.; Louise Schuman v.
Riggio et al.; Virgin Islands Government Employees’ Retirement System v. Riggio
et al; Electrical Workers Pension Fund, Local 103, I.B.E.W. v. Riggio et al.

Between August 17, 2009 and August 31, 2009, five putative shareholder
derivative complaints were filed in Delaware Chancery Court against the
Company’s directors. The complaints generally allege breach of fiduciary duty,
waste of corporate assets and unjust enrichment in connection with the Company’s
entry into a definitive agreement to purchase Barnes & Noble College
Booksellers, Inc., which was announced on August 10, 2009 (the Transaction). The
complaints generally seek damages in favor of the Company in an unspecified
amount; costs, fees and interest; disgorgement; restitution; and equitable
relief, including injunctive relief. On September 1, 2009, the Delaware Chancery
Court issued an Order of Consolidation consolidating the five lawsuits and
directing plaintiffs to file a consolidated amended complaint, to which the
Company will respond in due course. In a related development, on August 27,
2009, the Company received a demand pursuant to Delaware General Corporation
Law, Section 220, on behalf of the Electrical Workers Pension Fund, Local 103,
I.B.E.W., a shareholder, seeking to inspect certain books and records related to
the Transaction. The Company provided this shareholder with certain documents,
on a confidential basis, in response to its demand. On September 18, 2009, this
shareholder filed a shareholder derivative complaint



--------------------------------------------------------------------------------

in Delaware Chancery Court against certain of the Company’s directors alleging
breach of fiduciary duty and unjust enrichment and seeking to enjoin the
consummation of the Transaction. At that time, this shareholder also filed a
motion for expedited proceedings. At a hearing held on September 21, 2009, the
court denied plaintiff’s request for expedited proceedings.



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)(1)

TO CREDIT AGREEMENT

Owned Real Estate

 

Loan Party

  

Street Address

  

County

  

State

Barnes & Noble, Inc.    2033 Montauk Highway; 2045 Montauk Highway; 2037 Montauk
Highway; and 2071 Montauk Highway, Bridgehampton, NY    Suffolk    NY
Barnes & Noble, Inc.    100 Middlesex Center Blvd., Monroe Township, NJ   
Middlesex    NJ



--------------------------------------------------------------------------------

SCHEDULE 5.08(B)(2)

TO CREDIT AGREEMENT

Leased Real Estate

 

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

B. Dalton Bookseller    66th and France Ave. South    Minneapolis    MN    55435
   Southdale Center    Store B. Dalton Bookseller    400 Northridge Center   
Salinas    CA    93906    MACERICH PROPERTY MGMT COMP LLC*42    Store B. Dalton
Bookseller    3902 13th Ave. SW Suite 317    Fargo    ND    58103    WEST ACRES
DEVELOPMENT    Store B. Dalton Bookseller    Broadway & Nevada    Hicksville   
NY    11801    VORNADO BROADWAY MALL, LLC    Store B. Dalton Bookseller    1475
Upper Valley Pike    Springfield    OH    45504    9750 UPPER VALLEY MALL LLC   
Store B. Dalton Bookseller    Hwy 30 & Karcher Road    Nampa    ID    83651   
MILAN PROPERTIES, LLC    Store B. Dalton Bookseller    630 Old Country Road
Space #1110    Garden City    NY    11530    4836- THE RETAIL PROP TRUST*169   
Store B. Dalton Bookseller    300 Mary Esther Blvd. Suite 70    Mary Esther   
FL    32569    SRM-SPE LLC * 215    Store B. Dalton Bookseller    1201 Hooper
Avenue    Toms River    NJ    08753    4832, SIMON PROP GRP INC    Store B.
Dalton Bookseller    US 1    Lawrenceville    NJ    08648    LAWRENCE ASSOCIATES
   Store B. Dalton Bookseller    Center East    Santa Maria    CA    93454   
TOWN CENTER STREET SCAPE LP    Store B. Dalton Bookseller    550 South Gear
Avenue #37    West Burlington    IA    52655    WESTLAND MALL PARTNERS LLC   
Store B. Dalton Bookseller    3020 US Hwy 41 West    Marquette    MI    49855   
EBL&S PROPERTY MGMT INC*266    Store B. Dalton Bookseller    5300 N. San Dario
Suite 130    Laredo    TX    78041    MALL DEL NORTE LLC    Store B. Dalton
Bookseller    Highway 2 West    Bemidji    MN    56601    DEVELOPERS DIVERSIFIED
REALTY.    Store B. Dalton Bookseller    1300 9th Ave SE    Watertown    SD   
57201    DDR WATERTOWN LLC *328    Store B. Dalton Bookseller    2800 Columbia
Rd Ste. 431    Grand Forks    ND    58201    COLUMBIA GRAND FORKS LLC    Store
B. Dalton Bookseller    2441 Foothill Boulevard    Rock Springs    WY    82901
   PRICE FINANCING PRTNR,LP *337    Store B. Dalton Bookseller    4201 N. Shiloh
Dr.    Fayetteville    AR    72703    MMP ARKANSAS, LLC    Store B. Dalton
Bookseller    663 Stillwater Ave Unit26    Bangor    ME    04401    BANGOR MALL
LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

B. Dalton Bookseller    217 South 25th Street    Fort Dodge    IA    50501   
CROSSROADS MALL 1999 LLC * 382    Store B. Dalton Bookseller    1800 Pipestone
Road    Benton Harbor    MI    49022    SEQUOIA INVESTMENTS V, LLC    Store B.
Dalton Bookseller    1315 College Square Mall    Cedar Falls    IA    50613   
COLLEGE SQUARE MALL PARTNERS LLC    Store B. Dalton Bookseller    42nd &
Broadway    Mt Vernon    IL    62864    DDR DOWNREIT LLC    Store B. Dalton
Bookseller    1800 Tiffin Avenue    Findlay    OH    45840    FINDLEY VILLAGE
MALL*733    Store B. Dalton Bookseller    650 Lee Blvd Space #H1    Yorktown
Heights    NY    10598    JEFFERSON VLY MALL LP*743    Store B. Dalton
Bookseller    101 North Rangeline Dr.    Joplin    MO    64801    NORTHPARK
MALL/JOPLIN LLC    Store B. Dalton Bookseller    50 Fox Run Road #7    Newington
   NH    03801    FOX RUNJOINT VENTURE    Store B. Dalton Bookseller    325
Piedmont Drive    Danville    VA    24540    PIEDMONT MALL-G.G.P., LP*788   
Store B. Dalton Bookseller    100 South Federal    Mason City    IA    50401   
SOUTHBRIDGE MALL ASSOC LLC #822    Store B. Dalton Bookseller    150 North Shore
Blvd.    Slidell    LA    70460    SIZELER N SHORE LP *828    Store B. Dalton
Bookseller    30-145 Mall Drive West    Jersey City    NJ    07310    NEWPORT
CENTRE LLC    Store B. Dalton Bookseller    1424 Union Tpke    New Hyde Park   
NY    11040    LAKE SUCCESS S/C *1072    Store B. Dalton Bookseller    50
Massachusetts Ave NE    Washington    DC    20002    UNION STATION INVESTCO LLC
   Store B. Dalton Bookseller    4200 Portsmouth BLVD    Chesapeake    VA   
23321    9888-CHESAPEAKE MALL LLC    Store B. Dalton Bookseller    1185-C Colusa
Ave    Yuba City    CA    95991    STEADFAST YUBA CITY II LLC    Store B. Dalton
Bookseller    222 The Merchandise Mart    Chicago    IL    60654    MERCHANDISE
MART LLC    Store B. Dalton Bookseller    3200 S. Airport Rd W. SP #238   
Traverse City    MI    49684    GRAND TRAVERSE MALL-GGP LP*1161    Store B.
Dalton Bookseller    4101 Wilder Road B215    Bay City    MI    48706    BAY
CITY MALL ASSOCIATES    Store B. Dalton Bookseller    830 Main Street #A-11   
Presque Isle    ME    04769    AROOSTOOK CENTRE LLC    Store B. Dalton
Bookseller    22-500 Town Circle #2169    Moreno Valley    CA    92553   
GGP-MORENO VALLEY INC.    Store B. Dalton Bookseller    500 Galleria Drive   
Johnstown    PA    15904    GEMINI PROPERTY MANAGEMENT LLC    Store B. Dalton
Bookseller    43 Leonard Street    Belmont    MA    02478    JG TELLIER REALTY
TRUST *1305    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

B. Dalton Bookseller    24155 Laguna Hills Suite 2000    Laguna Hills    CA   
92653    4665 SHOPPING CENTER ASSOC    Store B. Dalton Bookseller    735 Eagle
Ridge Drive #312    Lake Wales    FL    33853    EAGLE RIDGE MALL *1526    Store
B. Dalton Bookseller    7501 West Cermak Rd.    North Riverside    IL    60546
   NORTH RIVERSIDE PARK ASSOC L.L.C.    Store B. Dalton Bookseller    250
Granite Street #2067    Braintree    MA    02184    4838 BRAINTREE PROP ASSC LP
   Store B. Dalton Bookseller    407 Horton Plaza    San Diego    CA    92101   
HORTON PLAZA LLC    Store B. Dalton Bookseller    2200 El Mercado Loop    Sierra
Vista    AZ    85635    PRICE DEVELOPMENT CO. LP *1542    Store Doubleday
Bookshop    545 Downtown Plaza Suite 1095    Sacramento    CA    95814    DPA,
L.P.    Store Barnes & Noble Booksellers    3150 Rosecrans Place    San Diego   
CA    92110    SOCO LLC    Store Barnes & Noble Booksellers    8650 Genessee
Ave. Ste 230    San Diego    CA    92122    REGENCY CENTERS, LP * 1823    Store
Barnes & Noble Booksellers    8919 E Indian Bend Rd    Scottsdale    AZ    85250
   DE RITO PARTNERS HOLDING CO LLC    Store Barnes & Noble Booksellers    12136
Ventura Blvd.    Studio City    CA    91604    GROVE RANCH LLC    Store Barnes &
Noble Booksellers    2073 East Camelback Rd    Phoenix    AZ    85016    TOWN &
COUNTRY CAMELBACK, LLC    Store Barnes & Noble Booksellers    3402 Poplar Ave   
Memphis    TN    38111    FINARD & COMPANY    Store Barnes & Noble Booksellers
   13400 Maxella    Marina Del Rey    CA    90292    RAR2 VILLA MARINA CENTER CA
LLC    Store Barnes & Noble Booksellers    18711 NE Biscayne Blvd    Aventura   
FL    33180    AVENTURA FASHION ISLAND L.P.    Store Barnes & Noble Booksellers
   829 State Street    Santa Barbara    CA    93101    THE RAMETTO COMPANY *1864
   Store Barnes & Noble Booksellers    8555 East Arapahoe Road    Greenwood
Village    CO    80112    ARAPAHOE MARKETPLACE 03 LLC    Store Barnes & Noble
Booksellers    240 Route 22 West    Springfield    NJ    07081    WAINWRIGHT
RLTY CO LP1884    Store Barnes & Noble Booksellers    310 State Route 36    West
Long Branch    NJ    07764    BG MONMOUTH LLC    Store Barnes & Noble
Booksellers    19221 Mack Ave    Grosse Pointe    MI    48236    BT POINTE PLAZA
LP    Store Barnes & Noble Booksellers    835 Old York Road    Jenkintown    PA
   19046    835 OLD YORK RD.ASSOC1893    Store Barnes & Noble Booksellers    470
Universal Drive North    North Haven    CT    06473    CENTRO GA AMERICA, INC   
Store Barnes & Noble Booksellers    360 Connecticut Ave    Norwalk    CT   
06854    197 CONNECTICUT AVE ASSOC*1898    Store Barnes & Noble Booksellers   
2900 Peachtree Road NE Suite 310    Atlanta    GA    30305    PEACH RETAIL
CENTER    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    431 Tarrytown Rd    White Plains    NY    10607   
CROSSROADS II LLC    Store Barnes & Noble Booksellers    1542 Northern Blvd   
Manhasset    NY    11030    C & B REALTY CO *1912    Store Barnes & Noble
Booksellers    1901 Sproul Rd    Broomall    PA    19008    FEDERAL REALTY
INVESTMENT TRST*1913    Store Barnes & Noble Booksellers    626 106th Ave NE   
Bellevue    WA    98004    STERLING REALTY ORG.*1915    Store Barnes & Noble
Booksellers    98 Broadway    Oakland    CA    94607    JACK LONDON SQUARE
INVESTORS LLC    Store Barnes & Noble Booksellers    3600 Stevens Creek Blvd   
San Jose    CA    95117    MELEYCO PARTNERSHIP *1944    Store Barnes & Noble
Booksellers    340 South 500 West    West Bountiful    UT    84087    GATEWAY
CROSSING LLC * 1946    Store Barnes & Noble Booksellers    10206 SW Washington
Square Rd    Tigard    OR    97223    PPR SQUARE TOO, LLC *1951    Store
Barnes & Noble Booksellers    7660 Northpoint Parkway Ste 200    Alpharetta   
GA    30022    CENTRO WATT OPER. PARTN. 2 LLC    Store Barnes & Noble
Booksellers    140 Rockland Plaza    Nanuet    NY    10954    CENTRO NP LLC   
Store Barnes & Noble Booksellers    392 State Road Route 6    North Dartmouth   
MA    02747    DARTMOUTH MKTPL ASSOC 1962    Store Barnes & Noble Booksellers   
1599 South East Rd    Farmington    CT    06032    BNCT QRS 11-57 INC II   
Store Barnes & Noble Booksellers    3685 W. Dublin - Granville    Columbus    OH
   43235    BERNARD RUBEN*1968    Store Barnes & Noble Booksellers    1091 El
Camino Real    Redwood City    CA    94063    REGENCY CENTERS LP    Store
Barnes & Noble Booksellers    3910 S.W. Archer Road    Gainesville    FL   
32608    S. CLARK BUTLER PROPERTIES LTD    Store Barnes & Noble Booksellers   
12835 El Camino Real    San Diego    CA    92130    DEL MAR HIGHLANDS    Store
Barnes & Noble Booksellers    11744 Carmel Mountain Road    San Diego    CA   
92128    PACIFIC CARMEL MOUNTAIN HOLDING    Store Barnes & Noble Booksellers   
1156 Route 46 West    West Paterson    NJ    07424    LEVCO/ROUTE 46 ASSOCIATES
   Store Barnes & Noble Booksellers    7610 Hazard Center Drive #315    San
Diego    CA    92108    PRINCIPAL LIFE INS CO    Store Barnes & Noble
Booksellers    2289 Broadway    New York    NY    10024    2285 REALTY ASSOC.
*1979    Store Barnes & Noble Booksellers    375 Route 10 E    Ledgewood    NJ
   07852    ACADIA REALTY L.P. *1980    Store Barnes & Noble Booksellers   
17490 Colima Road    Rowland Heights    CA    91748    CENTRO WATT PROPERTY
OWNER II    Store Barnes & Noble Booksellers    2501 Tyrone Boulevard    St
Petersburg    FL    33710    JWH PROPERTIES, INC.*1986    Store Barnes & Noble
Booksellers    150 Granite St    Braintree    MA    02184    BN (MA) QRS 11-58,
INC # 1989    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    4325 Glenwood Ave    Raleigh    NC    27612    CVM
HOLDINGS, LLC *1990    Store Barnes & Noble Booksellers    1725 Arden Way   
Sacramento    CA    95815    F&M PARTNERSHIP*1996    Store Barnes & Noble
Booksellers    3700 Rivertown Parkway Ste. 2058    Grandville    MI    49418   
GGP-GRANDVILLE LLC * 2008    Store Barnes & Noble Booksellers    2701 Parker
Road Bldg A Suite 700    Round Rock    TX    78681    FRONTIER VILLAGE L.P. *
2009    Store Barnes & Noble Booksellers    1415 Hwy 85 North Suite 200   
Fayetteville    GA    30214    LBUBS-2002-C7 PINE TRAIL ROAD LP    Store
Barnes & Noble Booksellers    7804 Abercorn Ext. 72    Savannah    GA    31406
   OGLETHORPE MALL    Store Barnes & Noble Booksellers    515 Opry Mills Drive
   Nashville    TN    37214    OPRY MILLS MALL LP    Store Barnes & Noble
Booksellers    396 Ave of the Americas at 8th Str.    New York    NY    10011   
L & M FRIEDLAND    Store Barnes & Noble Booksellers    1600 Gateway Blvd   
Fairfield    CA    94533    DEMARTINI / GATEWAY LLC    Store Barnes & Noble
Booksellers    3029 State Route 50    Saratoga Springs    NY    12866    INLAND
US MANAGEMENT, LLC . .    Store Barnes & Noble Booksellers    728 North Waukegan
Road    Deerfield    IL    60015    KIRBY LIMITED PARTNERSHIP *2020    Store
Barnes & Noble Booksellers    2245 Richmond Avenue    Staten Island    NY   
10314    EFG & P, LLC *2021    Store Barnes & Noble Booksellers    691 Richmond
Rd. Ste D30    Richmond Heights    OH    44143    9445 RICHMOND TOWN SQUARE MALL
   Store Barnes & Noble Booksellers    5132 W. Saginaw Hwy 245    Lansing    MI
   48917    LANSING MALL LP    Store Barnes & Noble Booksellers    4024-C Wards
Road    Lynchburg    VA    24502    DDRTC WARDS CROSSING LLC    Store Barnes &
Noble Booksellers    4024-C Wards Road    Lynchburg    VA    24502    REA K HOOK
   Store Barnes & Noble Booksellers    11640 W. Broad Street    Richmond    VA
   23233    DDR SOUTHEAST SHORT PUMP LLC    Store Barnes & Noble Booksellers   
2134 State Highway 35    Holmdel    NJ    07733    HOLMDEL COMMONS LLC    Store
Barnes & Noble Booksellers    1256 Galleria Boulevard    Roseville    CA   
95678    DONAHUE SCHRIBER ASSET MGMT CORP.    Store Barnes & Noble Booksellers
   20600 North Rand Road    Deer Park    IL    60010    BROPHY, KULEMIN, TRUST
ONE    Store Barnes & Noble Booksellers    20600 North Rand Road    Deer Park   
IL    60010    ELIZABETH BROPHY KULEMIN TRUST    Store Barnes & Noble
Booksellers    4140 W. Jefferson Blvd. Bldg. J    Ft. Wayne    IN    46804   
INSTITUTIONAL MALL INVESTORS LLC    Store Barnes & Noble Booksellers    2710
South Green Bay Rd    Racine    WI    53406    SOUTHLAND CENTER INVESTORS LLC   
Store Barnes & Noble Booksellers    21001 N. Tatum Blvd. Suite 42    Phoenix   
AZ    85050    VESTAR-DRM-OPCO. LLC * 2039    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    555 12th St NW    Washington    DC    20004   
MANULIFE INSURANCE CO USA *2040    Store Barnes & Noble Booksellers    3050
Beeline Road Suite 50    Holland    MI    49424    GEENEN DEKOCK PROPERTIES LLC
   Store Barnes & Noble Booksellers    58 South 32nd Street    Camp Hill    PA
   17011    CEDAR-CAMP HILL LLC * 2046    Store Barnes & Noble Booksellers   
2051 N. Federal Highway    Fort Lauderdale    FL    33305    SOUTHERN CENTERS AT
FEDERAL,LTD    Store Barnes & Noble Booksellers    3000 Eden Prairie Center   
Eden Prairie    MN    55344    EDEN PRAIRIE MALL LLC * 2048    Store Barnes &
Noble Booksellers    6600 Menaul Blvd NE    Albuquerque    NM    87110   
CORONADO CENTER LLC * 2049    Store Barnes & Noble Booksellers    2751 Paper
Mill Road    Wyomissing    PA    19610    SPRING RIDGE LP * 2050    Store
Barnes & Noble Booksellers    34904 Emerald Coast Pkwy Suite 118    Destin    FL
   32541    Crystal Beach Plaza LLC    Store Barnes & Noble Booksellers    1741
South Willow Street    Manchester    NH    03103    CENTERCORP-TAUNTON LLC *
2052    Store Barnes & Noble Booksellers    1400 Glades Rd.    Boca Raton    FL
   33431    UNCOMMON, LTD    Store Barnes & Noble Booksellers    4820 Telephone
Road    Ventura    CA    93003    VENTURA GATEWAY LLC    Store Barnes & Noble
Booksellers    11711 Bandera Rd.    San Antonio    TX    78250    DDR DB SA
VENTURES LP    Store Barnes & Noble Booksellers    6100 Topanga Canyon Blvd
Suite 1340    Woodland Hills    CA    91367    PROMENADE LP * 2057    Store
Barnes & Noble Booksellers    1 Levee Way Suite 2127    Newport    KY    41071
   NEWPORT ON THE LEVEE LLC    Store Barnes & Noble Booksellers    2601 Preston
Rd Unit 1204    Frisco    TX    75034    STONEBRIAR MALL LP* 2060    Store
Barnes & Noble Booksellers    9850 Brook Road    Glen Allen    VA    23059   
DDRTC CREEKS AT VIRGINIA CENTER LLC    Store Barnes & Noble Booksellers    5656
Fairmont Parkway    Pasadena    TX    77505    KIR PASADENA LL L.P. * 2066   
Store Barnes & Noble Booksellers    110 Conston Avenue    Christiansburg    VA
   24073    CENTRO HERITAGE SPRADLIN FARM LLC    Store Barnes & Noble
Booksellers    2800 Clarendon Blvd. Suite 500    Arlington    VA    22201   
TIAA-CREF * 2068    Store Barnes & Noble Booksellers    5701 Beckley Rd.   
Battle Creek    MI    49015    LAKEVIEW SQUARE MALL-GGPLP*2069    Store Barnes &
Noble Booksellers    5141 Peachtree Parkway    Norcross    GA    30092    FOURTH
QUARTER PROP. XIX LLC    Store Barnes & Noble Booksellers    1601B West Bank
Expressway    Harvey    LA    70058    CENTRE AT WESTBANK LLC * 2071    Store
Barnes & Noble Booksellers    5604 Bay Street    Emeryville    CA    94608   
MADISON BAY STREET LLC    Store Barnes & Noble Booksellers    10269 E. U.S. 36
   Avon    IN    46123    AVIANA COMPANY LTD * 2073    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    2208 Bernadette Drive    Columbia    MO    65203
   COLUMBIA MALL LLC    Store Barnes & Noble Booksellers    333 East Grand River
Avenue    East Lansing    MI    48823    CITY CENTER PARTNERS LL LLC    Store
Barnes & Noble Booksellers    100 West Bridge Street    Homestead    PA    15120
   DDRTC WATERFRONT TOWN CENTER LLC    Store Barnes & Noble Booksellers    1317
Lloyd Center    Portland    OR    97232    LC PORTLAND LLC * 2077    Store
Barnes & Noble Booksellers    1738 North Hill Road    Pickerington    OH   
43147    PICKERINGTON PLAZA LP * 2078    Store Barnes & Noble Booksellers   
7900 Mentor Avenue    Mentor    OH    44060    BN-MENTOR LLC    Store Barnes &
Noble Booksellers    1201 12th Street SW Suite 425    Rochester    MN    55902
   ROCHESTER MALL LLC * 2080    Store Barnes & Noble Booksellers    3111 W.
Chandler Blvd #2054    Chandler    AZ    85226    WESTOR COMPANY LL LIMITED   
Store Barnes & Noble Booksellers    371 Putnam Pike Suite 330    Smithfield   
RI    02917    W/S SMITHFIELD ASSOCIATES LLC    Store Barnes & Noble Booksellers
   3485 Tyler Street    Riverside    CA    92503    TYLER MALL LTD
PARTNERSHIP*2083    Store Barnes & Noble Booksellers    170 S. Abilene St.   
Aurora    CO    80012    WEINGARTEN/MILLER AURORA II LLC    Store Barnes & Noble
Booksellers    2498 Oneida Street    Green Bay    WI    54304    PALMETTO
INVESTORS LLC * 2085    Store Barnes & Noble Booksellers    301 Main Street   
Exton    PA    19341    MAIN STREET AT EXTON    Store Barnes & Noble Booksellers
   6 North Rio Grande Street    Salt Lake City    UT    84101    INLAND
SOUTHWEST MANAGEMENT, LLC    Store Barnes & Noble Booksellers    335 Russell
Street    Hadley    MA    01035    W/S HADLEY PROPERTIES II LLC    Store
Barnes & Noble Booksellers    189 Grove Drive Suite K 30    Los Angeles    CA   
90036    THE GROVE AT FARMERS MARKET LLC    Store Barnes & Noble Booksellers   
14400 Bear Valley Road Suite 107    Victorville    CA    92392    MACERICH
VICTOR VALLEY LLC    Store Barnes & Noble Booksellers    701 E. 120th Avenue   
Thornton    CO    80233    WEINGARTEN MILLER THORNCREEK    Store Barnes & Noble
Booksellers    769 Iyannough Road    Hyannis    MA    02601    MAYFLOWER CAPE
COD LLC    Store Barnes & Noble Booksellers    15455 Emerald Way    Bowie    MD
   20716    8149 BOWIE MALL COMPANY LLC    Store Barnes & Noble Booksellers   
500 South Main Street    Royal Oak    MI    48067    ROYAL OAK PARTNERS LLC   
Store Barnes & Noble Booksellers    1923 West Malvern Avenue    Fullerton    CA
   92833    GRANITE AMERIGE LP    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    828 West County Road 42    Burnsville    MN   
55337    BURNHAVEN SIX LLC    Store Barnes & Noble Booksellers    4600
Commonwealth Center Parkway    Midlothian    VA    23112    DDRTC COMMONWEALTH
CENTER II LLC    Store Barnes & Noble Booksellers    1600 Miller Trunk Hwy. #L25
   Duluth    MN    55811    SIMON PROPERTY GROUP LP.    Store Barnes & Noble
Booksellers    10500 West Forest Hill Blvd.    Wellington    FL    33414   
CEDAR DEVELOPMENT LTD    Store Barnes & Noble Booksellers    5555 Whittlesey
Blvd. Suite 1800    Columbus    GA    31909    AVR CPC ASSOCIATES, LLC    Store
Barnes & Noble Booksellers    3250-302 Gateway Blvd    Prescott    AZ    86303
   THE WESTOR COMPANY II LIMITED    Store Barnes & Noble Booksellers    810 West
Valley Parkway    Escondido    CA    92025    ESCONDIDO GATEWAY GEN’L PARTNER
LLC    Store Barnes & Noble Booksellers    3150 Naglee Road    Tracy    CA   
95304    TRACY MALL PARTNERS L.P. * 2105    Store Barnes & Noble Booksellers   
102 Commons Drive    Geneva    IL    60134    V V2/ GENEVA COMMONS LP    Store
Barnes & Noble Booksellers    3235 Washtenaw Ave    Ann Arbor    MI    48104   
CITY OF ANN ARBOR TREAS    Store Barnes & Noble Booksellers    3235 Washtenaw
Ave    Ann Arbor    MI    48104    WASHTENAW AVE BOOKSTORE LL*2107    Store
Barnes & Noble Booksellers    1980 N. Dixie Hwy    Elizabethtown    KY    42701
   PARKMALL LLC * 2108    Store Barnes & Noble Booksellers    8030 Renaissance
Parkway Suite 855    Durham    NC    27713    SOUTHPOINT MALL LLC # 2109   
Store Barnes & Noble Booksellers    14880 Florence Trail    Apple Valley    MN
   55124    PRINCIPAL LIFE INSURANCE CO    Store Barnes & Noble Booksellers   
21500 Hawthorne Blvd    Torrance    CA    90503    DEL AMO FASHION CTR OP CO LLC
   Store Barnes & Noble Booksellers    7849 North Blackstone Avenue    Fresno   
CA    93720    TUTELIAN DEVELOPMENT PARTNERS L.P.    Store Barnes & Noble
Booksellers    7849 North Blackstone Avenue    Fresno    CA    93720    VILLAGIO
SHOPPING CENTER, LLC    Store Barnes & Noble Booksellers    6050 El Cerrito
Plaza    El Cerrito    CA    94530    MCD-RC CA-EL CERRITO LLC * 2113    Store
Barnes & Noble Booksellers    1751 Madison Ave    Council Bluffs    IA    51503
   MALL OF THE BLUFFS LLC * 2114    Store Barnes & Noble Booksellers    800
Boylston Street Suite 179    Boston    MA    02199    BOSTON PROPERTIES LP   
Store Barnes & Noble Booksellers    7030 E Greenway Parkway Ste 150   
Scottsdale    AZ    85254    KIERLAND GREENWAY LLC    Store Barnes & Noble
Booksellers    2825 West Main St    Bozeman    MT    59718    GALLATIN MALL
GROUP LLC * 2117    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    8725 Townley Road    Huntersville    NC    28078
   DDRTC BIRKDALE VILLAGE LLC    Store Barnes & Noble Booksellers    4005 N.
10th Street    McAllen    TX    78504    WEINGARTEN NORTHCROSS JV    Store
Barnes & Noble Booksellers    7900 W. Sand Lake Road    Orlando    FL    32819
   REX V MC PHERSON II    Store Barnes & Noble Booksellers    614 South Meadow
   Ithaca    NY    14850    BUFFALO-ITHACA ASSOCIATES I LLC    Store Barnes &
Noble Booksellers    2439 Sycamore Road    Dekalb    IL    60115    SYCAMORE
CENTER DEKALB LLC    Store Barnes & Noble Booksellers    3400 Rib Mountain Drive
   Wausau    WI    54401    CASTLETON INVESTORS LLC *2125    Store Barnes &
Noble Booksellers    5959 Triangle Town Blvd Unit 2107    Raleigh    NC    27616
   TRIANGLE TOWN CENTER, LLC    Store Barnes & Noble Booksellers    4155 Dowlen
Road    Beaumont    TX    77706    CBL/PARKDALE CROSSING, LP    Store Barnes &
Noble Booksellers    8915 W. Charleston    Las Vegas    NV    89117   
CROSSROADSCOMMONS LLC LTD *2128    Store Barnes & Noble Booksellers    3030
Franklin Terrace    Johnson City    TN    37604    HOLROB JOHNSON CITY 1 * 2129
   Store Barnes & Noble Booksellers    72-840 Highway 111 Suite 425    Palm
Desert    CA    92260    WEA PALM DESERT LD * 2130    Store Barnes & Noble
Booksellers    289 Burgess Rd.    Harrisonburg    VA    22801    HARRISONBURG
CROSSING LLC, THE    Store Barnes & Noble Booksellers    25 Hazard Ave   
Enfield    CT    06082    PARAMOUNT COMMONS AT ENFIELD LLC    Store Barnes &
Noble Booksellers    4811 Commercial Drive    New Hartford    NY    13413   
TRAHWEN, LLC    Store Barnes & Noble Booksellers    261 N. 46th Street    Rogers
   AR    72756    S.B.C HOPPER LLC    Store Barnes & Noble Booksellers    9938
Mission Gorge Road    Santee    CA    92071    VESTAR/KIMCO SANTEE LP * 2135   
Store Barnes & Noble Booksellers    12700 S. Illinois Route 59    Plainfield   
IL    60544    KENSINGTON CENTER INC    Store Barnes & Noble Booksellers    7157
Plaza Center Drive    West Jordan    UT    84084    JORDAN LANDING PLAZA LLC   
Store Barnes & Noble Booksellers    150 Silhavy Road Suite 120    Valparaiso   
IN    46383    WISPO, LLC * 2138    Store Barnes & Noble Booksellers    2750
Carl T. Jones Parkway Suite 75    Huntsville    AL    35802    JONES FARM SOUTH
LLC    Store Barnes & Noble Booksellers    319 Route 202/206    Bridgewater   
NJ    08807    SOMERSET CTY SHOPPING CTR*2140    Store Barnes & Noble
Booksellers    81 Fortune Drive Suite 123    Irvine    CA    92618    IRVINE CO
LLC, THE    Store Barnes & Noble Booksellers    3685 Market Place Blvd    East
Point    GA    30344    NAP CAMP CREEK MARKETPLACE LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    1758 South Val Vista Drive    Mesa    AZ    85204
   VILLAGE SQUARE DANA PARK LLC    Store Barnes & Noble Booksellers    700 S.
Telshor Blvd. #1390    Las Cruces    NM    88001    BABCOCK & BROWN GREENFIELD
   Store Barnes & Noble Booksellers    2618 North Salisbury Blvd.    Salisbury
   MD    21801    SALISBURY BDB LLC * 2145    Store Barnes & Noble Booksellers
   1442 Turner-McCall Blvd    Rome    GA    30161    RIVER ROOT PARTNERS LLC   
Store Barnes & Noble Booksellers    1446 N. Litchfield Road    Goodyear    AZ   
85395    PVPW CORP.    Store Barnes & Noble Booksellers    5249 South State
Street    Murray    UT    84107    THE POINTE AT 53RD L C * 2148    Store
Barnes & Noble Booksellers    17090 Mercantile Blvd.    Noblesville    IN   
46060    INLAND US MANAGEMENT LLC    Store Barnes & Noble Booksellers    176-60
Union Turnpike    Fresh Meadows    NY    11366    UTOPIA CENTER ACQUISITION LLC
   Store Barnes & Noble Booksellers    20131 Highway 59    Humble    TX    77338
   GGP - Deerbrook LP    Store Barnes & Noble Booksellers    2615 Vista Way   
Oceanside    CA    92054    PK II EL CAMINO NORTH, LP    Store Barnes & Noble
Booksellers    28801 Chagrin Blvd    Woodmere    OH    44122    CHAGRIN RETAIL
LLC    Store Barnes & Noble Booksellers    198 Crocker Park Boulevard   
Westlake    OH    44145    CROCKER PARK DELAWARE, LLC    Store Barnes & Noble
Booksellers    890 Inspiration Drive    Wilmington    NC    28405    MAYFAIRE
RETAIL LLC    Store Barnes & Noble Booksellers    3625 Dallas Hwy SW Suite 400
   Marietta    GA    30064    CP VENTURE IV HOLDINGS LLC    Store Barnes & Noble
Booksellers    1350-B Bald Hill Rd    Warwick    RI    02886    DDRTC WARWICK
CENTER LLC    Store Barnes & Noble Booksellers    1311 West Main Road   
Middletown    RI    02842    DDR SOUTHEAST MIDDLETOWN LLC    Store Barnes &
Noble Booksellers    3535 Missouri Blvd.    Jefferson City    MO    65109   
WILDWOOD CROSSINGS S C LLC    Store Barnes & Noble Booksellers    55 Parsonage
Road    Edison    NJ    08837    SHOPPING CENTER ASSOCIATES    Store Barnes &
Noble Booksellers    13995 New Halls Ferry Rd    Florissant    MO    63033   
SANSONE GROUP DDR, LLC    Store Barnes & Noble Booksellers    1720 West Olive
Ave    Merced    CA    95348    NF MERCED-LH,LLC /NF MERCED-CONN.    Store
Barnes & Noble Booksellers    1819 Reisterstown Rd.    Baltimore    MD    21208
   GREENBAUM & ROSE INVESTMENT LP*2166    Store Barnes & Noble Booksellers   
270 Buckland Hills Dr. Suite 1024    Manchester    CT    06040    SHOPPES AT
BUCKLAND HILLS LLC, THE    Store Barnes & Noble Booksellers    1518 Flammang
Drive    Waterloo    IA    50702    PREMIUM PROPERTIES LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    6800 Eastman Ave Space F630    Midland    MI   
48642    MIDLAND MALL LLC    Store Barnes & Noble Booksellers    9455 Civic
Centre Blvd    West Chester    OH    45069    RREEF AMERICA REIT II CORP CCC   
Store Barnes & Noble Booksellers    8431 Brier Creek Parkway    Raleigh    NC   
27617    BRIER CREEK COMMONS LLC *2171    Store Barnes & Noble Booksellers   
541 D Lincoln Street    Worcester    MA    01605    INLAND US MANAGEMENT LLC   
Store Barnes & Noble Booksellers    5709 Lone Tree Way    Antioch    CA    94531
   CAMDEN VILLAGE LLC    Store Barnes & Noble Booksellers    #1 East Towne Mall
   Madison    WI    53704    MADISON / EAST TOWNE LLC    Store Barnes & Noble
Booksellers    171 Main St.    Hoover    AL    35244    REGIONS BANK    Store
Barnes & Noble Booksellers    4400 Sergeant Rd Unit 550    Sioux City    IA   
51106    SDG MACERICH PROPERTIES LP    Store Barnes & Noble Booksellers    402
Balltown Road    Schenectady    NY    12304    BUFFALO-NISKAYUNA ASSOCIATES, LLC
   Store Barnes & Noble Booksellers    6825 Camino Arroyo    Gilroy    CA   
95020    LAKHA PROPERTIES-GILROY LLC    Store Barnes & Noble Booksellers    4000
McCain Blvd    N. Little Rock    AR    72116    METROPOLITAN REALTY &    Store
Barnes & Noble Booksellers    7026 Hwy 6 North    Houston    TX    77095   
COPPERFIELD CENTRE LP    Store Barnes & Noble Booksellers    8625 Northwest
Prairie View Rd Spac    Kansas City    MO    64153    ZONA ROSA, LLC    Store
Barnes & Noble Booksellers    1468 Springhill Mall Blvd    West Dundee    IL   
60118    SPRING HILL MALL LLC    Store Barnes & Noble Booksellers    30500 State
Hwy 181 Suite 414    Spanish Fort    AL    36527    EASTERN SHORE CENTRE LC, LLC
   Store Barnes & Noble Booksellers    451 Altamonte Drive    Altamonte Springs
   FL    32701    ALTAMONTE MALL VENTURE    Store Barnes & Noble Booksellers   
3000 University Towne Centre Dr.    Morgantown    WV    26501    MOUNTAINEER
PROPERTY CO, II LLC    Store Barnes & Noble Booksellers    13131 Ridgedale Drive
   Minnetonka    MN    55305    RIDGEHAVEN MALL, INC    Store Barnes & Noble
Booksellers    4831 US Hwy 9    Howell    NJ    07731    LANES MILL ASSOCIATES
LLC    Store Barnes & Noble Booksellers    1600 Clarkson Road    Chesterfield   
MO    63017    CHESTERFIELD OAKS LLC    Store Barnes & Noble Booksellers    2201
I-35 East South Space N01B    Denton    TX    76205    FMP DENTON LP    Store
Barnes & Noble Booksellers    96 Derby Street Suite 300    Hingham    MA   
02043    W/S/M HINGHAM PROPERTIES LLC    Store Barnes & Noble Booksellers    701
Lynnhaven Pkwy    Virginia Beach    VA    23452    LYNNHAVEN MALL LLC    Store
Barnes & Noble Booksellers    4100 Summit Plaza Drive    Louisville    KY   
40241    LOUISVILLE RETAIL COMPANY LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    3956 Route 31    Liverpool    NY    13090   
INLAND CONTINENTAL PROP MGMT CORP    Store Barnes & Noble Booksellers    175
Falon Lane    Altoona    PA    16602    AVR ALTOONA LP    Store Barnes & Noble
Booksellers    1201 Lake Woodlands Dr. #3008    The Woodlands    TX    77381   
THE WOODLANDS MALL ASSOCIATES    Store Barnes & Noble Booksellers    27460
Lugonia Ave    Redlands    CA    92374    REDLANDS JOINT VENTURE LLC    Store
Barnes & Noble Booksellers    230 Main St    White Plains    NY    10601    LC
WHITE PLAINS RETAIL LLC    Store Barnes & Noble Booksellers    700 Mall Circle
Drive    Monroeville    PA    15146    CBL/MONROEVILLE LP    Store Barnes &
Noble Booksellers    1217 Caroline Street at Moreland Av    Atlanta    GA   
30307    BELL EDGEWOOD, LLC    Store Barnes & Noble Booksellers    2470 Tuscany
Street Suite 101    Corona    CA    92881    CASTLE&COOKE CORONA CROSNGS II,INC.
   Store Barnes & Noble Booksellers    70 Worcester Providence Turnpike #5   
Millbury    MA    01527    ROUTE 146 MILLBURY LLC    Store Barnes & Noble
Booksellers    4801 Overton Ridge Blvd suite 100    Ft Worth    TX    76132   
CORRIGAN PROPERTIES, INC. #4    Store Barnes & Noble Booksellers    1150 El
Camino Real Space 277    San Bruno    CA    94066    TANFORAN PARK SHOPPING
CENTER LLC    Store Barnes & Noble Booksellers    13719 West Bell Road   
Surprise    AZ    85374    SURPRISE MARKETPLACE HOLDINGS, LLC    Store Barnes &
Noble Booksellers    4445 Southmont Way    Easton    PA    18045    MORRIS
BETHLEHEM ASSOCIATES LP    Store Barnes & Noble Booksellers    2501 West Happy
Valley Road Ste 20    Phoenix    AZ    85085    VESTAR ARIZONA XXXI, LLC   
Store Barnes & Noble Booksellers    3807 S. Gilbert Rd.    Gilbert    AZ   
85296    VESTAR CTC PHASE I, LLC    Store Barnes & Noble Booksellers    95 N.
Moorland Road Unit C-1    Brookfield    WI    53005    BROOKFIELD SQUARE JOINT
VENTURE    Store Barnes & Noble Booksellers    10280 Midtown Parkway   
Jacksonville    FL    32246    4693 SHOPS AT ST. JOHNS, LLC    Store Barnes &
Noble Booksellers    1245 Route 300 (Union Ave)    Newburgh    NY    12550   
INLAND US MANAGEMENT LLC    Store Barnes & Noble Booksellers    91 Old Country
Road    Carle Place    NY    11514    COUNTRY GLEN LLC    Store Barnes & Noble
Booksellers    425 Marketplace Boulevard    Hamilton    NJ    08691    JDN REAL
ESTATE-HAMILTON, LP    Store Barnes & Noble Booksellers    2600 SW Barton St
Suite E-1    Seattle    WA    98126    WESTWOOD TOWN CENTER, INC    Store
Barnes & Noble Booksellers    101 Jordan Creek Parkway Unit 12170    West Des
Moines    IA    50266    GGP-JORDAN CREEK L.L.C    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    1125 Woodruff Road Suite 1810    Greenville    SC
   29607    SHOPS AT GREENRIDGE LLC    Store Barnes & Noble Booksellers    190
Cedar Sage Drive Unit #BB01    Garland    TX    75040    SIMON PROPERTY GROUP
(TEXAS), L.P.    Store Barnes & Noble Booksellers    110 Albany Tpk #305   
Canton    CT    06019    W/S PEAK CANTON PROPERTIES LLC    Store Barnes & Noble
Booksellers    4610 Merchants Park Circle Suite 52    Collierville    TN   
38017    CARRIAGE AVENUE LLC    Store Barnes & Noble Booksellers    401 Newport
Center Drive Suite A215    Newport Beach    CA    92660    IRVINE COMPANY, THE
   Store Barnes & Noble Booksellers    1177 Ulster Avenue    Kingston    NY   
12401    BENDERSON 1985-1 TRUST    Store Barnes & Noble Booksellers    3001
White Bear Ave North Ste 1030    Maplewood    MN    55109    MAPLEWOOD MALL
ASSOC. LP    Store Barnes & Noble Booksellers    187 Riverside Square   
Hackensack    NJ    07601    RIVERSIDE SQUARE LP*2228    Store Barnes & Noble
Booksellers    1070 Ridge Road    Webster    NY    14580    COR HOLT ROAD
COMPANY, LLC    Store Barnes & Noble Booksellers    11380 Legacy Ave    Palm
Beach Gardens    FL    33410    GLL US RETAIL LP    Store Barnes & Noble
Booksellers    5835 Sky Pond Drive    Loveland    CO    80537    CENTERRA
LIFESTYLE CENTER, LLC    Store Barnes & Noble Booksellers    721 Gravois Road   
Fenton    MO    63026    PACE-141 ASSOCIATES LLC    Store Barnes & Noble
Booksellers    301 South Hills Village    Pittsburgh    PA    15241    SOUTH
HILLS VILLAGE ASSOC LP    Store Barnes & Noble Booksellers    555 Fifth Avenue
   New York    NY    10017    FIFTH AVENUE & 46TH ST. ASSOC. LP    Store
Barnes & Noble Booksellers    421 Mehar Avenue    Fairbanks    AK    99701   
CASCADE BLVD. LLC    Store Barnes & Noble Booksellers    1630 Sherman Avenue   
Evanston    IL    60201    INLAND AMERICAN RETAIL MGMT, LLC    Store Barnes &
Noble Booksellers    320 Mid Rivers Center Drive    St Peters    MO    63376   
DIERBERGS FIVE LP    Store Barnes & Noble Booksellers    7851 L. Tysons Corner
Center    McLean    VA    22102    TYSON’S CORNER HOLDINGS LLC    Store Barnes &
Noble Booksellers    616 Preston Royal Shopping Center    Dallas    TX    75230
   PRESTON ROYAL RLTY CO., A TEXAS    Store Barnes & Noble Booksellers    1375
Boston Post Road    Milford    CT    06460    MILFORD CROSSING INVESTORS LLC   
Store Barnes & Noble Booksellers    1430 Plaza Place    Southlake    TX    76092
   INLAND SOUTHWEST MANAGEMENT LLC    Store Barnes & Noble Booksellers    5183
Montclair Plaza Lane    Montclair    CA    91763    MONTCLAIR PLAZA LLC    Store
Barnes & Noble Booksellers    2000 E.Rio Salado Pkwy #1032    Tempe    AZ   
85281    VESTAR TM OPCO LLC    Store Barnes & Noble Booksellers    4370 Miller
Road Unit E-10    Flint    MI    48507    GENESEE VALLEY PARTNERS,LP    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    6300 S. Main Street Suite N101    Aurora    CO   
80016    GRANITE SOUTHLANDS TOWN CENTER LLC    Store Barnes & Noble Booksellers
   2300 East 17th Street Suite #1101    Idaho Falls    ID    83404    PRICE ASG
LLC    Store Barnes & Noble Booksellers    2200 Eastridge Loop Space 1420    San
Jose    CA    95122    EASTRIDGE SHOPPING CENTER LLC    Store Barnes & Noble
Booksellers    3800 State Road 16    La Crosse    WI    54601    PR VALLEY VIEW
LP    Store Barnes & Noble Booksellers    1450 Ala Moana Blvd. Suite 1272   
Honolulu    HI    96814    GGP ALA MOANA LLC    Store Barnes & Noble Booksellers
   3000 East Highland Drive Suite 410    Jonesboro    AR    72401    TURTLE
CREEK PARTNERS LLC    Store Barnes & Noble Booksellers    9605 Green Oak Village
Place    Green Oak Township    MI    48116    GREEN OAK VILLAGE PLACE I, LLC   
Store Barnes & Noble Booksellers    5755 N Bayshore Drive    Glendale    WI   
53217    BAYSHORE TOWN CENTER LLC    Store Barnes & Noble Booksellers    3120
Fairlane Drive    Allen Park    MI    48101    W2001 ALN REALTY LLC    Store
Barnes & Noble Booksellers    11025 Carolina Place    Pineville    NC    28134
   CAROLINA PLACE LLC    Store Barnes & Noble Booksellers    97 Warren Street   
New York    NY    10007    270 GREENWICH STREET ASSOCIATES LLC    Store Barnes &
Noble Booksellers    1350 Scenic Highway Suite 100    Snellville    GA    30078
   COUSINS PROPERTIES INC    Store Barnes & Noble Booksellers    5500
Buckeystown Pike    Frederick    MD    21703    PR FINANCING LP    Store
Barnes & Noble Booksellers    6510 N.Illinois Street    Fairview Heights    IL
   62208    SHOPPES @ ST CLAIR CMBS, LLC    Store Barnes & Noble Booksellers   
2960 Center Valley Pkwy Ste 742    Center Valley    PA    18034    SAUCON VALLEY
LIFESTYLE CENTER LLC    Store Barnes & Noble Booksellers    2540 Futura Pkwy.
#135    Plainfield    IN    46168    CB RICHARD ELLIS, INC    Store Barnes &
Noble Booksellers    12000 SE 82nd Avenue    Portland    OR    97266   
CLACKAMAS MALL LLC    Store Barnes & Noble Booksellers    7707 Bluebonnet Blvd
#100    Baton Rouge    LA    70810    PERKINS ROWE ASSOCIATES, LLC    Store
Barnes & Noble Booksellers    1055 Old Camp Road    The Villages    FL    32162
   VILLAGES OPERATING COMPANY, THE    Store Barnes & Noble Booksellers    5101
Main Street    Williamsburg    VA    23188    WILLIAMSBURG DEVELOPERS LLC   
Store Barnes & Noble Booksellers    12701 Hill Country Blvd Ste O-140    Bee
Cave    TX    78738    HILL COUNTRY GALLERIA LP    Store Barnes & Noble
Booksellers    5301 Beltline Road Suite 118    Dallas    TX    75254   
WXIII/PWM REAL ESTATE, LP    Store Barnes & Noble Booksellers    3561 N.Freeway
Blvd    Sacramento    CA    95834    CLPF-PROMENADE, L.P.    Store Barnes &
Noble Booksellers    1850 Adams Street # 404    Mankato    MN    56001    RIVER
HILLS MALL LLP    Store Barnes & Noble Booksellers    4100 Deer Creek Suite 100
   Highland Village    TX    75077    SHOPS AT HIGHLAND VILLAGE DEV LTD    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    3049 Williams Street Ste 219A    Cape Girardeau   
MO    63703    CENTRO WEST PARK LLC    Store Barnes & Noble Booksellers    313
Corte Madera Town Center    Corte Madera    CA    94925    770 TAMALPAIS DRIVE,
INC    Store Barnes & Noble Booksellers    131 Colonie Center Suite 355   
Albany    NY    12205    191 COLONIE LLC    Store Barnes & Noble Booksellers   
325 Keawe #101    Lahaina    HI    96761    BILARJO LLC    Store Barnes & Noble
Booksellers    16535 Southwest Frwy Suite 4000    Sugar Land    TX    77479   
GGP-SUGAR LAND LP    Store Barnes & Noble Booksellers    60 Isham Road    West
Hartford    CT    06107    BLUE BACK SQUARE    Store Barnes & Noble Booksellers
   401 NE Northgate Way #1100    Seattle    WA    98125    NORTHGATE MALL
PARTNERSHIP    Store Barnes & Noble Booksellers    10315 Silverdale Way NW   
Silverdale    WA    98383    PPR KITSAP MALL LLC    Store Barnes & Noble
Booksellers    2701 David Mcleod Blvd Unit # 1200    Florence    SC    29501   
PR MAGNOLIS LLC    Store Barnes & Noble Booksellers    23130 Fashion Drive   
Estero    FL    33928    COCONUT POINT TOWN CENTER LLC    Store Barnes & Noble
Booksellers    2015 Birch Road Suite 700    Chula Vista    CA    91915    GGP
HOMART II LLC    Store Barnes & Noble Booksellers    3125 Waltham Blvd   
Burlington    NC    27215    CBL & ASSOCIATES LP    Store Barnes & Noble
Booksellers    100 Greyrock Place Suite H009    Stamford    CT    06901   
RICH-TAUBMAN ASSOCIATES    Store Barnes & Noble Booksellers    300 The Bridge
Street NW    Huntsville    AL    35806    HUNTSVILLE SHORES LLC    Store
Barnes & Noble Booksellers    911 Haddonfield Road    Cherry Hill    NJ    08002
   CHERRY HILL TOWNE CENTER PARTNERS    Store Barnes & Noble Booksellers    3346
Reid Street    Myrtle Beach    SC    29577    LUK-MB1 LLC    Store Barnes &
Noble Booksellers    920 N. Milwaukee Avenue    Lincolnshire    IL    60069   
GGP LIMITED PARTNERSHIP    Store Barnes & Noble Booksellers    2400 SW 10th
Street Ste 15    Minot    ND    58701    MINOT DAKOTA MALL LLC    Store Barnes &
Noble Booksellers    2615 Medical Center Pkwy    Murfreesboro    TN    37129   
CF MURFREESBORO ASSOCIATES    Store Barnes & Noble Booksellers    4802 Valley
View Blvd NW    Roanoke    VA    24012    VALLEY VIEW MALL LLC    Store Barnes &
Noble Booksellers    1800 McFarland Road East Suite 200    Tuscaloosa    AL   
35404    CARLYLE/ CYPRESS TUSCALOOSA I LLC    Store Barnes & Noble Booksellers
   1315 E Gladstone Street    Glendora    CA    91740    DIAMOND RIDGE
DEVELOPMENT LLC    Store Barnes & Noble Booksellers    342 Newnan Crossing
Bypass    Newnan    GA    30265    FOURTH QUARTER PROPERTIES XLI, LLC    Store
Barnes & Noble Booksellers    3100 Main St #1400    Maumee    OH    43537    GGP
LIMITED PARTNERSHIP    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    3625 Grand Ave    Chino Hills    CA    91709   
OPUS CORPORATION IN RECEIVERSHIP    Store Barnes & Noble Booksellers    4401
Transit Road Suite 800    Buffalo    NY    14221    BENCHMARK-CLARENCE
ASSOCIATES LLC    Store Barnes & Noble Booksellers    210 Americana Way   
Glendale    CA    91210    AMERICAN AT BRAND LLC    Store Barnes & Noble
Booksellers    631 E. Boughton Road Suite 100    Bolingbrook    IL    60440   
MANHATTAN MALL COMPANY    Store Barnes & Noble Booksellers    305 West FM 1382
   Cedar Hill    TX    75104    UPTOWN VILLAGE AT CEDAR HILL LP    Store
Barnes & Noble Booksellers    3701 McKinley Parkway    Buffalo    NY    14219   
MCKINLEY MALL ASSOCIATES LP    Store Barnes & Noble Booksellers    308
Jacksonville Mall    Jacksonville    NC    28546    PREIT ASSOCIATES LP    Store
Barnes & Noble Booksellers    7200 Harrison Ste 5    Rockford    IL    61112   
CHERRYVALE MALL LLC    Store Barnes & Noble Booksellers    5100 Kilgore Ave   
Hampton    VA    23666    Penninsula Town Center, LLC    Store Barnes & Noble
Booksellers    4601 Montgomery Hwy #100    Dothan    AL    36303    INLAND
AMERICAN RETAIL MGMT LLC    Store Barnes & Noble Booksellers    3300 Expressway
83 # 1100    McAllen    TX    78501    PALMS CROSSING LP    Store Barnes & Noble
Booksellers    300 Indian Lake Blvd Suite 340    Hendersonville    TN    37075
   INLAND AMERICAN RETAIL MGMT.LLC    Store Barnes & Noble Booksellers    4201
Coldwater Rd Suite B-01    Fort Wayne    IN    46805    GGP-GLENBROOK LLC   
Store Barnes & Noble Booksellers    11500 Midlothian Tnpk Space 440    Richmond
   VA    23235    MACERICH PARTNERSHIP LP    Store Barnes & Noble Booksellers   
14572 SW 5th St Suite 10140    Pembroke Pines    FL    33027    AD PEMBROKE
GARDENS LLC    Store Barnes & Noble Booksellers    4020 Sharon Road    Charlotte
   NC    28211    MORRISON PLACE LLC    Store Barnes & Noble Booksellers    1000
Highland Colony Pkwy Ste 3008    Ridgeland    MS    39157    RENA ISSANCE AT
COLONY PARK LLC    Store Barnes & Noble Booksellers    1920 N. Rock Road   
Wichita    KS    67206    BF MANAGER LLC    Store Barnes & Noble Booksellers   
4414 SW College Road Ste 500    Ocala    FL    34474    The Ocala Shoppes, LLC
   Store Barnes & Noble Booksellers    801 Lehigh Lifestyle Center    Whitehall
   PA    18052    MALL AT LEHIGH VALLEY LP    Store Barnes & Noble Booksellers
   201 E.Central Expressway    Harker Heights    TX    76548    MARKET HEIGHTS
LTD    Store Barnes & Noble Booksellers    600 Smith Haven Mall    Lake Grove   
NY    11755    MALL AT SMITH HAVEN LLC    Store Barnes & Noble Booksellers   
4000 East Jericho Turnpike    East Northport    NY    11731    LUK-SHOP, LLC   
Store Barnes & Noble Booksellers    1251 US 31 North    Greenwood    IN    46142
   SIMON PROPERTY GROUP LP    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    410 Peachtree Pkwy    Cumming    GA    30041   
COUSINS PROPERTIES INC    Store Barnes & Noble Booksellers    1720 East Red
Cliffs Drive    St. George    UT    84790    PDC - Redcliffs Mall, LLC    Store
Barnes & Noble Booksellers    5080 Riverside Drive    Macon    GA    31210   
SHOPPES AT RIVER CROSSING LLC    Store Barnes & Noble Booksellers    3049
Daniels Rd    Winter Garden    FL    34787    COLE OPERATING PARTNERSHIP LP   
Store Barnes & Noble Booksellers    11200 Broadway Unit 500    Pearland    TX   
77584    CBL & ASSOCIATES LP    Store Barnes & Noble Booksellers    2100
Hamilton Place Boulevard    Chattanooga    TN    37421    HAMILTON PLACE MALL GP
   Store Barnes & Noble Booksellers    112 Eisenhower Parkway    Livingston   
NJ    07039    LIVINGSTON MALL VENTURE    Store Barnes & Noble Booksellers   
3881 S. Cooper St # 2027    Arlington    TX    76015    PARKS AT ARLINGTON LLC
   Store Barnes & Noble Booksellers    861 NE Mall Blvd    Hurst    TX    76053
   SIMON PROPERTY GROUP TX LP    Store Barnes & Noble Booksellers    1001 Barnes
Crossing Rd #104    Tupelo    MS    38804    TUP 130 LLC    Store Barnes & Noble
Booksellers    3 South Tunnel Road    Asheville    NC    28805    ASHEVILLE LLC
   Store Barnes & Noble Booksellers    2150 East Williams Field Rd #105   
Gilbert    AZ    85295    WESTCOR SANTAN VILLAGE LLC    Store Barnes & Noble
Booksellers    28152 Paseo Dr Suite 100    Wesley Chapel    FL    33543   
GOODFOREST LLC    Store Barnes & Noble Booksellers    113 West County Center   
Des Peres    MO    63131    CBL SUBREIT INC    Store Barnes & Noble Booksellers
   300 Neshaminy Mall    Bensalem    PA    19020    NESHAMINY MALL JOINT VENTURE
LP    Store Barnes & Noble Booksellers    11323 W 95th Street    Overland Park
   KS    66214    OAK PARK MALL LLC    Store Barnes & Noble Booksellers    15900
La Cantera Parkway Bldg 27    San Antonio    TX    78256    LA Cantera Special
Retail, LP    Store Barnes & Noble Booksellers    1560 Polaris Parkway   
Columbus    OH    43240    POLARIS LIFESTYLE CENTER LLC    Store Barnes & Noble
Booksellers    6501 N Grape RD    Mishawaka    IN    46545    University Park
Mall, LLC    Store Barnes & Noble Booksellers    3450 Wrightsboro Road   
Augusta    GA    30909    GGPLP, LLC    Store Barnes & Noble Booksellers    297
Oakbrook Center    Oak Brook    IL    60523    OAKBROOK URBAN VENTURE LP   
Store Barnes & Noble Booksellers    590 East Golf Road    Schaumburg    IL   
60173    INLAND COMMERCIAL PROP MGMT INC    Store Barnes & Noble Booksellers   
15 Backus Ave    Danbury    CT    06810    HRE PROPERTIES    Store Barnes &
Noble Booksellers    3225 W 69th    Edina    MN    55435    GABBERT & BECK *2514
   Store Barnes & Noble Booksellers    351 Town Sq Wheaton    Wheaton    IL   
60189    ANDREW VACCARO    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    3216 West Lake St    Minneapolis    MN    55416   
PFAFF CALHOON LLC    Store Barnes & Noble Booksellers    7020 Valley Creek Plaza
   Woodbury    MN    55125    WOODBURY VILLAGE S/C *2518    Store Barnes & Noble
Booksellers    3280 Tremont Road    Columbus    OH    43221    SCHOTTENSTEIN
HOLDING CO.    Store Barnes & Noble Booksellers    15600 NE 8th Ave Suite Q1   
Bellevue    WA    98008    TERRANOMICS CROSSRDS*2530    Store Barnes & Noble
Booksellers    3748 East 82nd Street    Indianapolis    IN    46240    SKINNER &
BROADBENT *2532    Store Barnes & Noble Booksellers    4170 Oakwood Blvd   
Hollywood    FL    33020    OAKWOOD PLAZA L.P. *2534    Store Barnes & Noble
Booksellers    5150 O Street    Lincoln    NE    68510    TOMAR, INC    Store
Barnes & Noble Booksellers    10000 Research Blvd #158    Austin    TX    78759
   #4602, SPG ARB ASSOC L.P.*2536    Store Barnes & Noble Booksellers    4600
Barranca Parkway    Irvine    CA    92604    IRVINE COMPANY LLC    Store
Barnes & Noble Booksellers    6707 Slide Rd    Lubbock    TX    79424    KIMCO
REALTY CORPORATION*2540    Store Barnes & Noble Booksellers    8871 Ladue Rd.   
Ladue    MO    63124    SM PROPERTIES IV, LLC *2542    Store Barnes & Noble
Booksellers    5224 Sunrise Highway    Massapequa Park    NY    11762    SUNRISE
PROMENADE ASSOC.    Store Barnes & Noble Booksellers    213 N Dale Mabry   
Tampa    FL    33609    RMC TAMPA COMMONS LLC    Store Barnes & Noble
Booksellers    5405 Touhy Ave    Skokie    IL    60077    DDRTC VILLAGE CROSSING
LLC    Store Barnes & Noble Booksellers    960 S Colorado Blvd    Glendale    CO
   80246    NATIONAL RETAIL PROPERTIES, INC    Store Barnes & Noble Booksellers
   15 First Street SW    Rochester    MN    55902    DOWELL-ROCHESTER, LLC   
Store Barnes & Noble Booksellers    735 Haywood Rd    Greenville    SC    29607
   MANLY SQUARE INVESTORS    Store Barnes & Noble Booksellers    1035 Emmet St
Suite A    Charlottesville    VA    22903    FEDERAL REALTY INVESTMENT TRUST   
Store Barnes & Noble Booksellers    10235 N Metro Parkway East    Phoenix    AZ
   85051    RD MANAGEMENT CORP-F*2560    Store Barnes & Noble Booksellers   
23-80 Bell Blvd.    Bayside    NY    11360    CORD MEYER DEV CO *2562    Store
Barnes & Noble Booksellers    111 W Colorado Blvd    Pasadena    CA    91105   
OLD TOWN PARTNERS    Store Barnes & Noble Booksellers    801 Nicollet Mall   
Minneapolis    MN    55402    MIDWEST REAL ESTATE HOLDINGS LC    Store Barnes &
Noble Booksellers    3111 South Veterans Pkwy    Springfield    IL    62704   
CHARLES E ROBBINS MGMT LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    2201 Preston Rd Suite E    Plano    TX    75093   
PRESTON PK PRTNR LTD    Store Barnes & Noble Booksellers    1149 S. Main St.   
Walnut Creek    CA    94596    VNO PATSON WALNUT CREEK, LP    Store Barnes &
Noble Booksellers    3250 Airport Blvd B-30    Mobile    AL    36606   
SPRINGDALE/MOBILE LP    Store Barnes & Noble Booksellers    5909 Peach St   
Erie    PA    16509    JACOB REALTY #2 LLC    Store Barnes & Noble Booksellers
   2675 NE University Village Street    Seattle    WA    98105    UNIVERSITY
VILLAGE LP    Store Barnes & Noble Booksellers    420 W 47th Street    Kansas
City    MO    64112    J.C. NICHOLS CO *2574    Store Barnes & Noble Booksellers
   1201 3rd Street    Santa Monica    CA    90401    1201 THIRD STREET PROMENADE
LLC    Store Barnes & Noble Booksellers    8358 S Orange Blossom Tr    Orlando
   FL    32809    8350 OBT SOUTH LLC    Store Barnes & Noble Booksellers    934
East Copeland Rd    Arlington    TX    76011    DANBURY PARTNERS LTD    Store
Barnes & Noble Booksellers    1723 Murray Avenue    Pittsburgh    PA    15217   
RVD PROPERTIES LLC    Store Barnes & Noble Booksellers    3003 W Holcombe Blvd
   Houston    TX    77025    VANDERBILT SQUARE INC    Store Barnes & Noble
Booksellers    16461 Ventura Blvd    Encino    CA    91436    USA INVESTMENTS
INC*2583    Store Barnes & Noble Booksellers    8620 E 71 Street    Tulsa    OK
   74133    WP TULSA, LLC    Store Barnes & Noble Booksellers    801 West 15th
St Suite E    Plano    TX    75075    PASSCO MANAGEMENT SERVICES LP*2586   
Store Barnes & Noble Booksellers    333 Collins Rd NE Bldg 1    Cedar Rapids   
IA    52402    DEVELOPERS DIVERSIFIED REALTY    Store Barnes & Noble Booksellers
   6134 South Westnedge Ave    Portage    MI    49002    SOUTHLAND MALL LTD
*2588    Store Barnes & Noble Booksellers    380 Walt Whitman Road    Huntington
Station    NY    11746    FEDERAL REALTY INVESTMENT TRUST ..    Store Barnes &
Noble Booksellers    1701 E Empire    Bloomington    IL    61704    KIZMAY
ILLINOIS INC.*2590    Store Barnes & Noble Booksellers    4940 Monroe St   
Toledo    OH    43623    SUEMAR REALTY INC * 2591    Store Barnes & Noble
Booksellers    591 South University Dr    Plantation    FL    33324    NET LEASE
REALTY VI,LLC    Store Barnes & Noble Booksellers    4935 South 76th St   
Greenfield    WI    53220    SUN LIFE ASSURANCE CO OF CANADA    Store Barnes &
Noble Booksellers    122 Brandon Town Center    Brandon    FL    33511   
NATIONAL RETAIL PROPERTIES, INC...    Store Barnes & Noble Booksellers    700
4th Street    Santa Rosa    CA    95404    STEVEN LEDSON    Store Barnes & Noble
Booksellers    280 Metro Center    Colma    CA    94014    280 METRO LIMTED
PARTNERSHIP    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    125 S Broadway Route 28    Salem    NH    03079   
TMT SALEM PARK PLAZA, INC    Store Barnes & Noble Booksellers    1201 42 St SW
   Fargo    ND    58103    GENEVA MANAGEMENT SERVICE, LLC    Store Barnes &
Noble Booksellers    300 Andover Park W Ste 200    Tukwila    WA    98188    LA
PIANTA L.L.C. *2607    Store Barnes & Noble Booksellers    795 Citadel Drive
East    Colorado Springs    CO    80909    ARROWHEAD NET LEASE, LP *2608   
Store Barnes & Noble Booksellers    3981 US Hwy 9    Freehold    NJ    07728   
NATIONAL RETAIL PROPERTIES, INC    Store Barnes & Noble Booksellers    4045 S.
College    Ft. Collins    CO    80525    THE H BAR FIVE LP *2611    Store
Barnes & Noble Booksellers    2240 E 80th Ave    Merrillville    IN    46410   
CROSSINGS AT HOBART-I LLC    Store Barnes & Noble Booksellers    2100 North
Snelling Ave    Roseville    MN    55113    GATEWAY WASHINGTON INC.    Store
Barnes & Noble Booksellers    7800 Montgomery Rd    Cincinnati    OH    45236   
RRP SYCAMORE LP    Store Barnes & Noble Booksellers    1530 11th Avenue NW   
Issaquah    WA    98027    BOOKSTORE PARTNERS INC.    Store Barnes & Noble
Booksellers    160 E 54th Street    New York    NY    10022    BP/CG CENTER 1
LLC    Store Barnes & Noble Booksellers    170 Boylston Street    Chestnut Hill
   MA    02467    FRANK & WILLIAM LEONE *2620    Store Barnes & Noble
Booksellers    55 Old Orchard Center    Skokie    IL    60077    OLD ORCHARD
URBAN L.P. *2622    Store Barnes & Noble Booksellers    2080 Ford Parkway    St.
Paul    MN    55116    HIGHLAND CROSSING LLC    Store Barnes & Noble Booksellers
   4916 South Broadway    Tyler    TX    75703    REIFF & GIVERTZ TEXAS PROP LLC
   Store Barnes & Noble Booksellers    5000 Westheimer Ste 100    Houston    TX
   77056    WRI/POST OAK, INC *2625    Store Barnes & Noble Booksellers    330
East 1300 South    Orem    UT    84058    UNIVERSITY CROSSING LLC * 2626   
Store Barnes & Noble Booksellers    2800 S. Rochester Road    Rochester Hills   
MI    48307    BARNES ROCHESTER HILLS LLC    Store Barnes & Noble Booksellers   
1972 Broadway    New York    NY    10023    LINCOLN TRIANGLE COMMERCIAL    Store
Barnes & Noble Booksellers    6800 Orchard Lake Rd    West Bloomfield    MI   
48322    ORCHARD BLOOMFIELD PROPERTIES, LLC    Store Barnes & Noble Booksellers
   5400 New Hope Commons    Durham    NC    27707    KIR NEW HOPE COMMONS 016
LLC    Store Barnes & Noble Booksellers    5377 Tamiami Trail    Naples    FL   
34108    WATERSIDE SHOPS, LLC    Store Barnes & Noble Booksellers    4136 U.S.
98 N    Lakeland    FL    33809    CONSOLIDATED TOMOKA LAND CO    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    705 Sunland Park Dr    El Paso    TX    79912   
REALTY MORTGAGE & INV CO*2634    Store Barnes & Noble Booksellers    7626
Westheimer    Houston    TX    77063    NATIONAL RETAIL PROPERTIES, LP    Store
Barnes & Noble Booksellers    4485 Virginia Beach Blvd    Virginia Beach    VA
   23462    HK-VB LLC * 2637    Store Barnes & Noble Booksellers    7119 South
1300 East St    Midvale    UT    84047    THE FOURELS INV CO *2639    Store
Barnes & Noble Booksellers    1550 West 75th    Downers Grove    IL    60516   
DOWNERS GROVE ASSOCIATES    Store Barnes & Noble Booksellers    59 Washington
Street    Hoboken    NJ    07030    WASHINGTON-HUDSON ASSOC.L.P.    Store
Barnes & Noble Booksellers    23630 Valencia Blvd.    Santa Clarita    CA   
91355    LAKHA PROPERTIES - SANTA CLARITA LLC    Store Barnes & Noble
Booksellers    12850 Memorial Drive Suite 1600    Houston    TX    77024    TOWN
& COUNTRY PARTNERSHIP*2643    Store Barnes & Noble Booksellers    552 Contra
Costa Blvd Ste 90    Pleasant Hill    CA    94523    FW CA-PLEASANT HILL SHOPING
CTR LLC    Store Barnes & Noble Booksellers    1 Worcester Rd    Framingham   
MA    01701    DDR MDT SHOPPERS WORLD LLC    Store Barnes & Noble Booksellers   
3535 US Route 1    Princeton    NJ    08540    TEACHERS INSURANCE ANNUITY ASSOC
   Store Barnes & Noble Booksellers    760 SE Maynard    Cary    NC    27511   
SNYDER PROPERTY ASSOCIATES    Store Barnes & Noble Booksellers    17111 Haggerty
Rd.    Northville    MI    48167    NORTHVILLE RETAIL CTR JV    Store Barnes &
Noble Booksellers    4211 Waialae Avenue    Honolulu    HI    96816    KAHALA
CENTER CO *2649    Store Barnes & Noble Booksellers    960 Lakes Drive    West
Covina    CA    91790    WEST COVINA GROUP RETAIL LLC    Store Barnes & Noble
Booksellers    6326 East Pacific Coast Hwy    Long Beach    CA    90803   
MARINA PACIFICA LLC    Store Barnes & Noble Booksellers    1530 Black Lake Blvd
SW    Olympia    WA    98502    PK II OLYMPIA WEST CENTER LLC    Store Barnes &
Noble Booksellers    7663 Mall Rd    Florence    KY    41042    NEW PLAN HOLDING
CO    Store Barnes & Noble Booksellers    50 Barrett Pkwy Ste. 3000    Marietta
   GA    30066    DDR MDT TOWNE CENTER PRADO LLC    Store Barnes & Noble
Booksellers    2325 S Stemmons Fwy Suite 401    Lewisville    TX    75067    GRE
VISTA RIDGE LP    Store Barnes & Noble Booksellers    11500 Financial Ctr Pkwy
   Little Rock    AR    72211    CATHOLIC BOOK PUBLISH.CORP*2658    Store
Barnes & Noble Booksellers    555 Hubbard Ave    Pittsfield    MA    01201   
CENTRO BRADLEY BERKSHRE CROSSNG LLC    Store Barnes & Noble Booksellers    3333
Oakview Dr    Omaha    NE    68144    INVESTORS RE TRUST *2662    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    1239 A Pole Line Rd East    Twin Falls    ID   
83301    MAGIC VALLEY MALL    Store Barnes & Noble Booksellers    200 West Route
70    Marlton    NJ    08053    NATIONAL RETAIL PROPERTIES, INC    Store
Barnes & Noble Booksellers    2415 Soncy Road    Amarillo    TX    79124    SAA
PROPERTIES LP    Store Barnes & Noble Booksellers    3670 28th St SE    Kentwood
   MI    49512    JADE PIGS LTD LIABILITY    Store Barnes & Noble Booksellers   
4751 West 117th Street    Leawood    KS    66211    TOWN CENTER PLAZA L.L.C.
*2668    Store Barnes & Noble Booksellers    2450 State Hwy 6    Houston    TX
   77077    WEINGART FOUNDATION    Store Barnes & Noble Booksellers    1029 W
Bay Area Blvd    Webster    TX    77598    NP/SSP BAYBROOK,LLC    Store Barnes &
Noble Booksellers    3040 M Street NW    Washington    DC    20007    VORNADO
3040 M STREET LLC    Store Barnes & Noble Booksellers    1851 Dell Range Blvd   
Cheyenne    WY    82009    SB ADVISORS, INC *2674    Store Barnes & Noble
Booksellers    33 East 17th Street    New York    NY    10003    17TH STREET
ASSOC LP    Store Barnes & Noble Booksellers    894 Marsh St Bldg G    San Luis
Obispo    CA    93401    CP DOWNTOWN CENTRE, LLC    Store Barnes & Noble
Booksellers    7700 NE 4th Plain Blvd    Vancouver    WA    98662    THE CAFARO
NORTHWEST PRTNRSP*    Store Barnes & Noble Booksellers    10500 N. 90th Street
   Scottsdale    AZ    85258    SCOTTDALE FIESTA RETAIL CENTER LLC    Store
Barnes & Noble Booksellers    4099 Meridian St.    Bellingham    WA    98226   
GULL INDUSTRIES, INC    Store Barnes & Noble Booksellers    11112 San Jose
Boulevard Suite 8    Jacksonville    FL    32223    TLC EQUITIES GP *2683   
Store Barnes & Noble Booksellers    6065 NW Loop 410 #185    San Antonio    TX
   78238    INGRAM FESTIVAL LP    Store Barnes & Noble Booksellers    2617 West
Loop 250 N    Midland    TX    79705    GERSHMAN PROPERTIES LLC    Store
Barnes & Noble Booksellers    1612 S. University Dr #401    Fort Worth    TX   
76107    UPV CORPORATION    Store Barnes & Noble Booksellers    278-A Harbison
Blvd.    Columbia    SC    29212    DDR MDT HARBISON COURT LLC    Store Barnes &
Noble Booksellers    2550 Taylor St.    San Francisco    CA    94133    DMP CP
PLAZA LLC    Store Barnes & Noble Booksellers    1300 East Main Street   
Carbondale    IL    62901    H.L.M. PROPERTIES    Store Barnes & Noble
Booksellers    624 South Green River Rd    Evansville    IN    47715   
LANCASTER INSURANCE AGENCY    Store Barnes & Noble Booksellers    624 South
Green River Rd    Evansville    IN    47715    EBN LLC    Store Barnes & Noble
Booksellers    6100 North May Ave    Oklahoma City    OK    73112    B.D. EDDIE
ENTERPRISES,    Store Barnes & Noble Booksellers    720 Hawthorne Center   
Vernon Hills    IL    60061    HAWTHORN LP * 2695    Store Barnes & Noble
Booksellers    4325 24th Avenue    Fort Gratiot    MI    48059    HURON PLAZA
*2696    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    210 Commerce Blvd    Fairless Hills    PA    19030
   OXFORD VALLEY RD ASSOC LP    Store Barnes & Noble Booksellers    1701 Mallory
Lane    Brentwood    TN    37027    ACKERMAN MALLORY LLC*2701    Store Barnes &
Noble Booksellers    1851 Fountain Drive    Reston    VA    20190    RESTON
SPECTRUM LLP    Store Barnes & Noble Booksellers    2418 E Colonial Drive   
Orlando    FL    32803    WEINGARTEN NOSTAT, INC * 2704    Store Barnes & Noble
Booksellers    801 South Hurstbourne Pkwy    Louisville    KY    40222    THE
SHOPPES AT PLAINVIEW *2705    Store Barnes & Noble Booksellers    31325 Pacific
Highway South    Federal Way    WA    98003    KIR FEDERAL WAY 035, LLC *2706   
Store Barnes & Noble Booksellers    465 River Road    Edgewater    NJ    07020
   EDGEWATER RETAIL PARTNERS LLC    Store Barnes & Noble Booksellers    4909 W
Waco Dr.    Waco    TX    76710    WACO INVESTMENT GROUP    Store Barnes & Noble
Booksellers    10850 West Pico Blvd.    Los Angeles    CA    90064    MACERICH
WESTSIDE LP    Store Barnes & Noble Booksellers    1870 PAYSPHERE CIRCLE    #N/A
   IL    60674    MONTGOMERY TOWNE CENTER STATION INC    Store Barnes & Noble
Booksellers    13751 Tamiami Trail    Ft. Myers    FL    33912    OLP FT MYERS
INC*2711    Store Barnes & Noble Booksellers    6260 Seven Corners Center   
Falls Church    VA    22044    SAUL SUBSIDIARY I #2712    Store Barnes & Noble
Booksellers    70-00 Austin St    Forest Hills    NY    11375    ALLIED AUSTIN
LLC. * 2713    Store Barnes & Noble Booksellers    65 East Market View Dr.   
Champaign    IL    61820    OLP CHAMPAIGN INC *2714    Store Barnes & Noble
Booksellers    731 N San Fernando Blvd.    Burbank    CA    91502    BURBANK
MALL ASSOCIATES BY    Store Barnes & Noble Booksellers    1430 BROADWAY, STE
1605, ATTN: ACCT REC    #N/A    NY    10018    NG RIVERGATE LLC    Store
Barnes & Noble Booksellers    450 N. ROXBURY DRIVE, SUITE #1050    #N/A    CA   
90210    UNIVERSITY DRIVE PROPERTIES,LLC    Store Barnes & Noble Booksellers   
9370 Sheridan Blvd    Westminster    CO    80030    GALILEO WESTMINSTER LLC   
Store Barnes & Noble Booksellers    7433 Mineral Point Road    Madison    WI   
53717    MADISON JOINT VENTURE * 2720    Store Barnes & Noble Booksellers   
4144 North College Avenue    Fayetteville    AR    72703    NORTHWEST VILLAGE
LLC    Store Barnes & Noble Booksellers    9618 Watson Rd.    Crestwood    MO   
63126    MORNING GLORY LLC *2722    Store Barnes & Noble Booksellers    2621
Plainfield Road    Joliet    IL    60435    INLAND COMMERCIAL PROP MGT    Store
Barnes & Noble Booksellers    381 Boardman-Poland Rd    Youngstown    OH   
44512    WAOP LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    13800 North May Ave    Oklahoma City    OK   
73134    HOGAN ENTERPRISES    Store Barnes & Noble Booksellers    6130 SW 17th
St    Topeka    KS    66615    WEINGARTEN REALTY INVESTORS    Store Barnes &
Noble Booksellers    P O BOX 1344    #N/A    TN    37024    J &B R ENTERPRISES *
2727    Store Barnes & Noble Booksellers    8136 West Bowles Avene    Littleton
   CO    80123    CHANSON LLC*2728    Store Barnes & Noble Booksellers    11090
Foothill Blvd    Rancho Cucamonga    CA    91730    BURLINGAME COASTAL LLC   
Store Barnes & Noble Booksellers    5705 Johnston St    Lafayette    LA    70503
   F & R MANHATTAN DEVELOPMENT LLC    Store Barnes & Noble Booksellers    832 N.
Lexington Springmill    Mansfield    OH    44906    MEDFORD STREET REALTY TRUST
   Store Barnes & Noble Booksellers    19120 East 39th Street    Independence   
MO    64057    COLE/DDR JV INDEPENDENCE LLC    Store Barnes & Noble Booksellers
   5500 Grossmont Ctr Dr Suite 331    La Mesa    CA    91942    GROSSMONT
SHOPPING CENTER    Store Barnes & Noble Booksellers    CONTROLLER, 44 MONTGOMERY
ST #3300    #N/A    CA    94104    KRAUSZ ENTERPRISES    Store Barnes & Noble
Booksellers    1212 Greenbrier Pkwy    Chesapeake    VA    23320    CP VENTURE
TWO LLC *2735    Store Barnes & Noble Booksellers    4010 S. Tamiami Tr   
Sarasota    FL    34231    DIM VASTGOED / N.V.    Store Barnes & Noble
Booksellers    152 Miracle Mile    Coral Gables    FL    33134    MCBRIDE FAMILY
L.P. *2739    Store Barnes & Noble Booksellers    1315 North Milwaukee    Boise
   ID    83704    PRIME COMMERCIAL PARTNERS 1301 NO    Store Barnes & Noble
Booksellers    2813 East 3rd St.    Bloomington    IN    47408    HAUCK HOLDINGS
ALEXANDRIA, LLC    Store Barnes & Noble Booksellers    9 Market Place Dr   
Augusta    ME    04330    TOWNSEND RD ASSOC L.P.    Store Barnes & Noble
Booksellers    7881 Edinger Ave. #110    Huntington Beach    CA    92647   
BELLA TERRA ASSOCIATES LLC    Store Barnes & Noble Booksellers    9521 Viscount
   El Paso    TX    79925    OLP EL PASO ILP *2744    Store Barnes & Noble
Booksellers    567 North Stephanie    Henderson    NV    89014    HARSCH
INVESTMENT PROPERTIES    Store Barnes & Noble Booksellers    7685 West Bell Road
   Peoria    AZ    85382    DDRA ARROWHEAD CROSSING LLC    Store Barnes & Noble
Booksellers    7 Holyoke Street    Holyoke    MA    01040    HOLYOKE CROSSING
LP*2747    Store Barnes & Noble Booksellers    18300 NW Evergreen Pkwy   
Beaverton    OR    97006    DDRA TANASBOURNE TOWN CENTER LLC    Store Barnes &
Noble Booksellers    8040 Wedgewood Lane    Maple Grove    MN    55369    DDRA
MAPLE GROVE CROSSING LLC    Store Barnes & Noble Booksellers    4801 Bethesda
Avenue    Bethesda    MD    20814    FEDERAL REALTY-BETHESDA    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    160 S. Westlake Blvd.    Thousand Oaks    CA   
91362    WESTLAKE PROMENADE LLC    Store Barnes & Noble Booksellers    1875 S.
Bascom Avenue Ste 240    Campbell    CA    95008    EOP OPERATING LTD.
PARTNERSHIP    Store Barnes & Noble Booksellers    1680 Campbell Lane    Bowling
Green    KY    42104    A KRAUSE-GEN PARTNER    Store Barnes & Noble Booksellers
   1720 N. Jantzen Beach    Portland    OR    97217    JANTZEN DYNAMIC CORP   
Store Barnes & Noble Booksellers    8374 S. Willow Street    Lone Tree    CO   
80124    MEADOWS MANAGER 05, LLC    Store Barnes & Noble Booksellers    819 W
32nd Street    Yuma    AZ    85364    BOEHNER & COMPANY LLC    Store Barnes &
Noble Booksellers    701 S. Capital of Texas Hwy.#P860    Austin    TX    78746
   WESTLAKE RETAIL LTD PARTNERSHP*2757    Store Barnes & Noble Booksellers   
1489 W.O. Ezell Blvd    Spartanburg    SC    29301    SHAW ROAD LAND ASSOCIATES
LLC    Store Barnes & Noble Booksellers    3900 Mowry Ave.    Fremont    CA   
94538    FAIDI LIVING TRUST, THE    Store Barnes & Noble Booksellers    1925
Hampton Inn Court    Winston-Salem    NC    27103    MARILYN K SIMON MARITAL
TRUST    Store Barnes & Noble Booksellers    1900 W International Spdway   
Daytona Beach    FL    32114    CONSOLIDATED TOMOKA LAND CO    Store Barnes &
Noble Booksellers    12089 Rockville Pike    Rockville    MD    20852    BVS
MONTROSE LLC    Store Barnes & Noble Booksellers    530 S 24th Street West   
Billings    MT    59102    BONNEVILLE MORTGAGE COMPANY    Store Barnes & Noble
Booksellers    11802 N. Dale Mabry Highway    Tampa    FL    33618    REALTY
INCOME CORPORATION *2767    Store Barnes & Noble Booksellers    3721 Veterans
Boulevard    Metairie    LA    70002    MR. AND MRS. FRANK SIMONE*2768    Store
Barnes & Noble Booksellers    1577 North State Route 50    Bourbonnais    IL   
60914    RAVENSWOOD INDUSTRIAL BLDG LLC    Store Barnes & Noble Booksellers   
1400 Biddle Road    Medford    OR    97501    BAUM PROPERTIES LLC    Store
Barnes & Noble Booksellers    12170 Jefferson Avenue    Newport News    VA   
23602    OCEAN FRONT III, *2773    Store Barnes & Noble Booksellers    901 B
South Coast Drive Ste 150    Costa Mesa    CA    92626    METRO POINTE RETAIL
ASSOC. II LP    Store Barnes & Noble Booksellers    3040 Evans Street   
Greenville    NC    27834    CENTRO HERITAGE UC GREENVILLE LLC    Store Barnes &
Noble Booksellers    102 Dorset Street    S. Burlington    VT    05403    TEKRAM
PARTNERS,L.P.    Store Barnes & Noble Booksellers    2619 Miamisburg-Centerville
Rd    Dayton    OH    45459    NATIONAL RETAIL PROPERTIES, INC    Store Barnes &
Noble Booksellers    5001 N. Big Hollow Road    Peoria    IL    61615    GHSC
L.P.*2778    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    2640 N. Reserve Street    Missoula    MT    59808
   GATEWAY L.P. *2779    Store Barnes & Noble Booksellers    1441 West Webster
Avenue    Chicago    IL    60614    WEBSTER PLACE SEC, LLC    Store Barnes &
Noble Booksellers    4847 East Ray Road    Phoenix    AZ    85044    DDRA
AHWATUKEE FOOTHILLS LLC    Store Barnes & Noble Booksellers    102 Park Avenue
   Willow Grove    PA    19090    FEDERAL REALTY INVESTMENT TRUS    Store
Barnes & Noble Booksellers    1600 Saratoga Avenue    San Jose    CA    95129   
FR WESTGATE MALL LLC    Store Barnes & Noble Booksellers    200 East Northern
Lights Blvd    Anchorage    AK    99503    NATIONAL MORTGAGE CO    Store
Barnes & Noble Booksellers    1040 N. El Camino Real Drive    Encinitas    CA   
92024    ENCINITAS TOWN CTR ASSOCIATES LLC    Store Barnes & Noble Booksellers
   710 County Highway 10 NE    Blaine    MN    55434    NORTHCOURT COMMONS
RETAIL LLC    Store Barnes & Noble Booksellers    401 Commerce Street    Fort
Worth    TX    76102    SUNDANCE EAST PARTNERS LP    Store Barnes & Noble
Booksellers    3349 Monroe Avenue    Rochester    NY    14618    PITTSFORD PLAZA
CO.*2790    Store Barnes & Noble Booksellers    235 Daniel Webster Hwy    Nashua
   NH    03060    GREEN RIDGE VENTURES INC*2791    Store Barnes & Noble
Booksellers    12405 N Kendall Drive    Miami    FL    33186    ELMOR ASSOCIATES
LTD *2792    Store Barnes & Noble Booksellers    2790 University Drive    Coral
Springs    FL    33065    UNIVERSITY CENTRE WEST LTD    Store Barnes & Noble
Booksellers    2952 Cobb Pkwy.    Atlanta    GA    30339    JES COBB PARKWAY,
LLC    Store Barnes & Noble Booksellers    3102 Northline Avenue    Greensboro
   NC    27408    STARMOUNT COMPANY*2795    Store Barnes & Noble Booksellers   
3102 Northline Avenue    Greensboro    NC    27408    CBL-TRS JOINT VENTURE LLC
   Store Barnes & Noble Booksellers    1930 U.S. 1 South    St. Augustine    FL
   32086    RETAIL STRATEGIES LLC    Store Barnes & Noble Booksellers    1311
Nixon Drive    Moorestown    NJ    08057    EGS IV, INC    Store Barnes & Noble
Booksellers    444A Broadway    Saugus    MA    01906    RREEF AMERICA REIT II
CORP. VVVV    Store Barnes & Noble Booksellers    321 NW Loop 410 #104    San
Antonio    TX    78216    BB-FONDS INTL 1, USA LP*2802    Store Barnes & Noble
Booksellers    44 Brick Plaza    Brick    NJ    08723    FEDERAL REALTY
INVESTMENT    Store Barnes & Noble Booksellers    7325 N. LaCholla Blvd. Ste 100
   Tucson    AZ    85741    FMP KIMCO FOOTHILLS LLC    Store Barnes & Noble
Booksellers    3501 McHenry Avenue Suite E    Modesto    CA    95356   
PROMENADE MODESTO, LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    906 Mall Loop Road    High Point    NC    27262   
HIGH POINT DEVELOPMENT LP II    Store Barnes & Noble Booksellers    540 Ed Noble
Parkway    Norman    OK    73072    GEMINI PROPERTY MANAGEMENT LLC    Store
Barnes & Noble Booksellers    5275 Harvey Street    Muskegon    MI    49444   
RAMCO LAKESHORE LLC * 2808    Store Barnes & Noble Booksellers    9891
Waterstone Blvd    Cincinnati    OH    45249    WATERSTONE ASSOC. LTD *2809   
Store Barnes & Noble Booksellers    2323 Sagamore Parkway South    Lafayette   
IN    47905    2311 SIMON PROPERTY GROUP LP    Store Barnes & Noble Booksellers
   10180 S. State Street    Sandy    UT    84070    MACERICH SOUTH TOWNE L.P.
*2811    Store Barnes & Noble Booksellers    3327 Pineville-Matthews Road   
Charlotte    NC    28226    ARBORETUM JOINT VENTURE #3    Store Barnes & Noble
Booksellers    4000 Klose Way    Richmond    CA    94806    DDRM HILLTOP PLAZA
LP    Store Barnes & Noble Booksellers    11820 Pines Blvd    Pembroke Pines   
FL    33026    PRUDENTIAL INS.CO OFAMERICA,THE    Store Barnes & Noble
Booksellers    2031 Dr Martin Luther King Pkwy    Chico    CA    95928    CHICO
CROSSROADS LP    Store Barnes & Noble Booksellers    3001 NW Federal Highway   
Jensen Beach    FL    34957    RLV TREASURE COAST LP    Store Barnes & Noble
Booksellers    620 Marketplace Drive    Bel Air    MD    21014    INLAND US
MANAGEMENT LLC    Store Barnes & Noble Booksellers    5129 Blanche D Moore Drive
   Corpus Christi    TX    78411    NORTH FIRST STREET PROP.    Store Barnes &
Noble Booksellers    1000 Cranberry Sq Dr.    Cranberry Township    PA    16066
   INLAND US MANAGEMENT LLC    Store Barnes & Noble Booksellers    1291
Promenade Place    Eagan    MN    55121    DDRA EAGAN PROMENADE LLC    Store
Barnes & Noble Booksellers    2774 N Germantown Parkway    Memphis    TN   
38133    NET LEASE INST. REALTY LP    Store Barnes & Noble Booksellers    13712
Jamboree Road    Irvine    CA    92602    IRVINE COMPANY LLC    Store Barnes &
Noble Booksellers    8021 E. Kellogg Avenue    Wichita    KS    67207    DDR
EASTGATE PLAZA LLC * 2824    Store Barnes & Noble Booksellers    821 County Road
64    Elmira    NY    14903    DEVELOPERS DIVERSIFIELD REALTY    Store Barnes &
Noble Booksellers    365 Benner Pike    State College    PA    16801    HAUCK
HOLDINGS ALEXANDRIA LLC    Store Barnes & Noble Booksellers    270 Hartford
Avenue    Bellingham    MA    02019    BELLINGHAM VENTURE L.P. *2829    Store
Barnes & Noble Booksellers    14165 Hall Road    Shelby Township    MI    48315
   SHELBY TOWN CENTER I LLC    Store Barnes & Noble Booksellers    4300
Montgomery Road    Ellicott City    MD    21043    CH REALTY III /LONG GATE LLC
   Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    5711 Main Street SW    Lakewood    WA    98499   
INLAND US MANAGEMENT, LLC    Store Barnes & Noble Booksellers    6385 Winchester
Blvd.    Memphis    TN    38115    HICKORY RIDGE PAVILION LLC    Store Barnes &
Noble Booksellers    1955 W. New Haven    West Melbourne    FL    32904   
PELLONI DEVELOPMENT CORP*2834    Store Barnes & Noble Booksellers    7400 Dodge
Street Suite #325    Omaha    NE    68114    0582 CROSSROADS MALL LLC * 2836   
Store Barnes & Noble Booksellers    2590 CitiPlace Court    Baton Rouge    LA   
70808    TRIBUTE REAL ESTATE LLC    Store Barnes & Noble Booksellers    8029
Kingston Pike    Knoxville    TN    37919    CBL/SUBURBAN PLAZA LLC    Store
Barnes & Noble Booksellers    GPO #31900006, P.O. BOX 30905    Jackson    NEW
YORK       CENTRO HERITAGE COUNTY LINE LLC    Store Barnes & Noble Booksellers
   4300 North Freeway    Pueblo    CO    81008    EAGLERIDGE ASSOCIATES LLC   
Store Barnes & Noble Booksellers    3311 Tittabawassee Road    Saginaw    MI   
48604    WEST VALLEY LLC    Store Barnes & Noble Booksellers    3701-A Ellison
Drive NW    Albuquerque    NM    87114    MISSION APARTMENT HOLDINGS LP    Store
Barnes & Noble Booksellers    2205 Pleasant Hill Rd. Ste 100    Duluth    GA   
30096    DDRTC PLEASANT HILL LLC    Store Barnes & Noble Booksellers    780 E.
Merritt Island Causeway    Merritt Island    FL    32952    MERRITT SQ. MARKET
PLACE ASSOC LTD    Store Barnes & Noble Booksellers    5231 East 41st Street   
Tulsa    OK    74135    SOUTHROADS LLC #2845    Store Barnes & Noble Booksellers
   120 Perimeter Center West Ste 300    Atlanta    GA    30346    DALTEX
PERIMETER INC    Store Barnes & Noble Booksellers    5303 FM 1960 West   
Houston    TX    77069    WRI HR VENTURE PROPERTIES I LLC    Store Barnes &
Noble Booksellers    330 Greece Ridge Center Drive    Rochester    NY    14626
   ROCHESTER MALLS LLC    Store Barnes & Noble Booksellers    2415 N Monroe
Street    Tallahassee    FL    32303    FMP TALLAHASSEE LLC    Store Barnes &
Noble Booksellers    1805 Walnut Street    Philadelphia    PA    19103    1805
RETAIL PARTNERS LP    Store Barnes & Noble Booksellers    4001 California Avenue
   Bakersfield    CA    93309    BRM BAKERSFIELD, LLC    Store Barnes & Noble
Booksellers    4001 California Avenue    Bakersfield    CA    93309    CHESTER
LANE PROPERTIES LLC    Store Barnes & Noble Booksellers    2451 Patterson Road
   Grand Junction    CO    81505    S B ADVISORS INC * 2852    Store Barnes &
Noble Booksellers    500 16 Street    Denver    CO    80202    PAVILIONS
HOLDINGS LLC    Store Barnes & Noble Booksellers    100 Quinn Drive   
Pittsburgh    PA    15275    LONG MEADOW ASSOCIATES, LP    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    6646 Youree Drive    Shreveport    LA    71105   
BAYOU WALK DUNHILL, LTD    Store Barnes & Noble Booksellers    565 South 7th
Street    Bismarck    ND    58504    SOUTHRIDGE CENTRE INC*2857    Store
Barnes & Noble Booksellers    201 Summit Boulevard Suite 100    Birmingham    AL
   35243    BAYER RETAIL COMPANY LLC    Store Barnes & Noble Booksellers   
23654 US 19 North    Clearwater    FL    33765    WEINGARTEN NOSTAT, INC * 2859
   Store Barnes & Noble Booksellers    1739 Olentangy River Road    Columbus   
OH    43212    LENNOX TOWN CENTER LTD*2860    Store Barnes & Noble Booksellers
   200 South Gary Avenue    Bloomingdale    IL    60108    BLOOMINGDALE
PLAZA/HELCO CORP    Store Barnes & Noble Booksellers    175 Glastonbury Blvd.   
Glastonbury    CT    06033    ALECTA REAL ESTATE USA LLC    Store Barnes & Noble
Booksellers    1565 Briargate Blvd    Colorado Springs    CO    80920    ROSEBEN
C.S.,L.L.C. *2863    Store Barnes & Noble Booksellers    1076 Post Road East   
Westport    CT    06880    POST PLAZA, LLC    Store Barnes & Noble Booksellers
   1939 Mount Zion Road    Morrow    GA    30260    DDRTC SOUTHLAKE PAVILION LLC
   Store Barnes & Noble Booksellers    2516 Solomon’s Island Rd.    Annapolis   
MD    21401    ANNAPOLIS HARBOUR CENTER ASSOCIATES    Store Barnes & Noble
Booksellers    3651 Jefferson Davis Hwy    Alexandria    VA    22305   
ROUNDHOUSE ALEXANDRIA, INC    Store Barnes & Noble Booksellers    3400 Forest
Drive    Columbia    SC    29204    MIDTOWN MANAGEMENT LLC    Store Barnes &
Noble Booksellers    150 West Swedesford Road    Devon    PA    19333    GFS
REALTY INC    Store Barnes & Noble Booksellers    4478 Electric Road Southwest
   Roanoke    VA    24018    ROANOKE TANGLEWOOD LLC    Store Barnes & Noble
Booksellers    1260 Churn Creek Rd.    Redding    CA    96003    NATIONAL RETAIL
PROPERTIES, INC.    Store Barnes & Noble Booksellers    13 West Rand Road   
Arlington Heights    IL    60004    SUPER, LLC    Store Barnes & Noble
Booksellers    2720 Towne Drive # 200    Beavercreek    OH    45431    SHOPPES
OF BEAVER CREEK LLC    Store Barnes & Noble Booksellers    333 N. Congress
Avenue    Boynton Beach    FL    33436    DDRTC BOYNTON COMMONS LLC    Store
Barnes & Noble Booksellers    711 Texas Avenue    College Station    TX    77840
   SMP/WRI COLLEGE STATION, L P    Store Barnes & Noble Booksellers    267 7th
Avenue    Brooklyn    NY    11215    THE NEW YORK METHODIST HOSPITAL    Store
Barnes & Noble Booksellers    14347 West Colfax Avenue    Lakewood    CO   
80401    DENVER WEST MILLS LP    Store Barnes & Noble Booksellers    5701 Sunset
Drive Suite 196    S. Miami    FL    33143    0303 SHOPS AT SUNSET LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    1321 N. Columbia Center Blvd.    Kennewick    WA
   99336    8262 COLUMBIA MALL PARTNERSHIP    Store Barnes & Noble Booksellers
   5155 Route 30    Greensburg    PA    15601    PATRICK M GERMANO    Store
Barnes & Noble Booksellers    601 E. Pratt Street    Baltimore    MD    21202   
CORDISH POWER PLANT L.P. *2881    Store Barnes & Noble Booksellers    26751
Aliso Creek Road    Aliso Viejo    CA    92656    JOHN & SONS LLC *2882    Store
Barnes & Noble Booksellers    7700 West Northwest Hwy. Ste. 300    Dallas    TX
   75225    MS INLAND FUND LLC    Store Barnes & Noble Booksellers    6111
Sunrise Blvd.    Citrus Heights    CA    95610    MARKETPLACE A BIRDCAGE * 2885
   Store Barnes & Noble Booksellers    2518 South Road    Poughkeepsie    NY   
12601    POST ROAD DEV EQUITY LLC    Store Barnes & Noble Booksellers    2690 NE
Highway 20    Bend    OR    97701    FORUM HOLDINGS, LLC    Store Barnes & Noble
Booksellers    19401 Alderwood Mall Parkway    Lynnwood    WA    98036   
ALDERWOOD PARKWAY PLAZA LP    Store Barnes & Noble Booksellers    2614 Central
Park Avenue    Yonkers    NY    10701    CENTRAL PLAZA ASSOCIATES LLC    Store
Barnes & Noble Booksellers    8123 Honeygo Blvd. Suite E    Baltimore    MD   
21236    FEDERAL REALTY INVESTMENT TRUST    Store Barnes & Noble Booksellers   
1553 Almonesson Road    Deptford    NJ    08096    ALMONESSON ASSOCIATES II,LLC
   Store Barnes & Noble Booksellers    5130 E. Broadway    Tucson    AZ    85711
   MILL CREEK PETROLEUM LLC    Store Barnes & Noble Booksellers    235 Union
Street    Waterbury    CT    06706    GGP/HOMART    Store Barnes & Noble
Booksellers    1601 Market Place Drive Suite 65    Great Falls    MT    59404   
ORIX REALTY ASSET MANAGEMENT LLC    Store Barnes & Noble Booksellers    3089 E
Main Street    Mohegan Lake    NY    10547    ACADIA CORTLANDT LLC    Store
Barnes & Noble Booksellers    926 Freeport Road    Pittsburgh    PA    15238   
WATERWORKS PHASE II*2898    Store Barnes & Noble Booksellers    4015 Medina Road
   Akron    OH    44333    4015 MEDINA ROAD ASSOC.LLC    Store Barnes & Noble
Booksellers    120 Watertower Plaza    Leominster    MA    01453    CENTRO
HERITAGE SPE 4 LLC    Store Barnes & Noble Booksellers    47 East Chicago Ave.
Suite #132    Naperville    IL    60540    WASHINGTON CORNERS I INC*2904   
Store Barnes & Noble Booksellers    4416 Palisades Center Drive    West Nyack   
NY    10994    EKLEC CO NEW CO LLC    Store Barnes & Noble Booksellers    1780
North Woodland Park Drive    Layton    UT    84041    IG. L.C.    Store Barnes &
Noble Booksellers    3454 Erie Boulevard East    Dewitt    NY    13214    ERIE
BLVD REALTY, LLC*2908    Store Barnes & Noble Booksellers    5353 Almaden
Expressway Bldg. B    San Jose    CA    95118    ALMADEN PLAZA SHOPPING CENTER
   Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    18025 Garden Way N.E.    Woodinville    WA   
98072    DOWNTOWN WOODINVILLE LLC    Store Barnes & Noble Booksellers    7651
Carson Blvd.    Long Beach    CA    90808    CREA/PPC LONG BEACH TOWNE CNTR   
Store Barnes & Noble Booksellers    20 Hatton Place Suite 200    Hilton Head
Island    SC    29926    INDIGO HILTON L.P. #2914    Store Barnes & Noble
Booksellers    7620 Rivers Ave    Charleston    SC    29406    NORTH CHARLESTON
ASSOCIATES, LP    Store Barnes & Noble Booksellers    1700 H Fruitville Pike   
Lancaster    PA    17601    RED ROSE COMMONS ASSOC LP    Store Barnes & Noble
Booksellers    1451 Coral Ridge Ave. Suite 1108    Coralville    IA    52241   
GGP LIMITED PARTNERSHIP.    Store Barnes & Noble Booksellers    1812 Rittenberg
Blvd    Charleston    SC    29407    KIMCO CHARLESTON 631, INC.#2919    Store
Barnes & Noble Booksellers    4950 Pacific Avenue Space 319    Stockton    CA   
95207    WTM GLIMCHER, LLC    Store Barnes & Noble Booksellers    4550
University Avenue    West Des Moines    IA    50266    CHK LLC    Store Barnes &
Noble Booksellers    1130 North State Street    Chicago    IL    60610   
STATE-ELM TRUST *2922    Store Barnes & Noble Booksellers    396 John R. Road   
Troy    MI    48083    WOLPAL ASSOCIATES L.P.    Store Barnes & Noble
Booksellers    753 Rt 18 Brunswick Square Space 31    East Brunswick    NJ   
08816    8178 BRUNSWICK SQUARE MALL LLC    Store Barnes & Noble Booksellers   
4005 Townsfair Way    Columbus    OH    43219    EASTON TOWN CENTER II LLC   
Store Barnes & Noble Booksellers    1200 Airport Blvd.    Pensacola    FL   
32504    CAPLACO ELEVEN INC *2926    Store Barnes & Noble Booksellers    18030
HWY 281NSuite #140    San Antonio    TX    78232    NORTHWOODS CENTER INC. *2927
   Store Barnes & Noble Booksellers    5601 Brodie Lane Suite 300    Austin   
TX    78745    RREEF SUNSET VALLEY, L.P. *2928    Store Barnes & Noble
Booksellers    3634 Irving Mall    Irving    TX    75062    1731 SIMON PROP GRP
(TX)LP    Store Barnes & Noble Booksellers    3055 South Glenstone   
Springfield    MO    65804    PACE BATTLEFIELD, LLC    Store Barnes & Noble
Booksellers    395 Route 3 East    Clifton    NJ    07014    CLIFTON COMMONS I
LLC    Store Barnes & Noble Booksellers    14709 US Hwy 31 North    Carmel    IN
   46032    GREYHOUND PLAZA ASSOC LP*2933    Store Barnes & Noble Booksellers   
121 Glensford Rd    Fayetteville    NC    28314    SHARLENE WILLIAMS    Store
Barnes & Noble Booksellers    82 Providence Highway    East Walpole    MA   
02032    WALPOLE MALL ASSOCIATES    Store Barnes & Noble Booksellers    11 West
Hillsdale Blvd.    San Mateo    CA    94403    BOHANNON DEVELOPMENT COM.   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    12193 Fair Lakes Promenade Drive    Fairfax    VA
   22033    FL PROMENADE LP*2937    Store Barnes & Noble Booksellers    5555 S.
Virginia St.    Reno    NV    89502    SHANKAR NEVADA LLC *2938    Store
Barnes & Noble Booksellers    2910 Pine Lake Road    Lincoln    NE    68516   
R.E.D. CAPITAL MANAGEMENT LLC    Store Barnes & Noble Booksellers    1 East
Joppa Road Suite 100    Towson    MD    21286    INLAND US MANAGEMENT LLC   
Store Barnes & Noble Booksellers    1104 East 2100 South    Salt Lake City    UT
   84106    COMMONS AT SUGARHOUSE, LC.*2941    Store Barnes & Noble Booksellers
   4972 Dublin Boulevard    Dublin    CA    94568    BIT HOLDINGS SIXTY-THREE,
INC    Store Barnes & Noble Booksellers    14010 US Hwy. 183    Austin    TX   
78717    LAKELINE HOMESTEAD K/C, LTD    Store Barnes & Noble Booksellers    2500
N. Mayfair Rd Suite 196    Wauwatosa    WI    53226    MAYFAIR PROPERTY INC
*2944    Store Barnes & Noble Booksellers    1260 Oviedo Marketplace Blvd.   
Oviedo    FL    32765    GGP LIMITED PARTNERSHIP    Store Barnes & Noble
Booksellers    1180 Raritan Road    Clark    NJ    07066    1180 RARITAN LLC   
Store Barnes & Noble Booksellers    2405 Hwy 70 S.E.    Hickory    NC    28602
   III HUGS, LLC *2947    Store Barnes & Noble Booksellers    8117 Sudley Road
   Manassas    VA    20109    WESTGATE CENTER LLC    Store Barnes & Noble
Booksellers    4801Concord Pike    Wilmington    DE    19803    NTFB LLC *2949
   Store Barnes & Noble Booksellers    15310 E. Indiana Ave.    Spokane    WA   
99216    HANSON INDUSTRIES INC*2951    Store Barnes & Noble Booksellers    1932
Pavilion Way    Lexington    KY    40509    FOURTH QUARTER PROPERTIES VII, INC
   Store Barnes & Noble Booksellers    791 South Main Street Suite 100    Orange
   CA    92868    CJW-ORANGE HOLDING    Store Barnes & Noble Booksellers    700
Rosemary Ave Unit #104    West Palm Beach    FL    33401    CITYPLACE RETAIL,
LLC    Store Barnes & Noble Booksellers    4735 Commons Way    Calabasas    CA
   91302    COMMONS AT CALABASAS, LLC    Store Barnes & Noble Booksellers    600
Pine St Suite 107    Seattle    WA    98101    PSD PACIFIC L.L.C.    Store
Barnes & Noble Booksellers    1565 Niagara Falls Blvd Suite 300    Amherst    NY
   14228    BLVDCON LLC    Store Barnes & Noble Booksellers    5380 Route 14   
Crystal Lake    IL    60014    INLAND COMMERCIAL PROP MGMT,INC.    Store
Barnes & Noble Booksellers    15246 Crossroads Parkway    Gulfport    MS   
39503    DDR CROSSROADS CENTER LLC    Store Barnes & Noble Booksellers    701 S.
Milton Rd    Flagstaff    AZ    86001    PEUSE FLAGSTAFF LLC    Store Barnes &
Noble Booksellers    701 S. Milton Rd    Flagstaff    AZ    86001    MC CRACKEN
PARTNERSHIP #2962    Store Barnes & Noble Booksellers    842 Sunrise Highway   
Bay Shore    NY    11706    MS INLAND FUND LLC    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    160 Orland Park Place    Orland Park    IL   
60462    INLAND COMMERCIAL PROPERTY MGT,INC.    Store Barnes & Noble Booksellers
   106 Court Street    Brooklyn    NY    11201    FC COURT STREET ASSOC * 2965
   Store Barnes & Noble Booksellers    98 Middlesex Turnpike    Burlington    MA
   01803    NORMAC TRUST *2966    Store Barnes & Noble Booksellers    98
Middlesex Turnpike    Burlington    MA    01803    THE ARONSON REALTY TRUST
*2966    Store Barnes & Noble Booksellers    3940 Division Street    St. Cloud
   MN    56301    ST. CLOUD RAINBOW VILLAGE LLC    Store Barnes & Noble
Booksellers    3700 West 41st Street    Sioux Falls    SD    57106    SERCL
FAMILY LOUISE, L.L.C    Store Barnes & Noble Booksellers    118 E. Broadway
Suite 238    Bloomington    MN    55425    MOAC MALL HOLDINGS LLC    Store
Barnes & Noble Booksellers    320 W. Kimberly Road    Davenport    IA    52806
   4771 SDG MACERICH PROP LP* 2970    Store Barnes & Noble Booksellers    21
Grand Corner Ave.    Gaithersburg    MD    20878    WASHINGTONIAN ASSOCIATES LLC
   Store Barnes & Noble Booksellers    3333 Buford Drive Space VA01    Buford   
GA    30519    4855 MALL OF GEORGIA LLC    Store Barnes & Noble Booksellers   
1716 Towne Centre Way    Mt. Pleasant    SC    29464    INSTITUTIONAL MALL
INVESTORS LLC    Store Barnes & Noble Booksellers    3650 Atlanta Highway   
Athens    GA    30606    ATHENS BYPASS # 2974    Store Barnes & Noble
Booksellers    1271 Knapp Road    North Wales    PA    19454    KIR MONTGOMERY
049 LLC    Store Barnes & Noble Booksellers    4705 West Grande Market Drive   
Grand Chute    WI    54915    MID-AMERICAN MANAGEMENT CORP.    Store Barnes &
Noble Booksellers    1163 Valley River Center    Eugene    OR    97401    VALLEY
RIVER NORTH LLC    Store Barnes & Noble Booksellers    290 Baychester Ave.   
Bronx    NY    10475    B&N2-BAY PLAZA LLC *2979    Store Barnes & Noble
Booksellers    1940 Route 10 West    Morris Plains    NJ    07950    LLEWELLYN
ACQUISITION, LLC    Store Barnes & Noble Booksellers    2443 Vestal Parkway East
   Vestal    NY    13850    VESTAL TOWN SQUARE LLC    Store Barnes & Noble
Booksellers    6646 Loisdale Road    Springfield    VA    22150    DDR SOUTHEAST
LOISDALE LLC    Store Barnes & Noble Booksellers    3414 Highway 190 Suite 10   
Mandeville    LA    70471    PREMIER CENTRE LLC *2983    Store Barnes & Noble
Booksellers    10775 Westview Parkway    San Diego    CA    92126    MIRA MESA
MARKETPLACE EAST LLC    Store Barnes & Noble Booksellers    869 Route 1 South   
North Brunswick    NJ    08902    NORTH VILLAGE ASSOCIATES *2985    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble Booksellers    1800 Rosecrans Avenue Building B    Manhattan
Beach    CA    90266    1800 ROSECRANS PARTNERS, LLC    Store Barnes & Noble
Booksellers    45 Gosling Road The Crossings at Fo    Newington    NH    03801
   SBAF RUNNING FOX, INC    Store Barnes & Noble Booksellers    7615 N.
MacArthur    Irving    TX    75063    AMREIT MAC ARTHUR PARK, LP    Store
Barnes & Noble Booksellers    3860 Maryland Parkway    Las Vegas    NV    89119
   INLAND SOUTHWEST MANAGEMENT LLC    Store Barnes & Noble Booksellers    40570
Winchester Rd.    Temecula    CA    92591    CHENG FAMILY PARTNERSHIP    Store
Barnes & Noble Booksellers    2300 Chemical Road    Plymouth Meeting    PA   
19462    METROPLEX WEST ASSOCIATES L.P.    Store Barnes & Noble Booksellers   
210 Andover Street    Peabody    MA    01960    MALL AT NORTHSHORE LLC    Store
Barnes & Noble Booksellers    39228 10th Street West    Palmdale    CA    93551
   PALMDALE MARKETPLACE, LLC    Store Barnes & Noble Booksellers    5501 West
Broad Street    Richmond    VA    23230    COMMONWEALTH COMMERCIAL PARTNER INC
   Store Barnes & Noble Booksellers    421 Arena Hub Plaza    Wilkes-Barre    PA
   18702    TFP LIMITED *2996    Store Barnes & Noble Booksellers    4750 North
Division Street    Spokane    WA    99207    PRICE SPOKANE LP * 2997    Store
Barnes & Noble Booksellers    481 N. Alafaya Trail    Orlando    FL    32828   
4508 SIMON PROP. GROUP LP    Store Barnes & Noble, Inc.    1 Barnes & Noble Way
   Monroe Twp.    NJ    08831    Utah State Retirement Investment Fund   
Distribution Center Barnes & Noble, Inc.    12660 Old Virginia Road    Reno   
NV    89521    12660 Old Virginia Road, Reno, NV    Distribution Center Barnes &
Noble, Inc.    122 Fifth Avenue (1st lease)    New York    NY    10011    122
FIFTH ASSOCIATES    Office space Barnes & Noble, Inc.    122 Fifth Avenue (2nd
lease)    New York    NY    10011    122 FIFTH ASSOCIATES    Office space
Barnes & Noble, Inc.    120 Fifth Avenue (2nd floor)    New York    NY    10011
   120 PARTNERS    Office space Barnes & Noble, Inc.    120 Fifth Avenue (8th
floor)    New York    NY    10011    120 PARTNERS    Office space Barnes &
Noble, Inc.    120 Fifth Avenue (Basement-1st lease)    New York    NY    10011
   120 PARTNERS-BASEMENT    Office space Barnes & Noble, Inc.    120 Fifth
Avenue (Basement-2nd lease)    New York    NY    10011    120 PARTNERS-BASEMENT
   Office space Barnes & Noble, Inc.    1400 Old Country Road (1st lease)   
Westbury    NY    11590    1400 OLD COUNTRY ROAD LLC    Office space Barnes &
Noble, Inc.    1400 Old Country Road (2nd lease)    Westbury    NY    11590   
1400 OLD COUNTRY ROAD LLC    Office space Barnes & Noble, Inc.    1501 LBJ
Freeway    Dallas    TX    75234    Regis Realty    Office space



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble, Inc.    69 Front Street (1st lease)    Marblehead    MA    01945
   ANGELO R. ARENA    Office space Barnes & Noble, Inc.    69 Front Street (2nd
lease)    Marblehead    MA    01945    ANGELO R. ARENA    Office space Barnes &
Noble, Inc.    3400 Peachtree Rd, N.E. Suite 831    Atlanta    GA    30326   
LENOX TOWERS LP    Office space Barnes & Noble Purchasing, Inc.    One Pond Road
   Borough of Rockleigh    NJ    07647    Bromley Rockleigh Associates, L.P.   
Office space barnesandnoble.com llc    76 9th Avenue (9th floor)    New York   
NY    10011    111 CHELSEA COMMERCE    Office space barnesandnoble.com llc    76
9th Avenue (Basement/roof)    New York    NY    10011    111 CHELSEA COMMERCE   
Office space Sterling Publishing Co., Inc.    387 Park Avenue South (1st lease)
   New York    NY    11016    387 P.A.S. Enterprises    Office space Sterling
Publishing Co., Inc.    387 Park Avenue South (2nd lease)    New York    NY   
11016    387 Park South Holdings, LLC    Office space Sterling Publishing Co.,
Inc.    40 and 48 Saw Mill Pond Road    Edison    NJ    08817    Heller VII
Partnership, L.P. and Heller VIII Partnership, L.P.    Distribution Center
Sterling Publishing Co., Inc.    30 Saw Mill Pond Road    Edison    NJ    08817
   Heller I Partnership, L.P. and Heller II Partnership, L.P.    Distribution
Center Sterling Publishing Co., Inc.    67 Broadway    Asheville    NC    28801
   S. Robert Pulleyn    Office space Barnes & Noble, Inc.    125 Chubb Avenue   
Lyndhurst    NJ    07071    SLG 125 CHUBB LLC    Office space Barnes & Noble,
Inc.    212 Homer Avenue    Palo Alto    CA    94301    KRUSS FAMILY LIMITED
PARTNERSHIP    Office space Barnes & Noble College Booksellers, Inc.   

1 South Avenue

Ruth S. Harley University, Lower Level

   Garden City    NY    11530    Adelphi University    Store Barnes & Noble
College Booksellers, Inc.    4867 Kellogg Center    Albion    MI    49224   
Albion College    Store Barnes & Noble College Booksellers, Inc.    Powell
Campus Center    Alfred    NY    14802    Alfred University    Store Barnes &
Noble College Booksellers, Inc.    9500 South Avenue - 8E    Yuma    AZ   
85366-0926    Arizona Western College    Store Barnes & Noble College
Booksellers, Inc.    610 22nd Ave South    Minneapolis    MN    55454   
Augsburg College    Store Barnes & Noble College Booksellers, Inc.    2001 S.
Summit, Morrison Commons Building    Sioux Falls    SD    57197    Augustana
College    Store Barnes & Noble College Booksellers, Inc.    817 West 12th
Street    Austin    TX    78701    Austin Community College    Store Barnes &
Noble College Booksellers, Inc.   

Health Science Building, 3101

Weberville Road

   Austin    TX    78702    Austin Community College - Eastview Bookstore   
Store Barnes & Noble College Booksellers, Inc.    1212 Rio Grande, Rm 133   
Austin    TX    78701    Austin Community College - Little Store    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.   

7748 Highway 290 W

Portable Building

   Austin    TX    78736    Austin Community College - Pinnacle Bookstore   
Store Barnes & Noble College Booksellers, Inc.    1820 W. Stassney Lane, Room
1160    Austin    TX    78745    Austin Community College Bookstore - South
Austin Campus    Store Barnes & Noble College Booksellers, Inc.   

1555 Cypress Creek Road

Building 1000, RM#1146

   Cedar Park    TX    78613    Austin Community College-Cypress Creek Bookstore
   Store Barnes & Noble College Booksellers, Inc.    11928 Stonehollow Dr. Bldg.
4000    Austin    TX    78758    Austin Community College-Northridge Bookstore
   Store Barnes & Noble College Booksellers, Inc.    1020 Grove Boulevard, Bldg.
G    Austin    TX    78741    Austin Community College-Riverside Bookstore   
Store Barnes & Noble College Booksellers, Inc.    420 West Main Street   
Danville    VA    24541    Averett University    Store Barnes & Noble College
Booksellers, Inc.    Reynolds Campus Center    Babson Park    MA    02457   
Babson College    Store Barnes & Noble College Booksellers, Inc.    2500 East
Shotwell Street    Bainbridge    GA    39819-8408    Bainbridge College    Store
Barnes & Noble College Booksellers, Inc.    1101 North McKinley Avenue    Muncie
   IN    47306    Ball State University    Store Barnes & Noble College
Booksellers, Inc.    Campus Center/Ravine Road    Annandale on Hudson    NY   
12504    Bard College    Store Barnes & Noble College Booksellers, Inc.    1598
N. High Street    Columbus    OH    43201    Barnes & Noble - The Ohio State
University Bookstore (OFF CAMPUS)    Store Barnes & Noble College Booksellers,
Inc.    660 Beacon Street    Boston    MA    02215-2066    Barnes & Noble @
Boston University    Store Barnes & Noble College Booksellers, Inc.    114
Boylston Street    Boston    MA    02116    Barnes & Noble @ Emerson College   
Store Barnes & Noble College Booksellers, Inc.    48 5th Street, NW    Atlanta
   GA    30308    Barnes & Noble @ Georgia Tech    Store Barnes & Noble College
Booksellers, Inc.    75 BS Hood Dr, Cullis Wade Depot    Mississippi State    MS
   39762    Barnes & Noble @ Mississippi State University    Store Barnes &
Noble College Booksellers, Inc.   

Oakland Center

2200 North Squirrel Road

   Rochester    MI    48309    Barnes & Noble @ Oakland University    Store
Barnes & Noble College Booksellers, Inc.    2032 Pacific Avenue    Forest Grove
   OR    97116    Barnes & Noble @ Pacific University    Store Barnes & Noble
College Booksellers, Inc.    100 Park Point Drive    Rochester    NY    14623   
Barnes & Noble @ RIT    Store Barnes & Noble College Booksellers, Inc.    1700
North Broad Street    Philadelphia    PA    19121    Barnes & Noble @ Temple
University/Law School Bookstore    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    655 West Kirby Street    Detroit   
MI    48202    Barnes & Noble @ the Towers    Store Barnes & Noble College
Booksellers, Inc.    530 S. State Street    Ann Arbor    MI    48109    Barnes &
Noble @ The University of Michigan    Store Barnes & Noble College Booksellers,
Inc.    300 Monticello Avenue    Norfolk    VA    23510    Barnes & Noble @
Tidewater Community College    Store Barnes & Noble College Booksellers, Inc.   
2020 Euclid Avenue    Cleveland    OH    44115    Barnes & Noble @ University
Lofts (Off Campus)    Store Barnes & Noble College Booksellers, Inc.    4000
Central Florida Blvd, Retail 2    Orlando    FL    32816-2444    Barnes & Noble
@ University of Central Florida    Store Barnes & Noble College Booksellers,
Inc.    7 South Main Street    Wilkes-Barre    PA    18701    Barnes & Noble @
Wilkes - King’s    Store Barnes & Noble College Booksellers, Inc.    500 Third
Street South, FPF 100    St. Petersburg    FL    33701    Barnes & Noble at USF
St. Petersburg    Store Barnes & Noble College Booksellers, Inc.    1505 Race
Street, Bellet Building 1st Floor    Philadelphia    PA    19102    Barnes &
Noble Drexel University - Center City    Store Barnes & Noble College
Booksellers, Inc.    2900 Queen Lane    Philadelphia    PA    19129    Barnes &
Noble Drexel University - College of Medicine    Store Barnes & Noble College
Booksellers, Inc.    33rd & Chestnut, McAllister Bldg    Philadelphia    PA   
19104    Barnes & Noble Drexel University - Main Campus    Store Barnes & Noble
College Booksellers, Inc.    1111 West Broad Street    Richmond    VA    23284
   Barnes and Noble @ VCU    Store Barnes & Noble College Booksellers, Inc.   
420 University Blvd., Suite # 155    Indianapolis    IN    46202    Barnes&Noble
@ IUPUI    Store Barnes & Noble College Booksellers, Inc.    100 Belmont - Mt.
Holly Road    Belmont    NC    28012    Belmont Abbey College    Store Barnes &
Noble College Booksellers, Inc.    1500 Birchmont Drive, NE    Bemidji    MN   
56601    Bemidji State University    Store Barnes & Noble College Booksellers,
Inc.    5700 College Road    Lisle    IL    60532-0900    Benedictine University
   Store Barnes & Noble College Booksellers, Inc.    Forest Street    Waltham   
MA    02452    Bentley University    Store Barnes & Noble College Booksellers,
Inc.    1090 Boylston Street    Boston    MA    02215    Berklee College of
Music    Store Barnes & Noble College Booksellers, Inc.    Vestal Pkway East   
Binghamton    NY    13902-6000    Binghamton University    Store Barnes & Noble
College Booksellers, Inc.    1007 West 2nd Street    Brenham    TX    77833-4098
   Blinn College - Brenham Campus    Store Barnes & Noble College Booksellers,
Inc.    2423 Blinn Blvd/P.O. Box 6030    Bryan    TX    77805-6030    Blinn
College - Bryan Campus    Store Barnes & Noble College Booksellers, Inc.    199
Chambers Street    New York    NY    10007    Borough of Manhattan Community
College (CUNY)    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    700 Albany Street    Boston    MA   
02118    Boston University Medical Center    Store Barnes & Noble College
Booksellers, Inc.    830 North Elmwood    Peoria    IL    61625    Bradley
University    Store Barnes & Noble College Booksellers, Inc.    415 South Street
   Waltham    MA    02454    Brandeis University    Store Barnes & Noble College
Booksellers, Inc.   

510 Washington Street SE

The Feldman House

   Gainesville    GA    30501    Brenau University    Store Barnes & Noble
College Booksellers, Inc.    1519 Clearlake Rd    Cocoa    FL    32922   
Brevard Community College - Cocoa Campus    Store Barnes & Noble College
Booksellers, Inc.    3865 North Wickham Road    Melbourne    FL    32935   
Brevard Community College - Melbourne Campus    Store Barnes & Noble College
Booksellers, Inc.    250 Community College Parkway    Palm Bay    FL    32909   
Brevard Community College - Palm Bay Campus    Store Barnes & Noble College
Booksellers, Inc.    1311 N. Washington Ave    Titusville    FL    32796   
Brevard Community College - Titusville Campus    Store Barnes & Noble College
Booksellers, Inc.    University Avenue and West 181st Street    Bronx    NY   
10453    Bronx Community College (CUNY)    Store Barnes & Noble College
Booksellers, Inc.    Campus Road and E.27th St.    Brooklyn    NY    11210   
Brooklyn College (CUNY)    Store Barnes & Noble College Booksellers, Inc.    1
Boerum Place, 3rd Floor    Brooklyn    NY    11201    Brooklyn Law School   
Store Barnes & Noble College Booksellers, Inc.    Langone Center    Lewisburg   
PA    17837-9988    Bucknell University    Store Barnes & Noble College
Booksellers, Inc.    1300 Elmwood Avenue    Buffalo    NY    14222    Buffalo
State College (SUNY)    Store Barnes & Noble College Booksellers, Inc.    250
New Rutherford Avenue    Boston    MA    02129    Bunker Hill Community College
   Store Barnes & Noble College Booksellers, Inc.    350 Ferst Drive    Atlanta
   GA    30332    Burdell’s at Georgia Tech    Store Barnes & Noble College
Booksellers, Inc.    8901-B Stockdale Highway    Bakersfield    CA    93311   
California State University - Bakersfield    Store Barnes & Noble College
Booksellers, Inc.    5155 State Univ. Drive    Los Angeles    CA    90032   
California State University - Los Angeles    Store Barnes & Noble College
Booksellers, Inc.    100 Campus Center Bldg. 29    Seaside    CA    93955-8001
   California State University - Monterey Bay    Store Barnes & Noble College
Booksellers, Inc.    One University Circle    Turlock    CA    95382   
California State University - Stanislaus    Store Barnes & Noble College
Booksellers, Inc.    612 E. Magnolia    Stockton    CA    95202    California
State University - Stanislaus Stockton    Store Barnes & Noble College
Booksellers, Inc.    Little Gloucester Road    Blackwood    NJ    08012   
Camden County College    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    1889 Rt. 70 East    Cherry Hill   
NJ    08003    Camden County College - William G. Rohrer Center    Store
Barnes & Noble College Booksellers, Inc.   

Britt Hall

85 Main Street

PO Box 217

   Buies Creek    NC    27506-0097    Campbell University    Store Barnes &
Noble College Booksellers, Inc.    One University Drive    Campbellsville    KY
   42718-2799    Campbellsville University    Store Barnes & Noble College
Booksellers, Inc.    1 College and Main Street    Columbus    OH    43209   
Capital University    Store Barnes & Noble College Booksellers, Inc.    303 E.
Broad Street    Columbus    OH    43215    Capital University Law School   
Store Barnes & Noble College Booksellers, Inc.    2001 Alford Park Drive   
Kenosha    WI    53140-1929    Carthage College    Store Barnes & Noble College
Booksellers, Inc.    11111 Euclid Avenue    Cleveland    OH    44106    Case
Western Reserve University    Store Barnes & Noble College Booksellers, Inc.   

1 Seahawk Drive

1st Floor, Technology Center

   North East    MD    21901    Cecil College    Store Barnes & Noble College
Booksellers, Inc.    100 College Drive    Allentown    PA    18104    Cedar
Crest College    Store Barnes & Noble College Booksellers, Inc.    8470 North
Overfield Road    Coolidge    AZ    85228    Central Arizona College - Signal
Peak Campus    Store Barnes & Noble College Booksellers, Inc.    273 Old West
Highway    Apache Junction    AZ    85219    Central Arizona College -
Superstition Mountain Campus    Store Barnes & Noble College Booksellers, Inc.
   Student Center, 105 Ella Grasso Blvd.    New Britain    CT    06053   
Central Connecticut State University    Store Barnes & Noble College
Booksellers, Inc.    3001 Southwest College Rd    Ocala    FL    34474   
Central Florida Community College    Store Barnes & Noble College Booksellers,
Inc.    3800 S Lecanto Way    Lecanto    FL    34461    Central Florida
Community College Lecanto    Store Barnes & Noble College Booksellers, Inc.   

100 Warner Center

1219 University Drive

   Newark    OH    43055    Central Ohio Technical College    Store Barnes &
Noble College Booksellers, Inc.    3506 Wards Road    Lynchburg    VA   
24502-2498    Central Virginia Community College    Store Barnes & Noble College
Booksellers, Inc.    9200 University Blvd.    Charleston    SC    29406   
Charleston Southern University    Store Barnes & Noble College Booksellers, Inc.
   1000 College Circle    Wye Mills    MD    21679    Chesapeake College   
Store Barnes & Noble College Booksellers, Inc.    565 West Adams Street   
Chicago    IL    60661-3691    Chicago - Kent College of Law    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    3094 Indian Circle    Marianna    FL
   32446    Chipola College    Store Barnes & Noble College Booksellers, Inc.   
918 Main Street    Worcester    MA    01610    Clark University    Store
Barnes & Noble College Booksellers, Inc.    39 Market Street    Potsdam    NY   
13676-1833    Clarkson University    Store Barnes & Noble College Booksellers,
Inc.   

Palmetto Blvd. & McMillan

Hendrix Student Center

   Clemson    SC    29634    Clemson University    Store Barnes & Noble College
Booksellers, Inc.    4190 West Highway 80    Douglas    AZ    85607    Cochise
College - Douglas Campus    Store Barnes & Noble College Booksellers, Inc.   
901 North Colombo Road    Sierra Vista    AZ    85635    Cochise College -
Sierra Vista Campus    Store Barnes & Noble College Booksellers, Inc.    350 New
Campus Drive    Brockport    NY    14420    College at Brockport (SUNY)    Store
Barnes & Noble College Booksellers, Inc.    841 College Avenue    Kentfield   
CA    94904    College of Marin    Store Barnes & Noble College Booksellers,
Inc.    2000 Pennington Road    Ewing    NJ    08628-0718    College of New
Jersey    Store Barnes & Noble College Booksellers, Inc.   

Gibbons Hall

4701 North Charles Street

   Baltimore    MD    21210-2404    College of Notre Dame of Maryland    Store
Barnes & Noble College Booksellers, Inc.    2800 Victory Blvd.    Staten Island
   NY    10314    College of Staten Island (CUNY)    Store Barnes & Noble
College Booksellers, Inc.    26455 Rockwell Canyon Road    Santa Clarita    CA
   91355-1899    College of the Canyons    Store Barnes & Noble College
Booksellers, Inc.    915 S. Mooney Blvd.    Visalia    CA    93277    College of
the Sequoias Bookstore    Store Barnes & Noble College Booksellers, Inc.    345
Duke of Gloucester Street    Williamsburg    VA    23185    College of William
and Mary    Store Barnes & Noble College Booksellers, Inc.    Ben Parker Student
Center, 16th and Maple    Golden    CO    80401    Colorado School of Mines   
Store Barnes & Noble College Booksellers, Inc.   

Atkins-Holman Student Commons

1009 Rogers St

   Columbia    MO    65216    Columbia College    Store Barnes & Noble College
Booksellers, Inc.    PO Box 1315    Columbia    TN    38401-1315    Columbia
State Community College    Store Barnes & Noble College Booksellers, Inc.    104
Claude Yates Drive    Franklin    TN    37064    Columbia State Community
College Williamson County Center    Store Barnes & Noble College Booksellers,
Inc.    2922 Broadway    New York    NY    10027    Columbia University in the
City of New York    Store Barnes & Noble College Booksellers, Inc.    3954
Broadway    New York    NY    10032    Columbia University Medical Center   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    1 Campus Drive    Monaca    PA   
15061    Community College of Beaver County    Store Barnes & Noble College
Booksellers, Inc.    1700 Spring Garden Street    Philadelphia    PA    19130   
Community College of Philadelphia    Store Barnes & Noble College Booksellers,
Inc.    12901 Townsend Road    Philadelphia    PA    19154    Community College
of Philadelphia - Northeast Regional Center    Store Barnes & Noble College
Booksellers, Inc.    1300 West Godfrey Avenue    Philadelphia    PA    19141   
Community College of Philadelphia - Northwest    Store Barnes & Noble College
Booksellers, Inc.    5949 NE 30th    Portland    OR    97211    Concordia
University    Store Barnes & Noble College Booksellers, Inc.    1946 Campus
Drive    Hyde Park    NY    12538-1499    Culinary Institute of America    Store
Barnes & Noble College Booksellers, Inc.    College Drive    Vineland    NJ   
08360    Cumberland County College    Store Barnes & Noble College Booksellers,
Inc.    4250 Richmond Road    Highland Hills Village    OH    44122    Cuyahoga
Community College Eastern Campus    Store Barnes & Noble College Booksellers,
Inc.    2900 Community College Avenue    Cleveland    OH    44115    Cuyahoga
Community College Metropolitan Campus    Store Barnes & Noble College
Booksellers, Inc.    11000 West Pleasant Valley Road    Parma    OH    44130   
Cuyahoga Community College Western Campus    Store Barnes & Noble College
Booksellers, Inc.    900 Rancho San Diego Parkway    El Cajon    CA   
92019-4304    Cuyamaca College    Store Barnes & Noble College Booksellers, Inc.
   33 South Main Street    Hanover    NH    03755    Dartmouth College (OFF
CAMPUS)    Store Barnes & Noble College Booksellers, Inc.   

Harvin Student Center

101 Baldwin

   Corpus Christi    TX    78404-3897    Del Mar College    Store Barnes & Noble
College Booksellers, Inc.    615 City Park Avenue    New Orleans    LA    70119
   Delgado Community College    Store Barnes & Noble College Booksellers, Inc.
   2600 General Meyer Ave    New Orleans    LA    70114    Delgado Community
College - West Bank Campus    Store Barnes & Noble College Booksellers, Inc.   
2425 N. Sheffield Avenue    Chicago    IL    60614    DePaul University Lincoln
Park Campus    Store Barnes & Noble College Booksellers, Inc.    1 E. Jackson
Boulevard    Chicago    IL    60604    DePaul University Loop Campus    Store
Barnes & Noble College Booksellers, Inc.    Memorial Student Union Building/PO
Box 608    Greencastle    IN    46135    DePauw University    Store Barnes &
Noble College Booksellers, Inc.    493 Western Highway - Granito Center   
Blauvelt    NY    10913    Dominican College of Blauvelt    Store Barnes & Noble
College Booksellers, Inc.    Idlehour Blvd.    Oakdale    NY    11769    Dowling
College    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    1000 Locust Street    Pittsburgh   
PA    15282    Duquesne B&N Connection    Store Barnes & Noble College
Booksellers, Inc.    1015 Forbes Avenue    Pittsburgh    PA    15282    Duquesne
University    Store Barnes & Noble College Booksellers, Inc.    329 Porter Ave
   Buffalo    NY    14201    D’Youville College    Store Barnes & Noble College
Booksellers, Inc.    Student Center, 5 Charter Oak Road    Willimantic    CT   
06226    Eastern Connecticut State University    Store Barnes & Noble College
Booksellers, Inc.    Keene Johnson Building    Richmond    KY    40475   
Eastern Kentucky University    Store Barnes & Noble College Booksellers, Inc.   
One Pennington Way    Corbin    KY    40741    Eastern Kentucky University -
Corbin Campus    Store Barnes & Noble College Booksellers, Inc.    Station 14   
Portales    NM    88130    Eastern New Mexico University    Store Barnes & Noble
College Booksellers, Inc.    4200 54th Avenue South    St. Petersburg    FL   
33711    Eckerd College    Store Barnes & Noble College Booksellers, Inc.    100
W. Rio Grande    El Paso    TX    79902    El Paso Community College - Rio
Grande Campus    Store Barnes & Noble College Booksellers, Inc.    9371 Gateway
Blvd. North    El Paso    TX    79924    El Paso Community College -
Transmountain Campus    Store Barnes & Noble College Booksellers, Inc.    P.O.
Box 20500    El Paso    TX    79998-0500    El Paso Community College - Valle
Verde Campus    Store Barnes & Noble College Booksellers, Inc.    2191 Campus
Box Haggard Avenue    Elon    NC    27244-2010    Elon University    Store
Barnes & Noble College Booksellers, Inc.    605 Asbury Circle    Atlanta    GA
   30322    Emory University Main Bookstore    Store Barnes & Noble College
Booksellers, Inc.    1200 Commercial Street, Box 64    Emporia    KS    66801   
Emporia State University    Store Barnes & Noble College Booksellers, Inc.   
1201 Locust Avenue    Fairmont    WV    26554    Fairmont State University   
Store Barnes & Noble College Booksellers, Inc.    Melville Road    Farmingdale
   NY    11735    Farmingdale State College (SUNY)    Store Barnes & Noble
College Booksellers, Inc.    227 W. 27 Street    New York    NY    10001   
Fashion Institute of Technology (SUNY)    Store Barnes & Noble College
Booksellers, Inc.    Rankin Center 805 Campus Drive    Big Rapids    MI    49307
   Ferris State University    Store Barnes & Noble College Booksellers, Inc.   
17 Fountain Street NW    Grand Rapids    MI    49503-3102    Ferris State
University - Kendall Center    Store Barnes & Noble College Booksellers, Inc.   
501 Gamble Street    Tallahassee    FL    32310    Florida A&M University   
Store Barnes & Noble College Booksellers, Inc.    201 Beggs Avenue    Orlando   
FL    32801    Florida A&M University College of Law    Store Barnes & Noble
College Booksellers, Inc.    2912 College Avenue, Student Union, 1st Floor   
Davie    FL    33314    Florida Atlantic University at Davie    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.   

5353 Parkside Drive

Suite 149

   Jupiter    FL    33458    Florida Atlantic University at Jupiter    Store
Barnes & Noble College Booksellers, Inc.    777 Glades Road    Boca Raton    FL
   33431    Florida Atlantic University Boca Raton Campus    Store Barnes &
Noble College Booksellers, Inc.    150 W. University Blvd.    Melbourne    FL   
32901    Florida Institute of Technology    Store Barnes & Noble College
Booksellers, Inc.    11000 SW 8th Street    Miami    FL    33174    Florida
International University    Store Barnes & Noble College Booksellers, Inc.   
3000 NE 145 Street    North Miami    FL    33181    Florida International
University - North Miami Campus    Store Barnes & Noble College Booksellers,
Inc.    111 Lake Hollingsworth Drive    Lakeland    FL    33801    Florida
Southern College    Store Barnes & Noble College Booksellers, Inc.    113 W.
60th St. Lincoln Center Campus    New York    NY    10023    Fordham University
- Lincoln Center    Store Barnes & Noble College Booksellers, Inc.    McGinley
Center,441 East Fordham Rd.    Bronx    NY    10458    Fordham University - Rose
Hill Campus    Store Barnes & Noble College Booksellers, Inc.    1825 North
Bluemound Drive    Appleton    WI    54914    Fox Valley Technical College   
Store Barnes & Noble College Booksellers, Inc.    150 North Campbell Road   
Oshkosh    WI    54901    Fox Valley Technical College - Oshkosh Riverside   
Store Barnes & Noble College Booksellers, Inc.    Barnes & Noble #18, Distler
House, Race Avenue    Lancaster    PA    17603-2616    Franklin & Marshall
College    Store Barnes & Noble College Booksellers, Inc.    331 East Rich
Street    Columbus    OH    43215    Franklin University    Store Barnes & Noble
College Booksellers, Inc.    1001 George Wallace Drive    Gadsden    AL    35903
   Gadsden State Community College    Store Barnes & Noble College Booksellers,
Inc.    1801 Coleman Road    Anniston    AL    36207    Gadsden State Community
College - Harry M. Ayers Campus    Store Barnes & Noble College Booksellers,
Inc.    100A Gamecock Drive, Suite 2131 2nd Floor    Anniston    AL    36205   
Gadsden State Community College - McClellan Campus    Store Barnes & Noble
College Booksellers, Inc.    One College Road    Batavia    NY    14020   
Genesee Community College (SUNY)    Store Barnes & Noble College Booksellers,
Inc.    4400 University Drive    Fairfax    VA    22030    George Mason
University    Store Barnes & Noble College Booksellers, Inc.    3401 North
Fairfax Drive    Arlington    VA    22201    George Mason University - Arlington
Campus    Store Barnes & Noble College Booksellers, Inc.    10900 University
Blvd.    Manassas    VA    20110    George Mason University - Prince William
Campus    Store Barnes & Noble College Booksellers, Inc.    1000 University
Center Lane - Bldg A    Lawrenceville    GA    30043    Georgia Gwinnett College
   Store Barnes & Noble College Booksellers, Inc.    5441 Highway 20, NE   
Cartersville    GA    30121    Georgia Highlands College - Cartersville Campus
   Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    3175 Cedartown Highway, SE    Rome
   GA    30162-1854    Georgia Highlands College - Rome Campus    Store Barnes &
Noble College Booksellers, Inc.    450 N. Cityfront Plaza Drive    Chicago    IL
   60611    Gleacher Center at the University of Chicago    Store Barnes & Noble
College Booksellers, Inc.    1400 Tanyard Road    Sewell    NJ    08080   
Gloucester County College    Store Barnes & Noble College Booksellers, Inc.   

Goucher College Bookstore

1021 Dulaney Valley Road

   Baltimore    MD    21204    Goucher College    Store Barnes & Noble College
Booksellers, Inc.    403 Main Street    Grambling    LA    71245    Grambling
State University    Store Barnes & Noble College Booksellers, Inc.    8800
Grossmont College Drive Ste.B    El Cajon    CA    92020    Grossmont College   
Store Barnes & Noble College Booksellers, Inc.    198 College Hill Road   
Clinton    NY    13323    Hamilton College    Store Barnes & Noble College
Booksellers, Inc.    One Campus Drive    Hanover    IN    47243-0006    Hanover
College    Store Barnes & Noble College Booksellers, Inc.   

One Hartwick Drive

Dewar Hall, 3rd Floor

   Oneonta    NY    13820    Hartwick College    Store Barnes & Noble College
Booksellers, Inc.    Spangler Center, 117 Western Avenue    Boston    MA   
02163    Harvard Coop / Business School    Store Barnes & Noble College
Booksellers, Inc.    1678 Massachusetts Avenue    Cambridge    MA    02138   
Harvard Coop / Law School    Store Barnes & Noble College Booksellers, Inc.   
1400 Massachusetts Avenue    Cambridge    MA    02238    Harvard Coop Society   
Store Barnes & Noble College Booksellers, Inc.    333 Longwood Avenue    Boston
   MA    02115    Harvard Medical Coop    Store Barnes & Noble College
Booksellers, Inc.    1600 Washington Avenue    Conway    AR    72032    Hendrix
College    Store Barnes & Noble College Booksellers, Inc.    833 Montlieu Avenue
   High Point    NC    27262    High Point University    Store Barnes & Noble
College Booksellers, Inc.    6000 Mercantile Drive, South Building    Winston
Salem    NC    27106    High Point University Bookstore Barnes & Noble #165   
Store Barnes & Noble College Booksellers, Inc.    200 Hofstra University   
Hempstead    NY    11550    Hofstra University    Store Barnes & Noble College
Booksellers, Inc.    9801 Frankford Avenue    Philadelphia    PA    19114-2009
   Holy Family University    Store Barnes & Noble College Booksellers, Inc.   
401 Rosemont Avenue    Frederick    MD    21701    Hood College    Store
Barnes & Noble College Booksellers, Inc.    2050 Highway 501 East    Conway   
SC    29526    Horry-Georgetown Technical College    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    4003 South Fraser Street   
Georgetown    SC    29440    Horry-Georgetown Technical College - Georgetown
Campus    Store Barnes & Noble College Booksellers, Inc.    3669 Pampass Drive
   Mrytle Beach    SC    29577    Horry-Georgetown Technical College - Grand
Strand Campus    Store Barnes & Noble College Booksellers, Inc.    460 Grand
Concourse    Bronx    NY    10451    Hostos Community College (CUNY)    Store
Barnes & Noble College Booksellers, Inc.   

Barnes & Noble #517

2811 Hayes Road, Room C120

   Houston    TX    77082    Houston Community College - Alief, Hayes Campus   
Store Barnes & Noble College Booksellers, Inc.    1300 Holman Street    Houston
   TX    77004    Houston Community College - Central Campus    Store Barnes &
Noble College Booksellers, Inc.    6815 Rustic    Houston    TX    77087   
Houston Community College - Eastside Campus    Store Barnes & Noble College
Booksellers, Inc.    1550 Fox Lake    Houston    TX    77084    Houston
Community College - Katy    Store Barnes & Noble College Booksellers, Inc.   
5855 Sienna Springs Way    Missouri City    TX    77459    Houston Community
College - Missouri City / Sienna Campus    Store Barnes & Noble College
Booksellers, Inc.    8001 Fulton Street    Houston    TX    77022    Houston
Community College - Northline Mall Center    Store Barnes & Noble College
Booksellers, Inc.    9910 Cash Road    Stafford    TX    77477    Houston
Community College - Southwest Campus    Store Barnes & Noble College
Booksellers, Inc.   

1050 W. Sam Houston Parkway N.

Suite 800

   Houston    TX    77043    Houston Community College - Town & Country Center
   Store Barnes & Noble College Booksellers, Inc.    5601 West Loop South   
Houston    TX    77081    Houston Community College - West Loop Center    Store
Barnes & Noble College Booksellers, Inc.    695 Park Ave. (corner 68th & Lex.)
   New York    NY    10065    Hunter College (CUNY)    Store Barnes & Noble
College Booksellers, Inc.   

3201 South State Street

McCormick Tribune Campus Center

   Chicago    IL    60616    Illinois Institute of Technology    Store Barnes &
Noble College Booksellers, Inc.    100 North University Street #223    Normal   
IL    61761-4402    Illinois State University    Store Barnes & Noble College
Booksellers, Inc.    P.O. Box 639    Immaculata    PA    19345-0639   
Immaculata University    Store Barnes & Noble College Booksellers, Inc.    550
Chestnut    Terre Haute    IN    47808    Indiana State University    Store
Barnes & Noble College Booksellers, Inc.    2480 N Curry Pike    Bloomington   
IN    47404    Indiana University Bloomington - Eigenmann Hall    Store Barnes &
Noble College Booksellers, Inc.    2480 N Curry Pike    Bloomington    IN   
47404    Indiana University Bloomington - Memorial Union    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    2480 N Curry Pike    Bloomington   
IN    47404    Indiana University Bloomington - Varsity Shop at Assembly Hall   
Store Barnes & Noble College Booksellers, Inc.   

Whitewater Hall

2325 Chester Boulevard

   Richmond    IN    47374    Indiana University East    Store Barnes & Noble
College Booksellers, Inc.   

Kelley Student Center

2300 South Washington Street

   Kokomo    IN    46902    Indiana University Kokomo    Store Barnes & Noble
College Booksellers, Inc.   

Savannah Center

3400 Broadway

   Gary    IN    46408    Indiana University Northwest    Store Barnes & Noble
College Booksellers, Inc.   

Northside Hall

1825 Northside Boulevard

   South Bend    IN    46615    Indiana University South Bend    Store Barnes &
Noble College Booksellers, Inc.   

University Center South

4201 Grant Line Road

   New Albany    IN    47150    Indiana University Southeast    Store Barnes &
Noble College Booksellers, Inc.    4555 Central Avenue, Suite 1100    Columbus
   IN    47203    Indiana University-Purdue University Columbus    Store
Barnes & Noble College Booksellers, Inc.    715 North Avenue    New Rochelle   
NY    10801    Iona College    Store Barnes & Noble College Booksellers, Inc.   
1320 Massachusetts Avenue    Cambridge    MA    02138    J. August    Store
Barnes & Noble College Booksellers, Inc.    700 East Jackson Street    Richmond
   VA    23219    J. Sargeant Reynolds Community College - Downtown Campus   
Store Barnes & Noble College Booksellers, Inc.    1651 East Parham Rd   
Richmond    VA    23228    J. Sargeant Reynolds Community College - Parham Road
Campus    Store Barnes & Noble College Booksellers, Inc.    700 Pelham Road
North    Jacksonville    AL    36265    Jacksonville State University    Store
Barnes & Noble College Booksellers, Inc.    841 10th Avenue    New York    NY   
10019-1199    John Jay College of Criminal Justice (CUNY)    Store Barnes &
Noble College Booksellers, Inc.    3330 St. Paul Street    Baltimore    MD   
21218    Johns Hopkins University    Store Barnes & Noble College Booksellers,
Inc.    5 East Center Street    Baltimore    MD    21202    Johns Hopkins
University - Peabody Institute    Store Barnes & Noble College Booksellers, Inc.
   One Weybosset Hill    Providence    RI    02903    Johnson & Wales University
- Downtown Campus    Store Barnes & Noble College Booksellers, Inc.    265
Harborside Blvd.    Providence    RI    02905    Johnson & Wales University -
Harborside Campus    Store Barnes & Noble College Booksellers, Inc.    1400
College Drive    Ashland    KY    41101    KCTCS - Ashland Community and
Technical College    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    One Bert T. Combs Drive   
Prestonsburg    KY    41653-9502    KCTCS - Big Sandy Community and Technical
College    Store Barnes & Noble College Booksellers, Inc.   

470 Cooper Drive

Oswald Building, Room 120

   Lexington    KY    40506    KCTCS - Bluegrass Community & Technical College,
Cooper Campus    Store Barnes & Noble College Booksellers, Inc.    164
Opportunity Way    Lexington    KY    40511    KCTCS - Bluegrass Community and
Technical College, Leestown Campus    Store Barnes & Noble College Booksellers,
Inc.    1845 Loop Drive    Bowling Green    KY    42101    KCTCS - Bowling Green
Technical College    Store Barnes & Noble College Booksellers, Inc.    610
College Street Road    Elizabethtown    KY    42701    KCTCS - Elizabethtown
Community and Technical College    Store Barnes & Noble College Booksellers,
Inc.    1025 Amsterdam Road    Covington    KY    41011    KCTCS - Gateway
Community and Technical College    Store Barnes & Noble College Booksellers,
Inc.    One Community College Drive Highway 15 South    Hazard    KY    41701   
KCTCS - Hazard Community and Technical College    Store Barnes & Noble College
Booksellers, Inc.    728 Washington Avenue    Jackson    KY    41339    KCTCS -
Hazard Community and Technical College, Lees College Campus    Store Barnes &
Noble College Booksellers, Inc.    2660 South Green Street    Henderson    KY   
42420    KCTCS - Henderson Community College    Store Barnes & Noble College
Booksellers, Inc.    720 North Drive    Hopkinsville    KY    42240    KCTCS -
Hopkinsville Community College    Store Barnes & Noble College Booksellers, Inc.
   649 South First Street    Louisville    KY    40202    KCTCS - Jefferson
Community and Technical College    Store Barnes & Noble College Booksellers,
Inc.    1000 Community College Drive    Louisville    KY    40272    KCTCS -
Jefferson Community and Technical College Southwest    Store Barnes & Noble
College Booksellers, Inc.    2000 College Drive    Madisonville    KY    42431
   KCTCS - Madisonville Community College    Store Barnes & Noble College
Booksellers, Inc.    1755 US 68    Maysville    KY    41056    KCTCS - Maysville
Community and Technical College    Store Barnes & Noble College Booksellers,
Inc.    609 Viking Drive    Morehead    KY    40351    KCTCS - Maysville
Community and Technical College, Rowan Technical College Campus    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    4800 New Hartford Road    Owensboro
   KY    42303    KCTCS - Owensboro Community and Technical College    Store
Barnes & Noble College Booksellers, Inc.    808 Monticello Road    Somerset   
KY    42501    KCTCS - Somerset Community College    Store Barnes & Noble
College Booksellers, Inc.    100 University Drive    London    KY    40741   
KCTCS - Somerset Community College, Laurel Campus    Store Barnes & Noble
College Booksellers, Inc.    700 College Road    Cumberland    KY    40823   
KCTCS - Southeast Kentucky Community and Technical College    Store Barnes &
Noble College Booksellers, Inc.    1300 Chichester Avenue    Middlesboro    KY
   40965    KCTCS - Southeast Kentucky Community and Technical College,
Middlesboro Campus    Store Barnes & Noble College Booksellers, Inc.   

c/o BNCB

120 Mountain View Blvd.

   Basking Ridge    NJ    07920    KCTCS - Virtual Learning Institute    Store
Barnes & Noble College Booksellers, Inc.    4810 Alben Barkley Drive    Paducah
   KY    42001    KCTCS - West Kentucky Community and Technical College    Store
Barnes & Noble College Booksellers, Inc.    1000 Morris Avenue    Union    NJ   
07083    Kean University    Store Barnes & Noble College Booksellers, Inc.   
31-10 Thomson Avenue    Long Island City    NY    11101    La Guardia Community
College (CUNY)    Store Barnes & Noble College Booksellers, Inc.    1900 West
Olney Ave    Philadelphia    PA    19141    La Salle University    Store
Barnes & Noble College Booksellers, Inc.    2755 East Napier Avenue    Benton
Harbor    MI    49022    Lake Michigan College    Store Barnes & Noble College
Booksellers, Inc.    125 Veterans Boulevard    South Haven    MI    49090   
Lake Michigan College - South Haven Campus    Store Barnes & Noble College
Booksellers, Inc.    Lake Superior State University    Sault Sainte Marie    MI
   49783    Lake Superior State University    Store Barnes & Noble College
Booksellers, Inc.    One College Drive    South Lake Tahoe    CA    96150   
Lake Tahoe Community College    Store Barnes & Noble College Booksellers, Inc.
   406 Green Avenue    Orange    TX    77630    Lamar State College - Orange   
Store Barnes & Noble College Booksellers, Inc.    1515 Lakeshore Drive    Port
Arthur    TX    77641    Lamar State College - Port Arthur    Store Barnes &
Noble College Booksellers, Inc.    Adjacent to Setzer Student Center    Beaumont
   TX    77710    Lamar University    Store Barnes & Noble College Booksellers,
Inc.    West End Washington Street    Laredo    TX    78040    Laredo Community
College    Store Barnes & Noble College Booksellers, Inc.    5500 South Zapata
Highway    Laredo    TX    78046    Laredo Community College - South    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    21000 Ten Mile Rd.    Southfield   
MI    48075-1058    Lawrence Technological University    Store Barnes & Noble
College Booksellers, Inc.    375 College Drive    Banner Elk    NC    28604   
Lees-McRae College    Store Barnes & Noble College Booksellers, Inc.    1 Campus
Square    Bethlehem    PA    18015-3073    Lehigh University    Store Barnes &
Noble College Booksellers, Inc.    1815 Massachusetts Ave.    Cambridge    MA   
02138    Lesley University    Store Barnes & Noble College Booksellers, Inc.   

0615 SW Palatine Hill Rd

Templeton Student Center - 2nd level

   Portland    OR    97219    Lewis & Clark College    Store Barnes & Noble
College Booksellers, Inc.    1971 University Blvd., Bldg. #65    Lynchburg    VA
   24502    Liberty University    Store Barnes & Noble College Booksellers, Inc.
   1971 University Blvd.    Lynchburg    VA    24502    Liberty University - The
Scribe Bookshop    Store Barnes & Noble College Booksellers, Inc.    100 Second
Avenue    Brentwood    NY    11717    Long Island University - Brentwood Campus
   Store Barnes & Noble College Booksellers, Inc.    University Plaza   
Brooklyn    NY    11201    Long Island University - Brooklyn Campus    Store
Barnes & Noble College Booksellers, Inc.    720 Northern Blvd    Brookville   
NY    11548    Long Island University - C.W. Post Campus    Store Barnes & Noble
College Booksellers, Inc.    116 S South Street    Farmville    VA    23901   
Longwood University    Store Barnes & Noble College Booksellers, Inc.    1450
Alta Vista    Dubuque    IA    52001    Loras College    Store Barnes & Noble
College Booksellers, Inc.    110 Union Building    Baton Rouge    LA   
70803-0001    Louisiana State University    Store Barnes & Noble College
Booksellers, Inc.    919 S. Albany Street    Los Angeles    CA    90015-1211   
Loyola Law School Los Angeles    Store Barnes & Noble College Booksellers, Inc.
   4501 N. Charles Street    Baltimore    MD    21210    Loyola University
Bookstore    Store Barnes & Noble College Booksellers, Inc.    8890 McGraw Road
   Columbia    MD    21045    Loyola University Columbia Campus    Store
Barnes & Noble College Booksellers, Inc.    2034 Green Spring Drive    Timonium
   MD    21093    Loyola University Timonium Campus    Store Barnes & Noble
College Booksellers, Inc.    36600 Schoolcraft Road    Livonia    MI    48150   
Madonna University    Store Barnes & Noble College Booksellers, Inc.    105
Fifth Avenue    New York    NY    10003    Main Store    Store Barnes & Noble
College Booksellers, Inc.    3399 North Road    Poughkeepsie    NY    12601   
Marist College    Store Barnes & Noble College Booksellers, Inc.    8425 West
McNichols Road    Detroit    MI    48221    Marygrove College    Store Barnes &
Noble College Booksellers, Inc.    2807 No. Glebe Road    Arlington    VA   
22207    Marymount University    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    2 College Hill    Westminster    MD
   21157    McDaniel College    Store Barnes & Noble College Booksellers, Inc.
   1665 Bedford Avenue    Brooklyn    NY    11225    Medgar Evers College (CUNY)
   Store Barnes & Noble College Booksellers, Inc.    Atlanta Campus/3001 Mercer
U. Dr.    Atlanta    GA    30341-4115    Mercer University - Atlanta Campus   
Store Barnes & Noble College Booksellers, Inc.    1400 Coleman Avenue    Macon
   GA    31207-001    Mercer University - Macon Campus    Store Barnes & Noble
College Booksellers, Inc.    Routes 125 & 114    North Andover    MA    01845   
Merrimack College    Store Barnes & Noble College Booksellers, Inc.    3410 Taft
Boulevard    Wichita Falls    TX    76308-2099    Midwestern State University   
Store Barnes & Noble College Booksellers, Inc.    620 South Rd SU 144    Mankato
   MN    56001    Minnesota State University at Mankato    Store Barnes & Noble
College Booksellers, Inc.    500 University Avenue West    Minot    ND    58707
   Minot State University    Store Barnes & Noble College Booksellers, Inc.   
3000 Mission College Boulevard    Santa Clara    CA    95054-1897    Mission
College    Store Barnes & Noble College Booksellers, Inc.    1000 Highway 19
North    Meridian    MS    39307    Mississippi State University - Meridian
Campus    Store Barnes & Noble College Booksellers, Inc.    500 East College
Street    Marshall    MO    65340-3109    Missouri Valley College    Store
Barnes & Noble College Booksellers, Inc.    4525 Downs    St Joseph    MO   
64507    Missouri Western State University    Store Barnes & Noble College
Booksellers, Inc.    3 Cambridge Center    Cambridge    MA    02142    MIT Coop
at Kendall Square    Store Barnes & Noble College Booksellers, Inc.    84
Massachusetts Avenue    Cambridge    MA    02139    MIT Coop at Stratton Center
   Store Barnes & Noble College Booksellers, Inc.    3400 Hwy 95    Bullhead
City    AZ    86442    Mohave Community College - Bullhead Campus    Store
Barnes & Noble College Booksellers, Inc.    1971 Jagerson Ave.    Kingman    AZ
   86409    Mohave Community College - Kingman Campus    Store Barnes & Noble
College Booksellers, Inc.    1977 West Acoma Blvd.    Lake Havasu    AZ    86403
   Mohave Community College - Lake Havasu Campus    Store Barnes & Noble College
Booksellers, Inc.    2501 Jerome Avenue    Bronx    NY    10468    Monroe
College Bronx Campus    Store Barnes & Noble College Booksellers, Inc.    424
Main Street    New Rochelle    NY    10801    Monroe College New Rochelle Campus
   Store Barnes & Noble College Booksellers, Inc.    Campus Store Building - 340
DeKalb Pike    Blue Bell    PA    19422    Montgomery County Community College
Central Campus    Store Barnes & Noble College Booksellers, Inc.    101 College
Drive    Pottstown    PA    19464    Montgomery County Community College West
Campus    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    634 Henderson Street    Mount Olive
   NC    28365    Mount Olive College Book Store    Store Barnes & Noble College
Booksellers, Inc.    Student Union Building-16300 Old Emmitsburg Rd.   
Emmitsburg    MD    21727-7799    Mount Saint Mary’s University    Store
Barnes & Noble College Booksellers, Inc.    444 Green Street    Gardner    MA   
01440    Mount Wachusett Community College    Store Barnes & Noble College
Booksellers, Inc.   

221 South Quarterline Rd.

Suite B

   Muskegon    MI    49442    Muskegon Community College    Store Barnes & Noble
College Booksellers, Inc.    Stewart Avenue    Garden City    NY    11530   
Nassau Community College    Store Barnes & Noble College Booksellers, Inc.   
4245 East Avenue    Rochester    NY    14618-3790    Nazareth College of
Rochester    Store Barnes & Noble College Booksellers, Inc.    2039 Kennedy Blvd
   Jersey City    NJ    07305    New Jersey City University    Store Barnes &
Noble College Booksellers, Inc.    PO Box 30004 MSC-CC    Las Cruces    NM   
88003-8004    New Mexico State University at Alamogordo    Store Barnes & Noble
College Booksellers, Inc.    PO Box 30004 MSC-CC    Las Cruces    NM   
88003-0004    New Mexico State University at Carlsbad    Store Barnes & Noble
College Booksellers, Inc.    PO Box 30004 MSC-CC    Las Cruces    NM   
88003-8004    New Mexico State University Dona Ana Community College    Store
Barnes & Noble College Booksellers, Inc.    1500 N. Third Street    Grants    NM
   87020    New Mexico State University Grants Campus    Store Barnes & Noble
College Booksellers, Inc.    PO Box 30004 MSC-CC    Las Cruces    NM   
88003-8004    New Mexico State University Main Campus    Store Barnes & Noble
College Booksellers, Inc.    1849 Broadway    New York    NY    10023    New
York Institute of Technology - Manhattan Campus    Store Barnes & Noble College
Booksellers, Inc.    Westbury Campus, Stud. Lecture Ctr    Old Westbury    NY   
11568    New York Institute of Technology - Old Westbury    Store Barnes & Noble
College Booksellers, Inc.    40 Worth Street    New York    NY    10013    New
York Law School    Store Barnes & Noble College Booksellers, Inc.    3111
Saunders Settlement Rd,    Sanborn    NY    14132    Niagara County Community
College    Store Barnes & Noble College Booksellers, Inc.    Senior Drive   
Niagara University    NY    14109    Niagara University    Store Barnes & Noble
College Booksellers, Inc.   

906 E. 1st Street

P.O.Box 2034

   Thibodaux    LA    70310    Nicholls State University    Store Barnes & Noble
College Booksellers, Inc.    121 Center Road    Dudley    MA    01571    Nichols
College    Store Barnes & Noble College Booksellers, Inc.    700 Park Avenue,
Unit 2396    Norfolk    VA    23504-8062    Norfolk State University    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    9600 College Way North    Seattle   
WA    98103    North Seattle Community College    Store Barnes & Noble College
Booksellers, Inc.    3100 East New Orleans    Broken Arrow    OK    74014   
Northeastern State University Broken Arrow Campus    Store Barnes & Noble
College Booksellers, Inc.    612 North Grand Avenue    Tahlequah    OK    74464
   Northeastern State University Tahlequah Campus    Store Barnes & Noble
College Booksellers, Inc.    360 Huntington Avenue    Boston    MA    02115   
Northeastern University    Store Barnes & Noble College Booksellers, Inc.    145
S. Bedford Road    Burlington    MA    01803    Northeastern University -
Burlington Campus    Store Barnes & Noble College Booksellers, Inc.    100
Elliott Way    Haverhill    MA    01830    Northern Essex Community College -
Haverhill Campus    Store Barnes & Noble College Booksellers, Inc.    45
Franklin Street    Lawrence    MA    01840    Northern Essex Community College -
Lawrence Campus    Store Barnes & Noble College Booksellers, Inc.    3101 N.
Beauregard St    Alexandria    VA    22311    Northern Virginia Community
College - Alexandria Campus    Store Barnes & Noble College Booksellers, Inc.   
8333 Little River Turnpike    Annandale    VA    22003    Northern Virginia
Community College - Annandale Campus    Store Barnes & Noble College
Booksellers, Inc.    1000 Harry F. Byrd Hwy    Sterling    VA    20164   
Northern Virginia Community College - Loudoun Campus    Store Barnes & Noble
College Booksellers, Inc.    6905 Sudley Road    Manassas    VA    20109   
Northern Virginia Community College - Manassas Campus    Store Barnes & Noble
College Booksellers, Inc.    6699 Springfield Center Drive    Springfield    VA
   22150    Northern Virginia Community College - Medical Education Campus   
Store Barnes & Noble College Booksellers, Inc.    15200 Neabsco Mills Road   
Woodbridge    VA    22191    Northern Virginia Community College - Woodbridge
Campus    Store Barnes & Noble College Booksellers, Inc.    1211 S.E. Eagle Way
   Bentonville    AR    72712    NorthWest Arkansas Community College    Store
Barnes & Noble College Booksellers, Inc.    800 University Drive@Northwest
Missouri State University    Maryville    MO    64468    Northwest Missouri
State University    Store Barnes & Noble College Booksellers, Inc.    350 Sam
Sibley Drive    Natchitoches    LA    71497    Northwestern State University
Bookstore    Store Barnes & Noble College Booksellers, Inc.    1800 Line Avenue
   Shreveport    LA    71101    Northwestern State University Nursing Education
Center Bookstore    Store Barnes & Noble College Booksellers, Inc.    1999 S.
Campus Drive    Evanston    IL    60208    Northwestern University    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    710 North Lake Shore Drive   
Chicago    IL    60611    Northwestern University - Feinberg School of Medicine
   Store Barnes & Noble College Booksellers, Inc.   

University Park Plaza - Suite 3562

3562 South University Drive

   Davie    FL    33328    Nova Southeastern University    Store Barnes & Noble
College Booksellers, Inc.   

Boone Hall 1

South Blvd

   Nyack    NY    10960-4127    Nyack College    Store Barnes & Noble College
Booksellers, Inc.    7000 Adventist Blvd.    Huntsville    AL    35896   
Oakwood University    Store Barnes & Noble College Booksellers, Inc.    37 West
College Street    Oberlin    OH    44074    Oberlin College    Store Barnes &
Noble College Booksellers, Inc.    1191 Sunbury Road    Columbus    OH    43219
   Ohio Dominican University    Store Barnes & Noble College Booksellers, Inc.
  

McIntosh Center

402 West College Avenue

   Ada    OH    45810    Ohio Northern University    Store Barnes & Noble
College Booksellers, Inc.    1328 Dover Road    Wooster    OH    44691    Ohio
State University Agricultural Technical Institute    Store Barnes & Noble
College Booksellers, Inc.    2009 Millikin Road    Columbus    OH    43210   
Ohio State University Bookstore    Store Barnes & Noble College Booksellers,
Inc.    500 West University Box 61703    Shawnee    OK    74804    Oklahoma
Baptist University    Store Barnes & Noble College Booksellers, Inc.    4585
West Seneca Turnpike    Syracuse    NY    13215    Onondaga Community College
(SUNY)    Store Barnes & Noble College Booksellers, Inc.    100 Hamill Street   
Oxford    GA    30054    Oxford College Bookstore    Store Barnes & Noble
College Booksellers, Inc.    41 Park Row    New York    NY    10038    Pace
University - New York City Campus    Store Barnes & Noble College Booksellers,
Inc.    861 Bedford Road    Pleasantville    NY    10570-2799    Pace University
- Pleasantville/Briarcliff Campus    Store Barnes & Noble College Booksellers,
Inc.    78 North Broadway    White Plains    NY    10603    Pace University
School of Law - White Plains Campus    Store Barnes & Noble College Booksellers,
Inc.    P.O. Box B-9 9 Angwin Plaza    Angwin    CA    94508-0902    Pacific
Union College    Store Barnes & Noble College Booksellers, Inc.    8700 River
Park Drive    Parkville    MO    64152    Park University    Store Barnes &
Noble College Booksellers, Inc.    1600 Woodland Road    Abington    PA    19001
   Penn State Abington    Store Barnes & Noble College Booksellers, Inc.   
Beaver Stadium    University Park    PA    16802    Penn State All Sports Museum
Gift Shop (SPECIALTY STORE)    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    Bookstore Building    Altoona    PA
   16603    Penn State Altoona    Store Barnes & Noble College Booksellers, Inc.
  

HUB - Roberson Cultural Center

Penn State University

   University Park    PA    16802    Penn State Barney’s Convenience Shop
(SPECIALTY STORE)    Store Barnes & Noble College Booksellers, Inc.    100
University Drive    Monaca,    PA    15061    Penn State Beaver    Store
Barnes & Noble College Booksellers, Inc.    Beaver Stadium    University Park   
PA    16802    Penn State Beaver Stadium Memorabilia Shop (SPECIALTY STORE)   
Store Barnes & Noble College Booksellers, Inc.    Tulpehocken Rd./PO Box 7009   
Reading    PA    19610    Penn State Berks    Store Barnes & Noble College
Booksellers, Inc.    25 Yearsley Mill Road    Media    PA    19063    Penn State
Brandywine    Store Barnes & Noble College Booksellers, Inc.    College Place   
DuBois    PA    15801    Penn State Dubois    Store Barnes & Noble College
Booksellers, Inc.   

Findlay Commons

Penn State University

   University Park    PA    16802    Penn State East Halls Shop (SPECIALTY
STORE)    Store Barnes & Noble College Booksellers, Inc.    4701 College Drive
   Erie    PA    16563    Penn State Erie, The Behrend College    Store Barnes &
Noble College Booksellers, Inc.    PO Box 519, Route 119N    Uniontown    PA   
15401    Penn State Fayette, The Eberly Campus    Store Barnes & Noble College
Booksellers, Inc.    30 East Swedesford Road, Main Building    Malvern    PA   
19355    Penn State Great Valley School of Graduate Professional Studies   
Store Barnes & Noble College Booksellers, Inc.    University Drive    McKeesport
   PA    15132    Penn State Greater Allegheny    Store Barnes & Noble College
Booksellers, Inc.    777 W. Harrisburg Pike    Middletown    PA    17057    Penn
State Harrisburg    Store Barnes & Noble College Booksellers, Inc.    76
University Drive    Hazleton    PA    18202    Penn State Hazleton    Store
Barnes & Noble College Booksellers, Inc.    2809 Saucon Valley Road    Center
Valley    PA    18034    Penn State Lehigh Valley    Store Barnes & Noble
College Booksellers, Inc.    500 University Drive    Hershey    PA    17033   
Penn State Milton S. Hershey Medical Center    Store Barnes & Noble College
Booksellers, Inc.    1 Campus Drive    Mont Alto    PA    17237    Penn State
Mont Alto    Store Barnes & Noble College Booksellers, Inc.    3550 Seventh
Street Road    New Kensington    PA    15068    Penn State New Kensington   
Store Barnes & Noble College Booksellers, Inc.   

Nittany Lion Inn

Penn State University

   University Park    PA    16802    Penn State Nittany Lion Inn Gift Shop
(SPECIALTY STORE)    Store Barnes & Noble College Booksellers, Inc.    Penn
Stater Conference Center Penn State Research Park    University Park    PA   
16802    Penn State Penn Stater Conference Center Gift Shop (SPECIALTY STORE)   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    200 University Drive    Schuylkill
Haven    PA    17972    Penn State Schuylkill    Store Barnes & Noble College
Booksellers, Inc.    147 Shenango Avenue    Sharon    PA    16146    Penn State
Shenango    Store Barnes & Noble College Booksellers, Inc.    Bookstore Building
   University Park    PA    16802    Penn State University Park    Store
Barnes & Noble College Booksellers, Inc.    PO Box PSU Old Route 115    Lehman
   PA    18627    Penn State Wilkes-Barre    Store Barnes & Noble College
Booksellers, Inc.    120 Ridge View Drive    Dunmore    PA    18512    Penn
State Worthington-Scranton    Store Barnes & Noble College Booksellers, Inc.   
1031 Edgecomb Avenue    York    PA    17403    Penn State York    Store Barnes &
Noble College Booksellers, Inc.    4190 City Ave., Suite 109    Philadelphia   
PA    19131    Philadelphia College of Osteopathic Medicine    Store Barnes &
Noble College Booksellers, Inc.    13 Spring Street    Exeter    NH    03833   
Phillips Exeter Academy    Store Barnes & Noble College Booksellers, Inc.    PO
Box 1838    Demorest    GA    30535    Piedmont College    Store Barnes & Noble
College Booksellers, Inc.    620 North Emerald Road    Greenwood    SC    29648
   Piedmont Technical College    Store Barnes & Noble College Booksellers, Inc.
   302 East Cleveland Street    Pittsburg    KS    66762-6865    Pittsburg State
University    Store Barnes & Noble College Booksellers, Inc.    3900 Lomaland
Drive    San Diego    CA    92106    Point Loma Nazarene University    Store
Barnes & Noble College Booksellers, Inc.    201 Wood Street    Pittsburgh    PA
   15222    Point Park University    Store Barnes & Noble College Booksellers,
Inc.    Potomac State College 101 Fort Avenue    Keyser    WV    26726   
Potomac State College of West Virginia University    Store Barnes & Noble
College Booksellers, Inc.    202 South Halsted Street    Chicago Hts    IL   
60411    Prairie State College    Store Barnes & Noble College Booksellers, Inc.
   Slavin Student Center    Providence    RI    02918    Providence College   
Store Barnes & Noble College Booksellers, Inc.    Cloverdale Blvd/56th Ave.   
Bayside    NY    11364    Queensborough Community College (CUNY)    Store
Barnes & Noble College Booksellers, Inc.    Fairfax St./Dalton Hall-Box 6894   
Radford    VA    24142    Radford University    Store Barnes & Noble College
Booksellers, Inc.    2480 Rivermont Avenue    Lynchburg    VA    24503-1526   
Randolph College    Store Barnes & Noble College Booksellers, Inc.    13300 West
6th Avenue    Lakewood    CO    80228    Red Rocks Community College    Store
Barnes & Noble College Booksellers, Inc.    7300 Reinhardt College Circle   
Waleska    GA    30183-2981    Reinhardt College    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.   

Ley Student Center

6100 Main Street

   Houston    TX    77005-1892    Rice University    Store Barnes & Noble
College Booksellers, Inc.    16130 Lasselle Street    Moreno Valley    CA   
92551    Riverside Community College - Moreno Valley Campus    Store Barnes &
Noble College Booksellers, Inc.    2001 Third Street    Norco    CA    92860   
Riverside Community College - Norco Campus    Store Barnes & Noble College
Booksellers, Inc.    4800 Magnolia Avenue    Riverside    CA    92506-1242   
Riverside Community College - Riverside City Campus    Store Barnes & Noble
College Booksellers, Inc.    276 Patton Lane    Harriman    TN    37748    Roane
State Community College    Store Barnes & Noble College Booksellers, Inc.    701
Briarcliff Avenue    Oak Ridge    TN    37830    Roane State Community College -
Oak Ridge Branch Campus    Store Barnes & Noble College Booksellers, Inc.   
6001 University Boulevard    Moon Township    PA    15108    Robert Morris
University    Store Barnes & Noble College Booksellers, Inc.    600 5th Ave.   
Pittsburgh    PA    15219    Robert Morris University - Center for Adult and
Continuing Education    Store Barnes & Noble College Booksellers, Inc.   

Barnes & Noble #687 at Rock Valley College

3301 N. Mulford Road

   Rockford    IL    61114    Rock Valley College    Store Barnes & Noble
College Booksellers, Inc.    1240 E. 53rd St/Massman Hall    Kansas City    MO
   64110    Rockhurst University    Store Barnes & Noble College Booksellers,
Inc.   

1 Old Ferry Road

The Commons

   Bristol    RI    02809    Roger Williams University    Store Barnes & Noble
College Booksellers, Inc.    10 Metacom Avenue    Bristol    RI    02809   
Roger Williams University School of Law    Store Barnes & Noble College
Booksellers, Inc.    1701 W. Will Rogers Blvd    Claremore    OK    74017   
Rogers State University    Store Barnes & Noble College Booksellers, Inc.   
1400 N. Roosevelt Blvd.    Schaumburg    IL    60173    Roosevelt University -
Albert A. Robin Campus    Store Barnes & Noble College Booksellers, Inc.    431
South Wabash Avenue    Chicago    IL    60605-1208    Roosevelt University -
Chicago Campus    Store Barnes & Noble College Booksellers, Inc.    Winans
Building, 201 Mullica Hill Road    Glassboro    NJ    08028    Rowan University
Bookstore    Store Barnes & Noble College Booksellers, Inc.    PO Box 1595   
Salisbury    NC    28145-1595    Rowan-Cabarrus Community College - North Campus
   Store Barnes & Noble College Booksellers, Inc.    1531 Trinity Church Road   
Concord    NC    28027    Rowan-Cabarrus Community College - South Campus   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.   

Bradley Hall

110 Warren Street

   Newark    NJ    07102    Rutgers the State University of New Jersey Newark
Campus    Store Barnes & Noble College Booksellers, Inc.   

Ferren Mall

One Penn Plaza

   New Brunswick    NJ    08901    Rutgers University    Store Barnes & Noble
College Booksellers, Inc.    604 Bartholomew Road    Piscataway    NJ    08854
   Rutgers University - Busch Campus Convenience Store    Store Barnes & Noble
College Booksellers, Inc.    613 George Street    New Brunswick    NJ    08903
   Rutgers University - College Avenue Campus    Store Barnes & Noble College
Booksellers, Inc.    Rutgers Student Center, 126 College Avenue    New Brunswick
   NJ    08901    Rutgers University - College Avenue Campus Spirit Shop   
Store Barnes & Noble College Booksellers, Inc.    56 Joyce Kilmer Avenue   
Piscataway    NJ    08854    Rutgers University - Livingston Campus    Store
Barnes & Noble College Booksellers, Inc.   

Livingston Student Center

84 Joyce Kilmer Avenue

   Piscataway    NJ    08854    Rutgers University - Livingston Campus Sweet
Shop    Store Barnes & Noble College Booksellers, Inc.    7400 Bay Road   
University Ctr    MI    48710    Saginaw Valley State University    Store
Barnes & Noble College Booksellers, Inc.    155 Roe Blvd.    Patchogue    NY   
11772    Saint Joseph’s College - Suffolk Campus    Store Barnes & Noble College
Booksellers, Inc.    222 Clinton Avenue    Brooklyn    NY    11205    Saint
Joseph’s College, New York    Store Barnes & Noble College Booksellers, Inc.   

Busch Student Center

20 N. Grand Avenue

   Saint Louis    MO    63103    Saint Louis University    Store Barnes & Noble
College Booksellers, Inc.    5300 Pacific Avenue, SE    Lacey    WA    98503   
Saint Martin’s University Bookstore    Store Barnes & Noble College Booksellers,
Inc.    1928 St. Mary’s Road    Moraga    CA    94575-5215    Saint Mary’s
College of California    Store Barnes & Noble College Booksellers, Inc.    700
Terrace Heights, #11    Winona    MN    55987-1399    Saint Mary’s University of
Minnesota    Store Barnes & Noble College Booksellers, Inc.    2500 Park Avenue
South    Minneapolis    MN    55404    Saint Mary’s University of Minnesota
Graduate Campus    Store Barnes & Noble College Booksellers, Inc.    2641
Kennedy Boulevard    Jersey City    NJ    07306    Saint Peter’s College   
Store Barnes & Noble College Booksellers, Inc.    9 East Academy Street   
Winston-Salem    NC    27101-5352    Salem Academy & College    Store Barnes &
Noble College Booksellers, Inc.    Sam Houston State University 1805 Avenue J -
Box 2086    Huntsville    TX    77341    Sam Houston State University    Store
Barnes & Noble College Booksellers, Inc.    8060 Spencer Highway    Pasadena   
TX    77505    San Jacinto College Central    Store Barnes & Noble College
Booksellers, Inc.    5800 Uvalde Road    Houston    TX    77049    San Jacinto
College North    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    13735 Beamer Road    Houston    TX
   77089    San Jacinto College South    Store Barnes & Noble College
Booksellers, Inc.    3395 Airport Rd.    Pinehurst    NC    28374    Sandhills
Community College    Store Barnes & Noble College Booksellers, Inc.    Alameda &
Market Sts.    Santa Clara    CA    95053    Santa Clara University    Store
Barnes & Noble College Booksellers, Inc.    3000 NW 83rd Street - S Building
Bookstore    Gainesville    FL    32606-2600    Santa Fe College    Store
Barnes & Noble College Booksellers, Inc.    1710 Broadway    Seattle    WA   
98122    Seattle Central Community College    Store Barnes & Noble College
Booksellers, Inc.    310 W. Bertona Street    Seattle    WA    98119    Seattle
Pacific University    Store Barnes & Noble College Booksellers, Inc.    One
Newark Center    Newark    NJ    07102-5210    Seton Hall University School of
Law    Store Barnes & Noble College Booksellers, Inc.    940 B Second Street   
Portsmouth    OH    45662-4347    Shawnee State University    Store Barnes &
Noble College Booksellers, Inc.    1247 East Siena Heights Drive    Adrian    MI
   49221    Siena Heights University    Store Barnes & Noble College
Booksellers, Inc.    250 Sierra College Drive    Grass Valley    CA    95945   
Sierra College - Nevada County Campus    Store Barnes & Noble College
Booksellers, Inc.    5000 Rocklin Road    Rocklin    CA    95677    Sierra
College - Rocklin Campus    Store Barnes & Noble College Booksellers, Inc.   
300 The Fenway    Boston    MA    02115    Simmons College    Store Barnes &
Noble College Booksellers, Inc.    1801 E. Cotati Ave.    Rohnert Park    CA   
94928-3613    Sonoma State University    Store Barnes & Noble College
Booksellers, Inc.    6000 16th Avenue Southwest    Seattle    WA    98106   
South Seattle Community College    Store Barnes & Noble College Booksellers,
Inc.    3201 West Pecan    McAllen    TX    78501    South Texas College   
Store Barnes & Noble College Booksellers, Inc.    800 West Rail Road    Weslaco
   TX    78596    South Texas College Mid-Valley Campus    Store Barnes & Noble
College Booksellers, Inc.    1303 San Jacinto Street    Houston    TX    77002
   South Texas College of Law    Store Barnes & Noble College Booksellers, Inc.
   142 FM 3167    Rio Grande    TX    78582    South Texas College Starr County
Campus    Store Barnes & Noble College Booksellers, Inc.    PO Box 2583   
Durant    OK    74701-0609    Southeastern Oklahoma State University    Store
Barnes & Noble College Booksellers, Inc.    501 Crescent Street    New Haven   
CT    06515    Southern Connecticut State University    Store Barnes & Noble
College Booksellers, Inc.    3060 Mockingbird Lane    Dallas    TX    75205   
Southern Methodist University    Store Barnes & Noble College Booksellers, Inc.
   1100 S. Marietta Pkwy    Marietta    GA    30060    Southern Polytechnic
State University    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    1701 Lafayette Parkway    Opelika   
AL    36801    Southern Union State Community College - Opelika Campus    Store
Barnes & Noble College Booksellers, Inc.    750 Roberts Street    Wadley    AL
   36276    Southern Union State Community College - Wadley Campus    Store
Barnes & Noble College Booksellers, Inc.    320 North O’Connell St.    Marshall
   MN    56258    Southwest Minnesota State University    Store Barnes & Noble
College Booksellers, Inc.    2500 Carlyle Avenue    Belleville    IL   
62221-5899    Southwestern Illinois College - Belleville Campus    Store
Barnes & Noble College Booksellers, Inc.    4950 Maryville Rd    Granite City   
IL    62040    Southwestern Illinois College - Granite City Campus    Store
Barnes & Noble College Booksellers, Inc.    4000 Dauphin Street    Mobile    AL
   36608    Spring Hill College    Store Barnes & Noble College Booksellers,
Inc.    180 Remsen Street    Brooklyn    NY    11201    St. Francis College   
Store Barnes & Noble College Booksellers, Inc.    3690 East Avenue    Rochester
   NY    14618    St. John Fisher College    Store Barnes & Noble College
Booksellers, Inc.    1936 North Street - Box 13057    Nacogdoches    TX    75962
   Stephen F. Austin State University    Store Barnes & Noble College
Booksellers, Inc.    Frank Melville Library Building    Stony Brook    NY   
11794    Stony Brook University (SUNY)    Store Barnes & Noble College
Booksellers, Inc.    817 West Walnut Street, Suite 2    Johnson City    TN   
37604    Student Book Exchange (OFF CAMPUS East Tenn. State Univ.)    Store
Barnes & Noble College Booksellers, Inc.    143 Sanford Hall - SUNY Delhi   
Delhi    NY    13753    SUNY Delhi    Store Barnes & Noble College Booksellers,
Inc.    Box T-0850    Stephenville    TX    76402    Tarleton State University
   Store Barnes & Noble College Booksellers, Inc.    1224 Amsterdam Avenue   
New York    NY    10027    Teachers College, Columbia University    Store
Barnes & Noble College Booksellers, Inc.    13th & Montgomery    Philadelphia   
PA    19122    Temple University    Store Barnes & Noble College Booksellers,
Inc.    580 Meetinghouse Road    Ambler    PA    19002    Temple University -
Ambler Campus    Store Barnes & Noble College Booksellers, Inc.    1515 Market
Street, 3rd fl.    Philadelphia    PA    19103    Temple University - Center
City Campus    Store Barnes & Noble College Booksellers, Inc.    Broad & Ontario
Streets    Philadelphia    PA    19140    Temple University - Health Sciences
Campus    Store Barnes & Noble College Booksellers, Inc.    TTU Box 5075 - Dixie
Avenue    Cookeville    TN    38505-0001    Tennessee Technological University
   Store Barnes & Noble College Booksellers, Inc.   

300 Joe Routt Blvd

1241 TAMU

   College Station    TX    77843-1241    Texas A&M University    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    6300 Ocean Drive    Corpus Christi
   TX    78412-5599    Texas A&M University - Corpus Christi    Store Barnes &
Noble College Booksellers, Inc.    820 University Blvd., MSC 127    Kingsville
   TX    78363    Texas A&M University - Kingsville    Store Barnes & Noble
College Booksellers, Inc.   

Brown Lupton University Union

2901 Stadium Drive

   Fort Worth    TX    76129    Texas Christian University    Store Barnes &
Noble College Booksellers, Inc.    2950 West Berry St.    Fort Worth    TX   
76109    Texas Christian University    Store Barnes & Noble College Booksellers,
Inc.    3100 Cleburne Avenue    Houston    TX    77004    Texas Southern
University    Store Barnes & Noble College Booksellers, Inc.   

Student Union Building

17th & Boston

   Lubbock    TX    79409    Texas Tech University    Store Barnes & Noble
College Booksellers, Inc.   

3601 4th Street

Room #2A206

   Lubbock    TX    79430    Texas Tech University Health Sciences Center   
Store Barnes & Noble College Booksellers, Inc.    405 Stadium Way    Pullman   
WA    99163    The Bookie, Too    Store Barnes & Noble College Booksellers, Inc.
   2112 Cleveland Boulevard    Caldwell    ID    83605    The College of Idaho
   Store Barnes & Noble College Booksellers, Inc.    1463 Mount Vernon Avenue   
Marion    OH    43302    The Marion Campus Bookstore    Store Barnes & Noble
College Booksellers, Inc.   

Muenster University Center

414 East Clark St.

   Vermillion    SD    57069    The University of South Dakota    Store Barnes &
Noble College Booksellers, Inc.    735 University Avenue    Sewanee    TN   
37375    The University of the South Book & Supply Store    Store Barnes & Noble
College Booksellers, Inc.    333 Thomas More Parkway    Crestview Hill    KY   
41017    Thomas More College    Store Barnes & Noble College Booksellers, Inc.
  

1700 College Crescent

Kempsville Building, Room 123

   Virginia Beach    VA    23453    Tidewater Community College - Virginia Beach
Campus    Store Barnes & Noble College Booksellers, Inc.    225 Eastview Drive
   Central Islip    NY    11722    Touro College Law Center    Store Barnes &
Noble College Booksellers, Inc.    300 Summit Street, Mather Hall    Hartford   
CT    06106    Trinity College    Store Barnes & Noble College Booksellers, Inc.
   One Trinity Place #38    San Antonio    TX    78212-7200    Trinity
University    Store Barnes & Noble College Booksellers, Inc.    Trojan Center   
Troy    AL    36082    Troy University    Store Barnes & Noble College
Booksellers, Inc.    501 University Drive    Dothan    AL    36303    Troy
University - Dothan    Store Barnes & Noble College Booksellers, Inc.    231
Montgomery Street    Montgomery    AL    36104    Troy University - Montgomery
   Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    One University Place    Phenix City
   AL    36869    Troy University - Phenix City    Store Barnes & Noble College
Booksellers, Inc.    901 South Franklin Street    Kirksville    MO    63501   
Truman State University    Store Barnes & Noble College Booksellers, Inc.    40
Talbot Ave.    Medford    MA    02155    Tufts University    Store Barnes &
Noble College Booksellers, Inc.    116 Harrison Avenue    Boston    MA    02111
   Tufts University - Health Sciences Campus    Store Barnes & Noble College
Booksellers, Inc.    University Center, 31 Mcalister Drive    New Orleans    LA
   70118    Tulane University    Store Barnes & Noble College Booksellers, Inc.
   1430 Tulane Ave.    New Orleans    LA    70112    Tulane University School of
Medicine    Store Barnes & Noble College Booksellers, Inc.    444 East Grand
Avenue    Beloit    WI    53511    Turtle Creek Books, The Beloit College
Bookstore    Store Barnes & Noble College Booksellers, Inc.    9636 Gudelsky
Drive    Rockville    MD    20850    Universities at Shady Grove    Store
Barnes & Noble College Booksellers, Inc.    1400 Washington Avenue    Albany   
NY    12222    University at Albany (SUNY)    Store Barnes & Noble College
Booksellers, Inc.    303 E Carroll Street    Akron    OH    44325-4605   
University of Akron    Store Barnes & Noble College Booksellers, Inc.    Polsky
Building, 3rd Floor, 225 S Main Street    Akron    OH    44325-6010   
University of Akron - Polsky Campus    Store Barnes & Noble College Booksellers,
Inc.    1901 Smuckers Road    Orrville    OH    44667    University of Akron -
Wayne College    Store Barnes & Noble College Booksellers, Inc.   

150 Hill University Center

1400 7th Avenue, South

   Birmingham    AL    35233    University of Alabama at Birmingham    Store
Barnes & Noble College Booksellers, Inc.    University Center, 301 Sparkman
Drive    Huntsville    AL    35899    University of Alabama at Huntsville   
Store Barnes & Noble College Booksellers, Inc.    2801 South University Avenue
   Little Rock    AR    72204    University of Arkansas at Little Rock    Store
Barnes & Noble College Booksellers, Inc.    1201 Mc Math Avenue    Little Rock
   AR    72202    University of Arkansas at Little Rock - William H. Bowen
School of Law    Store Barnes & Noble College Booksellers, Inc.    5210 Grand
Avenue    Fort Smith    AR    72903    University of Arkansas Fort Smith   
Store Barnes & Noble College Booksellers, Inc.    21 West Mount Royal Avenue   
Baltimore    MD    21201-5718    University of Baltimore    Store Barnes & Noble
College Booksellers, Inc.    201 Donaghey    Conway    AR    72035    University
of Central Arkansas    Store Barnes & Noble College Booksellers, Inc.    4000
Central Florida Blvd., Bldg 26    Orlando    FL    32816-2444    University of
Central Florida    Store Barnes & Noble College Booksellers, Inc.    9907
Universal Blvd.    Orlando    FL    32819    University of Central Florida -
Rosen School of Hospitality Management    Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    100 North University Drive    Edmond
   OK    73034    University of Central Oklahoma    Store Barnes & Noble College
Booksellers, Inc.    970 East 58th Street    Chicago    IL    60637   
University of Chicago    Store Barnes & Noble College Booksellers, Inc.    1111
Broadway    Boulder    CO    80302    University of Colorado at Boulder (OFF
CAMPUS)    Store Barnes & Noble College Booksellers, Inc.   

Perkins Student Center

325 Academy Street

   Newark    DE    19717    University of Delaware    Store Barnes & Noble
College Booksellers, Inc.    325 Academy Street    Newark    DE    19717   
University of Delaware You Dee Shop (SPECIALTY STORE)    Store Barnes & Noble
College Booksellers, Inc.    4001 W. McNicols    Detroit    MI    48221   
University of Detroit Mercy    Store Barnes & Noble College Booksellers, Inc.   
651 E. Jefferson    Detroit    MI    48226    University of Detroit Mercy School
of Law    Store Barnes & Noble College Booksellers, Inc.    126 University
Center    Houston    TX    77004-3033    University of Houston    Store Barnes &
Noble College Booksellers, Inc.    2700 Bay Area Blvd    Houston    TX    77058
   University of Houston - Clear Lake    Store Barnes & Noble College
Booksellers, Inc.    1 Main Street/Suite 351    Houston    TX    77002-3651   
University of Houston - Downtown    Store Barnes & Noble College Booksellers,
Inc.    100 Law Center Drive, Trailer #10    Houston    TX    77204   
University of Houston Law Center Bookstore    Store Barnes & Noble College
Booksellers, Inc.    Student Activity Center    Louisville    KY    40292   
University of Louisville    Store Barnes & Noble College Booksellers, Inc.   
555 South Floyd Street    Louisville    KY    40202    University of Louisville
School of Medicine    Store Barnes & Noble College Booksellers, Inc.    222
North Pine Street    Baltimore City    MD    21201    University of Maryland
Baltimore    Store Barnes & Noble College Booksellers, Inc.    Stamp Student
Union Building    College Park    MD    20742    University of Maryland College
Park    Store Barnes & Noble College Booksellers, Inc.    151 Merrimack Street
   Lowell    MA    01852    University of Massachusetts Lowell - Downtown   
Store Barnes & Noble College Booksellers, Inc.    One University Avenue   
Lowell    MA    01854    University of Massachusetts Lowell - North Campus   
Store Barnes & Noble College Booksellers, Inc.    1 Solomont Way    Lowell    MA
   01854    University of Massachusetts Lowell - South Campus    Store Barnes &
Noble College Booksellers, Inc.    506 University Drive    Memphis    TN   
38152    University of Memphis    Store Barnes & Noble College Booksellers, Inc.
   2101 Bonisteel Blvd    Ann Arbor    MI    48109    University of Michigan -
Ann Arbor North Campus    Store Barnes & Noble College Booksellers, Inc.    4901
Evergreen Road    Dearborn    MI    48128    University of Michigan - Dearborn
   Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    303 So. Saginaw St.    Flint    MI
   48502    University of Michigan - Flint    Store Barnes & Noble College
Booksellers, Inc.    PO Box 819    University    MS    38677    University of
Mississippi    Store Barnes & Noble College Booksellers, Inc.    4505 South
Maryland Pkwy Box 1056    Las Vegas    NV    89154-1056    University of Nevada
- Las Vegas    Store Barnes & Noble College Booksellers, Inc.   

83 Main Street

Memorial Union Building

   Durham    NH    03824    University of New Hampshire    Store Barnes & Noble
College Booksellers, Inc.    400 Commercial Street    Manchester    NH    03101
   University of New Hampshire at Manchester    Store Barnes & Noble College
Booksellers, Inc.    Student Union Bldg.    Florence    AL    35632   
University of North Alabama    Store Barnes & Noble College Booksellers, Inc.   
9201 University City Boulevard    Charlotte    NC    28223    University of
North Carolina at Charlotte    Store Barnes & Noble College Booksellers, Inc.   
Elliott University Center    Greensboro    NC    27412    University of North
Carolina at Greensboro    Store Barnes & Noble College Booksellers, Inc.    601
South College Road    Wilmington    NC    28403-5916    University of North
Carolina at Wilmington    Store Barnes & Noble College Booksellers, Inc.    2045
10th Avenue, University Center    Greeley    CO    80639    University of
Northern Colorado    Store Barnes & Noble College Booksellers, Inc.    1721
Hartzler Rd    Lima    OH    45805    University of Northwestern Ohio    Store
Barnes & Noble College Booksellers, Inc.    3601 Walnut Street-University Square
   Philadelphia    PA    19104-3895    University of Pennsylvania    Store
Barnes & Noble College Booksellers, Inc.    5000 North Willamette Blvd   
Portland    OR    97203    University of Portland    Store Barnes & Noble
College Booksellers, Inc.    1239 E. Colton Ave.    Redlands    CA    92374   
University of Redlands    Store Barnes & Noble College Booksellers, Inc.   
Frederick Douglass Building    Rochester    NY    14627    University of
Rochester    Store Barnes & Noble College Booksellers, Inc.    601 Elmwood
Avenue    Rochester    NY    14642    University of Rochester - School of
Medicine & Dentistry    Store Barnes & Noble College Booksellers, Inc.    25
Gibbs Street    Rochester    NY    14604    University of Rochester - The
Eastman School of Music    Store Barnes & Noble College Booksellers, Inc.   

2701 Spring Street

Pope John Paul II Center

   Ft. Wayne    IN    46805    University of Saint Francis    Store Barnes &
Noble College Booksellers, Inc.   

The Russell House

1400 Greene Street

   Columbia    SC    29208    University of South Carolina    Store Barnes &
Noble College Booksellers, Inc.    One University Boulevard, 1st Floor Hargray
Building    Bluffton    SC    29909    University of South Carolina Beaufort   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    701 South Main Street    Columbia   
SC    29208    University of South Carolina School of Law    Store Barnes &
Noble College Booksellers, Inc.   

6439 Garner’s Ferry Road

Building One

   Columbia    SC    29209    University of South Carolina School of Medicine   
Store Barnes & Noble College Booksellers, Inc.    4202 East Fowler Avenue
MDC-1050    Tampa    FL    33620-9951    University of South Florida Health
Sciences    Store Barnes & Noble College Booksellers, Inc.    6301 North Tamiami
Trail    Sarasota    FL    34243-2155    University of South Florida
Sarasota-Manatee & New College of Florida    Store Barnes & Noble College
Booksellers, Inc.    4202 East Fowler Avenue, BKS0269    Tampa    FL   
33620-6651    University of South Florida Tampa    Store Barnes & Noble College
Booksellers, Inc.    121 West Memorial Drive    Hattiesburg    MS    39406-5062
   University of Southern Mississippi    Store Barnes & Noble College
Booksellers, Inc.    1520 Broad Avenue    Gulfport    MS    39501    University
of Southern Mississippi - Gulf Park Campus    Store Barnes & Noble College
Booksellers, Inc.    500 Wilcox Street    Joliet    IL    60435    University of
St. Francis    Store Barnes & Noble College Booksellers, Inc.    200 Poe Parkway
   Tampa    FL    33606    University of Tampa    Store Barnes & Noble College
Booksellers, Inc.   

651-A East Fifth Street

University Center

   Chattanooga    TN    37403    University of Tennessee at Chattanooga    Store
Barnes & Noble College Booksellers, Inc.   

11 Wayne Fisher Drive

245 Boling University Center

   Martin    TN    38238-5068    University of Tennessee at Martin    Store
Barnes & Noble College Booksellers, Inc.    910 Madison Avenue    Memphis    TN
   38163    University of Tennessee Health Science Center    Store Barnes &
Noble College Booksellers, Inc.    83 Fort Brown    Brownsville    TX   
78520-4956    University of Texas at Brownsville / Texas Southmost College   
Store Barnes & Noble College Booksellers, Inc.    800 W. Campbell Road, BK10   
Richardson    TX    75080    University of Texas at Dallas    Store Barnes &
Noble College Booksellers, Inc.    3900 University Blvd.    Tyler    TX    75799
   University of Texas at Tyler    Store Barnes & Noble College Booksellers,
Inc.    7703 Floyd Curl Drive, Garage B    San Antonio    TX    78229   
University of Texas Health Science Center at San Antonio    Store Barnes & Noble
College Booksellers, Inc.    7325 College Station Drive    Williamsburg    KY   
40769    University of the Cumberlands    Store Barnes & Noble College
Booksellers, Inc.    901 Presidents Drive    Stockton    CA    95211   
University of the Pacific    Store Barnes & Noble College Booksellers, Inc.   

Alumni Hall

600 S. 43rd Street

   Philadelphia    PA    19104    University of the Sciences in Philadelphia   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    1 Towerview Boulevard East    Toledo
   OH    43606    University of Toledo    Store Barnes & Noble College
Booksellers, Inc.    1 Towerview Blvd. East    Toledo    OH    43606   
University of Toledo - Art Book & Supply Store    Store Barnes & Noble College
Booksellers, Inc.   

3000 Arlington Ave

Mail Stop #1016

   Toledo    OH    43614-2598    University of Toledo Health Science Campus   
Store Barnes & Noble College Booksellers, Inc.   

BN223 Davies Center

105 Garfield Avenue

   Eau Claire    WI    54702    University of Wisconsin - Eau Claire    Store
Barnes & Noble College Booksellers, Inc.    579 College Way    Urbana    OH   
43078    Urbana University    Store Barnes & Noble College Booksellers, Inc.   
Main Street    Collegeville    PA    19426-2562    Ursinus College    Store
Barnes & Noble College Booksellers, Inc.    1600 Burrstone Road    Utica    NY
   13502    Utica College    Store Barnes & Noble College Booksellers, Inc.   
124 Raymond Avenue Box 716    Poughkeepsie    NY    12604    Vassar College   
Store Barnes & Noble College Booksellers, Inc.    86-01 23rd Avenue    Flushing
   NY    11369    Vaughn College of Aeronautics & Technology    Store Barnes &
Noble College Booksellers, Inc.    601 North 10th Street    Richmond    VA   
23298    Virginia Commonwealth University Medical College    Store Barnes &
Noble College Booksellers, Inc.    418 VMI Parade    Lexington    VA    24450   
Virginia Military Institute - Keydet Bookstore    Store Barnes & Noble College
Booksellers, Inc.    1 Campus Road    Staten Island    NY    10301-4428   
Wagner College    Store Barnes & Noble College Booksellers, Inc.    3838
Livernois Road    Troy    MI    48083    Walsh College    Store Barnes & Noble
College Booksellers, Inc.    41500 Gardenbrook Road    Novi    MI    48375-1313
   Walsh College - Novi Campus    Store Barnes & Noble College Booksellers, Inc.
   2020 East Maple Street    North Canton    OH    44720    Walsh University   
Store Barnes & Noble College Booksellers, Inc.    500 South Davy Crockett
Parkway    Morristown    TN    37813    Walters State Community College    Store
Barnes & Noble College Booksellers, Inc.    300 Washington Avenue    Chestertown
   MD    21620-1197    Washington College    Store Barnes & Noble College
Booksellers, Inc.    P.O. Box 549    Pullman    WA    99163    Washington State
University    Store Barnes & Noble College Booksellers, Inc.    East 410 Spokane
Falls Blvd.    Spokane    WA    99202    Washington State University - Spokane
Campus    Store Barnes & Noble College Booksellers, Inc.    2710 University
Drive    Richland    WA    99354    Washington State University - Tri-Cities
Campus    Store Barnes & Noble College Booksellers, Inc.   

14200 NE Salmon Creek Avenue

Students Book Corporation

   Vancouver    WA    98686    Washington State University - Vancouver Campus   
Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    4905 Children’s Place    St. Louis
   MO    63110    Washington University in St. Louis School of Medicine    Store
Barnes & Noble College Booksellers, Inc.    4800 East Huron River Drive PO Box
D-1    Ann Arbor    MI    48106-1610    Washtenaw Community College    Store
Barnes & Noble College Booksellers, Inc.    82 West Warren    Detroit    MI   
48202    Wayne State University    Store Barnes & Noble College Booksellers,
Inc.    5221 Gullen Mall    Detroit    MI    48202    Wayne State University   
Store Barnes & Noble College Booksellers, Inc.    424 East 70 Street    New York
   NY    10021    Weill Medical College of Cornell University    Store Barnes &
Noble College Booksellers, Inc.    College Square    Dover    DE    19901   
Wesley College    Store Barnes & Noble College Booksellers, Inc.    P.O. Box 295
CSC Box 107, Rt 88 College Union    West Liberty    WV    26074    West Liberty
University    Store Barnes & Noble College Booksellers, Inc.    14000 Fruitvale
Avenue    Saratoga    CA    95070    West Valley College    Store Barnes & Noble
College Booksellers, Inc.    150 Park Avenue    Weirton    WV    26062    West
Virginia Northern Community College - Weirton Campus    Store Barnes & Noble
College Booksellers, Inc.    1704 Market Street    Wheeling    WV    26003-3699
   West Virginia Northern Community College - Wheeling Campus    Store Barnes &
Noble College Booksellers, Inc.    West Virginia Univ./PO Box 6357 / College
Avenue    Morgantown    WV    26506-6357    West Virginia University    Store
Barnes & Noble College Booksellers, Inc.    300 Campus Drive    Parkersburg   
WV    26104    West Virginia University at Parkersburg    Store Barnes & Noble
College Booksellers, Inc.    G-58 Brooke Tower    Morgantown    WV    26506   
West Virginia University Evansdale Campus    Store Barnes & Noble College
Booksellers, Inc.    West Virginia Univ./PO Box 9825    Morgantown    WV   
26506-9825    West Virginia University Health Sciences Center    Store Barnes &
Noble College Booksellers, Inc.    405 Fayette Pike    Montgomery    WV    25136
   West Virginia University Institute of Technology    Store Barnes & Noble
College Booksellers, Inc.    West Virginia Univ./ Box 6130    Morgantown    WV
   26506-6130    West Virginia University School of Law    Store Barnes & Noble
College Booksellers, Inc.   

Campus Center

59 College Avenue

   Buckhannon    WV    26201    West Virginia Wesleyan College    Store Barnes &
Noble College Booksellers, Inc.    181 White Street / Student Center    Danbury
   CT    06810    Western Connecticut State University    Store Barnes & Noble
College Booksellers, Inc.    Lake Avenue Extension University Boulevard   
Danbury    CT    06810    Western Connecticut State University - Westside Campus
   Store



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    Ely Hall, 577 Western Avenue   
Westfield    MA    01085    Westfield State College    Store Barnes & Noble
College Booksellers, Inc.    911 Boling Highway    Wharton    TX    77488   
Wharton County Junior College    Store Barnes & Noble College Booksellers, Inc.
   5333 FM 1640    Richmond    TX    77469    Wharton County Junior College -
Fort Bend Technical Center    Store Barnes & Noble College Booksellers, Inc.   
14004 University Blvd.    Sugar Land    TX    77479    Wharton County Junior
College - Sugar Land    Store Barnes & Noble College Booksellers, Inc.    498
Tuscan Avenue    Hattiesburg    MS    39401    William Carey University    Store
Barnes & Noble College Booksellers, Inc.    500 College Hill    Liberty    MO   
64068-1896    William Jewell College    Store Barnes & Noble College
Booksellers, Inc.    Woodlawn at Ward    Springfield    OH    45504   
Wittenberg University    Store Barnes & Noble College Booksellers, Inc.    100
Institute Road    Worcester    MA    01609    Worcester Polytechnic Institute   
Store Barnes & Noble College Booksellers, Inc.    32000 Campus Drive   
Salisbury    MD    21804    Wor-Wic Community College    Store Barnes & Noble
College Booksellers, Inc.    E 182 Student Union    Dayton    OH    45435   
Wright State University    Store Barnes & Noble College Booksellers, Inc.   
4980 Dixon Street    New Orleans    LA    70125    Xavier University of
Louisiana    Store Barnes & Noble College Booksellers, Inc.    320 Congress
Avenue    New Haven    CT    06519    Yale Medical School Bookstore    Store
Barnes & Noble College Booksellers, Inc.    77 Broadway @ York Square    New
Haven    CT    06511    Yale University    Store Barnes & Noble College
Booksellers, Inc.    94-20 Guy R. Brewer Rd.    Jamaica    NY    11451    York
College (CUNY)    Store Barnes & Noble College Booksellers, Inc.    452 South
Anderson Road    Rock Hill    SC    29730    York Technical College    Store
Barnes & Noble College Booksellers, Inc.    66 Cedar Street    Newington    CT
   06111    G.K.N. Associates    Office space Barnes & Noble College
Booksellers, Inc.    90-C Raynor Avenue    Ronkonkoma    NY    11779    Lejon
Associates LLC    Office space Barnes & Noble College Booksellers, Inc.    2605
Sagebrush Dr.    Flower Mound    TX    75028    Original Westwood Plaza
Apartments, Ltd.    Office space Barnes & Noble College Booksellers, Inc.    33
East 17th Street    New York    NY    10003    Barnes & Noble, Inc.    Office
space Barnes & Noble College Booksellers, Inc.    120 Mountainview Boulevard   
Basking Ridge    NJ    07920    Mountainview Realty Holding Company    Office
space Barnes & Noble College Booksellers, Inc.    817-827 West 12th Street   
Austin    TX    78701    LTDB, LLC    Storage space Barnes & Noble College
Booksellers, Inc.    2480 North Curry Pike    Bloomington    IN    47404   
Realco II    Storage space



--------------------------------------------------------------------------------

Loan Party Lessee

  

Address

  

City

  

State

  

Zip

  

Lessor

  

Type of Location

Barnes & Noble College Booksellers, Inc.    124 Robert Hall Court    Chesapeake
   VA    23324    Battlefield Industrial Park Associates, LLP    Storage space



--------------------------------------------------------------------------------

SCHEDULE 5.09

TO CREDIT AGREEMENT

Environmental Matters

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.10

TO CREDIT AGREEMENT

Insurance

(***)†

 

Type of Policy and Coverage

  

Limit of Liability

        Policy    Period   

Company

  

Policy Number

   Premium          From    To         

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

Product Line

  

Policy Period

  

Limit of Liability/Retention

  

Insurer

   Annual
Premium   

Policy
Number

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

(***)†

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

SCHEDULE 5.12

TO CREDIT AGREEMENT

ERISA Events

As of December 31, 1999, substantially all employees of the Company were covered
under a noncontributory defined benefit pension plan (the “Pension Plan”). As of
January 1, 2000, the Pension Plan was amended so that employees no longer earn
benefits for subsequent service. Effective December 31, 2004, the
barnesandnoble.com llc (“Barnes & Noble.com”) Employees’ Retirement Plan (the
“B&N.com Retirement Plan”) was merged with the Pension Plan. Substantially all
employees of Barnes & Noble.com were covered under the B&N.com Retirement Plan.
As of July 1, 2000, the B&N.com Retirement Plan was amended so that employees no
longer earn benefits for subsequent service. Subsequent service continues to be
the basis for vesting of benefits not yet vested at December 31, 1999 and
June 30, 2000 for the Pension Plan and the B&N.com Retirement Plan,
respectively, and the Pension Plan will continue to hold assets and pay
benefits. The actuarial assumptions used to calculate pension costs are reviewed
annually. The unfunded pension liability as of August 29, 2009 was $12,051,537.



--------------------------------------------------------------------------------

SCHEDULE 5.13

TO CREDIT AGREEMENT

Subsidiaries; Equity Interests

(a) Subsidiaries

 

Subsidiary Legal Name

  

Jurisdiction for
Formation

  

Loan Party

(Equity Interest Owner)

  

Total Authorized

Equity Interests

  

% Owned

B&N Sub Corp.    Delaware    Barnes & Noble, Inc.    200 shares of common stock,
$0.01 par value per share    100% B&N.com Member Corp.    Delaware    Barnes &
Noble, Inc.    200 shares of common stock, $0.01 par value per share    100%
Begin Smart LLC    Delaware    Sterling Publishing Co., Inc.    Not applicable
for LLC    50% BNCB Management Corporation    Delaware    Barnes & Noble College
Booksellers, Inc.   

500 shares of common stock, $0.001 par value per share

 

5,000 shares of preferred stock, $0.001 par value per share

   100% BNCB Management Holding Corporation    Delaware    Barnes & Noble
College Booksellers, Inc.   

500 shares of common stock, $0.001 par value per share

 

5,000 shares of preferred stock, $0.001 par value per share

   100%



--------------------------------------------------------------------------------

Subsidiary Legal Name

  

Jurisdiction for
Formation

  

Loan Party

(Equity Interest Owner)

  

Total Authorized

Equity Interests

  

% Owned

B&NCBC Holdings, Inc.    Delaware    Barnes & Noble College Booksellers, Inc.   
1,000 shares of common stock, $1.00 par value per share    100% CCI Holdings,
Inc.    Texas    Barnes & Noble, Inc.    100,000 shares, $1.00 par value per
share    100% CCI Holdings (Canada), Inc.    Delaware    Barnes & Noble, Inc.   
100,000 shares of common stock, $1.00 par value per share    100% Chelsea
Insurance Company Ltd.    Bermuda    Barnes & Noble, Inc.    120,000 shares,
$1.00 par value per share    100% (***)†             Palm Digital Media, Inc   
Massachusetts    Fictionwise LLC (direct Equity Interest Owner is PalmGear,
Inc.)   

200,000 shares of common stock, $0.01 par value per share

 

8,876 shares of preferred stock, $0.01 par value per share

   100% PalmGear, Inc.    Tennessee    Fictionwise LLC    100,000 shares of
common stock, $0.01 par value per share    100% West Egg Communications LLC   
New York    Barnes & Noble, Inc.    Not applicable for LLC    50% B. Dalton
Bookseller, LLC    Delaware    Barnes & Noble, Inc.    Not applicable for LLC   
100%

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

Subsidiary Legal Name

  

Jurisdiction for
Formation

  

Loan Party

(Equity Interest Owner)

  

Total Authorized

Equity Interests

  

% Owned

Barnes & Noble BookQuest LLC    Delaware    barnesandnoble.com llc    Not
applicable for LLC    100% Barnes & Noble Booksellers, Inc.    Delaware   
Barnes & Noble, Inc.    200 shares of common stock, $0.001 par value per share
   100% Barnes & Noble Marketing Services Corp.    Florida    Barnes & Noble,
Inc.    200 shares    100% Barnes & Noble Purchasing, Inc.    New York    Barnes
& Noble Services, Inc.    200 shares, no par value    100% Barnes & Noble
Services, Inc.    New York    Barnes & Noble, Inc.    200 shares of common
stock, $0.01 par value per share    100% barnesandnoble.com llc    Delaware   
Barnes & Noble Booksellers, Inc.    Not applicable for LLC    100% Doubleday
Book Shops, Inc.    Delaware    B. Dalton Bookseller, LLC    1,000 shares of
capital stock, $1.00 par value per share    100% Fictionwise LLC    Delaware   
barnesandnoble.com llc    Not applicable for LLC    100% Pondview Associates LLC
   Delaware    Barnes & Noble Purchasing, Inc.    Not applicable for LLC    100%
SparkNotes LLC    New York    Barnes & Noble, Inc.    Not applicable for LLC   
100% Sterling Publishing Co., Inc.    Delaware    Barnes & Noble, Inc.    1,000
shares of common stock, $1.00 par value per share    100% TKTK Acquisition LLC
(now known as Tikatok LLC)    Delaware    barnesandnoble.com llc    Not
applicable for LLC    100%



--------------------------------------------------------------------------------

(b) Equity Interests

NONE



--------------------------------------------------------------------------------

SCHEDULE 5.18

TO CREDIT AGREEMENT

Collective Bargaining Agreements

 

1. Barnes & Noble College Booksellers, Inc. Collective Bargaining Agreements:

 

  •  

Bradley University - Teamsters, Chauffeurs, Helpers Local 627

 

  •  

Temple University - National Union of Hospital Health Care Employees District
1199

 

  •  

University of Chicago - Healthcare, Professional, Technical, Office, Warehouse
Mail Order Employees - Local 743

 

2. Sterling Publishing Corp. Collective Bargaining Agreement:

 

  •  

Local 2326 UAW, 56 Vineyards Road, Edison NJ 08817



--------------------------------------------------------------------------------

SCHEDULE 5.21(a)

TO CREDIT AGREEMENT

DDAs

Barnes & Noble, Inc.

 

Bank

  

Division

  

Account #

  

Depository Contact

Information

  

Blocked Account
Bank

Bank of America    Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO NC1-002-27-05    Barnes & Noble Inc.    (***)†       101 S Tryon Street   
Barnes & Noble Booksellers, Inc.    (***)†       Charlotte, NC 25255-0001   
Barnes & Noble Booksellers, Inc.    (***)†            

Store  Accounts5:

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

5

Barnes & Noble Booksellers, Inc. is the division for all Store Accounts.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

     

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

     

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

     

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

Bank of New York Mellon

One Wall Street

New York, NY 10286

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Capital One

201 St. Charles Avenue

29th Floor

New Orleans, LA 70170

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Citizens

100 South Second St.

Harrisburg, PA 17101

   Barnes & Noble Booksellers, Inc    (***)†   

(***)†

   NO

Comerica

500 Woodward Avenue

Detroit, MI 48226

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

Fifth Third Bank

38 Fountain Sq. Plaza

MD 1090Y3

Cincinnati, OH 45263

  

Barnes & Noble Booksellers, Inc.

Barnes & Noble Booksellers, Inc.

  

(***)†

(***)†

  

(***)†

   NO      

Store Accounts:

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

     

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

First Hawaiian Bank

999 Bishop St, 11th Flr

Honolulu, HI 96813

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

JP Morgan Chase

1 Chase Plaza, 8th flr

New York, NY 10005-1401

  

Barnes & Noble Booksellers, Inc.

Barnes & Noble Booksellers, Inc.

Barnes & Noble Inc.

Barnes & Noble, Inc.

Barnes & Noble, Inc.

Sterling Publishing Co. Inc.

Sterling Publishing Co. Inc.

Sterling Publishing Co. Inc.

Sterling Publishing Co. Inc.

Fictionwise llc

barnesandnoble.com llc

  

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

  

(***)†

   YES      

Store Accounts:

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

M&T Bank

25 South Charles Street

Baltimore, MD 21201

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

National City Bank

1900 E 9th Street

Loc 01-3415

Cleveland, OH 44114

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

Nevada State Bank

190 Damonte Ranch Parkway

Reno, NV 89521

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

PNC

Two Tower Center

East Brunswick, NJ 08816

  

Barnes & Noble Booksellers, Inc.

Barnes & Noble Booksellers, Inc.

  

(***)†

(***)†

  

(***)†

   NO

Regions Bank

1900 5th Avenue North, 23rd Floor

P.O. Box 10247 (35202)

Birmingham, AL 35203

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO      

Store Accounts:

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

Sovereign Bank

75 State Street

Boston, MA 02109

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

SunTrust Bank

25 Park Place

Atlanta, GA 30303

  

Barnes & Noble Booksellers, Inc.

barnesandnoble.com llc

  

(***)†

(***)†

  

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

UMB

730 Citadel Dr E.

 

Colorado Springs, CO 80909

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

U.S. Bank

350 Euclid Avenue, 11th Floor

Cleveland, OH 44114

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO      

Store Accounts: (***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

     

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Union Bank

445 South Figueroa Street

Los Angeles, CA 90071-1602

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO

Wachovia Bank

301 South Tyron St

Charlotte, NC 28288-5710

  

Barnes & Noble Booksellers, Inc.

Barnes & Noble Booksellers, Inc.

Barnes & Noble Marketing Services Corp.

  

(***)†

(***)†

(***)†

  

(***)†

   NO      

Store Accounts: (***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

(***)†

     

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†      

Wells Fargo Bank

707 Wilshire Blvd, 13th flr

Los Angeles, CA 90017

   Barnes & Noble Booksellers, Inc.    (***)†   

(***)†

   NO       Store Accounts:             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†      

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

      (***)†             (***)†             (***)†             (***)†         
   (***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†             (***)†             (***)†             (***)†            
(***)†       M & I Bank    B Dalton Bookseller, llc    (***)†       NO Union
State Bank    B Dalton Bookseller, llc    (***)†       NO Key Bank    B Dalton
Bookseller, llc    (***)†       NO Vanguard Bank & Trust Company    B Dalton
Bookseller, llc    (***)†       NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Farmers & Merchants Bank & Trust    B Dalton Bookseller, llc    (***)†       NO
International Bank Of Commerce    B Dalton Bookseller, llc    (***)†       NO
First National Bank Of Bemidji    B Dalton Bookseller, llc    (***)†       NO
First Premier Bank, Na    B Dalton Bookseller, llc    (***)†       NO Community
Bank    B Dalton Bookseller, llc    (***)†       NO Arvest Bank    B Dalton
Bookseller, llc    (***)†       NO Key Bank    B Dalton Bookseller, llc   
(***)†       NO Integra Bank    B Dalton Bookseller, llc    (***)†       NO Hsbc
Bank    B Dalton Bookseller, llc    (***)†       NO TD Banknorth    B Dalton
Bookseller, llc    (***)†       NO Virginia Bank & Trust    B Dalton Bookseller,
llc    (***)†       NO Central Progressive Bank    B Dalton Bookseller, llc   
(***)†       NO Citibank    B Dalton Bookseller, llc    (***)†       NO
Huntington National Bank    B Dalton Bookseller, llc    (***)†       NO Chemical
Bank & Trust Co.    B Dalton Bookseller, llc    (***)†       NO Key Bank    B
Dalton Bookseller, llc    (***)†       NO Ameriserv Financial Bank    B Dalton
Bookseller, llc    (***)†       NO Mb Financial Bank    B Dalton Bookseller, llc
   (***)†       NO Branch Banking & Trust Company    Barnes & Noble Booksellers,
Inc.    (***)†       NO First Interstate Bank - MT    Barnes & Noble
Booksellers, Inc.    (***)†       NO Community Bank    Barnes & Noble
Booksellers, Inc.    (***)†       NO First Interstate Bank - MT    Barnes &
Noble Booksellers, Inc.    (***)†       NO

Barnes & Noble College Booksellers, Inc.

 

Retail Accounts

        

Bank Name

  

Account #

  

Depositary Contact Information

  

Blocked Account Bank

1st BANK OKLAHOMA    (***)†   

(***)†

   NO Achieve Financial Credit Union    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

BANCFIRST    (***)†   

(***)†

   NO BANCORPSOUTH    (***)†   

(***)†

   NO BANCORPSOUTH    (***)†   

(***)†

   NO BANCORPSOUTH    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO Bank of America    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†   
NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†
   NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†   
(***)†    NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†
   (***)†    NO Bank of America    (***)†    (***)†    NO Bank of America   
(***)†    (***)†    NO Bank of America    (***)†    (***)†    NO Bank of America
   (***)†    (***)†    NO Bank of America    (***)†    (***)†    NO Bank of
America    (***)†    (***)†    NO Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†   
NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†
   NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†   
(***)†    NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†
   (***)†    NO Bank of America    (***)†    (***)†    NO Bank of America   
(***)†    (***)†    NO Bank of America    (***)†    (***)†    NO Bank of America
   (***)†    (***)†    NO Bank of America    (***)†    (***)†    NO Bank of
America    (***)†    (***)†    NO Bank of America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†   
NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†
   NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†   
(***)†    NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†
   (***)†    NO Bank of America    (***)†    (***)†    NO Bank of America   
(***)†    (***)†    NO Bank of America    (***)†    (***)†    NO Bank of America
   (***)†    (***)†    NO Bank of America    (***)†    (***)†    NO Bank of
America    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America - (old LaSalle Bank)    (***)†    (***)†    NO Bank of America -
(old LaSalle Bank)    (***)†    (***)†    NO Bank of America - (old LaSalle
Bank)    (***)†    (***)†    NO Bank of America - (old LaSalle Bank)    (***)†
   (***)†    NO Bank of America - (old LaSalle Bank)    (***)†    (***)†    NO
Bank of America - (old LaSalle Bank)    (***)†    (***)†    NO Bank of America -
(old LaSalle Bank)    (***)†    (***)†    NO Bank of America - (old LaSalle
Bank)    (***)†    (***)†    NO Bank of America - (old LaSalle Bank)    (***)†
   (***)†    NO Bank of America - (old LaSalle Bank)    (***)†    (***)†    NO
Bank of America - (old LaSalle Bank)    (***)†    (***)†    NO Bank of America -
(old LaSalle Bank)    (***)†    (***)†    NO Bank of America - (old LaSalle
Bank)    (***)†    (***)†    NO Bank of America - (old LaSalle Bank)    (***)†
   (***)†    NO BB&T    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

BB&T    (***)†    (***)†    NO BREMER BANK    (***)†    (***)†    NO Capital One
   (***)†    (***)†    NO Capital One    (***)†    (***)†    NO Capital One   
(***)†    (***)†    NO Capital One    (***)†    (***)†    NO Capital One   
(***)†    (***)†    NO Capital One    (***)†    (***)†    NO Capital One   
(***)†    (***)†    NO Capital One    (***)†    (***)†    NO CENTRAL SAVINGS
BANK    (***)†    (***)†    NO Chase    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Chase    (***)†    (***)†    NO Chase    (***)†    (***)†    NO Chase    (***)†
   (***)†    NO Chase    (***)†    (***)†    NO Chase    (***)†    (***)†    NO
Chase    (***)†    (***)†    NO Chase    (***)†    (***)†    NO Chase    (***)†
   (***)†    NO Chase    (***)†    (***)†    NO Chase    (***)†    (***)†    NO
Chase    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO Chase (Bank One)    (***)†   

(***)†

   NO CHEVY Chase BANK    (***)†   

(***)†

   NO Chevy Chase Bank    (***)†   

(***)†

   NO CHEVY Chase BANK    (***)†   

(***)†

   NO Citibank    (***)†   

(***)†

   NO Citibank    (***)†   

(***)†

   NO Citibank    (***)†   

(***)†

   NO Citibank    (***)†   

(***)†

   NO Citibank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Citibank    (***)†   

(***)†

   NO Citibank    (***)†   

(***)†

   NO CITIZENS BANK    (***)†   

(***)†

   NO CITIZENS BANK    (***)†   

(***)†

   NO CITIZENS BANK    (***)†   

(***)†

   NO CITIZENS BANK    (***)†   

(***)†

   NO Citizens Bank    (***)†   

(***)†

   NO CITIZENS BANK    (***)†   

(***)†

   NO CITIZENS BANK & TRUST CO.    (***)†   

(***)†

   NO CITIZENS BANK (Michigan; This is a ONE OFF)    (***)†   

(***)†

   NO City Bank & Trust Co    (***)†   

(***)†

   NO Commerce Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

COMMERCIAL BANK    (***)†   

(***)†

   NO Commercial Bank of Texas    (***)†   

(***)†

   NO COMMUNITY BANK AND TRUST    (***)†   

(***)†

   NO COMMUNITY BANK, N.A.    (***)†   

(***)†

   NO COMMUNITY TRUST BANK    (***)†   

(***)†

   NO Compass Bank    (***)†   

(***)†

   NO Compass Bank    (***)†   

(***)†

   NO DUBUQUE BANK & TRUST    (***)†   

(***)†

   NO ENTERPRISE BANK    (***)†   

(***)†

   NO ESB    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO Fifth Third    (***)†   

(***)†

   NO FIRST BANK    (***)†   

(***)†

   NO First Citizens Bank    (***)†   

(***)†

   NO FIRST FINANCIAL BANK    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

FIRST MERCHANTS BANK    (***)†   

(***)†

   NO FIRST TENNESSEE BANK    (***)†   

(***)†

   NO FIRSTMERIT BANK    (***)†   

(***)†

   NO Forcht Bank    (***)†   

(***)†

   NO Huntington Bank    (***)†   

(***)†

   NO HUNTINGTON BANK    (***)†   

(***)†

   NO HUNTINGTON BANK    (***)†   

(***)†

   NO HUNTINGTON BANK    (***)†   

(***)†

   NO HUNTINGTON BANK    (***)†   

(***)†

   NO HUNTINGTON BANK    (***)†   

(***)†

   NO HUNTINGTON BANK    (***)†   

(***)†

   NO INTERNATIONAL BANK OF COMMERCE    (***)†   

(***)†

   NO INTERNATIONAL BANK OF COMMERCE    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KeyBank    (***)†   

(***)†

   NO KLEBERG BANK    (***)†   

(***)†

   NO LYON COUNTY BANK    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO M&T Bank    (***)†   

(***)†

   NO MARSHALL & ILSLEY BANK    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO National City Bank    (***)†   

(***)†

   NO NBT BANK    (***)†   

(***)†

   NO Ocean National    (***)†   

(***)†

   NO PEOPLES BANK & TRUST    (***)†   

(***)†

   NO PNC Bank    (***)†   

(***)†

   NO PNC Bank    (***)†   

(***)†

   NO PNC Bank    (***)†   

(***)†

   NO PNC Bank    (***)†   

(***)†

   NO PNC Bank (old FIRST NATIONAL BANK OF N.E.)    (***)†   

(***)†

   NO QUEENSTOWN BANK OF MARYLAND    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO Regions Bank    (***)†   

(***)†

   NO River Valley Financial    (***)†   

(***)†

   NO SECURITY BANK USA    (***)†   

(***)†

   NO Silverado Credit Union    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO Sovereign Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO Suntrust Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Suntrust Bank    (***)†   

(***)†

   NO The First Texoma National Bank    (***)†   

(***)†

   NO United National Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO US Bank    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO Wachovia    (***)†   

(***)†

   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia
   (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia    (***)†
   (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†
   NO Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO
Wachovia    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia
   (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia    (***)†
   (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†
   NO Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO
Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wachovia    (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wachovia
   (***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wells Fargo Bank   
(***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo
Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†    NO Wells
Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†
   NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†   
(***)†    NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank   
(***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo
Bank    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†
   NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†   
(***)†    NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank   
(***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo
Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†    (***)†
   NO Wells Fargo Bank    (***)†    (***)†    NO Wells Fargo Bank    (***)†   
(***)†    NO WESBANCO    (***)†    (***)†    NO WESBANCO    (***)†    (***)†   
NO WHITNEY NATIONAL BANK    (***)†    (***)†    NO Wilber National Bank   
(***)†    (***)†    NO WOODFOREST BANK    (***)†    (***)†    NO WOODFOREST BANK
   (***)†    (***)†    NO

Corporate Accounts

        

Bank Name

  

Account #

        NO Affinity Credit Union    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†   
NO Bank of America    (***)†    (***)†    NO Bank of America    (***)†    (***)†
   NO Bank of America    (***)†    (***)†    NO Bank of New York    (***)†   
(***)†    NO Bank of New York    (***)†    (***)†    NO Bank of New York   
(***)†    (***)†    NO Bank of New York    (***)†    (***)†    NO CapitalOne   
(***)†    (***)†    NO Chase    (***)†    (***)†    NO Chase    (***)†    (***)†
   NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Chase    (***)†    (***)†    NO Chase    (***)†    (***)†    NO Chase    (***)†
   (***)†    NO Chase    (***)†    (***)†    NO Chase Bank    (***)†    (***)†
   NO Citigroup    (***)†    (***)†    NO Fifth Third    (***)†    (***)†    NO
Fifth Third    (***)†    (***)†    NO Key Bank    (***)†    (***)†    NO M & T
Bank    (***)†    (***)†    NO National City    (***)†    (***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

National City Bank    (***)†    (***)†    NO Sovereign    (***)†    (***)†    NO
Suntrust    (***)†    (***)†    NO UBOC    (***)†    (***)†    NO US Bank   
(***)†    (***)†    NO Wachovia    (***)†    (***)†    NO Wells Fargo    (***)†
   (***)†    NO Wells Fargo    (***)†    (***)†    NO Wells Fargo    (***)†   
(***)†    NO

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)

TO CREDIT AGREEMENT

Credit Card Arrangements

 

Credit Card Processor/

Clearing House

  

Contact Information

  

Account Information

  

Loan Party

Fifth Third Bank   

(***)†

 

(***)†

   (***)†    Barnes & Noble, Inc. Merchant E-Solutions   

(***)†

 

(***)†

   (***)†    Fictionwise LLC Paymentech, L.P.   

(***)†

 

(***)†

   (***)†    barnesandnoble.com llc Fifth Third Bank   

(***)†

   (***)†    Barnes & Noble College Booksellers, Inc. American Express   

(***)†

   (***)†    Barnes & Noble College Booksellers, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Discover   

(***)†

   (***)†    Barnes & Noble College Booksellers, Inc.

SCHEDULE 5.21(c)

TO CREDIT AGREEMENT

Securities Accounts

 

Securities Intermediary

and Address

  

Fund Company/Account

Number and Name

  

Loan Party

  

Description/Value of Property(***)†

SunTrust Banks, Inc.   

Fund Company:

RidgeWorth

(***)†

Institutional US Government

   Barnes & Noble, Inc.   

(***)†

Sovereign Bank   

Fund Company:

Invesco Aim

(***)†

Treasury-Cash Management

   Barnes & Noble, Inc.   

(***)†

Sovereign Bank   

Fund Company:

Invesco Aim

(***)†

Treasury-Cash Management

   Barnes & Noble College Booksellers, Inc.    (***)† Fifth Third Securities   

Fund Company:

Fidelity

(***)†

Government Portfolio

   Barnes & Noble, Inc.   

(***)†

Union Bank   

Fund Company:

Invesco Aim

(***)†

Treasury-Cash Management

   Barnes & Noble College Booksellers, Inc.    (***)†

 

(***)†



 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 7.01

TO CREDIT AGREEMENT

Existing Liens

UCCs

 

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

1. Barnes & Noble, Inc.

Barnes & Noble, Inc.    Toshiba America Information Systems, Inc.    Delaware
Secretary of State    08-20-01    10985411    All goods, equipment and inventory
bearing any brand or mark of Secured Party         

 

08-08-06

  

 

62749323

  

 

Continuation Statement

Barnes & Noble, Inc.    Xerox Corporation    Delaware Secretary of State   
11-24-04    43344209    Equipment pursuant to Lease Barnes & Noble Inc.    Xerox
Corporation    Delaware Secretary of State    06-14-07    72257037    Equipment
pursuant to Lease

 



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

Barnes & Noble, Inc.    National Trailer Leasing Inc.    Delaware Secretary of
State    09-26-07    73953899    Accounts, chattel paper, general intangibles
pursuant to Lease Barnes & Noble, Inc.    Ingram Periodicals    Delaware
Secretary of State    05-29-08    81843000    Consigned merchandise pursuant to
Memorandum of Understanding Barnes & Nobles, Inc.    Xerox Corporation   
Delaware Secretary of State    11-24-04    43344191    Equipment pursuant to
Lease Barnes & Nobles, Inc.       New York County, New York          No records
found. Barnes & Nobles, Inc.    Gary Schaeffer    US District Court    09-17-09
   07968PGG    Civil case; relates to copyright infringement

2. Barnes & Noble College Booksellers, Inc.

Barnes & Noble College Booksellers, Inc. Barnes & Noble College Bookstores, Inc.
   LaSalle National Leasing Corporation    New York Secretary of State   
12-18-00    241611    Equipment pursuant to Lease         

 

06-03-05

  

 

241611

  

 

Amendment Statement changing Debtors’ address

        

 

06-21-05

  

 

241611

  

 

Continuation Statement

Barnes & Noble College Booksellers, Inc. Barnes & Noble College Bookstores, Inc.
   LaSalle National Leasing Corporation    New York Secretary of State   
12-28-00    20050603    Equipment pursuant to Lease         

 

06-03-05

  

 

20050603

  

 

Amendment Statement changing Debtors’ address

        

 

07-13-05

  

 

20050603

  

 

Continuation Statement

 



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

Barnes & Noble College Booksellers, Inc.    IBM Credit LLC    New York Secretary
of State    10-04-04    200410045828945    IBM equipment pursuant to Lease
Barnes & Noble College Booksellers, Inc.    IBM Credit LLC    New York Secretary
of State    01-11-05    200501115025220    IBM equipment pursuant to Lease
Barnes & Noble College Booksellers, Inc.    LaSalle National Leasing Corporation
   New York Secretary of State    06-06-05    200506060667111    Equipment
pursuant to Lease Barnes & Noble College Booksellers, Inc.    IBM Credit LLC   
New York Secretary of State    09-09-05    200509095798418    IBM equipment
pursuant to Lease Barnes & Noble College Booksellers, Inc.    IBM Credit LLC   
New York Secretary of State    01-02-07    200701025005805    IBM equipment
pursuant to Lease Barnes & Noble College Booksellers, Inc.    Tokyo Leasing USA,
Inc.    New York Secretary of State    04-04-08    200804045366433    Telephone
equipment Barnes & Noble College Booksellers, Inc.    Tokyo Leasing USA, Inc.   
New York Secretary of State    04-04-08    200804045366433    Telephone
equipment Barnes & Noble College Booksellers, Inc.    IBM Credit LLC    New York
Secretary of State    04-04-08    200804045366433    IBM equipment pursuant to
Lease Barnes & Noble College Booksellers, Inc.       New York County, New York
         No records found.

3. B. Dalton Bookseller, LLC

B. Dalton Bookseller, LLC    Bank of America, N.A.    Delaware Secretary of
State    11-12-04    43202928    Blanket lien

 



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

B. Dalton Bookseller, LLC       New York County, New York          No records
found.

4. Barnes & Noble BookQuest LLC

Barnes & Noble BookQuest LLC       Delaware Secretary of State          No
records found. Barnes & Noble BookQuest LLC       New York County, New York   
      No records found.

5. Barnes & Noble Booksellers, Inc.

Barnes & Noble Booksellers Inc.    Dolphin Capital Corporation    Delaware
Secretary of State    05-18-06    61690775    Equipment pursuant to Rental
Agreement Barnes & Noble Booksellers, Inc.    Dolphin Capital Corporation   
Delaware Secretary of State    05-18-06    61691245    Equipment pursuant to
Rental Agreement Barnes & Noble Booksellers, Inc.    Dolphin Capital Corporation
   Delaware Secretary of State    06-19-06    62082576    Equipment pursuant to
Rental Agreement Barnes & Noble Booksellers, Inc.    Xerox Corporation   
Delaware Secretary of State    04-09-08    81249216    Equipment pursuant to
Lease Barnes & Noble Booksellers, Inc.    AEL Financial, LLC    Delaware
Secretary of State    06-30-08    82328704    Equipment pursuant to Lease   

 

Key Equipment Finance, as Agent

     

 

04-02-09

  

 

91052882

  

 

Assignment

 



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

Barnes & Noble Booksellers Inc.    US BankCorp    Delaware Secretary of State   
06-22-09    91972691    Specified equipment Barnes & Noble Booksellers Inc.   
   New York County, New York          No records found. Barnes & Noble
Booksellers Inc.    Jay Gardner    New York County, New York    06-26-08   
108875 2008    Civil case Barnes & Noble Booksellers Inc.    120 E. 87th Street
LLC    New York County, New York    02-18-09    600508 2009    Civil case

6. Barnes & Noble Marketing Services Corp.

Barnes & Noble Marketing Services Corp.       Florida Secretary of State      
   No records found. Barnes & Noble Marketing Services Corp.       New York
County, New York          No records found.

7. Barnes & Noble Purchasing, Inc.

Barnes & Noble Purchasing, Inc.       New York Secretary of State          No
records found. Barnes & Noble Purchasing, Inc.       Middlesex County, New
Jersey          No records found.

8. Barnes & Noble Services, Inc.

 



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

Barnes & Noble Services, Inc.       New York Secretary of State          No
records found. Barnes & Noble Services, Inc.       New York County, New York   
      No records found.

9. barnesandnoble.com llc

barnesandnoble.com llc       Delaware Secretary of State          No records
found. barnesandnoble.com llc       New York County, New York          No
records found.

10. Doubleday Book Shops, Inc.

Doubleday Book Shops, Inc.       Delaware Secretary of State          No records
found. Doubleday Book Shops, Inc.       Sacramento County, California         
No records found.

11. Fictionwise LLC

Fictionwise LLC       Delaware Secretary of State          No records found.
Fictionwise LLC       Morris County, New Jersey          No records found.

12. Pondview Associates LLC

Pondview Associates LLC       Delaware Secretary of State          No records
found.

 



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Jurisdiction

   File Date    File Number   

Brief Collateral Summary

Pondview Associates LLC       Middlesex County, New Jersey          No records
found. 13. SparkNotes LLC SparkNotes LLC       New York Secretary of State      
   No records found. SparkNotes LLC       New York County, New York          No
records found. 14. Sterling Publishing Co., Inc. Sterling Publishing Co., Inc.
   General Electric Capital Corporation    Delaware Secretary of State   
07-11-07    72619152    Equipment pursuant to Lease Sterling Publishing Co.,
Inc.    Tugros Vendor Finance, Inc.    Delaware Secretary of State    07-16-09
   92278866    Personal Property pursuant to Lease Sterling Publishing Co., Inc.
      New York County, New York          No records found. 15. TKTK Acquisition
LLC (now known as Tikatok LLC) TKTK Acquisition LLC       Delaware Secretary of
State          No records found. TKTK Acquisition LLC       New York County, New
York          No records found. 16. BNCB Merger Sub, LLC BNCB Merger Sub, LLC   
   Delaware Secretary of State          No records found. BNCB Merger Sub, LLC
      New York County, New York          No records found.



--------------------------------------------------------------------------------

Real Property Liens:

2033 Montauk Highway; 2045 Montauk Highway; 2037 Montauk Highway; and 2071
Montauk Highway, Bridgehampton, New York

 

  1. Mortgage Made By Schmoozie’s Limited Partnership, To FTB Realty Inc. dated
May 19, 1994 to secure payment of $100,000.00, recorded in the Office of the
Clerk of Suffolk County on June 9, 1994 in Liber 18830, MP 541, as assigned by
FTB Realty Inc. to Golden City Commercial Bank by Assignment of Mortgage dated
May 19, 1994, recorded in the aforesaid office on June 9, 1994 in Liber 18830,
MP 542, as assigned by Golden City Commercial Bank, as to 2/3 interest and FTB
Realty Inc., as to 1/3 interest, to J. Bruce Llewellyn, by Assignment of
Mortgage dated September 1, 1995, recorded in the aforesaid office on October 4,
1995 in Liber 18986 Mp 830, as further assigned by J. Bruce Llewellyn to Leonard
Riggio by Assignment of Mortgage dated September 11, 1996, recorded in the
aforesaid office on October 9, 1996 in Liber 19116, MP 897 (Permitted
Encumbrance only so long as the property is not subject to a Mortgage in favor
of the Collateral Agent).

 

  2. Mortgage made By Schmoozie’s Limited Partnership, to J. Bruce Llewellyn
dated September 21, 1995 to secure payment of $700,000.00, recorded the
aforesaid office on October 4, 1995 in Liber 18986, MP 831, as assigned by J.
Bruce Llewellyn to Leonard Riggio by Assignment of Mortgage dated September 11,
1996, recorded in the aforesaid office on October 9, 1996 in Liber 19116, MP 898
(Permitted Encumbrance only so long as the property is not subject to a Mortgage
in favor of the Collateral Agent)



--------------------------------------------------------------------------------

  3. Credit Line Mortgage made by Bridgehampton Properties, Inc. to the
Bridgehampton National Bank dated August 28, 1995 to secure payment of
$200,000.00, recorded in the aforesaid office on September 7, 1995 in Liber
18978, MP 451 (Permitted Encumbrance only so long as the property is not subject
to a Mortgage in favor of the Collateral Agent)

 

  4. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on May 8, 1978 in Liber 8424, CP 197

 

  5. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on January 3, 1991 in Liber 11198, CP 209

 

  6. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on January 3, 1991 in Liber 11198, CP 216

 

  7. Declaration Of Covenants and Restrictions, recorded in the aforesaid office
on March 13, 1995 in 11717 Cp 868

 

  8. Easement for water mains, recorded in the aforesaid office on September 30,
1993 in Liber 11646 Cp 424.

 

  9. Declaration for Future Access, recorded in the aforesaid office on
September 27, 1993 in Liber 11645, CP 771

 

  10. Conservation Easement made by Gail O. Tiska to the Town of Southampton,
recorded in the aforesaid office on September 27, 1993 in Liber 11645, CP 773
Affects Lot 016.009

100 Middlesex Center Blvd., Monroe Township, NJ

 

  1. Deed Of Easement between South Brunswick Manor, Inc., South Brunswick
Associates and Morris Industrial Builders, Inc., recorded June 30, 1992, in Deed
Book 3989, Page 474, as assigned by Assignment of Dedication and Transfer to the
Township of South Brunswick, recorded August 18, 1992, in Deed Book 4002, Page
317.

 

  2. Developer’s Agreement between South Brunswick Manor, Inc., and the Township
of South Brunswick, recorded February 6, 1995, In Deed Book 4217, Page 617.

 

  3. Developer’s Agreement between the Township of South Brunswick, the Planning
Board of the Township of South Brunswick and New Jersey Economic Development
Authority, recorded May 2, 1995 in Deed Book 4235, Page 494.

 

  4. Declaration of Easements by and between South Brunswick Manor, and Barnes &
Noble, recorded May 2, 1995, In Deed Book 4235, Page 542.



--------------------------------------------------------------------------------

  5. Easement for fifty (50) foot wide right of way for an industrial rail
extension by and between New Jersey Economic Development Authority and South
Brunswick Manor, recorded May 2, 1995, in Deed Book 4235, Page 600.

 

  6. Agreements between the Township of South Brunswick, the Middlesex County
Planning Board and South Brunswick Manor, Inc., recorded in Deed Book 4225, Page
605; Deed Book 4225, Page 624; and Deed Book 4225, Page 633.

 

  7. Rights, Easements and Setback Lines as imposed by Filed Map No. 5673, File
980.

 

  8. Unrecorded Utility Easement between New Jersey Economic Development
Authority and Jersey Central Power and Light Company, dated February 11, 2008.

 

  9. Judgment filed with the Clerk of the Superior Court of New Jersey on
September 11, 2003, under file Number DJ-233375-03, in the amount of $20,822.73,
by the State of New Jersey, as Plaintiff against Barnes and Noble, Inc
(Permitted Encumbrance only so long as the property is not subject to a Mortgage
in favor of the Collateral Agent).

Other Liens:

 

  1. Letter Agreement between MBS Textbook Exchange, Inc. and Barnes & Noble
College Booksellers, Inc. to be dated September 30, 2009.



--------------------------------------------------------------------------------

SCHEDULE 7.02

TO CREDIT AGREEMENT

Existing Investments

NONE



--------------------------------------------------------------------------------

SCHEDULE 7.03

TO CREDIT AGREEMENT

Existing Indebtedness

Please see Schedule 1.04.



--------------------------------------------------------------------------------

SCHEDULE 10.02

TO CREDIT AGREEMENT

Administrative Agent’s Office;

Certain Addresses for Notices

LEAD BORROWER [and each other Loan party]:

BARNES & NOBLE, INC.

122 Fifth Avenue

New York, New York 10011

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Website:    N/A

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

BANK OF AMERICA, N.A.

Retail Finance Group, 9th Floor

100 Federal Street

Boston, Massachusetts 02110

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Bank of America, N.A.

New York, New York

Account Name:    Bank of America Retail Group Collection Account Number:   
(***)† ABA Number:    (***)† Reference:    Barnes & Noble, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

100 Federal Street

Mail Code: MA5-100-09-09

Boston, Massachusetts 02110

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

COLLATERAL AGENT:

BANK OF AMERICA, N.A.

Retail Finance Group, 9th Floor

100 Federal Street

Boston, Massachusetts 02110

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Bank of America, N.A.

New York, New York

Account Name:    Bank of America Retail Group Collection Account Number:   
(***)† ABA Number:    (***)† Reference:    Barnes & Noble, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

SWING LINE LENDER:

BANK OF AMERICA, N.A.

Retail Finance Group, 9th Floor

100 Federal Street

Boston, Massachusetts 02110

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Bank of America, N.A. New York, New York

Account Name:    Bank of America Retail Group Collection Account Number:   
(***)† ABA Number:    (***)† Reference:    Barnes & Noble, Inc.

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

CO-SYNDICATION AGENTS:

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

Mail Code: NY1-K855

New York, New York 10017-2014

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-mail:   

(***)†

Wiring Instructions:

JPMorgan Chase Bank, N.A.

Account Name:    Asset Based Operations Account Number:    (***)† ABA Number:   
(***)† Reference:    Barnes & Noble

WELLS FARGO RETAIL FINANCE, LLC

One Boston Place, 18th Floor Boston, Massachusetts 02108

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Wells Fargo Bank

San Francisco, California

Account Number:    (***)† ABA Number:    (***)† Reference:    Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENTS:

SUNTRUST BANK

303 Peachtree Street, NW, 23rd Floor

Mail Code: GA-ATL-1981

Atlanta, Georgia 30308

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

SunTrust Bank

Atlanta, Georgia

Account Number:    (***)† Account Name:    Structured Finance ABA Number:   
(***)† Reference:    Barnes & Noble

US BANK, NATIONAL ASSOCIATION

950 17th Street

Mail Code: DN-CO-T3NB

Denver, Colorado 80202

Attention:   

(***)†

Telephone:    (***)† Telecopier:    (***)† E-Mail:    (***)†

Wiring Instructions:

U S Bank National Association

Account Number:    (***)† ABA Number:    (***)† Reference:    Complex Credits –
Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

CO-SENIOR MANAGING AGENTS:

REGIONS BANK

599 Lexington Avenue, 45th Floor

New York, New York 10022

Attention:    (***)† Telephone:    (***)† Telecopier:    (***)† E-Mail:   
(***)†

Wiring Instructions:

Regions Bank

Birmingham Alabama

Account Name:    Corporate Wire Account Number:    (***)† ABA Number:    (***)†
Reference:    Barnes & Noble

SOVEREIGN BANK

551 Fifth Avenue, 26th Floor

New York, New York 10176

Attention:    (***)† Telephone:    (***)† Telecopier:    (***)† E-Mail:   
(***)†

Wiring Instructions:

Sovereign Bank

Wyomissing, Pennsylvania

Account Name:    Participation Wires Account Number:    (***)† ABA Number:   
(***)† Reference:    Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

LC ISSUERS:

BANK OF AMERICA, N.A.

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Bank of America, N.A.

New York, New York

Account Name:    Bank of America Retail Group Collection Account Number:   
(***)† ABA Number:    (***)† Reference:    Barnes & Noble, Inc.

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

Mail Code: NY1-K855

New York, New York 10017-2014

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-mail:   

(***)†

Wiring Instructions:

JPMorgan Chase Bank, N.A.

Account Name:    Asset Based Operations Account Number:    (***)† ABA Number:   
(***)† Reference:    Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Wells Fargo Bank

San Francisco, California

Account Number:    (***)† ABA Number:    (***)† Reference:    Barnes & Noble

SOVEREIGN BANK

551 Fifth Avenue, 26th Floor

New York, New York 10176

Attention:   

(***)†

Telephone:   

(***)†

Telecopier:   

(***)†

E-Mail:   

(***)†

Wiring Instructions:

Sovereign Bank

Wyomissing, Pennsylvania

Account Name:    Participation Wires Account Number:    (***)† ABA Number:   
(***)† Reference:    Barnes & Noble

 

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.